                  Case 21-10831-CTG               Doc 8      Filed 05/19/21         Page 1 of 240
                                                                                            Solicitation Version

IMPORTANT:         THE SOLICITATION MATERIALS ACCOMPANYING THIS
DISCLOSURE STATEMENT HAVE NOT BEEN APPROVED BY THE BANKRUPTCY
COURT AS CONTAINING “ADEQUATE INFORMATION” WITHIN THE MEANING
OF 11 U.S.C. § 1125(a). THE DEBTORS WILL FILE THIS DISCLOSURE STATEMENT
WITH THE BANKRUPTCY COURT FOLLOWING SOLICITATION AND THE
COMMENCEMENT OF THE CHAPTER 11 CASES AND WILL SEEK AN ORDER OR
ORDERS OF THE BANKRUPTCY COURT, AMONG OTHER THINGS:
(1) APPROVING THE SOLICITATION OF VOTES AS HAVING BEEN IN
COMPLIANCE WITH 11 U.S.C. § 1126(b); AND (2) CONFIRMING THE PLAN OF
REORGANIZATION PURSUANT TO 11 U.S.C. § 1129.

                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


     In re                                                                 Chapter 11

     HOSPITALITY INVESTORS TRUST, INC., et al.,1                           Case No. 21-_____(___)

                      Debtors.                                             (Joint Administration Requested)


               DISCLOSURE STATEMENT FOR JOINT PREPACKAGED
         CHAPTER 11 PLAN FOR HOSPITALITY INVESTORS TRUST, INC., AND
          HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P.

    PROSKAUER ROSE LLP                                          POTTER ANDERSON & CORROON LLP
    Jeff J. Marwil (pro hac vice pending)                       Jeremy W. Ryan (DE Bar No. 4057)
    Paul V. Possinger (pro hac vice pending)                    R. Stephen McNeill (DE Bar No. 5210)
    Jordan E. Sazant (DE Bar No. 6515)                          1313 North Market Street
    70 West Madison, Suite 3800                                 Wilmington, DE 19801
    Chicago, IL 60602                                           Telephone: (302) 984-6000
    Telephone: (312) 962-3550
    Facsimile: (312) 962-3551                                   Proposed Attorneys for Debtors and Debtors
                                                                in Possession
    PROSKAUER ROSE LLP
    Joshua A. Esses (pro hac vice pending)
    Eleven Times Square
    New York, NY 10036
    Telephone: (212) 969-3000
    Facsimile: (212) 969-2900
    Proposed Attorneys for Debtors and Debtors                  Dated: May 18, 2021
    in Possession                                                      Wilmington, Delaware


1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Hospitality Investors Trust, Inc. (3668) and Hospitality Investors Trust Operating Partnership, L.P.
       (0136). The Debtors’ executive offices are located at Park Avenue Tower, 65 East 55th Street, Suite 801, New
       York, NY 10022.
             Case 21-10831-CTG       Doc 8    Filed 05/19/21    Page 2 of 240




THIS SOLICITATION OF VOTES IS BEING CONDUCTED TO OBTAIN SUFFICIENT
ACCEPTANCES OF THE PLAN (AS DEFINED BELOW) IN CONNECTION WITH THE
FILING OF VOLUNTARY CASES UNDER CHAPTER 11 OF TITLE 11 OF THE
UNITED STATES CODE (THE “BANKRUPTCY CODE”) BY HOSPITALITY
INVESTORS TRUST, INC. AND HOSPITALITY INVESTORS TRUST OPERATING
PARTNERSHIP, L.P. BECAUSE THE CHAPTER 11 CASES HAVE NOT YET BEEN
COMMENCED, THIS DISCLOSURE STATEMENT HAS NOT, AS OF THE DATE
HEREOF, BEEN APPROVED BY THE BANKRUPTCY COURT (AS DEFINED BELOW)
AS CONTAINING ADEQUATE INFORMATION WITHIN THE MEANING OF
SECTION 1125(a) OF THE BANKRUPTCY CODE.           FOLLOWING THE
COMMENCEMENT OF THE CHAPTER 11 CASES, THE DEBTORS (AS DEFINED
BELOW) EXPECT TO PROMPTLY SEEK (I) BANKRUPTCY COURT APPROVAL OF
(A) THIS DISCLOSURE STATEMENT AS CONTAINING ADEQUATE
INFORMATION, AND (B) THE SOLICITATION OF VOTES AS BEING IN
COMPLIANCE WITH SECTIONS 1125 AND 1126(b) OF THE BANKRUPTCY CODE,
AND (II) CONFIRMATION OF THE PLAN.      THE INFORMATION IN THIS
DISCLOSURE STATEMENT IS SUBJECT TO CHANGE. THIS DISCLOSURE
STATEMENT IS NOT AN OFFER TO SELL ANY SECURITIES AND IS NOT
SOLICITING AN OFFER TO BUY ANY SECURITIES.

                  DISCLOSURE STATEMENT, DATED MAY 18, 2021

                                Solicitation of Votes on the
                       Joint Prepackaged Plan of Reorganization of

                HOSPITALITY INVESTORS TRUST, INC. AND
       HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P.

IF YOU ARE IN CLASS 5 YOU ARE RECEIVING THIS DISCLOSURE STATEMENT
  AND THE ACCOMPANYING MATERIALS BECAUSE YOU ARE ENTITLED TO
                          VOTE ON THE PLAN.

        VOTING CLASS                       NAME OF CLASS UNDER THE PLAN
                 CLASS 5A                EXISTING HIT PREFERRED INTERESTS
     CLASS 5
                 CLASS 5B               EXISTING HITOP PREFERRED INTERESTS

     HOLDERS OF CLASS 6 – EXISTING HIT COMMON EQUITY INTERESTS
              ARE NOT ENTITLED TO VOTE ON THE PLAN

THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS MAY 18, 2021,
UNLESS EXTENDED BY THE DEBTORS. THE RECORD DATE FOR DETERMINING
WHICH HOLDERS OF INTERESTS MAY VOTE ON THE PLAN IS MAY 17, 2021 (THE
“VOTING RECORD DATE”).

      This disclosure statement (as may be amended, supplemented, or otherwise modified
from time to time in accordance with its terms, this “Disclosure Statement”) provides
information regarding the Joint Prepackaged Chapter 11 Plan for Hospitality Investors Trust,


                                             -2-
                 Case 21-10831-CTG               Doc 8      Filed 05/19/21         Page 3 of 240




Inc. and Hospitality Investors Trust Operating Partnership, L.P. (as may be amended,
supplemented, or otherwise modified from time to time, the “Plan”),2 which the Debtors are
seeking to have confirmed by the Bankruptcy Court. A copy of the Plan is attached hereto
as Exhibit A. The Debtors are providing the information in this Disclosure Statement to
holders of Class 5 Existing Preferred Equity Interests for the purpose of soliciting votes to
accept or reject the Plan (the “Solicitation”). Because the holders of Class 6 Existing HIT
Common Equity Interests are presumed to reject the Plan, the Debtors are not soliciting
their votes to accept or reject the Plan.

        This Disclosure Statement contains, among other things, descriptions and summaries
of provisions of the Plan being proposed by the Debtors. Subject to the conditions and
limitations set forth in the Restructuring Support Agreement, the Debtors reserve the right
to modify the Plan consistent with Bankruptcy Code section 1127 and Rule 3019 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

        The consummation and effectiveness of the Plan are subject to certain material
conditions precedent described herein and set forth in Article XI of the Plan. There is no
assurance that the Bankruptcy Court will confirm the Plan or, if the Bankruptcy Court does
confirm the Plan, that the conditions necessary for the Plan to become effective will be
satisfied or, in the alternative, waived.

        The Debtors urge each holder of an Existing Preferred Equity Interest to consult with
its own advisors with respect to any legal, financial, securities, tax, or business advice in
reviewing this Disclosure Statement, the Plan, and each proposed transaction contemplated
by the Plan. Holders of Existing Preferred Equity Interests should not construe the content
of this Disclosure Statement as providing legal, business, financial, securities, or tax advice.
The Debtors strongly encourage holders of Existing Preferred Equity Interests in Class 5 to
read this Disclosure Statement (including the Risk Factors described in Section X hereof)
and the Plan in their entirety before voting to accept or reject the Plan. Assuming the
requisite acceptances to the Plan are obtained, the Debtors will seek the Bankruptcy Court’s
approval of this Disclosure Statement and confirmation of the Plan at the Combined
Hearing.

                              RECOMMENDATION BY THE DEBTORS

EACH OF THE DEBTORS STRONGLY RECOMMENDS THAT ALL HOLDERS OF
CLASS 5 EXISTING PREFERRED EQUITY INTERESTS WHOSE VOTES ARE BEING
SOLICITED SUBMIT BALLOTS TO ACCEPT THE PLAN BY RETURNING THEIR
BALLOTS SO AS TO BE ACTUALLY RECEIVED BY EMAIL BY THE SOLICITATION
AGENT NO LATER THAN MAY 18, 2021 PURSUANT TO THE INSTRUCTIONS SET
FORTH HEREIN AND ON THE BALLOTS.

THE BOARD OF DIRECTORS OR GENERAL PARTNER, AS APPLICABLE, FOR
EACH DEBTOR HAS APPROVED THE TRANSACTIONS CONTEMPLATED BY THE

2
         Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
the Plan. To the extent any inconsistencies exist between this Disclosure Statement and the Plan, the Plan shall govern.



                                                         -3-
         Case 21-10831-CTG    Doc 8    Filed 05/19/21    Page 4 of 240




PLAN AND DESCRIBED IN THIS DISCLOSURE STATEMENT, AND EACH DEBTOR
BELIEVES THAT THE COMPROMISES CONTEMPLATED UNDER THE PLAN ARE
FAIR AND EQUITABLE, MAXIMIZE THE VALUE OF EACH OF THE DEBTORS’
ESTATES, AND MAXIMIZE RECOVERIES TO ALL STAKEHOLDERS.
IMPORTANTLY, NONE OF THE DEBTORS’ BUSINESS PARTNERS AND TRADE
CREDITORS WILL BE IMPAIRED UNDER THE PLAN. OTHER THAN HOLDERS OF
CLASS 5 AND CLASS 6 INTERESTS, THE DEBTORS’ STAKEHOLDERS WILL BE
PAID IN FULL IN THE ORDINARY COURSE.

AT THIS TIME, EACH DEBTOR BELIEVES THAT THE PLAN AND RELATED
TRANSACTIONS REPRESENT THE BEST ROUTE FOR ACCOMPLISHING THE
DEBTORS’ OVERALL RESTRUCTURING OBJECTIVES.

                 [Remainder of Page Intentionally Left Blank]




                                      -4-
              Case 21-10831-CTG         Doc 8    Filed 05/19/21     Page 5 of 240




    SPECIAL NOTICE REGARDING FEDERAL AND STATE SECURITIES LAWS

       The Bankruptcy Court has not reviewed this Disclosure Statement or the Plan, and
the Securities to be issued on or after the effective date of the Plan (the “Effective Date”) will
not have been the subject of a registration statement filed with the U.S. Securities and
Exchange Commission (the “SEC”) under the U.S. Securities Act of 1933 (as amended, the
“Securities Act”), or any securities regulatory authority of any state under any state
securities law (“Blue Sky Laws”). The Plan has not been approved or disapproved by the
SEC or any state regulatory authority and neither the SEC nor any state regulatory
authority has passed upon the accuracy or adequacy of the information contained in this
Disclosure Statement or the Plan. Any representation to the contrary is a criminal offense.
The Debtors are relying on Section 4(a)(2) and/or Regulation D of the Securities Act and
similar Blue Sky Law provisions to exempt from registration under the Securities Act and
Blue Sky Laws the offer to certain holders of DIP Claims and Existing Preferred Equity
Interests that are “accredited investors” as defined in Rule 501 of the Securities Act (the
“Accredited Investors”), respectively, of new securities prior to the Petition Date, including
in connection with the Solicitation.

       After the Petition Date, the Debtors will rely on Section 1145(a) of the Bankruptcy
Code or, to the extent not available, Section 4(a)(2) and/or Regulation D of the Securities Act
and similar Blue Sky Law provisions, to exempt from registration under the Securities Act
and Blue Sky Laws the issuance of Securities, including the New HIT Common Equity
Interests, in connection with the Plan. Neither the Solicitation nor this Disclosure Statement
constitutes an offer to sell or the solicitation of an offer to buy Securities in any state or
jurisdiction in which such offer or solicitation is not authorized.

       Certain statements contained in this Disclosure Statement, including statements
incorporated by reference, projected financial information, and other forward-looking
statements, are based on estimates and assumptions. Certain of these forward-looking
statements can be identified by the use of words such as “believes,” “expects,” “projects,”
“intends,” “plans,” “estimates,” “assumes,” “may,” “should,” “will,” “seeks,” “anticipates,”
“opportunity,” “pro forma,” “projections,” or other similar expressions. There can be no
assurance that such statements will be reflective of actual outcomes. Forward-looking
statements are provided in this Disclosure Statement pursuant to the safe harbor established
under the Private Securities Litigation Reform Act of 1995 and should be evaluated in the
context of the estimates, assumptions, uncertainties, and risks described herein.

        Readers are cautioned that any forward-looking statements herein are based on
assumptions that are believed to be reasonable, but are subject to a wide range of risks
identified in this Disclosure Statement. Important assumptions and other important factors
that could cause actual results to differ materially from those expected include, but are not
limited to, those factors, risks, and uncertainties described in more detail under the heading
“Certain Risk Factors to be Considered” and elsewhere in the financial information and
projections included elsewhere herein. Due to these uncertainties, readers cannot be assured
that any forward-looking statements will prove to be correct. The Debtors are under no
obligation to (and expressly disclaim any obligation to) update or alter any forward-looking



                                                -5-
             Case 21-10831-CTG         Doc 8    Filed 05/19/21    Page 6 of 240




statements whether as a result of new information, future events, or otherwise, unless
instructed to do so by the Bankruptcy Court.

        Holders of Allowed General Unsecured Claims are not impaired by the Plan and, as
a result, their right to receive payment in full or be treated in the ordinary course on account
of valid obligations is not altered by the Plan. During the Chapter 11 Cases, the Debtors
intend to operate their business in the ordinary course, and the Debtors will seek
authorization from the Bankruptcy Court, if necessary, to make payment in full to, or treat
in the ordinary course, all trade creditors, employees, and lease counterparties with respect
to all amounts due by the Debtors prior to and during the Chapter 11 Cases.

       No independent auditor or accountant has reviewed or approved the financial
projections herein.

       The statements contained in this Disclosure Statement are made as of the date hereof
unless otherwise specified. The terms of the Plan govern in the event of any inconsistency
with the summaries in this Disclosure Statement.

        The information in this Disclosure Statement is being provided solely for purposes of
voting to accept or reject the Plan or in connection with confirmation of the Plan. Nothing
in this Disclosure Statement may be used by any party for any other purpose.

       All exhibits to the Disclosure Statement are incorporated into and are a part of this
Disclosure Statement as if set forth in full herein.




                                               -6-
                   Case 21-10831-CTG                    Doc 8           Filed 05/19/21           Page 7 of 240




                                                 TABLE OF CONTENTS

                                                                                                                                    Page

ARTICLE I. EXECUTIVE SUMMARY .................................................................................... 8
          A.        Purpose of this Disclosure Statement and the Plan. ................................................ 8
          B.        Overview of the Transactions Contemplated by the Plan. ...................................... 8
          C.        Summary of Plan Classification and Treatment of Claims and Interests ............. 10
          D.        Voting on the Plan ................................................................................................ 13
          E.        Confirmation and Consummation of the Plan ...................................................... 13
                    1.    Combined Hearing. ................................................................................... 14
                    2.    Effect of Confirmation and Consummation of the Plan. .......................... 14
          F.        Additional Plan-Related Documents..................................................................... 14

ARTICLE II. OVERVIEW OF THE COMPANY’S OPERATIONS................................... 15
          A.        Corporate History and Organizational Structure .................................................. 15
          B.        Company’s Business ............................................................................................. 16
          C.        The Debtors’ Operations ....................................................................................... 16
          D.        Management .......................................................................................................... 17
          E.        Prepetition Capital Structure ................................................................................. 18
                    1.      Unsecured Guaranty Claims ..................................................................... 18
                    2.      Other General Unsecured Claims ............................................................. 22
                    3.      Unsecured Priority Claims ........................................................................ 22
                    4.      Secured Claims ......................................................................................... 22
                    5.      Intercompany Claims ................................................................................ 22
                    6.      Existing Preferred Equity Interests ........................................................... 22

 ARTICLE III. KEY EVENTS LEADING TO COMMENCEMENT OF THE
CHAPTER 11 CASES ................................................................................................................ 24

ARTICLE IV. ANTICIPATED EVENTS DURING CHAPTER 11 CASES ....................... 27
          A.        Commencement of Chapter 11 Cases and First-Day Motions.............................. 27
                    1.   DIP Financing ........................................................................................... 27
                    2.   Cash Management System ........................................................................ 28
                    3.   Trade Payables .......................................................................................... 28
                    4.   Employee Wages and Benefits ................................................................. 29
                    5.   Taxes ......................................................................................................... 29
          B.        Procedural Motions and Retention of Professionals ............................................. 29
          C.        Solicitation Procedures ......................................................................................... 29



                                                                    i
                Case 21-10831-CTG                   Doc 8         Filed 05/19/21            Page 8 of 240




ARTICLE V. PENDING LITIGATION .................................................................................. 29

ARTICLE VI. SUMMARY OF PLAN ..................................................................................... 30
        A.       DIP Claims, Administrative Expense Claims, Professional Fee Claims,
                 and U.S. Trustee Fees ........................................................................................... 30
                 1.     DIP Claims ................................................................................................ 30
                 2.     Administrative Expense Claims................................................................ 30
                 3.     Professional Fee Claims ............................................................................ 30
                 4.     U.S. Trustee Fees ...................................................................................... 31
        B.       Classification of Claims and Interests................................................................... 31
                 1.      Summary of Classification of Claims and Interests .................................. 31
                 2.      Separate Classification of Secured Claims ............................................... 32
                 3.      Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code
                         or “Cramdown.” ........................................................................................ 32
                 4.      Confirmation of All Cases ........................................................................ 32
        C.       Treatment of Claims and Interests ........................................................................ 32
                 1.    Secured Claims (Class 1) .......................................................................... 32
                 2.    Unsecured Priority Claims (Class 2)......................................................... 33
                 3.    General Unsecured Claims (Class 3) ........................................................ 33
                 4.    Intercompany Claims (Class 4)................................................................. 33
                 5.    Existing Preferred Equity Interests (Class 5) ............................................ 34
                 6.    Existing HIT Common Equity Interests (Class 6) .................................... 34
                 7.    Intercompany Interests (Class 7) .............................................................. 35
        D.       Means for Implementation .................................................................................... 35
                 1.    Non-Substantive Consolidation. ............................................................... 35
                 2.    Continued Corporate Existence, Vesting of Assets in the
                       Reorganized Debtors, and Assumption of the Indemnification
                       Agreements. .............................................................................................. 35
                 3.    Compromise of Controversies. ................................................................. 36
                 4.    Sources of Cash for Plan Distribution. ..................................................... 36
                 5.    Restructuring Expenses. ............................................................................ 36
                 6.    Corporate Action. ...................................................................................... 37
                 7.    Exit Facility. .............................................................................................. 38
                 8.    Authorization and Issuance of New HIT Common Equity Interests. ....... 38
                 9.    Exemption from Registration.................................................................... 38
                 10.   Cancellation of Existing Securities and Agreements. ............................... 39
                 11.   Officers and Board of Directors. ............................................................... 40
                 12.   Restructuring Transactions. ...................................................................... 40
                 13.   Employee Matters. .................................................................................... 41
                 14.   Release of Avoidance Actions. ................................................................. 42
                 15.   Closing of Chapter 11 Cases. .................................................................... 42
                 16.   Notice of Effective Date. .......................................................................... 42



                                                                ii
     Case 21-10831-CTG                    Doc 8        Filed 05/19/21              Page 9 of 240




     17.        Corporate and Other Action. ..................................................................... 42
     18.        Approval of Plan Documents. ................................................................... 43
E.   CVR Distributions and Related Matters ............................................................... 43
     1.   CVR Payments. ......................................................................................... 43
     2.   Maturity Date of CVRs. ............................................................................ 43
     3.   Securities Law Considerations. ................................................................. 44
     4.   Certain Covenants. .................................................................................... 44
     5.   Reporting................................................................................................... 44
     6.   Inconsistency Between Plan and CVR Agreement. .................................. 44
F.   Distributions.......................................................................................................... 44
     1.     Plan Distributions Generally. .................................................................... 44
     2.     Distribution Record Date. ......................................................................... 45
     3.     Date of Plan Distributions. ........................................................................ 45
     4.     Disbursing Agent. ..................................................................................... 45
     5.     Rights and Powers of Disbursing Agent. .................................................. 45
     6.     Expenses of Disbursing Agent. ................................................................. 46
     7.     Delivery of Plan Distributions. ................................................................. 46
     8.     Proofs of Claim; Disputed Claims Process. .............................................. 46
     9.     Postpetition Interest. ................................................................................. 47
     10.    Unclaimed Property. ................................................................................. 47
     11.    Time Bar to Cash Payments. ..................................................................... 47
     12.    Manner of Payment under Plan................................................................. 47
     13.    Satisfaction of Claims. .............................................................................. 47
     14.    Setoffs. ...................................................................................................... 48
     15.    Withholding and Reporting Requirements. .............................................. 48
G.   Executory Contracts and Unexpired Leases ......................................................... 49
     1.    General Treatment; Assumption and Rejection of Executory
           Contracts or Unexpired Leases. ................................................................ 49
     2.    Cure of Defaults for Assumed Executory Contracts and Unexpired
           Leases. ....................................................................................................... 50
     3.    Rejection of Executory Contracts or Unexpired Leases. .......................... 51
     4.    Survival of the Debtors’ Indemnification Obligations and
           Guarantees................................................................................................. 51
     5.    Severance Contracts and Programs. .......................................................... 52
     6.    Insurance Policies. .................................................................................... 52
     7.    Intellectual Property Licenses and Agreements. ....................................... 52
     8.    Modifications, Amendments, Supplements, Restatements, or Other
           Agreements. .............................................................................................. 52
     9.    Reservation of Rights. ............................................................................... 53
H.   Conditions Precedent ............................................................................................ 53
     1.     Conditions Precedent to Effective Date .................................................... 53
     2.     Waiver of Conditions Precedent. .............................................................. 54


                                                     iii
     Case 21-10831-CTG                   Doc 8         Filed 05/19/21             Page 10 of 240




      3.        Effect of Failure of a Condition. ............................................................... 54
I.    Effect of Confirmation of Plan ............................................................................. 55
      1.      Vesting of Assets. ..................................................................................... 55
      2.      Binding Effect. .......................................................................................... 55
      3.      Deemed Consent to Change of Control of Debtors. ................................. 55
      4.      Discharge of Claims and Termination of Interests. .................................. 55
      5.      Term of Injunctions or Stays..................................................................... 56
      6.      Injunction. ................................................................................................. 56
      7.      Releases..................................................................................................... 57
      8.      Ipso Facto and Similar Provisions Ineffective. ......................................... 61
      9.      No Successor Liability. ............................................................................. 62
J.    Retention of Jurisdiction ....................................................................................... 62
      1.     Retention of Jurisdiction ........................................................................... 62
      2.     Courts of Competent Jurisdiction ............................................................. 64
K.    Miscellaneous Provisions...................................................................................... 64
      1.     Payment of Statutory Fees. ....................................................................... 64
      2.     Substantial Consummation of the Plan. .................................................... 64
      3.     Expedited Determination of Taxes. .......................................................... 65
      4.     Exemption from Certain Transfer Taxes. ................................................. 65
      5.     Amendments. ............................................................................................ 65
      6.     Effectuating Documents and Further Transactions................................... 66
      7.     Revocation or Withdrawal of Plan. ........................................................... 66
      8.     Severability of Plan Provisions. ................................................................ 66
      9.     Governing Law. ........................................................................................ 67
      10.    Time. ......................................................................................................... 67
      11.    Dates of Actions to Implement the Plan. .................................................. 67
      12.    Immediate Binding Effect. ........................................................................ 67
      13.    Deemed Acts. ............................................................................................ 67
      14.    Successor and Assigns. ............................................................................. 68
      15.    Entire Agreement. ..................................................................................... 68
      16.    Exhibits to Plan. ........................................................................................ 68
      17.    Reservation of Rights. ............................................................................... 68
      18.    Plan Supplement. ...................................................................................... 68
      19.    Waiver or Estoppel. .................................................................................. 68
      20.    Notices ...................................................................................................... 69
      1.     The Debtors at: .......................................................................................... 69
      2.     Office of the U.S. Trustee at: .................................................................... 69
      3.     Counsel to the Debtors at: ......................................................................... 69
      4.     The Plan Sponsor at: ................................................................................. 70
      5.     Counsel to the Plan Sponsor at: ................................................................ 70




                                                     iv
                  Case 21-10831-CTG                      Doc 8         Filed 05/19/21             Page 11 of 240




ARTICLE VII. FINANCIAL INFORMATION AND PROJECTIONS ............................... 70
          A.         Overview of Financial Projections........................................................................ 71
          B.         General Assumptions ............................................................................................ 72
                     1.    Overview ................................................................................................... 72
                     2.    Effective Date Assumption ....................................................................... 72
                     3.    Net Sales ................................................................................................... 72
                     4.    Hotel Operating Expenses......................................................................... 72
                     5.    General & Administrative Expenses ......................................................... 73
                     6.    Capital Expenditures ................................................................................. 73
                     7.    Debt Balance ............................................................................................. 73
          C.         Financial Projections ............................................................................................. 74

  ARTICLE VIII. TRANSFER RESTRICTIONS AND CONSEQUENCES
UNDER FEDERAL SECURITIES LAWS .............................................................................. 75

 ARTICLE IX. CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES
OF THE PLAN............................................................................................................................ 75
          A.         In General.............................................................................................................. 75
          B.         Certain U.S. Federal Income Tax Consequences to Holders with Respect
                     to New Contingent Value Rights .......................................................................... 76
                     1.     Contingent Value Rights (CVRs) ............................................................. 76
                     2.     Other Tax Consideration ........................................................................... 79

ARTICLE X. CERTAIN RISK FACTORS TO BE CONSIDERED .................................... 80
          A.         Certain Bankruptcy Law Considerations .............................................................. 80
                     1.     General ...................................................................................................... 80
                     2.     Risk Related to the Restructuring Support Agreement ............................. 81
                     3.     Risk of Non-Confirmation of Plan ............................................................ 81
                     4.     Risk of Non-Occurrence of Effective Date ............................................... 81
                     5.     Risk Related to Obtaining First Day Relief .............................................. 81
                     6.     Risk Related to Parties in Interest Objecting to the Debtors’
                            Classification of Claims and Interests....................................................... 82
                     7.     Risk Related to Possible Objections to the Plan ....................................... 82
                     8.     Conversion to Chapter 7 Cases ................................................................. 82
          B.         Additional Factors Affecting Value of Reorganized Debtors............................... 82
                     1.     Projections and Other Forward-Looking Statements Are Not
                            Assured, and Actual Results May Vary .................................................... 82
          C.         Risks Relating to Debtors’ Business and Financial Condition ............................. 82
                     1.     Risks Associated with COVID-19 in Debtors’ Business and
                            Industry ..................................................................................................... 82
                     2.     Risks Associated with Capital Markets .................................................... 83



                                                                      v
                Case 21-10831-CTG                    Doc 8         Filed 05/19/21             Page 12 of 240




                  3.         Reliance on the Value of the Company’s Brands ..................................... 83
                  4.         Post-Effective Date Indebtedness ............................................................. 83
         D.       Factors Relating to Securities to be Issued Under Plan Generally ....................... 83
                  1.     No Current Public Market for Securities .................................................. 83
                  2.     Potential Dilution ...................................................................................... 84
         E.       Risks Related to Investment in New HIT Common Equity Interests ................... 84
                  1.     Interests Subordinated to Reorganized Debtors’ Indebtedness ................ 84
                  2.     Implied Valuation of New HIT Common Equity Interests Not
                         Intended to Represent Trading Value of New HIT Common Equity
                         Interests ..................................................................................................... 84
         F.       Additional Factors ................................................................................................. 85
                  1.     Debtors Could Withdraw Plan .................................................................. 85
                  2.     Debtors Have No Duty to Update ............................................................. 85
                  3.     No Representations Outside Disclosure Statement Are Authorized......... 85
                  4.     No Legal or Tax Advice Is Provided by Disclosure Statement ................ 85
                  5.     No Admission Made ................................................................................. 85

ARTICLE XI. VOTING PROCEDURES AND REQUIREMENTS .................................... 86
         A.       Voting Instructions and Voting Deadline ............................................................. 86
         B.       Deemed Rejection by Class 6 (Existing HIT Common Equity Interests). ........... 86
         C.       Agreements Upon Furnishing Ballots................................................................... 87
         D.       Change of Vote ..................................................................................................... 87
         E.       Waivers of Defects, Irregularities, etc. ................................................................. 87
         F.       Miscellaneous ....................................................................................................... 87

ARTICLE XII. CONFIRMATION OF PLAN ........................................................................ 88
         A.       Combined Hearing ................................................................................................ 88
         B.       Objections to Confirmation................................................................................... 88
                  1.     The Debtors at: .......................................................................................... 88
                  2.     Office of the U.S. Trustee at: .................................................................... 88
                  3.     Counsel to the Debtors at: ......................................................................... 89
                  4.     The Plan Sponsor at: ................................................................................. 89
                  5.     Counsel to the Plan Sponsor at: ................................................................ 89
         C.       Requirements for Confirmation of Plan ................................................................ 90
                  1.     Requirements of Section 1129(a) of the Bankruptcy Code ...................... 90
                  2.     Additional Requirements for Non-Consensual Confirmation .................. 93

     ARTICLE XIII. ALTERNATIVES TO CONFIRMATION AND
CONSUMMATION OF PLAN ................................................................................................. 94
         A.       Alternative Plan of Reorganization ....................................................................... 94


                                                                  vi
            Case 21-10831-CTG             Doc 8      Filed 05/19/21         Page 13 of 240




      B.     Sale Under Section 363 of Bankruptcy Code ....................................................... 94
      C.     Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law ..................... 94

ARTICLE XIV. CONCLUSION AND RECOMMENDATION ........................................... 95




                                                    vii
             Case 21-10831-CTG           Doc 8    Filed 05/19/21      Page 14 of 240




                                            EXHIBITS
EXHIBIT A: Joint Prepackaged Chapter 11 Plan for Hospitality Investors Trust, Inc. and
Hospitality Investors Trust Operating Partnership, L.P.
EXHIBIT B: Organizational Chart
EXHIBIT C: Liquidation Analysis

                                           ARTICLE I.

                                   EXECUTIVE SUMMARY

       A.      Purpose of this Disclosure Statement and the Plan.

        Hospitality Investors Trust, Inc. (“HIT”) and Hospitality Investors Trust Operating
Partnership, L.P. (“HITOP,” and together with HIT, the “Debtors,” and, together with their non-
debtor subsidiaries, the “Company”) submit this joint Disclosure Statement in connection with the
solicitation of votes on the Joint Prepackaged Chapter 11 Plan for Hospitality Investors Trust,
Inc. and Hospitality Investors Trust Operating Partnership, L.P., dated May 18, 2021 (the “Plan”)
attached hereto as Exhibit A. This Disclosure Statement is being distributed pursuant to sections
1125 and 1126 of the Bankruptcy Code to holders of Class 5 Existing Preferred Equity Interests
in connection with the Solicitation of the Plan. The Plan constitutes a separate chapter 11 plan for
each Debtor.

        The purpose of this Disclosure Statement, including the exhibits annexed hereto, is to
provide information of a kind, and in sufficient detail, to enable holders of interests in the Debtors
that are entitled to vote on the Plan to make an informed decision on whether to vote to accept or
reject the Plan. This Disclosure Statement contains summaries of the Plan, certain statutory
provisions, events contemplated in the Chapter 11 Cases, and certain documents related to the
Plan.

        The Debtors believe that the compromises and settlements contemplated by the Plan are
fair and equitable, maximize the value of the Debtors’ estates, and maximize recoveries to all
stakeholders. The Debtors believe that the Plan is the best available alternative for implementing
a restructuring of the Debtors’ balance sheet. The Debtors strongly recommend that you vote to
accept the Plan.

       B.      Overview of the Transactions Contemplated by the Plan.

        The Debtors intend to commence their chapter 11 cases (the “Chapter 11 Cases”) in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) to
implement financial restructuring transactions, including all transaction described in, approved by,
contemplated by, or necessary to effectuate the Plan (the “Restructuring Transactions”) that will
eliminate the Debtors’ Existing Preferred Equity Interests and the related cash distribution
obligations. The Restructuring Transactions will also provide the Debtors and Reorganized
Debtors with $65 million in debtor in possession financing to fund working capital needs and the
anticipated transaction fees and expenses, and a revolving $25 million credit facility upon the
Effective Date to fund go-forward working capital needs. Critically, the Restructuring


                                                 viii
              Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 15 of 240




Transactions and the Plan will not impair any of the lenders, Franchisors, or hotel management
companies to the Company’s operating subsidiaries, none of which are Debtors in the Chapter 11
Cases, nor will the Company’s workforce, vendors, or other unsecured creditors be impaired under
the Plan.

       The Debtors will seek joint administration of the Chapter 11 Cases for procedural purposes
and, upon commencement of the Chapter 11 Cases, will file the Plan, this Disclosure Statement, a
motion seeking to approve the Disclosure Statement and the Solicitation process, and motions
seeking first-day relief.

        On May 19, 2021, the Debtors and Brookfield Strategic Real Estate Partners II Hospitality
REIT II LLC (collectively with its successors and permitted assigns, “Brookfield Investor” or the
“Plan Sponsor”), as holders of 100% of (a) preferred stock of HIT (the “Existing HIT Preferred
Interests”) and (b) Class C Preferred Units of HITOP (the “Existing HITOP Preferred Interests”
and, with the Existing HIT Preferred Interests, the “Existing Preferred Equity Interests”) intend to
enter into that certain Restructuring Support Agreement (as may be amended, supplemented, or
otherwise modified from time to time in accordance with its terms, the “Restructuring Support
Agreement”) that sets forth the principal terms of the Restructuring Transactions and requires the
Plan Sponsor to support the Plan. The Debtors’ determination to enter into the Restructuring
Support Agreement remain subject to approval by its board of directors, which approval is
anticipated to be granted on May 19, 2021.

        A lynchpin of the Restructuring Transactions and the Plan is a $65 million debtor-in-
possession financing facility provided on a secured basis to support critical working capital to the
Company and a post-Effective Date revolving secured credit facility in an amount of $25 million
(the “Exit Facility”). Each holder of a DIP Claim will receive, in exchange for its Claim, its Pro
Rata Share, together with the holders of Existing Preferred Equity Interests, of 100% of the new
equity interests of Reorganized HIT (the “New HIT Common Equity Interests”). Similarly, each
holder of Existing Preferred Equity Interests shall receive, in exchange for its Interest, its Pro Rata
Share, together with the holders of DIP Claims, of 100% of the New HIT Common Equity
Interests. Additionally, 2% of Existing HITOP Preferred Interests shall be canceled, and the holder
of such Existing HITOP Preferred Interests shall receive, in exchange for its Interests, its Pro Rata
Share of 2% of New HITOP Interests.

        Existing HIT Common Equity Interests will be discharged and cancelled on the Effective
Date. Holders of Allowed Existing HIT Common Equity Interests will receive one contingent
value right (a “CVR” and, collectively, the “CVRs”) in respect of each share of the Allowed
Existing HIT Common Equity Interests outstanding immediately prior to the Effective Date, which
CVRs shall mature five years from the Effective Date (subject to a potential extension of two years
at the sole discretion of Reorganized HIT’s board of directors) or earlier upon the occurrence of a
Monetization Event (as defined in the CVR Agreement).

       The Company recognizes the importance of its business partners in this industry,
including the lenders, Franchisors, and hotel management companies to the Debtors’
operating subsidiaries, and has structured the Restructuring Transactions to have no impact
on those critical relationships. Other than the holders of Existing Preferred Equity Interests
and holders of Existing HIT Common Equity Interests, the Debtors’ stakeholders (including

                                                  9
              Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 16 of 240




employees, vendors, and other general unsecured claim holders) will be paid in full or
otherwise receive such treatment to render them unimpaired in the ordinary course. The
operation of the Company’s hotels will be unaffected by these Chapter 11 Cases and will
continue uninterrupted.

        The Plan and Restructuring Transactions, therefore, implement a significant
recapitalization of the Company, funding necessary working capital that will allow it to continue
to operate its hotel business with the support of the Plan Sponsor.

        As described below, you are receiving this Disclosure Statement because you are a holder
of an Existing Preferred Equity Interest entitled to vote or accept or reject the Plan. Prior to voting
on the Plan, you are encouraged to read this Disclosure Statement and all documents
attached to this Disclosure Statement in their entirety. As reflected in this Disclosure
Statement, there are risks, uncertainties, and other important factors that could cause the
Debtors’ actual performance or achievements to be materially different from those they may
project, and the Debtors undertake no obligation to update any such statement. Certain of
these risks, uncertainties, and factors are described in Section X of this Disclosure Statement,
entitled “Certain Risk Factors to be Considered.”

        Accomplishing a speedy and efficient resolution of the Debtors’ Chapter 11 Cases is
essential to maximizing value and successfully reorganizing the Company. Under the Debtors’
Restructuring Support Agreement, the Debtors are subject to certain milestones:

                    Milestone                                             Deadline
 Petition Date                                         The Petition Date shall occur no later than
                                                       May 19, 2021
 Filing of Plan and Disclosure Statement               The Petition Date
 DIP Financing Orders                                  The DIP Orders shall be entered by the
                                                       Bankruptcy Court, subject to Bankruptcy
                                                       Court availability, (i) on an interim basis, no
                                                       later than five (5) Business Days after the
                                                       Petition Date, and (ii) on a final basis (if
                                                       necessary), no later than thirty (30) calendar
                                                       days after the Petition Date.
 Confirmation Order                                    The Confirmation Order shall be entered no
                                                       later than thirty (35) calendar days after the
                                                       Petition Date, subject to extension based on
                                                       the Bankruptcy Court’s calendar in
                                                       completing the Combined Hearing.
 Plan Effective Date                                   No later than ten (10) calendar days after the
                                                       Confirmation Order entered by the
                                                       Bankruptcy Court becomes a final order.

       C.      Summary of Plan Classification and Treatment of Claims and Interests

       Under the Bankruptcy Code, only holders of claims or interests in impaired Classes who
are receiving distributions under the Plan are entitled to vote on the Plan (unless, for reasons

                                                  10
              Case 21-10831-CTG                Doc 8        Filed 05/19/21         Page 17 of 240




discussed in more detail below, such holders are deemed to reject the Plan pursuant to section
1126(g) of the Bankruptcy Code). Under section 1124 of the Bankruptcy Code, a class of claims
or interests is deemed to be “impaired” unless (i) the plan leaves unaltered the legal, equitable, and
contractual rights to which such claim or interest entitles the holder thereof or (ii) notwithstanding
any legal right to an accelerated payment of such claim or interest, the plan, among other things,
cures all existing defaults (other than defaults resulting from the occurrence of events of
bankruptcy) and reinstates the maturity of such claim or interest as it existed before the default.

        Holders of Interests in Class 5 (Class 5A (Existing HIT Preferred Interests) and Class 5B
(Existing HITOP Preferred Interests)) are being solicited under and entitled to vote on the Plan.

        The following table summarizes (i) the treatment of Claims and Interests under the Plan,
(ii) which Classes are impaired by the Plan, (iii) which Classes are entitled to vote on the Plan, and
(iv) the estimated recoveries for holders of Claims and Interests. The table is qualified in its
entirety by reference to the full text of the Plan. For a more detailed summary of the terms and
provisions of the Plan, see Article VI—Summary of the Plan, below.

           Claim or                                                                         Entitled to
                                                                              Impaired or                  Approx.
 Class      Equity                        Treatment                                          Vote on
                                                                              Unimpaired                   Recovery
           Interest                                                                          the Plan
   1     Secured       On the Effective Date or as soon as reasonably         Unimpaired         No         100%
         Claims        practicable thereafter in the ordinary course of                     (Presumed to
                       business, except to the extent that a holder of a                       accept)
                       Secured Claim already has been paid during the
                       Chapter 11 Cases or such holder, together with
                       the Debtors, agrees to a less favorable treatment,
                       in full and final satisfaction, settlement, release,
                       and discharge of and in exchange for each
                       Allowed Secured Claim, each holder of an
                       Allowed Secured Claim shall receive, at the sole
                       option of the Debtors with the consent of the Plan
                       Sponsor, either (a) payment in full, in Cash, of the
                       unpaid portion of its Allowed Secured Claim,
                       (b) delivery of the Collateral securing such
                       Allowed Secured Claim, or (c) other treatment
                       such that the Secured Claim shall be rendered
                       Unimpaired pursuant to section 1124 of the
                       Bankruptcy Code.
   2     Unsecured     On the Effective Date or as soon as reasonably         Unimpaired         No         100%
         Priority      practicable thereafter in the ordinary course of                     (Presumed to
         Claims        business, except to the extent that a holder of an                      accept)
                       Allowed Unsecured Priority Claim already has
                       been paid during the Chapter 11 Cases or such
                       holder, together with the Debtors, agrees to a less
                       favorable treatment, in full and final satisfaction,
                       settlement, release, and discharge of and in
                       exchange for each Allowed Unsecured Priority
                       Claim, each holder of an Allowed Unsecured
                       Priority Claim shall receive payment in full in
                       Cash or as otherwise provided in the Bankruptcy
                       Code. Any ad valorem taxes and other taxes/fees
                       will be extended to maximum statutory periods
                       under, inter alia, 11 U.S.C. § 1129(a)(9)(C).
                       Holders of such Claims will be rendered
                       Unimpaired and as such will be deemed to have
                       accepted the Plan and will not be entitled to vote.

                                                          11
                      Case 21-10831-CTG                 Doc 8        Filed 05/19/21         Page 18 of 240




                   Claim or                                                                          Entitled to
                                                                                       Impaired or                  Approx.
    Class           Equity                         Treatment                                          Vote on
                                                                                       Unimpaired                   Recovery
                   Interest                                                                           the Plan
        3        General        On or as soon as reasonably practicable after the      Unimpaired         No         100%
                 Unsecured      Effective Date, except to the extent that a holder                   (Presumed to
                 Claims         of an Allowed General Unsecured Claim,                                  accept)
                                together with the Debtors, agrees to less favorable
                                treatment, in full and final satisfaction,
                                settlement, release, and discharge of, and in
                                exchange for each Allowed General Unsecured
                                Claim, each holder of an Allowed General
                                Unsecured Claim shall (i) have its Allowed
                                General Unsecured Claim reinstated, and paid in
                                full, on the later to occur of the Effective Date or
                                when such Allowed General Unsecured Claim
                                becomes due in the ordinary course of the
                                Debtors’ or Reorganized Debtors’ business
                                operations, or (ii) have its Allowed General
                                Unsecured Claim otherwise rendered Unimpaired
                                pursuant to section 1124 of the Bankruptcy Code.
        4        Intercompany   On the Effective Date, Allowed Intercompany            Unimpaired         No         100%
                 Claims         Claims shall be reinstated.                                          (Presumed to
                                                                                                        accept)
            5A   Existing HIT   On the Effective Date, all outstanding shares,          Impaired          Yes         0%
                 Preferred      units, and interests (and rights, warrants, options,
                 Interests      or other interests to acquire shares and interests)
                                of the Existing HIT Preferred Interests will be
                                extinguished in exchange for each holder’s Pro
                                Rata Share, together with the holders of DIP
                                Claims and Class 5B Interests, of 100% of the
                                New HIT Common Equity Interests issued on the
                                Effective Date.
    5       5B   Existing       On the Effective Date, (x) 98% of the outstanding       Impaired         Yes        11–62%
                 HITOP          shares, units, and interests (and rights, warrants,
                 Preferred      options, or other interests to acquire shares and
                 Interests      interests) of the Existing HITOP Preferred
                                Interests will be transferred to HIT in exchange
                                for each holder’s Pro Rata Share, together with
                                the holders of DIP Claims and Class 5A Interests,
                                of 100% of the New HIT Common Equity
                                Interests issued on the Effective and (y) 2% of the
                                outstanding shares, units, and interests (and
                                rights, warrants, options, or other interests to
                                acquire shares and interests) of the Existing
                                HITOP Preferred Interests will be canceled in
                                exchange for each holder’s Pro Rata Share of 2%
                                of New HITOP Interests.
        6        Existing HIT   On the Effective Date, the Allowed Existing HIT         Impaired          No          0%1
                 Common         Common Equity Interests shall be cancelled,                          (Presumed to
                 Equity         extinguished and discharged in exchange for each                        reject)
                 Interests      holder receiving one CVR in respect of each
                                share of the Allowed Existing HIT Common
                                Equity Interests outstanding immediately prior to
                                the Effective Date and such holders shall be
                                automatically deemed to have accepted the terms
                                of the CVR Agreement and to be a party thereto,

1
 This estimate excludes the value, if any, of the CVRs, which are speculative and may ultimately have no or minimal
value.


                                                                   12
                Case 21-10831-CTG               Doc 8        Filed 05/19/21         Page 19 of 240




              Claim or                                                                       Entitled to
                                                                               Impaired or                  Approx.
 Class         Equity                       Treatment                                         Vote on
                                                                               Unimpaired                   Recovery
              Interest                                                                        the Plan
                         in each case in accordance with the terms of the
                         CVR Agreement.

                         Notwithstanding the foregoing, the Plan Sponsor
                         has agreed that, on the Effective Date, any
                         Existing HIT Common Equity Interest held by the
                         Plan Sponsor shall be deemed to be fully vested,
                         and shall not entitle the Plan Sponsor to any
                         distributions of CVRs.

   7      Intercompany   On the Effective Date, the Allowed Intercompany       Unimpaired         No         100%
          Interests      Interests will be retained by the existing holders.                 (Presumed to
                                                                                                accept)

         D.       Voting on the Plan

        Certain procedures will be used to collect and tabulate votes on the Plan, as summarized in
Section XI.A of this Disclosure Statement, entitled “Voting Instructions.” Readers should
carefully read the voting instructions.

         Only holders of Existing Preferred Equity Interests, which are classified in Class 5 under
the Plan, are entitled to vote on the Plan (the “Voting Class”). Holders of Claims in Classes 1, 2,
3, and 4 and holders of Interests in Class 7 are conclusively presumed to accept the Plan because
they are Unimpaired under the Plan. Holders of Interests in Class 6 are Impaired and deemed to
reject the Plan even though they will receive a recovery on account of their Interests.

        The Voting Deadline is May 18, 2021. To be counted as votes to accept or reject the Plan,
a ballot (“Ballot”) must be actually received by email at the following address:
Tabulation@epiqglobal.com on or before the Voting Deadline by Epiq Corporate Restructuring,
LLC (the “Solicitation Agent”) and must be completed following the instructions received with
the Ballot. Any Ballot received after the Voting Deadline or otherwise not in compliance with
the voting instructions will not be counted except as determined by the Debtors.

         E.       Confirmation and Consummation of the Plan

        Under section 1128(a) of the Bankruptcy Code, the Bankruptcy Court, after notice, may
hold a hearing to confirm a plan of reorganization. The Debtors intend to file a motion on the
Petition Date requesting that the Bankruptcy Court set a date and time as soon as practicable after
the Petition Date for a hearing (such hearing, the “Combined Hearing”) for the Bankruptcy Court
to determine whether this Disclosure Statement contains adequate information under section
1125(a) of the Bankruptcy Code, whether the Debtors’ prepetition solicitation of acceptances in
support of the Plan complied with sections 1125(g) and 1126(b) of the Bankruptcy Code, and
whether the Plan should be confirmed in light of both the affirmative requirements of the
Bankruptcy Code and objections, if any, that are timely filed, as permitted by section
105(d)(2)(B)(2)(v) of the Bankruptcy Code. The Combined Hearing, once set, may be continued
from time to time without further notice other than an adjournment announced in open court or a
notice of adjournment filed with the Bankruptcy Court and served on those parties who have

                                                            13
             Case 21-10831-CTG           Doc 8    Filed 05/19/21      Page 20 of 240




requested notice under Bankruptcy Rule 2002 and the Entities who have filed an objection to the
Plan, if any, without further notice to parties in interest. The Bankruptcy Court, in its discretion
and prior to the Combined Hearing, may put in place additional procedures governing the
Combined Hearing. Subject to section 1127 of the Bankruptcy Code and the conditions and
limitations set forth in the Restructuring Support Agreement, the Plan may be modified, if
necessary, prior to, during, or as a result of the Combined Hearing, without further notice to parties
in interest.

         Additionally, section 1128(b) of the Bankruptcy Code provides that any party in interest
may object to confirmation. The Debtors, in the same motion requesting a date for Confirmation
of the Plan, will request that the Bankruptcy Court establish a date and time for parties in interest
to file objections to the adequacy of the Disclosure Statement, the Debtors’ prepetition Solicitation
of acceptances in support of the Plan, and Confirmation of the Plan. All such objections must be
filed with the Bankruptcy Court and served on the Debtors and certain other parties in interest in
accordance with the applicable order of the Bankruptcy Court so that they are received before the
deadline to file such objections.

               1.      Combined Hearing.

        At the Combined Hearing, the Bankruptcy Court will determine whether the Disclosure
Statement contains adequate information under section 1125(a) of the Bankruptcy Code, whether
the Debtors’ prepetition Solicitation of acceptances in support of the Plan complied with section
1126(b) of the Bankruptcy Code, and whether the Plan should be confirmed in light of both the
affirmative requirements of the Bankruptcy Code and objections, if any, that are timely filed, and
subject to satisfaction or waiver of each condition precedent in Article XI of the Plan. For a more
detailed discussion of the Combined Hearing, see Section XII of this Disclosure Statement, entitled
“Confirmation of Plan.”

               2.      Effect of Confirmation and Consummation of the Plan.

        Following confirmation, and subject to satisfaction or waiver of each condition precedent
in Article XI of the Plan, the Plan will be consummated on the Effective Date. Among other things,
on the Effective Date, certain release, injunction, exculpation, and discharge provisions set forth
in Article XII of the Plan will become effective. Accordingly, it is important to read the provisions
contained in Article XII of the Plan very carefully so that you understand how Confirmation and
Consummation—which effectuates such release, injunction, exculpation, and discharge
provisions—will affect you and any Claim or Interest you may hold with respect to the Debtors so
that you may cast your vote accordingly. These provisions are described in Section VI.I of this
Disclosure Statement.

       F.      Additional Plan-Related Documents.

        The Debtors will file certain documents that provide more details about the implementation
of the Plan in the Plan Supplement, which will be filed with the Bankruptcy Court no later than
seven (7) calendar days before the deadline to object to Confirmation of the Plan and otherwise in
accordance with the Restructuring Support Agreement. The Debtors will serve a notice that will



                                                 14
             Case 21-10831-CTG         Doc 8      Filed 05/19/21    Page 21 of 240




inform all parties that the initial Plan Supplement may be obtained on the Debtors’ restructuring
website at http://dm.epiq11.com/HospitalityInvestorsTrust. The Plan Supplement will include:

                  the Amended Constituent Documents;

                  the Exit Facility Agreement;

                  the Schedule of Rejected Contracts and Leases;

                  the New Common Stock Certificates;

                  the identity of the members of the Reorganized HIT board of directors (the
                   “New Board”) and the officers of Reorganized HIT; and

                  any other necessary documentation relating to the Restructuring Transactions.

THE FOREGOING EXECUTIVE SUMMARY IS ONLY A GENERAL OVERVIEW OF
THIS DISCLOSURE STATEMENT AND THE MATERIAL TERMS OF, AND
TRANSACTIONS PROPOSED BY, THE PLAN AND IS QUALIFIED IN ITS ENTIRETY
BY REFERENCE TO, AND SHOULD BE READ IN CONJUNCTION WITH, THE MORE
DETAILED DISCUSSIONS APPEARING ELSEWHERE IN THIS DISCLOSURE
STATEMENT, INCLUDING THE PLAN.

                                         ARTICLE II.

                    OVERVIEW OF THE COMPANY’S OPERATIONS

       A.      Corporate History and Organizational Structure

        Incorporated on July 25, 2013, HIT is a self-managed real estate investment trust (“REIT”)
that invests primarily in premium-branded select-service lodging properties in the United States.
An initial public offering of shares of common stock in HIT was conducted from January 2014
until November 2015 without listing shares of its common stock on a national securities exchange.
HIT has not since listed its shares and there is currently no established trading market for HIT’s
shares.

       Substantially all of the Company’s business is conducted through its operating partnership,
Debtor HITOP, and its non-Debtor subsidiaries, which directly or indirectly own and operate the
properties comprising the Company’s hotel portfolio. The Debtors do not directly own any of the
Company’s hotels, but rather all hotels are owned indirectly through certain of the non-Debtor
subsidiaries.




                                                  15
              Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 22 of 240




       The Company’s organizational structure, as of the date hereof, is attached hereto as
Exhibit B.

       B.      Company’s Business

         As of the date of Solicitation (the “Solicitation Date”), the Company owns or has an interest
in a total of 100 hotels with a total of 12,421 guest rooms located across 29 states. The Company
has primarily acquired lodging properties in the upscale select-service, upscale extended stay and
upper midscale select-service chain scale segments in secondary markets with strong demand
generators, such as state capitals, major universities and hospitals, as well as corporate, leisure,
and retail attractions. All of the Company’s hotels are operated under a franchise or license
agreement with a national brand owned by one of Hilton Worldwide, Inc., Marriott International,
Inc., and Hyatt Hotels Corporation, or one of their respective subsidiaries or affiliates (collectively,
the “Franchisors”). The Company wholly owns 98 of its hotels, and two hotels are partially-owned
through joint ventures with unaffiliated third-parties.

       The Company’s hotel portfolio was acquired through a series of seven portfolio purchases
during the period from March 2014 to April 2017, which ranged in size from 116 hotels with a
purchase price of $1.8 billion to two hotels with a purchase price of $48.6 million. Across 2019
and 2020, the Company sold a total of 43 hotels (the “Hotel Sales”).

        The Company generates a significant majority of its total revenues from the hotels through
room bookings and other room operating revenues. In addition, the hotels generate non-room
revenue through the sale of food and beverage and through other ancillary products or offerings
such as conference centers, markets, parking, telephone, and cancellation fees. The Company also
incurs operating expenses related to, among other things, room expenses (including labor costs for
housekeeping and rooms operation staff, reservation systems, room supplies, linen and laundry
services), food and beverage expenses (labor and the cost of food and beverages), management
fees (calculated as a percentage of gross revenue), and other property-level operating costs (repair
and maintenance and utility costs, administrative, sales, and marketing costs, and other costs
associated with generating the ancillary revenues).

       C.      The Debtors’ Operations

       The Debtors do not themselves own or operate any of the Company’s hotels. Rather the
Company owns and operates its hotels through the Debtors’ non-debtor subsidiaries (collectively,
the “Non-Debtor Subsidiaries”). The Debtors provide critical financial, logistical, and
administrative support to the operating Non-Debtor Subsidiaries.

       Debtor HIT is the ultimate parent entity whose common stock is publicly held without
being nationally listed. The Debtors employ the Company’s senior management to oversee the
Non-Debtor Subsidiaries. In addition, the Debtors engage various third party professionals to
provide tax, accounting, IT, audit, public reporting, and other services to the Company and
acquires comprehensive insurance coverage on the Company’s behalf.




                                                  16
             Case 21-10831-CTG           Doc 8   Filed 05/19/21        Page 23 of 240




       D.     Management

       The following table sets forth the names of the Company’s current executive officers:

                          Name                                          Title


                   Jonathan P. Mehlman                   Chief Executive Officer & President


                     Bruce A. Riggins                    Chief Financial Officer & Treasurer


                      Paul C. Hughes                        General Counsel & Secretary


       The following table sets forth the names and relevant affiliations of the members of HIT’s
board of directors:

                          Name                                         Status


                   Jonathan P. Mehlman                         Management Director


                      Stanley R. Perla                          Independent Director


                     Abby M. Wenzel                             Independent Director


                     Stephen P. Joyce                           Independent Director


                    Edward A. Glickman                          Independent Director


                     Lowell G. Baron                       Brookfield Investor Appointee


                                                      Brookfield Investor Appointee – Chairman
                      Bruce G. Wiles
                                                                    of the Board


       The composition of the boards of managers and boards of directors of the Reorganized
Debtors will be disclosed, to the extent known and determined, prior to the entry of the order
confirming the Plan in accordance with section 1129(a)(5) of the Bankruptcy Code.




                                                 17
               Case 21-10831-CTG              Doc 8      Filed 05/19/21        Page 24 of 240




        E.       Prepetition Capital Structure

                 1.       Unsecured Guaranty Claims

        To fund the acquisition and operation of the Company’s hotels, the Non-Debtor
Subsidiaries have incurred mortgage and mezzanine indebtedness secured by the Non-Debtor
Subsidiaries’ hotel properties and, in the case of mezzanine indebtedness, the ownership interest
in certain Non-Debtor Subsidiaries. The mortgage and mezzanine loans are non-recourse
obligations, with exceptions for certain environmental indemnities and with respect to certain so-
called “bad boy” events which if they occur liability is either fully recourse or recourse to the
extent of losses incurred by the lender. The recourse obligations under the Non-Debtor
Subsidiaries’ mortgage and mezzanine loans are supported by guarantees from the Debtors (the
“Guaranty Claims”). The Guaranty Claims are contingent General Unsecured Claims that will be
unimpaired under the Plan.

                          (a)      Pool I Loans

         On May 1, 2019, the Company refinanced existing mortgage and mezzanine indebtedness
with new mortgage and senior and junior mezzanine indebtedness of $1.04 billion secured by 92
of the Company’s hotel properties (collectively, the “Pool I Loans”).2 As of the Solicitation Date,
(i) the Pool I mortgage loan had approximately $707.8 million in principal amount outstanding,
(ii) the Pool I senior mezzanine loan had approximately $81.35 million in principal amount
outstanding, and (ii) the Pool I junior mezzanine loan had approximately $56.95 million in
principal amount outstanding.

        The Pool I mortgage loan requires monthly interest payments at a variable rate equal to
one-month LIBOR plus 2.14%, the Pool I senior mezzanine loan requires monthly interest
payments at a variable rate equal to one-month LIBOR plus 5.60%, and the Pool I junior mezzanine
loan requires monthly interest payments at a variable rate equal to one-month LIBOR plus 8.50%
for a combined weighted average interest rate of LIBOR plus 2.90%. Pursuant to an interest rate
cap agreement, the LIBOR portions of the interest rates due under the Pool I Loans were capped
at 4.0%.

        At the closing of the refinancing, the Company used the net proceeds from the Pool I Loans
after accrued interest and closing costs to repay the then-outstanding $961.1 million in mortgage
and mezzanine debt. The Company also used $10 million of proceeds to fund a reserve with the
lenders that the Company can utilize to fund expenditures for work required to be performed under
property improvement plans (“PIPs”) required by the Franchisors of the hotel properties. During
the term of the Pool I Loans, the Company is required to periodically deposit additional reserves
with the lenders that the Company can utilize to fund a portion of future PIP work and other capital
improvements. During April and May 2020, as part of ongoing liquidity preservation measures
being taken by the Company in response to the coronavirus pandemic and in conjunction with

2
         Thirty of the Hotel Sales were sales of hotels encumbered by the Pool I Loans, which sales generated funds
sufficient to prepay approximately $162.2 million of principal under the Pool I mortgage loan and approximately
$31.7 million of principal under the Pool I mezzanine loans. As a result of the Hotel Sales, the Pool I Loans are
secured by liens on 62 of the Company’s hotel properties.

                                                       18
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 25 of 240




actions taken by the Company’s Franchisors temporarily suspending obligations of hotel owners
to perform capital improvements and fund capital reserves, the Company did not make required
capital reserve payments to the mortgage lender of approximately $3.9 million, which resulted in
an event of default under the Pool I Loans.

        In June 2020, the Company entered into forbearance agreements with the lenders under the
Pool I Loans, agreeing to defer the PIP reserves required to be made in 2020 until 2021 and 2022
and temporarily suspending monthly capital reserves for repair and replacement of furniture,
fixtures, and equipment (“FF&E”), while agreeing to pay all excess cash flows from the 62 hotel
properties serving as loan collateral to account for future PIP reserves until all deferred PIP
reserves have been deposited. During January 2021, the Company entered into amendments to the
forbearance agreements, under which the lenders agreed, among other things, to additional
deferrals with respect to PIP and FF&E reserves. The existing events of default will continue to
exist in full force and effect until the deferred PIP and FF&E reserves have been deposited and
other conditions have been met, but the lenders under the Pool I Loans have agreed to forbear from
collecting default interest and enforcing their rights and remedies under the loan documents as a
result of the events of default during this period.

         In May 2021, the Company and its subsidiaries became party to certain Third Party
Restructuring Documents (as defined in the RSA) with the lenders under the Pool I Loans, agreeing
to, among other things, (i) forbear and, subject to certain conditions, waive defaults triggered by
the filing of the Chapter 11 Cases and consent to the Restructuring Transactions contemplated
under the Plan, (ii) defer certain PIP reserves, (iii) temporarily defer certain FF&E reserves, and
(iv) the modification of the minimum debt yield test which could allow the Company to meet the
minimum debt yield test and receive any excess cash flows from the properties securing the Pool
I Loans (which the Company is not currently receiving) sooner than if no modification was made.

                      (b)     Pool II Mortgage Loan

        In October 2015, the Company refinanced existing mortgage indebtedness secured by 21
of the Company’s hotel properties (the “Pool II Mortgage Loan”). As of the Solicitation Date, the
Pool II Mortgage Loan had approximately $232 million in principal amount outstanding. The Pool
II Mortgage Loan carries a fixed annual interest rate of 4.96% per annum. The Pool II Mortgage
Loan is secured by liens on 21 of the Company’s hotel properties.

        Pursuant to the Pool II Mortgage Loan, the Company agreed to make periodic payments
into an escrow account for the PIPs required by the Franchisors of the applicable hotels. The
Company made the final PIP reserve payment during June 2018. The Company continues to have
obligations to make periodic payments into other capital reserves.

       In May 2020, as part of ongoing liquidity preservation measures being taken by the
Company in response to the coronavirus pandemic and in conjunction with actions taken by the
Franchisors temporarily suspending capital improvement and capital reserve obligations, the
Company did not make required capital reserve payments to the lender under the Pool II Mortgage
Loan in the amount of approximately $300,000, resulting in an event of default thereunder.




                                                19
                Case 21-10831-CTG              Doc 8      Filed 05/19/21        Page 26 of 240




       In August 2020, the Company entered into a loan modification agreement, whereby (i) the
maturity date of the Pool II Mortgage Loan was extended until October 6, 2022, subject to the
Company’s right to further extend the maturity date for an additional six months until April 6,
2023, upon satisfaction of certain conditions, including prepayment by the Company of at least
5% of the outstanding principal amount under the loan, (ii) the Company agreed to make monthly
prepayments of the outstanding principal balance in the amount of $250,000 from October 2021
through September 2022, (iii) the Company’s monthly capital reserve obligations for repair and
replacement of FF&E was temporarily suspended, and (iv) agreeing to pay the excess cash flows
from the 21 hotels securing the Pool II Mortgage Loan, after payment of interest and property
operating expenses and certain other amounts, to prepay amounts outstanding under the Pool II
Mortgage Loan.

        In May 2021, the Company became party to certain Third Party Restructuring Documents
with the lender under the Pool II Mortgage Loan, agreeing to, among other things, (i) forbear and,
subject to certain conditions, waive defaults triggered by the filing of the Chapter 11 Cases and
consent to the Restructuring Transactions contemplated under the Plan, (ii) temporarily suspend
the collection of certain FF&E reserves, (iii) modify and temporarily waive certain financial
covenants, and (iv) modify the requirement that all excess cash flows from the hotels will prepay
the loan, such that all excess cash flows will instead be deposited into a reserve account and such
funds may be utilized to fund any shortfalls in the payment of interest and property operating
expenses, certain principal, and property improvement plan obligations or other capital
expenditures for the hotels.

                          (c)      Term Loan

        On April 27, 2017, the Company entered into that certain Second Amended and Restated
Term Loan Agreement (as amended, the “Term Loan”) in the aggregate principal amount of $310
million, secured by 28 of the Company’s hotel properties.3 As of the Solicitation Date, the Term
Loan has approximately $227.6 million in principal amount outstanding. The Term Loan requires
monthly interest payments at a variable rate of one-month LIBOR plus 3.0%. Pursuant to an
interest rate cap agreement, the LIBOR portions of the interest rates due under the Term Loan were
effectively capped at 4.0%.

        The Term Loan had an initial maturity date of May 1, 2019, subject to three one-year
extension rights at the Company’s option which, if all extension rights were exercised, would have
resulted in an outside maturity date of May 1, 2022. In May 2019, the Company used $25 million
of the net proceeds from the Pool I Loans to prepay principal under the Term Loan and entered
into an amendment to the Term Loan, reducing the commitment from $310 million to $285 million
and adding one additional one-year extension term such that the outside maturity date was
extended to May 1, 2023. In May 2020, the Company exercised its option to extend the maturity



3
         Twelve of the Hotel Sales were sales of hotels encumbered by the Term Loan, which sales generated funds
sufficient to prepay approximately $56.2 million of principal under the Term Loan. As a result of the Hotel Sales and
the termination of the Georgia Tech Hotel & Conference Center ground lease, the Term Loan is secured by liens on
15 of the Company’s hotel properties.

                                                        20
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 27 of 240




of the Term Loan to May 1, 2021, and in May 2021, the Company exercised its option to extend
the maturity date of the Term Loan to May 1, 2022.

        In February 2021, the Company defaulted on its Georgia Tech Hotel & Conference Center
ground lease, the Company’s interest in which serves as a collateral property under the Term Loan,
and entered into a forbearance agreement with the lenders under the Term Loan, and, as a result
of this default, the ground lessor exercised its right to terminate the ground lease, effective as of
March 31, 2021.

        During March 2021, the Company became party to certain Third Party Restructuring
Documents with the lender under the Term Loan, agreeing to, among other things: (i) forbearance
and subject to certain conditions waiver of defaults triggered by the filing of the Chapter 11 Cases
and certain defaults related to the Georgia Tech Hotel & Conference Center ground lease, (ii)
temporary suspension of FF&E reserves, (iii) $1.3 million in brand-mandated property
improvement plan reserves related to hotels that were sold during August 2020 have been credited
to reduce the principal outstanding under the Term Loan, (iv) the lien related to the Georgia Tech
Hotel & Conference Center ground lease may be released, subject to certain terms and conditions,
(v) the borrowers will become obligated to repay $500,000 in principal each quarter for the seven
consecutive quarters beginning with the quarter ending June 30, 2021, and the repayment of $9.2
million in principal less the aggregate amount of the quarterly principal prepayments will become
a recourse obligation of the borrowers and guarantors, and (vi) certain modifications to the
minimum debt yield test which could allow the Company to meet the minimum debt yield test and
receive any excess cash flows from the properties securing the Term Loan (which the Company is
not currently receiving) sooner than if no modification was made. The lenders additionally waived
certain defaults under the Term Loan agreement and consented to the Restructuring Transactions
contemplated under the Plan.

                       (d)     HGI Joint Venture

        One of the Company’s Non-Debtor Subsidiaries owns a 56.5% joint venture interest in a
Hilton Garden Inn located in Blacksburg, Virginia, and the hotel is subject to a mortgage loan (the
“HGI JV Loan”). As of the Solicitation Date, the HGI JV Loan has approximately $9.9 million in
principal amount outstanding. The HGI JV Loan requires monthly insurance payments based on
the outstanding principal and a fixed annual interest rate of 4.31%.

       In June 2020, the Company and the lender under the HGI JV Loan agreed to extend the
maturity date for 18 months until December 6, 2021. In connection with the extension, the
Company and the lender also agreed to certain other modifications to the loan terms, including
temporarily suspending the Company’s monthly capital reserve obligations for FF&E, a
requirement to prepay $525,000 of the then-outstanding principal balance at closing, and a
requirement that, until maturity, the Company will utilize any monthly excess cash flows from the
property after payment of interest and property operating expenses and certain other amounts to
prepay the principal balance of the loan.

        In May 2021, the Company became party to certain Third Party Restructuring Documents
with the lender under the HGI JV Loan, agreeing to, among other things, (i) forbear and, subject
to certain conditions, waive defaults triggered by the filing of the Chapter 11 Cases and consent to

                                                 21
                Case 21-10831-CTG              Doc 8      Filed 05/19/21        Page 28 of 240




the Restructuring Transactions contemplated under the Prepackaged Plan and (ii) temporarily
suspend the collection of FF&E reserves.

                 2.       Other General Unsecured Claims

       In addition to their contingent, unsecured obligations outstanding under the Guaranty
Claims, the Debtors owe (a) approximately $698,120 in rent obligations owed to the Debtors’
landlords and (b) approximately $151,000 in unpaid trade and other ordinary course obligations,
excluding professionals’ fees.

                 3.       Unsecured Priority Claims

       Other Priority Claims consist of any Claim other than an Administrative Expense Claim or
a Priority Tax Claim, entitled to priority in payment as specified in section 507(a) of the
Bankruptcy Code.

                 4.       Secured Claims

        Secured Claims consist of any Claim (a) that is secured by a valid, perfected, and
enforceable Lien on Collateral, to the extent of the value of the Claim holder’s interest in such
Collateral as of the Confirmation Date or (b) to the extent that the holder thereof has a valid right
of setoff pursuant to section 553 of the Bankruptcy Code.

                 5.       Intercompany Claims

        Intercompany Claims consist of any Claims against a Debtor held by another Debtor.

                 6.       Existing Preferred Equity Interests

        On January 12, 2017, the Debtors entered into that certain Securities Purchase, Voting, and
Standstill Agreement (the “SPA”) with the Brookfield Investor, to secure a commitment of up to
$400 million by the Brookfield Investor to make capital investments in the Company necessary
for the Company to meet its short-term and long-term liquidity requirements and obligations by
purchasing units of limited partnership interests in HITOP entitled “Class C Units” (the “Class C
Preferred Units” or the “Existing HITOP Preferred Interests”) through February 2019. Following
the final closing pursuant to the SPA on February 27, 2019, the Brookfield Investor no longer has
any obligations or rights to purchase Existing HITOP Preferred Interests pursuant to the SPA or
otherwise. In addition to holding all of the issued and outstanding Existing HITOP Preferred
Interests, the Brookfield Investor holds the sole issued and outstanding redeemable preferred share
in HIT (the “Redeemable Preferred Share” or the “Existing HIT Preferred Interests” and together
with the Existing HITOP Preferred Interests, the “Existing Preferred Equity Interests”). In
connection with its holdings of the Existing Preferred Equity Interests, the Brookfield Investor has
significant governance and other rights, including the right to appoint two members of HIT’s Board
of Directors.4 The Existing HITOP Preferred Interests rank senior to all other equity interests in

4
         The Brookfield Investor also has approval rights under the Class C Preferred Units and HITOP’s limited
partnership agreement that restricts HITOP from taking certain actions without the Brookfield Investor’s consent (the
“Brookfield Approval Rights”). In general, subject to certain exceptions, prior approval is required before the

                                                        22
                Case 21-10831-CTG               Doc 8       Filed 05/19/21         Page 29 of 240




HITOP with respect to priority in payment of distributions and in the distribution of assets in the
event of the liquidation, dissolution, or winding-up of HITOP, whether voluntary or involuntary,
or any other distribution of the assets of HITOP among its equity holders for the purpose of
winding up its affairs, and have a mandatory redemption date of no later than March 31, 2022. As
of the Solicitation Date, the total liquidation preference of the Existing HITOP Preferred Interests
is approximately $462 million.

        Commencing on June 30, 2017, holders of Existing HITOP Preferred Interests are entitled
to receive, with respect to each Class C Preferred Unit, fixed, quarterly cumulative cash
distributions at a rate of 7.50% per annum from legally available funds. If the Company fails to
pay these cash distributions when due, the per annum rate will increase to 10% until all accrued
and unpaid distributions required to be paid in cash are reduced to zero, and such failure may result
in a material breach of the terms of the Existing HITOP Preferred Interests which would trigger the
right of the Class C Preferred Unit holder to redeem the Existing HITOP Preferred Interests. In
addition and also commencing on June 30, 2017, holders of Existing HITOP Preferred Interests
are entitled to receive, with respect to each Class C Unit, a fixed, quarterly, cumulative PIK
Distribution at a rate of 5% per annum (“PIK Distributions”).5 If the Company fails to redeem the
Brookfield Investor when required to do so pursuant to the amendment and restatement of
HITOP’s existing limited partnership agreement, the 5% per annum PIK Distribution rate will
increase to a per annum rate of 7.50%, and would further increase by 1.25% per annum for the
next four quarterly periods thereafter, up to a maximum per annum rate of 12.5%. The Brookfield
Investor is also entitled to receive tax distributions under certain limited circumstances.

        During each of December 2020, March 2021, and April 2021, the Company entered into
amendments to the amended and restated agreement of limited partnership of HITOP (the “LPA
Amendments”), with the Brookfield Investor, as the holder of all issued and outstanding Class C
Preferred Units. Pursuant to the LPA Amendments, the cash distributions payable to the
Brookfield Investor on December 31, 2020 and March 31, 2021 were converted into a PIK
Distribution such that, on the applicable date, no cash distribution was paid and the quarterly PIK
Distribution paid was at a rate of 12.5% per annum. The LPA Amendments also provide that, if
the Company and the Brookfield Investor do not enter into a definitive restructuring support
agreement by May 14, 2021 (or if a definitive restructuring support agreement is entered into and
then terminated), on that date, HITOP will be required to redeem 60% of the Class C Preferred
Units paid as PIK Distributions on December 31, 2020 and March 31, 2021 (i.e., the Class C

Company is permitted to take any of the following actions: equity issuances; organizational document amendments;
debt incurrences; affiliate transactions; sale of all or substantially all assets; bankruptcy or insolvency declarations;
declarations or payments of dividends or other distributions; redemptions or repurchases of securities; adoption of,
and amendments to, the annual business plan (including the annual operating and capital budget) required under the
terms of the Redeemable Preferred Share; hiring and compensation decisions related to certain key personnel
(including executive officers); property acquisitions and property sales and dispositions that do not meet transaction-
size limits and other defined criteria and would be outside of HITOP’s normal course of business; entry into new lines
of business; settlement of material litigation; changes to material agreements; increasing or decreasing the number of
directors on the Company’s board of directors; nominating or appointing a director (other than a Redeemable Preferred
Director) who is not independent; nominating or appointing the chairperson of the Company’s board of directors; and
certain other matters.
5
        The number of Class C Preferred Units delivered in respect of the PIK Distributions on any distribution
payment date will be equal to the number obtained by dividing the amount of PIK Distribution by $14.75.

                                                          23
             Case 21-10831-CTG          Doc 8    Filed 05/19/21       Page 30 of 240




Preferred Units paid in respect of the cash distributions that would have been payable on December
31, 2020 and March 31, 2021 but were converted into a PIK Distribution, as described above) for
an amount in cash equal to the liquidation preference of such Class C Preferred Units (a “PIK
Redemption”). A PIK Redemption is subject to certain conditions, including that HITOP has
Legally Available Funds (as defined in the amended and restated agreement of limited partnership
of HITOP) and that cash is available to make the payment after taking into account the actual cost
of certain capital expenditures and contractual reserves without requiring the incurrence of
additional debt, the issuance of additional securities or the consummation of any asset sales.

                                          ARTICLE III.

   KEY EVENTS LEADING TO COMMENCEMENT OF THE CHAPTER 11 CASES

         During 2019, as part of the Company’s investment strategy to continue to pursue the sale
of non-core hotels and reallocate capital into other corporate purposes, including debt reduction,
the Company commenced marketing for sale a total of 45 hotels. Since then, the hospitality and
travel sectors of the economy have been heavily impacted by the novel coronavirus pandemic, and
the Debtors’ hotel properties have not been the exception. In early March 2020, the Company
started to experience the effects of the coronavirus pandemic on its business through softening of
demand and revenue weakness across its portfolio triggered by direct guest cancellations at its
hotels as well as cancellations of business and industry conventions and meetings in certain of its
markets. These conditions significantly worsened over the course of the month and continued
through 2020 and into the first and second quarters of 2021 as the level of overall travel has
declined significantly due to concerns about the coronavirus pandemic and actions taken by
governments, businesses, and other organizations to contain the coronavirus that have included
restrictions on travel and the operation of many businesses as well as event cancellations, capacity
limits, and social distancing measures. The Company anticipates that demand from business
travelers will remain impaired at least until there has been adequate production and widespread
distribution of the recently developed coronavirus vaccines, broader lifting of travel restrictions
by businesses and governments, and wider re-establishment of consumer confidence in the safety
of travel. The below table summarizes the devastating impact that the coronavirus has had on the
Company’s hotel business and liquidity, comparing pro-forma monthly Occupancy and Average
Daily Rate (“ADR”) for the months of March through December of 2020 and compared to the
same months in 2019, for only the hotels in the Company’s portfolio that were owned during both
years. This information may not be indicative of any future period.

 Month                Pro Forma Monthly Occupancy                      Pro Forma ADR
                     2020           2019                     2020              2019
 March               40.8%          80.4%                    125.49            135.54
 April               15.8%          81.2%                    93.10             131.82
 May                 25.9%          79.5%                    87.90             133.70
 June                36.2%          83.3%                    97.34             136.05
 July                42.8%          82.3%                    100.97            131.97
 August              46.6%          79.7%                    100.13            130.03
 September           48.8%          76.4%                    96.31             131.07
 October             52.3%          81.6%                    96.59             134.84

                                                24
             Case 21-10831-CTG           Doc 8    Filed 05/19/21       Page 31 of 240




 November            44.3%               74.3%                91.14               125.04
 December            41.7%               64.6%                88.19               117.70

        The table below compares pro-forma monthly Occupancy and ADR of only the hotels in
the Company’s portfolio that were owned as of March 31, 2021, for the months of January through
April 2021 and compared to the same months in 2020. April 2021 Occupancy and ADR figures
are preliminary estimates and are therefore subject to change.

 Month                Pro Forma Monthly Occupancy                       Pro Forma ADR
                     2021           2020                      2021              2020
 January             46.0%          67.3%                     91.46             123.18
 February            55.1%          76.1%                     93.76             131.63
 March               65.4%          41.1%                     99.92             124.82
 April               66.6%          16.1%                     105.82            93.10

        As a result of the historically low occupancy rates and lower pricing, the Company did not
generate sufficient cash from its operations to cover its obligations and was required to utilize its
cash on hand to fund non-hotel expenses such as interest on its debt obligations, payment of
distributions on the Existing HITOP Preferred Interests, and general and administrative expenses.
During some months, the Company also utilized cash on hand to fund certain hotel operating
expenses.

        In response to the coronavirus pandemic, the Company has implemented various property-
level cost reduction and other liquidity preservation measures. These measures have included
determining to delay most of the PIPs required by the Franchisors that had been scheduled for
2020 as well as all projects scheduled for 2021, and determining not to make $4.2 million of capital
reserve payments due to certain of the Company’s lenders during April and May 2020. In addition,
the Company negotiated forbearance and loan amendment agreements with certain of its lenders,
which included maturity date extensions for two loans that came due during 2020, as described in
Article II of this Disclosure Statement. The Company also worked closely with its third-party
property managers to respond to these developments and to implement various property-level cost
reduction and other liquidity preservation measures which have included temporary hotel staff
reductions and temporary suspension of certain services. Since the onset of the pandemic, the
Company has implemented various corporate overhead savings initiatives, including permanent
and temporary reduction in employee headcount, reduction in the 2020 incentive compensation
pool and temporary elimination of certain employee benefit programs. Notwithstanding these
measures, the Company has not been able to successfully stem the liquidity crisis caused by the
novel coronavirus, and as a result of the forbearance and loan modification agreements the
Company has entered into with respect to its indebtedness, as well as the periodic debt yield and
debt service coverage tests the Company remains subject to under its indebtedness, the Company
does not expect that excess cash flows, if any, generated by its properties will be available to the
Company for any other purpose for the foreseeable future. The Company’s cash on hand decreased
from $103.2 million at the start of 2020 to $48.4 million by the end of the year, and to $28.3 million
by the end of the first quarter of 2021.

       During the third quarter of 2020, the Debtors determined that, as a result of the impact of
the coronavirus pandemic on the Company’s business, absent additional liquidity from a source
                                                 25
              Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 32 of 240




other than property operations or additional modifications to the terms of its debt obligations, the
Company would no longer have sufficient cash on hand to continue to pay its current obligations
during the first half of 2021.

        Having made the determination that additional liquidity was needed, the Debtors pursued
all available avenues to secure such additional liquidity. Certain potential sources of additional
liquidity such as proceeds from refinancings and asset sales, were not available to the Company in
any material amount due to the impact of the coronavirus pandemic. Although the Company was
successful in negotiating favorable forbearance and loan amendment agreements with its lenders,
additional liquidity is still required for the Company to meet its upcoming obligations in the first
half of 2021.

       In the second quarter of 2020, the Debtors entered into discussions with its largest
investor—the Plan Sponsor—regarding a recapitalization of the Company. With the Plan Sponsor
holding Brookfield Approval Rights, including regarding potential refinancing transactions, equity
issuances, and further debt issuances, the Independent Directors of the Debtors’ board of directors
determined in an exercise of their reasonable business judgment that a recapitalization with the
Plan Sponsor provided the greatest likelihood of securing much-needed capital infusions at a
magnitude significant enough to address the Company’s expected liquidity shortfall.

        In connection with these negotiations, the Debtors engaged restructuring counsel and a
financial advisor to analyze their business plan, evaluate all strategic and liquidity alternatives, and
negotiate a transaction with the Plan Sponsor and/or any other investors that would allow the
Debtors to address their working capital needs for 2021. The proposed Restructuring Transactions,
which the Debtors have determined is the most value-maximizing transaction for all the
Company’s stakeholders, is the result of months of intense, arm’s length negotiations between the
Debtors and the Plan Sponsor.

         As set forth above, the Debtors intend to implement the proposed Restructuring
Transactions through the confirmation and consummation of the Plan. Among other things, the
Plan provides that the Plan Sponsor will provide a $65 million DIP Facility on a secured basis, to
support critical working capital to the Company and a post-Effective Date revolving unsecured
Exit Facility in an amount of $25 million. Each holder of a DIP Claim will receive in exchange
for its claim its Pro Rata Share, together with the holders of Existing Preferred Equity Interests, of
100% of the New HIT Common Equity Interests. Similarly, each holder of Existing HIT Preferred
Interests and Existing HITOP Preferred Interests shall receive, in exchange for its Interest, its Pro
Rata Share, together with the holders of DIP Claims, of 100% of the New HIT Common Equity
Interests. Additionally, 2% of Existing HITOP Preferred Interests shall be canceled, and the holder
of such Existing HITOP Preferred Interests shall receive, in exchange for its Interests, its Pro Rata
Share of 2% of New HITOP Interests.

        Importantly, holders of General Unsecured Claims will be unimpaired under the Plan and
will be paid in full in the ordinary course of business. Holders of the Existing HIT Common Equity
Interests, who would otherwise be out of the money absent the Plan, will each receive one CVR in
respect of each share of the Allowed Existing HIT Common Equity Interests outstanding
immediately prior to the Effective Date. The Restructuring Transactions will provide the
Company with the liquidity needed to survive the pandemic and thereby the potential for future

                                                  26
             Case 21-10831-CTG          Doc 8    Filed 05/19/21     Page 33 of 240




recovery to holders of the Existing Common Interests who would otherwise recover nothing
through the CVRs.

        The Plan contemplates a comprehensive financial restructuring that will allow the Debtors
to recapitalize the Company and provide necessary additional capital through a consensual Plan
and Chapter 11 cases that the Debtors expect to be brief. The Plan will also give the Debtors the
opportunity to revitalize their businesses under new ownership. Accordingly, the Debtors believe
the commencement of these Chapter 11 Cases is in the best interests of the Debtors, their creditors,
and all other parties in interest.

                                          ARTICLE IV.

                    ANTICIPATED EVENTS DURING CHAPTER 11 CASES

       A.      Commencement of Chapter 11 Cases and First-Day Motions

        The Debtors anticipate filing voluntary petitions for relief under chapter 11 of the
Bankruptcy Code on May 19, 2021. The filing of the petitions will commence the Chapter 11
Cases, at which time the Debtors will be afforded the benefits, and will become subject to the
limitations, of the Bankruptcy Code. Notably, the Debtors do not anticipate filing voluntary
petitions for the operating Non-Debtor Subsidiaries, who will not be afforded the benefits or
become subject to the limitations of the Bankruptcy Code.

        The Debtors intend to continue operating their business in the ordinary course during the
pendency of the Chapter 11 Cases as they had prior to the Petition Date. To facilitate the efficient
and expeditious implementation of the Plan through the Chapter 11 Cases, and to minimize
disruptions to the Debtors’ operations on the Petition Date, the Debtors intend to seek to have each
of the Chapter 11 Cases assigned to the same bankruptcy judge and administered jointly. The
Debtors also plan to file various motions seeking important relief from the Bankruptcy Court.
Such relief, if granted, will assist in the administration of the Chapter 11 Cases; however, there
can be no assurance that the requested relief will be granted by the Bankruptcy Court.

         After the commencement of the Chapter 11 Cases, the Debtors intend to file various
motions seeking relief from the Bankruptcy Court which, if granted, are expected to promote a
seamless transition between the Debtors’ prepetition and postpetition business operations,
facilitate a smooth reorganization through the Chapter 11 Cases and the Plan, and minimize any
disruptions to the Debtors’ operations. The following is a brief overview of certain of the relief
the Debtors intend to seek on the Petition Date to maintain their operations in the ordinary course.

               1.      DIP Financing

        The Debtors will seek authorization to enter into a postpetition financing facility with the
Plan Sponsor (in its capacity as lender thereunder, the “DIP Lender”), which has agreed to provide
to the Debtors with a debtor-in-possession loan facility in the aggregate amount of $65 million, on
the terms and subject to the conditions set forth in the that certain debtor-in-possession credit
agreement, to be entered into by and among the Debtors, the DIP Lender, and the DIP Agent, and
as otherwise provided herein (the “DIP Facility”).


                                                27
              Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 34 of 240




               2.      Cash Management System

        In the ordinary course of business, the Company utilizes an integrated, centralized cash
management system to collect, transfer, and disburse funds generated by their operations (the
“Cash Management System”). The Debtors’ Cash Management System is comprised of three (3)
bank accounts, each held at Wells Fargo, N.A. (the “Bank”), to receive distributions from the Non-
Debtor Subsidiaries, pay operating expenses and maintain and manage excess cash (collectively,
the “Bank Accounts”). The Cash Management System is tailored to meet the Company’s operating
needs. The Cash Management System enables the Company to efficiently collect and disburse
cash generated by their business, pay their financial obligations, centrally control and monitor
corporate funds and available cash, comply with the requirements of their financing agreements,
reduce administrative expenses, and efficiently obtain accurate account balances and other
financial data. It is critical that the Cash Management System remain intact to ensure seamless
continuation of transactions and uninterrupted receipt of cash and payment of expenses. On the
Petition Date, the Debtors intend to seek authority from the Bankruptcy Court to continue the use
of their existing Cash Management System, Bank Accounts, and related business forms, as well
as to continue their intercompany arrangements among the Debtors to avoid a disruption in the
Company’s operations and to facilitate the efficient administration of the Chapter 11 Cases. The
Debtors also intend to seek a suspension of the requirements of section 345(b) of the Bankruptcy
Code, which requires that the Bank provides the Debtors with a bond or the deposit of securities
to secure the safety of the Debtors’ cash and cash equivalents that the Bank holds, unless the court
for cause orders otherwise.

               3.      Trade Payables

         In the ordinary course of business, the Debtors rely upon a variety of vendors and service
providers to facilitate the operation of the Company’s businesses. Pursuant to the Plan, the Debtors
intend to pay all vendors and service providers, as well as all other holders of General Unsecured
Claims, in full. Certain vendors or service providers might seek to terminate or alter the terms of
their agreements with the Debtors if the Debtors fail to honor their obligations as they become due
in the ordinary course of business. Moreover, in the event the Debtors default on their trade
obligations, certain vendors and service providers may (i) have special statutory rights, (ii) have
the right to assert liens against the Debtors or other Company assets, (iii) refuse to provide services
for which the Debtors have already contracted, (iv) draw down upon letters of credit or security
deposits that tie to the Debtors’ payment obligations to the respective vendor or service provider,
or (v) take other actions harmful to the Company’s operations. To avoid the detrimental effects of
potential actions taken by the Debtors’ vendors and service providers, and to minimize any
disruption to the Debtors’ operations on the Petition Date, the Debtors intend to seek authority
from the Bankruptcy Court to satisfy their obligations to all vendors and service providers in full
in the ordinary course; provided that the vendors and service providers continue to provide the
Debtors with ordinary course trade terms prior to any unilateral contraction. This unimpaired
treatment is consistent with the treatment of all General Unsecured Claims under the Plan. For the
Debtors’ contract vendors and service providers, the Debtors intend to assume their contracts, and
those vendors will continue to provide goods and services on the contract terms.




                                                  28
             Case 21-10831-CTG          Doc 8    Filed 05/19/21     Page 35 of 240




               4.      Employee Wages and Benefits

        The Debtors rely on the expertise and loyalty of their employees to support the success of
the Company. The Debtors’ workforce would risk exposure to significant financial difficulties if
the Debtors are not permitted to honor obligations for unpaid compensation, benefits, and
reimbursable expenses in the ordinary course. Moreover, if the Debtors were unable to satisfy
such obligations, morale and loyalty would be jeopardized at a time when support is critical. In
the absence of such payments, the workforce may seek alternative employment opportunities,
including with the Debtors’ competitors. Loss of valuable employees would distract from the
Debtors’ focus on administering the Chapter 11 Cases and maximizing the Company’s operations.
To minimize the uncertainty and potential distractions associated with the Chapter 11 Cases and
the potential disruption of the Debtors’ operations resulting therefrom, on the Petition Date, the
Debtors intend to seek authority from the Bankruptcy Court to continue to honor the Debtors’
obligations to its workforce in the ordinary course of business, including (a) the payment of pre-
and postpetition wages, salaries, and reimbursable employee expenses, (b) the payment of pre- and
postpetition accrued and unpaid employee benefits, and (c) the continuation of the Debtors’
employee benefit programs and policies.

               5.      Taxes

       Pursuant to the Plan, the Debtors intend to pay all taxes and regulatory obligations in full.

       B.      Procedural Motions and Retention of Professionals

        The Debtors intend to file several other motions that are common to chapter 11 cases of
similar size and complexity as the Chapter 11 Cases, including applications to retain various
professionals to assist the Debtors in the Chapter 11 Cases such as counsel, the Debtors’ financial
advisor, and the solicitation agent for the Debtors.

       C.      Solicitation Procedures

        Contemporaneously with the filing of their chapter 11 petitions, the Debtors will seek an
order of the Bankruptcy Court scheduling the Combined Hearing to consider (i) the adequacy of
the Disclosure Statement and the Solicitation in connection therewith, and (ii) confirmation of the
Plan. Notice of this hearing will be published and mailed to all known holders of Claims and
Interests in accordance with an order of the Bankruptcy Court to be requested by the Debtors.

                                          ARTICLE V.

                                   PENDING LITIGATION

         As of the Petition Date, the Debtors are involved in certain lawsuits and matters which
have arisen in the ordinary course of business. The Debtors do not expect any liability they may
have in these matters to have a material adverse effect on their consolidated financial statements.
The Debtors cannot, however, predict with certainty the outcome or effect of pending or threatened
litigation or legal proceedings, and the eventual outcome could materially differ from their current
estimates.


                                                29
             Case 21-10831-CTG          Doc 8    Filed 05/19/21     Page 36 of 240




                                          ARTICLE VI.

                                     SUMMARY OF PLAN

         This Section of the Disclosure Statement summarizes the Plan. This summary is qualified
in its entirety by reference to the Plan.

       A.     DIP Claims, Administrative Expense Claims, Professional Fee Claims, and
U.S. Trustee Fees

               1.      DIP Claims

        The Plan provides that the DIP Claims shall be Allowed in the full amount due and owing
under the DIP Credit Agreement and the other DIP Loan Documents. Pursuant to the Restructuring
Support Agreement, the DIP Lender has agreed convert its DIP Claims into its Pro Rata Share,
together with the holders of Existing Preferred Equity Interests, of (x) 100% of the New HIT
Common Equity Interests and (y) 2% of New HITOP Interests on the Effective Date.

        Upon the distribution of Plan Consideration to the holder of the DIP Claims, all Liens and
security interests granted to the DIP Agent to secure the DIP Claims shall be deemed cancelled
and shall be of no further force and effect, and the Allowed DIP Claims shall be deemed to be fully
satisfied, settled, released, and discharged.

               2.      Administrative Expense Claims

        The Plan provides that, except with respect to Allowed Administrative Expense Claims
that are Professional Fee Claims, to the extent that a holder of an Allowed Administrative Expense
Claim (including a claim arising under section 503(b)(9) of the Bankruptcy Code that has not been
paid pursuant to a motion filed in accordance with the Bankruptcy Code), together with the Debtors
and the Plan Sponsor, agrees to a less favorable treatment, each holder of an Allowed
Administrative Expense Claim shall be paid in full in Cash on the later of (a) the Effective Date
or (b) the date such Allowed Administrative Expense Claim becomes due and payable in
accordance with its terms (or as soon thereafter as is practicable); provided, however, that Allowed
Administrative Expense Claims that arise in the ordinary course of the Debtors’ business,
including administrative claims arising from or with respect to the sale of goods or services on or
after the Petition Date and the Debtors’ Executory Contracts and Unexpired Leases, shall be paid
in the ordinary course of business in accordance with the terms and subject to the conditions of
any agreements governing, instruments evidencing, or other documents relating to, such
transactions, without further action by the holders of such Administrative Expense Claims or
further approval by the Bankruptcy Court.

               3.      Professional Fee Claims

       The Plan provides that, except to the extent that the applicable holder of an Allowed
Professional Fee Claim agrees to a less favorable treatment, together with the Debtors and the Plan
Sponsor, each holder of a Professional Fee Claim shall be paid in full in Cash.



                                                30
               Case 21-10831-CTG        Doc 8     Filed 05/19/21      Page 37 of 240




        Under the Plan, on or after the Effective Date, the Debtors shall establish and fund the Fee
Escrow Account. The Debtors shall fund the Fee Escrow Account with Cash equal to the Debtors’
good faith estimate of the Allowed Professional Fee Claims (subject to the DIP Budget (as defined
in the Interim DIP Order and Final DIP Order)). Funds held in the Fee Escrow Account shall not
be considered property of the Debtors’ Estates or property of the Debtors, but shall revert to the
Debtors only after all Allowed Professional Fee Claims have been paid in full. Fees owing to the
applicable holder of an Allowed Professional Fee Claim shall be paid in Cash to such holder from
funds held in the Fee Escrow Account when such Claims are Allowed by an order of the
Bankruptcy Court or authorized to be paid under a Final Order authorizing compensation of
Professional Persons; provided, that the Debtors’ obligations with respect to Allowed Professional
Fee Claims shall not be limited by nor deemed limited to the balance of funds held in the Fee
Escrow Account. To the extent that funds held in the Fee Escrow Account are insufficient to
satisfy the amount of accrued Allowed Professional Fee Claims, each holder of an Allowed
Professional Fee Claim shall have an Allowed Administrative Expense Claim for any such
deficiency. The Fee Escrow Account shall be free and clear of all Liens, Claims, and
encumbrances other than the residual interests of the Reorganized Debtors as set forth in the Plan.

                4.     U.S. Trustee Fees

                The Plan provides that the Debtors shall pay all outstanding U.S. Trustee Fees on
an ongoing basis on the date such U.S. Trustee Fees become due, until such time as a final decree
is entered closing the Chapter 11 Cases, the Chapter 11 Cases are converted or dismissed, or the
Bankruptcy Court orders otherwise.

       B.       Classification of Claims and Interests

                1.     Summary of Classification of Claims and Interests

        The following table designates the Classes of Claims against and Interests in each of the
Debtors and specifies which of those Classes are (a) Impaired or Unimpaired by the Plan,
(b) entitled to vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy
Code, and (c) presumed to accept or deemed to reject the Plan. In accordance with section
1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims, including DIP Claims and
Professional Fee Claims, have not been classified.

       Class                    Designation                Impairment         Entitled to Vote
 Class 1              Secured Claims                          No              No (Presumed to
                                                                                  accept)
 Class 2              Unsecured Priority Claims                 No            No (Presumed to
                                                                                  accept)
 Class 3              General Unsecured Claims                  No            No (Presumed to
                                                                                  accept)
 Class 4              Intercompany Claims                       No            No (Presumed to
                                                                                  accept)
            Class     Existing HIT Preferred Interests          Yes                 Yes
            5A


                                                31
              Case 21-10831-CTG          Doc 8     Filed 05/19/21       Page 38 of 240




       Class                    Designation                  Impairment         Entitled to Vote
          Class       Existing HITOP Preferred                  Yes                   Yes
 Class 5 5B           Interests
 Class 6              Existing HIT Common Equity                  Yes           No (Presumed to
                      Interests                                                      reject)
 Class 7              Intercompany Interests                      No            No (Presumed to
                                                                                    accept)

               2.      Separate Classification of Secured Claims

        Under the Plan, although all Secured Claims have been placed in one Class for purposes
of nomenclature, each Secured Claim, to the extent secured by a Lien on Collateral different than
that securing any additional Secured Claims, shall be treated as being in a separate sub-Class for
the purpose of receiving Plan Distributions.

               3.      Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code or
                       “Cramdown.”

         The Plan contemplates that, because Class 6 is deemed to have rejected the Plan, the
Debtors will request confirmation of the Plan, as it may be modified or amended from time to time,
under section 1129(b) of the Bankruptcy Code with respect to such Class. Subject to Sections 14.5
and 14.7 of the Plan, the Debtors reserve the right (i) to suspend, revoke or withdraw the Plan,
(ii) to alter, amend, or modify the Plan, or, (iii) to alter, amend, modify, revoke, or withdraw any
Plan Document, to satisfy the requirements of section 1129(b) of the Bankruptcy Code, if
necessary, in each case of clauses (i)–(iii) only upon the prior written consent of the Plan Sponsor
in accordance with the RSA.

               4.      Confirmation of All Cases

       The Plan provides that, except as otherwise specified therein, the Plan shall not be deemed
to have been confirmed unless and until the Plan has been confirmed as to each of the Debtors;
provided, however, that the Debtors, with the prior written consent of the Plan Sponsor, may at
any time waive this requirement.

       C.      Treatment of Claims and Interests

               1.      Secured Claims (Class 1)

                        (a)     Treatment: On the Effective Date or as soon as reasonably
practicable thereafter in the ordinary course of business, except to the extent that a holder of a
Secured Claim already has been paid during the Chapter 11 Cases or such holder, together with
the Debtors, agrees to a less favorable treatment, in full and final satisfaction, settlement, release,
and discharge of and in exchange for each Allowed Secured Claim, each holder of an Allowed
Secured Claim shall receive, at the sole option of the Debtors with the consent of the Plan Sponsor,
either (i) payment in full, in Cash, of the unpaid portion of its Allowed Secured Claim, (ii) delivery
of the Collateral securing such Allowed Secured Claim, or (iii) other treatment such that the
Secured Claim shall be rendered Unimpaired pursuant to section 1124 of the Bankruptcy Code.

                                                  32
              Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 39 of 240




                        (b)     Voting: Class 1 is Unimpaired, and the holders of Allowed Secured
Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. Therefore, holders of Allowed Secured Claims are not entitled to vote to accept
or reject the Plan, and the votes of such holders will not be solicited.

                2.     Unsecured Priority Claims (Class 2)

                        (a)     Treatment: On the Effective Date or as soon as reasonably
practicable thereafter in the ordinary course of business, except to the extent that a holder of an
Allowed Unsecured Priority Claim already has been paid during the Chapter 11 Cases or such
holder, together with the Debtors, agrees to a less favorable treatment, in full and final satisfaction,
settlement, release, and discharge of and in exchange for each Allowed Unsecured Priority Claim,
each holder of an Allowed Unsecured Priority Claim shall receive payment in full in Cash or as
otherwise provided in the Bankruptcy Code. Any ad valorem taxes and other taxes/fees will be
extended to maximum statutory periods under, inter alia, 11 U.S.C. § 1129(a)(9)(C). Holders of
such Claims will be rendered Unimpaired and as such will be deemed to have accepted the Plan
and will not be entitled to vote.

                        (b)     Voting: Class 2 is Unimpaired, and the holders of Allowed
Unsecured Priority Claims are conclusively presumed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, holders of Allowed Unsecured Priority Claims are
not entitled to vote to accept or reject the Plan, and the votes of such holders will not be solicited.

                3.     General Unsecured Claims (Class 3)

                       (a)      Treatment: On or as soon as reasonably practicable after the
Effective Date, except to the extent that a holder of an Allowed General Unsecured Claim, together
with the Debtors, agrees to a less favorable treatment, in full and final satisfaction, settlement,
release, and discharge of, and in exchange for each Allowed General Unsecured Claim, each holder
of an Allowed General Unsecured Claim shall (i) have its Allowed General Unsecured Claim
reinstated, and paid in full, on the later to occur of the Effective Date or when such Allowed
General Unsecured Claim becomes due in the ordinary course of the Debtors’ or Reorganized
Debtors’ business operations or (ii) have its Allowed General Unsecured Claim otherwise rendered
Unimpaired pursuant to section 1124 of the Bankruptcy Code.

                        (b)     Voting: Class 3 is Unimpaired, and the holders of Allowed General
Unsecured Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f)
of the Bankruptcy Code. Therefore, holders of Allowed General Unsecured Claims are not entitled
to vote to accept or reject the Plan, and the votes of such holders will not be solicited.

                4.     Intercompany Claims (Class 4)

                       (a)     Treatment: On the Effective Date, Allowed Intercompany Claims
shall be reinstated.

                    (b)    Voting: Class 4 is Unimpaired, and the holders of Allowed
Intercompany Claims are conclusively presumed to have accepted the Plan pursuant to section


                                                  33
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 40 of 240




1126(f) of the Bankruptcy Code. Therefore, holders of Allowed Intercompany Claims are not
entitled to vote to accept or reject the Plan, and the votes of such holders will not be solicited.

               5.     Existing Preferred Equity Interests (Class 5)

                      (a)     Existing HIT Preferred Interests (Class 5A)

                              (i)    Treatment: On the Effective Date, all outstanding shares,
                      units, and interests (and rights, warrants, options, or other interests to
                      acquire shares and interests) of the Existing HIT Preferred Interests will be
                      extinguished in exchange for each holder’s Pro Rata Share, together with
                      the holders of DIP Claims and Class 5B Interests, of 100% of the New HIT
                      Common Equity Interests issued on the Effective Date.

                             (ii)   Voting: Class 5A is Impaired, and the holders of Allowed
                      Existing HIT Preferred Interests will be entitled to vote to accept or reject
                      the Plan.

                      (b)     Existing HITOP Preferred Interests (Class 5B)

                              (i)     Treatment: On the Effective Date, (x) 98% of the
                      outstanding shares, units, and interests (and rights, warrants, options, or
                      other interests to acquire shares and interests) of the Existing HITOP
                      Preferred Interests will be transferred to HIT in exchange for each holder’s
                      Pro Rata Share, together with the holders of DIP Claims and Class 5A
                      Interests, of 100% of the New HIT Common Equity Interests issued on the
                      Effective Date and (y) 2% of the outstanding shares, units, and interests (and
                      rights, warrants, options, or other interests to acquire shares and interests)
                      of the Existing HITOP Preferred Interests will be cancelled in exchange for
                      each holder’s Pro Rata Share of 2% of New HITOP Interests.

                               (ii)    Voting: Class 5B is Impaired, and the holders of Allowed
                      Existing HITOP Preferred Interests will be entitled to vote to accept or
                      reject the Plan.

               6.     Existing HIT Common Equity Interests (Class 6)

                       (a)    Treatment: On the Effective Date, the Allowed Existing HIT
Common Equity Interests shall be cancelled, extinguished and discharged in exchange for each
holder receiving one CVR in respect of each share of the Allowed Existing HIT Common Equity
Interests outstanding immediately prior to the Effective Date and such holders shall be
automatically deemed to have accepted the terms of the CVR Agreement and to be a party thereto,
in each case in accordance with the terms of the CVR Agreement.

                      Notwithstanding the foregoing, the Plan Sponsor has agreed that, on the
Effective Date, any Existing HIT Common Equity Interests held by the Plan Sponsor shall be
deemed to be fully vested, and shall not entitle the Plan Sponsor to any distributions of CVRs.


                                                34
              Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 41 of 240




                       (b)   Voting: Class 6 is Impaired. Each holder of the Allowed Existing
HIT Common Equity Interests will be conclusively deemed to have rejected the Plan pursuant to
section 1126(g) of the Bankruptcy Code and will not be entitled to vote to accept or reject the Plan.

               7.      Intercompany Interests (Class 7)

                        (a)     Treatment: On the Effective Date, the Allowed Intercompany
Interests will be retained by the existing holders.

                        (b)    Voting: Class 7 is Unimpaired, and the holders of Allowed
Intercompany Interests are conclusively presumed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. In addition, there are no non-insider claimants in Class 7 to
solicit. Therefore, holders of Allowed Intercompany Interests are not entitled to vote to accept or
reject the Plan, and the votes of such holders will not be solicited.

       D.      Means for Implementation

               1.      Non-Substantive Consolidation.

                 The Plan is a joint plan that does not provide for substantive consolidation of the
Debtors’ Estates, and on the Effective Date, the Debtors’ Estates shall not be deemed to be
substantively consolidated for purposes hereof. Except as specifically set forth herein, nothing in
the Plan shall constitute or be deemed to constitute an admission that any one of the Debtors is
subject to or liable for any claim against any other Debtor. Additionally, claimants holding Claims
and Interests against multiple Debtors, to the extent Allowed in each Debtor’s Chapter 11 Case,
will be treated as holding a separate Claim or separate Interest, as applicable, against each Debtor’s
Estate; provided, however, that no holder of an Allowed Claim shall be entitled to receive more
than payment in full of such Allowed Claim.

               2.      Continued Corporate Existence, Vesting of Assets in the Reorganized
                       Debtors, and Assumption of the Indemnification Agreements.

                        (a)    Except as otherwise provided in the Plan or any agreement,
instrument, or other document incorporated in the Plan or the Plan Supplement (including the
Restructuring Transactions (defined below)), on the Effective Date, each Debtor shall continue to
exist after the Effective Date as a separate corporation, limited liability company, limited
partnership, or other form of entity, as the case may be, with all the powers of a corporation, limited
liability company, limited partnership, or other form of entity, as the case may be, pursuant to the
applicable law in the jurisdiction in which each applicable Debtor is incorporated or formed and
pursuant to the respective charter and by-laws (or other analogous formation documents) in effect
before the Effective Date, except to the extent such charter or bylaws (or other analogous formation
documents) is amended by the Plan, the Amended Constituent Documents, or otherwise, and to
the extent any such document is amended, such document is deemed to be amended pursuant to
the Plan and will be effective without any further action or approval (other than any requisite
filings required under applicable state or federal law).

                      (b)    Except as otherwise provided in the Plan, on and after the Effective
Date, all property of the Debtors’ Estates, wherever located, including, without limitation, all

                                                  35
              Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 42 of 240




claims, rights, Causes of Action, tax attributes (including, without limitation, net operating losses)
and rights in respect thereof, and any property, wherever located, and whether acquired by the
Debtors under or in connection with the Plan or otherwise, shall vest in the Reorganized Debtors
free and clear of all Claims, Liens, charges, other encumbrances and Interests. On and after the
Effective Date, the Reorganized Debtors may operate their business and may use, acquire and
dispose of property, wherever located, and prosecute, compromise or settle any Claims (including
any Administrative Expense Claims) and Causes of Action without supervision of or approval by
the Bankruptcy Court and free and clear of any restrictions of the Bankruptcy Code or the
Bankruptcy Rules other than restrictions expressly imposed by the Plan or the Confirmation Order.
Without limiting the foregoing, the Reorganized Debtors may pay the charges that each incurs on
or after the Effective Date for Professional Persons’ fees, disbursements, expenses or related
support services without application to the Bankruptcy Court.

                        (c)    On the Effective Date, the Reorganized Debtors shall assume the
Indemnifications Agreements. The Indemnification Agreements shall (a) remain in full force and
effect on and after the Effective Date and (b) not be modified, reduced, or discharged without the
consent of the beneficiaries thereof.

               3.      Compromise of Controversies.

                Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and
as consideration for the distributions and other benefits provided under the Plan, the provisions of
the Plan constitute a good-faith compromise and settlement of all Claims and controversies
resolved under the Plan, and the entry of the Confirmation Order shall constitute the Bankruptcy
Court’s approval of such compromise and settlement under Bankruptcy Rule 9019, and the
Bankruptcy Court’s findings shall constitute its determination that such compromises and
settlements are within the range of reasonableness, in the best interests of the Debtors, their Estates,
their creditors, and other parties in interest, and fair and equitable. Each provision of the Plan
constitutes a part of this settlement that is non-severable from the remaining terms of the Plan.

               4.      Sources of Cash for Plan Distribution.

              Except as otherwise provided in the Plan or Confirmation Order, all Cash required
for the payments to be made hereunder shall be obtained from the Debtors’ and the Reorganized
Debtors’ operations, Cash balances, including Cash provided under the DIP Facility, and the Exit
Facility.

               5.      Restructuring Expenses.

                To the extent not otherwise paid, the Debtors or the Reorganized Debtors, as
applicable, shall promptly pay outstanding and invoiced Restructuring Expenses as follows: (a) on
the Effective Date, Restructuring Expenses incurred during the period prior to the Effective Date
to the extent invoiced to the Debtors at least one (1) day in advance of the Effective Date and
(b) after the Effective Date, any unpaid Restructuring Expenses within ten (10) Business Days of
receiving an invoice; provided, that such Restructuring Expenses shall be paid in accordance with
the terms of any applicable engagement letters or other contractual arrangements without the
requirement for the filing of retention applications, fee applications, or any other applications in

                                                  36
             Case 21-10831-CTG           Doc 8    Filed 05/19/21      Page 43 of 240




the Chapter 11 Cases, and without any requirement for further notice or Bankruptcy Court review
or approval, except as otherwise provided in Section 3.3 of the Plan with respect to Professional
Fee Claims.

               6.      Corporate Action.

                        (a)    On the Effective Date, and subject to Section 133 of the Plan, all
actions contemplated by the Plan shall be deemed authorized and approved by the Bankruptcy
Court in all respects. Among other things, on the Effective Date, the following transactions shall
be deemed to have occurred at 11:59 P.M. Eastern Time and shall occur in the sequence described
herein: (i) Reorganized HIT shall issue to the holders of DIP Claims the New HIT Common Equity
Interests described in Section 3.1 of the Plan, (ii) Reorganized HIT shall issue to the holders of
Existing Preferred Equity Interests the New HIT Common Equity Interests described in Section
5.5 of the Plan, which collectively with the New HIT Common Equity Interests exchanged for the
DIP Claims, shall constitute 100% of the New HIT Common Equity Interests issued on the
Effective Date; (iii) Reorganized HIT shall retain its existing Interests in HITOP; (iv) the Existing
HITOP Preferred Interest received by HIT pursuant to Section 5.5(b)(i)(x) of the Plan shall be
contributed to HITOP in exchange for 98% of New HITOP Interests issued on the Effective Date;
(v) the Existing HITOP Preferred Interests described in Section 5.5(b)(i)(y) of the Plan shall be
exchanged for 2% of New HITOP Interests issued on the Effective Date; (vi) Reorganized HIT
shall enter into the CVR Agreement, entitling each holder of Existing HIT Common Equity
Interests to one CVR for each share of Allowed Existing HIT Common Equity Interests held by
such holder pursuant to Section 5.6 of the Plan, and the CVRs shall be deemed to be issued in
accordance with the terms of the CVR Agreement; and (vii) the Reorganized Debtors shall enter
into the Exit Facility provided by the Exit Facility Lender pursuant to the terms of the Exit Facility
Agreement.

                       (b)     Upon the Effective Date, all matters provided for in the Plan
involving the corporate or limited partnership structure of the Reorganized Debtors, and any
corporate or limited partnership action required by or of the Debtors or the Reorganized Debtors
in connection with the Plan shall be deemed to have occurred and shall be in effect, without any
requirement of further action by the security holders (upon whom the same shall be binding),
directors, general partners, managers, or officers of the Debtors or Reorganized Debtors. On or
(as applicable) before the Effective Date, the appropriate officers, general partners, or managers
of the Debtors or the Reorganized Debtors, as applicable, shall be authorized and (as applicable)
directed to issue, execute, deliver, and perform or cause to be performed, the agreements,
documents, securities, and instruments contemplated by the Plan (or necessary or desirable to
effectuate the Restructuring Transactions) in the name of and on behalf of the Reorganized
Debtors, including the Exit Facility and any and all other agreements, documents, securities, and
instruments relating to the foregoing, to the extent not previously authorized by the Bankruptcy
Court. These authorizations and approvals shall be effective notwithstanding and without regard
to any requirements under non-bankruptcy law.




                                                 37
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 44 of 240




               7.     Exit Facility.

                       (a)     On the Effective Date, the Reorganized Debtors shall enter into the
Exit Facility, which shall be in form and substance acceptable to the Debtors and the Exit Facility
Lender.

                        (b)    The Confirmation Order shall constitute approval of the Exit
Facility (including the transactions contemplated thereby and all payments contemplated
thereunder, all actions to be taken, undertakings to be made, and obligations to be incurred and
fees paid or to be paid by the Reorganized Debtors in connection therewith), and authorization for
the Reorganized Debtors to enter into and perform under the Exit Facility Agreement and such
other related documents, and make such payment and any other payment in connection therewith
as may be required or appropriate.

                       (c)    The Reorganized Debtors shall be authorized to execute, deliver,
and enter into and perform under the Exit Facility without the need for any further corporate or
limited partnership action and without further action by the holders of Claims or Interests.

               8.     Authorization and Issuance of New HIT Common Equity Interests.

                       (a)     All existing Interests in HIT shall be cancelled as of the Effective
Date and, on the Effective Date, the Debtors or the Reorganized Debtors, as applicable, are
authorized to issue or cause to be issued and shall issue the New HIT Common Equity Interests to
the Plan Sponsor in accordance with the terms of the Plan and in the amounts determined by the
Plan Sponsor, each without the need for any further corporate action. All of the New HIT Common
Equity Interests, when so issued, shall be duly authorized, validly issued, fully paid, and non-
assessable.

                       (b)     Upon the Effective Date, unless otherwise consented to by the Plan
Sponsor, (i) the New HIT Common Equity Interests shall not be registered under the Securities
Laws, and shall not be listed for public trading on any securities exchange, and (ii) none of the
Reorganized Debtors shall be a reporting company under the Exchange Act. Except as provided
in the Plan or the Confirmation Order, the New HIT Common Equity Interests to be distributed
under the Plan shall be issued in the names of such holders or their nominees.

               9.     Exemption from Registration.

                        (a)     The offer, issuance, and distribution of the New HIT Common
Equity Interests and New HITOP Interests shall be exempt, pursuant to section 1145 of the
Bankruptcy Code, if applicable, or any similar federal, state, or local law in reliance on section
4(a)(2) of the Securities Act, or Regulation D promulgated thereunder, or such other exemption as
may be available, without further act or action by any Entity, from registration under (i) the
Securities Laws, as amended, and all rules and regulations promulgated thereunder, and (ii) any
state or local law requiring registration for the offer, issuance, or distribution of securities.

                         (b)     The New HIT Common Equity Interests and New HITOP Interests
shall be issued without registration under the Securities Laws, as amended, or any similar federal,
state, or local law in reliance on available exemptions or section 1145 of the Bankruptcy Code and,

                                                38
              Case 21-10831-CTG           Doc 8     Filed 05/19/21       Page 45 of 240




if applicable, shall be freely tradable by the recipients thereof, subject to: (i) the provisions of
section 1145(b)(1) of the Bankruptcy Code relating to the definition of an underwriter in section
2(a)(11) of the Securities Act; (ii) compliance with any rules and regulations of the Securities and
Exchange Commission, if any, applicable at the time of any future transfer of such securities or
instruments; and (iii) any applicable regulatory approval.

                        (c)     Notwithstanding anything to the contrary in the Plan, no entity shall
be entitled to require a legal opinion regarding the validity of any transaction contemplated by the
Plan, including, for the avoidance of doubt, whether the New HIT Common Equity Interests, the
New HITOP Interests, and the shares thereof issued are exempt from registration, settlement, and
depository services.

                10.     Cancellation of Existing Securities and Agreements.

                        (a)    Except for the purpose of evidencing a right to a Plan Distribution
under the Plan and except as otherwise set forth in the Plan, including with respect to Executory
Contracts or Unexpired Leases that shall be assumed by the Debtors, on the Effective Date, all
agreements, instruments, and other documents evidencing any Existing Preferred Equity Interest,
the Existing HIT Common Equity Interests, or any other Interest (other than Intercompany
Interests that are not modified by the Plan) and any rights of any holder in respect thereof shall be
deemed cancelled, discharged, and of no force or effect and the obligations of the Debtors
thereunder shall be deemed fully satisfied, released, and discharged.

                         (b)    Notwithstanding such cancellation and discharge, and subject to
Section 7.13 of the Plan, the Existing Preferred Equity Interests and the Existing HIT Common
Equity Interests, including any agreements related thereto, shall continue in effect solely to the
extent necessary to (i) allow the holders of Allowed Existing Preferred Equity Interests and
Existing HIT Common Equity Interests to receive Plan Distributions under the Plan, and (ii) allow
the Debtors or the Reorganized Debtors, as applicable, to make post-Effective Date Plan
Distributions or take such other action pursuant to the Plan on account of the Allowed Existing
Preferred Equity Interests and Allowed Existing HIT Common Equity Interests and to otherwise
exercise their rights and discharge their obligations relating to the interests of the holders of such
Interests in accordance with the Plan, provided that nothing in this section shall affect the discharge
of Claims and Interests pursuant to the Bankruptcy Code, the Confirmation Order, or the Plan or
result in any liability or expense to the Reorganized Debtors.

                        (c)    Notwithstanding the foregoing, any provision in any document,
instrument, lease, or other agreement that causes or effectuates, or purports to cause or effectuate,
a default, termination, waiver, or other forfeiture of, or by, the Debtors of their interests, as a result
of the cancellations, terminations, satisfaction, releases, or discharges provided for in this section
shall be deemed null and void and shall be of no force and effect. Nothing contained herein shall
be deemed to cancel, terminate, release, or discharge the obligation of the Debtors or any of their
counterparties under any Executory Contract or Unexpired Lease to the extent such Executory
Contract or Unexpired Lease has been assumed by the Debtors pursuant to a Final Order of the
Bankruptcy Court or hereunder.



                                                   39
             Case 21-10831-CTG           Doc 8    Filed 05/19/21      Page 46 of 240




               11.     Officers and Board of Directors.

                       (a)   To the extent then known and determined, the identities of the
members of the New Board, as applicable, and to the extent applicable, the officers of each
Reorganized Debtor, shall be disclosed at or prior to the Combined Hearing in accordance with
section 1129(a)(5) of the Bankruptcy Code.

                       (b)    Commencing on the Effective Date, each of the directors, managers,
and officers of each of the Reorganized Debtors shall be elected and serve pursuant to the terms
of the applicable organizational documents, including any Amended Constituent Documents, of
such Reorganized Debtor and may be replaced or removed in accordance with such organizational
documents.

               12.     Restructuring Transactions.

                         (a)     On or as soon as practicable after the Effective Date, the
Reorganized Debtors shall, subject to the consent of the Plan Sponsor, take such actions as may
be or become necessary or appropriate to effect the Restructuring Transactions, including (i) the
execution and delivery of appropriate agreements or other documents of merger, consolidation,
restructuring, financing, conversion, disposition, transfer, dissolution, or liquidation containing
terms that are consistent with the terms of the Plan and that satisfy the applicable requirements of
applicable law, (ii) the execution and delivery of appropriate instruments of transfer, assignment,
assumption, or delegation of any asset, property, right, liability, debt, or obligation on terms
consistent with the terms of the Plan and having other terms to which the applicable parties agree,
(iii) the filing of appropriate certificates or charters, formation, reincorporation, merger,
consolidation, conversion, or dissolution, (iv) the effective sale of the hotels from the Company to
the Plan Sponsor, by virtue of the issuance of the New HIT Common Equity Interests to the Plan
Sponsor as provided for pursuant to the Plan, (v) the issuance of the New HIT Common Equity
Interests and the New HITOP Interests, all of which shall be authorized and approved in all
respects in each case without further action being required under applicable law, regulation, order,
or rule, (vi) all other actions that the applicable Entities determine to be necessary or appropriate,
including (A) making filings or recordings that may be required by applicable law, subject, in each
case, to the organizational documents of the Reorganized Debtors, and (B) such other transactions
that may be required or necessary to effectuate any of the Restructuring Transactions in the most
tax-efficient manner, including mergers, consolidations, restructurings, conversions, dispositions,
transfers, formations, organizations, dissolutions or liquidations; and (vii) the execution, delivery,
and filing, if applicable, of the Exit Facility. The Restructuring Transactions may include a taxable
transfer of all or a portion of the Debtors’ assets or Entities to one or more newly-formed Entities
(or an affiliate or subsidiary of such Entity or Entities) formed and controlled by certain holders of
Claims against or Interests in the Debtors and, in such case, the New HIT Common Equity Interests
and New HITOP Interests to holders of DIP Claims and Existing Preferred Equity Interests
pursuant to the Plan may comprise stock (and/or other interests) of such Entity or Entities.

                       (b)     Each officer, member of the board of directors, manager, or general
partner of the Debtors is (and each officer, member of the board, or manager of the Reorganized
Debtors shall be) authorized and directed to issue, execute, deliver, file, or record such contracts,
securities, instruments, releases, indentures, and other agreements or documents and take such

                                                 40
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 47 of 240




actions as may be necessary or appropriate to effectuate, implement, and further evidence the terms
and conditions of the Plan, the New HIT Common Equity Interests, the New HITOP Interests, and
the CVRs issued pursuant to the Plan, the CVR Agreement, and any Restructuring Transaction in
the name of and on behalf of the Reorganized Debtors, all of which shall be authorized and
approved in all respects, in each case, without the need for any further approvals, authorization,
consents, or any further action required under applicable law, regulation, order, or rule (including,
without limitation, any action by the stockholders, directors, managers, or general partners of the
Debtors or the Reorganized Debtors) except for those expressly required pursuant to the Plan.

                        (c)     On the Effective Date, or as soon thereafter as is reasonably
practicable, the Reorganized Debtors’ respective certificates of incorporation, bylaws, and Limited
Partnership Agreement (and other formation and constituent documents relating to limited
partnerships) shall be amended as may be required to be consistent with the provisions of the Plan,
the New HIT Common Equity Interests, the New HITOP Interests, and the documents related to
the Exit Facility, as applicable, and the Bankruptcy Code. Among other things, such amendments
of the Limited Partnership Agreement shall include the elimination of any rights of the holder of
the special general partnership interest in HITOP issued in accordance with the Limited
Partnership Agreement. The organizational documents, including the Amended Constituent
Documents, for the Reorganized Debtors shall, among other things: (i) authorize the issuance of
the New HIT Common Equity Interests, the New HITOP Interests, and the CVRs; and (ii) pursuant
to and only to the extent required by section 1123(a)(6) of the Bankruptcy Code, include a
provision prohibiting the issuance of non-voting Equity Securities.

                         (d)    All matters provided for herein involving the corporate or limited
partnership structure of the Debtors or the Reorganized Debtors, to the extent applicable, or any
corporate, limited partnership, or related action required by the Debtors or the Reorganized
Debtors in connection herewith shall be deemed to have occurred and shall be in effect, without
any requirement of further action by the stockholders, members, directors, managers, general
partners, or officers of the Debtors or the Reorganized Debtors, and with like effect as though such
action had been taken unanimously by the stockholders, members, directors, managers, general
partners, or officers, as applicable, of the Debtors or the Reorganized Debtors.

               13.     Employee Matters.

        Subject to Article X of the Plan, on the Effective Date, the Reorganized Debtors shall be
deemed to have assumed all Employee Arrangements; provided, however, that the Debtors’
Employee Arrangements with their senior management executives shall be assumed as amended
by the provisions contained in the Restructuring Support Agreement.

        As of the Effective Date: (x) the Incentive Equity Plan is terminated; (y) all Incentive
Equity Awards outstanding as of immediately prior to the Effective Date are (i) in the case of
Incentive Equity Awards that are restricted shares of Existing HIT Common Equity Interests, fully
vested, and (ii) in the case of Incentive Equity Awards that are restricted stock units, terminated
and paid in the form of shares of Existing HIT Common Equity Interests (with each restricted
stock unit to be paid in the form of one Existing HIT Common Equity Interest, and with restricted
stock units subject to performance-based conditions to be paid assuming maximum performance);
and (z) all Existing HIT Common Equity Interests vested or paid under subclause (y) are treated

                                                 41
             Case 21-10831-CTG           Doc 8     Filed 05/19/21     Page 48 of 240




in accordance with Section 5.5(b) of the Plan. The termination of the Incentive Equity Plan and
all Incentive Equity Awards outstanding thereunder and the payment of the Incentive Equity
Awards are intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended and Treas. Reg. Section 1.409A-3(j)(4)(ix)(A) thereunder.

               14.     Release of Avoidance Actions.

        On the Effective Date, the Debtors, on behalf of themselves and their Estates, shall release
any and all Avoidance Actions and the Debtors and the Reorganized Debtors, and any of their
successors or assigns, and any Entity acting on behalf of the Debtors or the Reorganized Debtors,
shall be deemed to have waived the right to pursue any and all Avoidance Actions, except for
Avoidance Actions brought as counterclaims or defenses to claims asserted against the Debtors.

               15.     Closing of Chapter 11 Cases.

         The Reorganized Debtors shall, promptly after the full administration of the Chapter 11
Cases, file with the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any
applicable order of the Bankruptcy Court to close the Chapter 11 Cases; provided, as of the
Effective Date, the Reorganized Debtors may submit an order to the Bankruptcy Court under
certification of counsel closing the Chapter 11 Case of Debtor HITOP and changing the caption of
the Chapter 11 Cases accordingly; provided, further, that all motions, contested matters, adversary
proceedings, and other matters may be heard and adjudicated in the Debtors’ Chapter 11 Case that
remains open regardless of whether the applicable matter is against HIT or HITOP.. Nothing in
the Plan shall authorize the closing of any case effective as of a date that precedes the date any
such order is entered. Any request for retroactive relief shall be made on motion served on the
U.S. Trustee, and the Bankruptcy Court shall rule on such request after notice and a hearing. Upon
the filing of a motion to close the last Chapter 11 Case remaining open, the Reorganized Debtors
shall file a final report with respect to all of the Chapter 11 Cases pursuant to Local Rule 3022-
1(c).

               16.     Notice of Effective Date.

       On the Effective Date, the Debtors shall file a notice of the occurrence of the Effective
Date with the Bankruptcy Court.

               17.     Corporate and Other Action.

                      (a)   On the Effective Date, the Amended Constituent Documents and
any other applicable amended and restated corporate or other organizational documents of the
Debtors shall be deemed authorized in all respects.

                       (b)     Any action under the Plan to be taken by or required of the Debtors,
including, without limitation, the adoption or amendment of their charter and bylaws or certificate
of limited partnership and Limited Partnership Agreement, the issuance of securities and
instruments, the Exit Facility, or the selection of officers or directors, shall be authorized and
approved in all respects, without any requirement of further action by the Debtors’ equity holders,
holders of partnership interests, general partner, board of directors, or similar body, as applicable.


                                                 42
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 49 of 240




                       (c)     The Debtors shall be authorized to execute, deliver, file, and record
such documents (including, without limitation, the Plan Documents), contracts, instruments,
releases and other agreements and take such other action as may be necessary to effectuate and
further evidence the terms and conditions of the Plan, without the necessity of any further
Bankruptcy Court, corporate, limited partnership, board of directors, member, general partner, or
stockholder approval or action. In addition, the selection of the Persons who will serve as the
initial managers, officers, and directors of the Reorganized Debtors as of the Effective Date shall
be deemed to have occurred and be effective on and after the Effective Date without any
requirement of further action by the board of directors or equity holders of the applicable
Reorganized Debtors.

               18.     Approval of Plan Documents.

                The solicitation of votes with respect to the Plan shall be deemed a solicitation for
the approval of the Plan and all transactions contemplated hereunder (and subject to the terms and
conditions set forth herein). Entry of the Confirmation Order shall constitute approval of the Plan
Documents and such transactions. On the Effective Date, the Debtors shall be authorized to enter
into, file, execute, and/or deliver each of the Plan Documents and any other agreement or
instrument issued in connection with any Plan Document without the necessity of any further
corporate, board, stockholder, manager, general partner, or similar action.

       E.      CVR Distributions and Related Matters

               1.      CVR Payments.

               Holders of CVRs will be entitled to receive distributions subject to the terms and
conditions of the CVR Agreement upon certain Monetization Events or upon the Maturity Date
(defined below). A full description of such terms and conditions, including the “waterfall”
applicable to all distributions, can be found in the CVR Agreement, attached to the Plan as
Exhibit A.

               If and when a payment obligation to the holders of CVRs is triggered pursuant to
the CVR Agreement, the Reorganized Debtors shall make payments to the holders of CVRs
reasonably promptly following the applicable triggering event for such payment, in accordance
with the terms and conditions of the CVR Agreement.

               Among other limitations on the circumstances under which a payment would be
made to holders of the CVRs, no payment will be made to holders of CVRs if the Adjusted
EBITDA (as defined in the CVR Agreement) of the applicable assets in the CVR Asset Pool does
not exceed certain specified hurdles.

              The maximum amount of payments made to holders of CVRs will not be permitted
to exceed $6.00 per CVR.

               2.      Maturity Date of CVRs.

     Subject to the conditions and limitations set forth in the CVR Agreement, the holders of
CVRs may have the right to receive payments in respect of the CVRs on the fifth anniversary of

                                                 43
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 50 of 240




the Effective Date (the “Maturity Date”), which may be extended to the seventh anniversary of the
Effective Date by the board directors of the Reorganized Company, in its sole discretion. The
right to receive payments in respect of CVRs may expire sooner if certain payments have already
been made in respect of the CVRs, as set forth in the CVR Agreement.

               3.      Securities Law Considerations.

        The CVRs are not securities and are non-transferable except for certain limited permitted
transfers as set forth in the CVR Agreement. The CVRs are not subject to registration under the
Securities Laws or any other applicable law.

               4.      Certain Covenants.

        The Reorganized Debtors shall not, and shall not cause or permit their direct or indirect
subsidiaries to, amend their constituent documents or enter into or undergo any consolidation,
merger, or similar transaction, reorganization, transfer of assets, dissolution, issue or sale of
securities, or take any other voluntary action, in each case, for the primary purpose of causing the
requirements for payment of the CVRs to not be satisfied.

        Without the consent of the Independent Director(s), the Reorganized Debtors shall not, and
shall cause their direct or indirect subsidiaries to not, take any action or enter into any agreement
that is disproportionately adverse to the economic interests of the holders of the CVRs when
compared to the holders of New HIT Common Equity Interest.

       The Reorganized Debtors shall not, and shall not cause or permit their direct or indirect
subsidiaries to, enter into or engage in certain transactions with an affiliate or a related party.

               5.      Reporting.

       The Reorganized Debtors shall make information available periodically with respect to the
CVR Asset Pool on a confidential website only accessible to holders of CVRs and the Plan Sponsor
in accordance with the terms of the CVR Agreement.

               6.      Inconsistency Between Plan and CVR Agreement.

        The provisions of Article VIII of the Plan are subject to, and qualified in all respects, by
the specific terms and conditions set forth in the CVR Agreement. In the event of an inconsistency
between the Plan and the CVR Agreement, the terms and conditions of the CVR Agreement shall
govern.

       F.      Distributions

               1.      Plan Distributions Generally.

       One or more Disbursing Agents shall make all Plan Distributions under the Plan to the
appropriate holders of Claims and Interests in accordance with the terms of the Plan. For the
avoidance of doubt, the Reorganized Debtors may, but are not required to, serve as the Disbursing
Agent under the Plan.

                                                 44
              Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 51 of 240




               2.      Distribution Record Date.

        As of the close of business on the Effective Date, the various lists of holders of Interests in
each Class, as maintained by the Debtors or their respective agents, shall be deemed closed, and
there shall be no further changes in the record holders of any of the Interests. The Debtors or the
Reorganized Debtors shall have no obligation to recognize any transfer of Interests occurring on
or after the Effective Date. In addition, with respect to payment of any cure amounts owed
pursuant to Bankruptcy Code section 365(b) or disputes over any cure amounts, neither the Debtors
nor the Disbursing Agent shall have any obligation to recognize or deal with any party other than
the non-Debtor party to the applicable Executory Contract or Unexpired Lease as of the Effective
Date, even if such non-Debtor party has sold, assigned, or otherwise transferred its Claim for a
cure amount.

               3.      Date of Plan Distributions.

       Except as otherwise provided in the Plan, any Plan Distributions and deliveries to be made
under the Plan shall be made on the Effective Date or as otherwise determined in accordance with
the Plan, or as soon as practicable thereafter; provided that the Reorganized Debtors may
implement periodic Plan Distribution dates to the extent they determine them to be appropriate.

               4.      Disbursing Agent.

        All Plan Distributions shall be made by the Disbursing Agent, on behalf of the applicable
Debtor (unless otherwise provided herein), on or after the Effective Date or as otherwise provided
herein. The Disbursing Agent shall not be required to give any bond or surety or other security
for the performance of its duties, and all reasonable and documented fees and expenses incurred
by such Disbursing Agent directly related to Plan Distributions hereunder shall be reimbursed by
the Reorganized Debtors. The Reorganized Debtors shall cooperate in good faith with the
applicable Disbursing Agent (if other than the Reorganized Debtors) to comply with the reporting
and withholding requirements outlined in the Plan. For the avoidance of doubt, the Disbursing
Agent shall not have any responsibilities with respect to the CVRs.

               5.      Rights and Powers of Disbursing Agent.

                        (a)     From and after the Effective Date, the Disbursing Agent, solely in
its capacity as Disbursing Agent, shall be exculpated by all Entities, including, without limitation,
holders of Claims against and Interests in the Debtors and other parties in interest, from any and
all Claims, Causes of Action, and other assertions of liability arising out of the discharge of the
powers and duties conferred upon such Disbursing Agent by the Plan or any order of the
Bankruptcy Court entered pursuant to or in furtherance of the Plan, or applicable law, except for
actions or omissions to act arising out of the gross negligence or willful misconduct, fraud,
malpractice, criminal conduct, or ultra vires acts of such Disbursing Agent. No holder of a Claim
or Interest or other party in interest shall have or pursue any claim or Cause of Action against the
Disbursing Agent, solely in its capacity as Disbursing Agent, for making payments in accordance
with the Plan or for implementing provisions of the Plan, except for actions or omissions to act
arising out of the gross negligence or willful misconduct, fraud, malpractice, criminal conduct, or
ultra vires acts of such Disbursing Agent.

                                                  45
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 52 of 240




                     (b)     The Disbursing Agent shall be empowered to (i) effect all actions
and execute all agreements, instruments, and other documents necessary to perform its duties
hereunder, (ii) make all Plan Distributions contemplated hereby, and (iii) exercise such other
powers as may be vested in the Disbursing Agent by order of the Bankruptcy Court, pursuant to
the Plan, or as deemed by the Disbursing Agent to be necessary and proper to implement the
provisions hereof.

               6.      Expenses of Disbursing Agent.

       Except as otherwise ordered by the Bankruptcy Court, any reasonable and documented fees
and expenses incurred by the Disbursing Agent acting in such capacity (including reasonable
documented attorneys’ fees and expenses) on or after the Effective Date shall be paid in Cash by
the Reorganized Debtors in the ordinary course of business.

               7.      Delivery of Plan Distributions.

        All Plan Distributions to any holder of an Allowed Claim as and when required by the Plan
shall be made by the Disbursing Agent. In the event that any Plan Distribution to any holder is
returned as undeliverable, no further Plan Distributions shall be made to such holder unless and
until the Disbursing Agent is notified in writing of such holder’s then-current address, at which
time all currently due, missed Plan Distributions shall be made to such holder as soon as reasonably
practicable thereafter without interest. Nothing herein shall require the Disbursing Agent to
attempt to locate holders of undeliverable Plan Distributions and, if located, assist such holders in
complying with Section 9.7 of the Plan.

               8.      Proofs of Claim; Disputed Claims Process.

        Notwithstanding section 502(a) of the Bankruptcy Code, and in light of the Unimpaired
status of Classes 1, 2, 3, 4, and 7 under the Plan, except as provided in Section ARTICLE VI.G.3
with respect to rejection damage Claims, holders of Claims or Interests need not file Proofs of
Claim, and the Reorganized Debtors and the holders of Claims shall determine, adjudicate, and
resolve any disputes over the validity and amounts of such Claims in the ordinary course of
business as if the Chapter 11 Cases had not been commenced except that (unless expressly waived
pursuant to the Plan) the Allowed amount of such Claims shall be subject to the limitations or
maximum amounts permitted by the Bankruptcy Code, including sections 502 and 503 of the
Bankruptcy Code, to the extent applicable.

        Upon the Effective Date, all Proofs of Claim filed against the Debtors, regardless of the
time of filing, and including Claims filed after the Effective Date, shall be deemed withdrawn,
other than as provided below, and such creditor that Files a Proof of Claim with the Bankruptcy
Court retains any right it may have to pursue remedies in a forum other than the Bankruptcy Court
in accordance with applicable. Notwithstanding anything in this Section ARTICLE VI.F.8, (a) all
Claims against the Debtors that result from the Debtors’ rejection of an Executory Contract or
Unexpired Lease, (b) disputes regarding the amount of any cure pursuant to section 365 of the
Bankruptcy Code, and (c) Claims that the Debtors seek to have determined by the Bankruptcy
Court, shall in all cases be determined by the Bankruptcy Court. From and after the Effective Date,



                                                 46
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 53 of 240




the Reorganized Debtors may satisfy, dispute, settle, or otherwise compromise any Claim without
approval of the Bankruptcy Court in the ordinary course of business.

               9.     Postpetition Interest.

        Except as otherwise specifically provided for in the Plan, the Confirmation Order, or
another order of the Bankruptcy Court or required by the Bankruptcy Code, or as otherwise agreed
by the Reorganized Debtors, interest shall not accrue or be paid on any Claims on or after the
Petition Date.

               10.    Unclaimed Property.

        Undeliverable Plan Distributions or unclaimed Plan Distributions shall remain in the
possession of the Reorganized Debtors until such time as a Plan Distribution becomes deliverable
or the holder accepts Plan Distribution, or such Plan Distribution reverts back to the Reorganized
Debtors, and shall not be supplemented with any interest, dividends, or other accruals of any kind.
Such Plan Distributions shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code at the expiration of one hundred and eighty (180) days from the date of the
attempted Plan Distribution. After such date, all unclaimed property or interest in property shall
revert to the Reorganized Debtors, and the Claim of any other holder to such property or interest
in property shall be discharged and forever barred. The Reorganized Debtors and the Disbursing
Agent shall have no obligation to attempt to locate any holder of an Allowed Claim other than by
reviewing the Debtors’ books and records and filings with the Bankruptcy Court.

               11.    Time Bar to Cash Payments.

        Checks issued by the Disbursing Agent in respect of Allowed Claims shall be null and void
if not negotiated within one hundred and eighty (180) days after the date of issuance thereof.
Thereafter, the amount represented by such voided check shall irrevocably revert to the
Reorganized Debtors, and any Claim in respect of such voided check shall be discharged and
forever barred, notwithstanding any federal or state escheat laws to the contrary. Requests for re-
issuance of any check shall be made to the Disbursing Agent by the holder of the Allowed Claim
to whom such check was originally issued.

               12.    Manner of Payment under Plan.

        Except as otherwise specifically provided in the Plan, at the option of the Debtors or the
Reorganized Debtors, as applicable, any Cash payment to be made hereunder may be made by a
check or wire transfer or as otherwise required or provided in applicable agreements or customary
practices of the Debtors.

               13.    Satisfaction of Claims.

       Except as otherwise specifically provided in the Plan, any Plan Distributions and deliveries
to be made on account of Allowed Claims under the Plan shall be in complete and final satisfaction,
settlement, and discharge of and exchange for such Allowed Claims.



                                                47
             Case 21-10831-CTG           Doc 8    Filed 05/19/21      Page 54 of 240




               14.     Setoffs.

        Except as otherwise expressly provided for herein, each Reorganized Debtor, pursuant to
the Bankruptcy Code (including section 553 of the Bankruptcy Code), applicable non-bankruptcy
law, or as may be agreed to by the holder of a Claim, may set off against any Allowed Claim and
the distributions to be made pursuant to the Plan on account of such Allowed Claim (before any
distribution is made on account of such Allowed Claim), any claims, rights, and Causes of Action
of any nature that such Debtor or Reorganized Debtor, as applicable, may hold against the holder
of such Allowed Claim, to the extent such Claims, rights, or Causes of Action against such holder
have not been otherwise compromised or settled on or prior to the Effective Date (whether pursuant
to the Plan or otherwise); provided, however, that neither the failure to effect such a setoff nor the
allowance of any Claim pursuant to the Plan shall constitute a waiver or release by such
Reorganized Debtor of any such Claims, rights, and Causes of Action that such Reorganized
Debtor may possess against such holder. In no event shall any holder of Claims be entitled to set
off any such Claim against any Claim, right, or Cause of Action of the Debtor or Reorganized
Debtor (as applicable), unless such holder has filed a motion with the Bankruptcy Court requesting
the authority to perform such setoff on or before the Confirmation Date, and notwithstanding any
indication in any Proof of Claim or otherwise that such holder asserts, has, or intends to preserve
any right of setoff pursuant to section 553 of the Bankruptcy Code or otherwise.

               15.     Withholding and Reporting Requirements.

                        (a)     Withholding Rights. In connection with the Plan, any party issuing
any instrument or making any Plan Distribution described in the Plan shall comply with all
applicable withholding and reporting requirements imposed by any federal, state, or local taxing
authority, and all Plan Distributions pursuant to the Plan and all related agreements shall be subject
to any such withholding or reporting requirements. In the case of a non-Cash Plan Distribution
that is subject to withholding, the distributing party may withhold an appropriate portion of such
distributed property and either (i) sell such withheld property to generate Cash necessary to pay
the withholding tax (or reimburse the distributing party for any advanced payment of the
withholding tax), or (ii) pay the withholding tax using its own funds and retain such withheld
property. Any amounts withheld pursuant to the preceding sentence shall be deemed to have been
distributed to and received by the applicable recipient for all purposes of the Plan. Notwithstanding
the foregoing, each Entity that receives a Plan Distribution pursuant to the Plan shall have
responsibility for any taxes imposed by any Governmental Unit, including, without limitation,
income, withholding, and other taxes, on account of such Distribution. Any party issuing any
instrument or making any Distribution pursuant to the Plan has the right, but not the obligation, to
not make a Plan Distribution until such holder has made arrangements reasonably satisfactory to
such issuing or disbursing party for payment of any such tax obligations.

                         (b)     Forms. Any party entitled to receive any property as an issuance or
Plan Distribution under the Plan shall, upon request, deliver to the Disbursing Agent or such other
Person designated by the Reorganized Debtors (which Person shall subsequently deliver to the
Disbursing Agent any applicable IRS Form W-8 or Form W-9 received) an appropriate Form W-
9 or (if the payee is a foreign Person) Form W-8 and any other forms or documents reasonably
requested by any Reorganized Debtor to reduce or eliminate any withholding required by any
federal, state, or local taxing authority.

                                                 48
              Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 55 of 240




       G.      Executory Contracts and Unexpired Leases

               1.      General Treatment; Assumption and Rejection of Executory Contracts
                       or Unexpired Leases.

                        (a)     As of and subject to the occurrence of the Effective Date and the
payment of any applicable cure amounts owed pursuant to Bankruptcy Code section 365(b), all
Executory Contracts and Unexpired Leases to which any of the Debtors are parties, and which
have not expired or terminated by their own terms on or prior to the Effective Date, including—
subject to Section 7.13—Employee Arrangements, shall be deemed assumed by the Debtors,
without the need for any further notice to or action, order, or approval of the Bankruptcy Court,
unless such Executory Contract or Unexpired Lease: (1) was previously assumed or rejected
previously by the Debtors; (2) was previously expired or terminated pursuant to its own terms,
(3) is the subject of a motion to reject filed on or before the Effective Date, or (4) is identified on
the Schedule of Rejected Contracts and Leases.

                        (b)    Subject to the occurrence of the Effective Date, entry of the
Confirmation Order shall constitute approval of the assumptions or assumptions and assignments
provided for in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code and a
determination by the Bankruptcy Court that the Reorganized Debtors have provided adequate
assurance of future performance under each assumed Executory Contract and Unexpired Lease.
Each Executory Contract and Unexpired Lease assumed or assumed and assigned pursuant to the
Plan shall vest in and be fully enforceable by the applicable Reorganized Debtor in accordance
with its terms, except as modified by the provisions of the Plan, any order of the Bankruptcy Court
authorizing and providing for its assumption, or applicable law; provided that the assumption of
Executory Contracts and Unexpired Leases hereunder may include the assignment of certain of
such contracts to affiliates.

                         (c)    Except as otherwise provided herein or agreed to by the Debtors and
the applicable counterparty, each assumed Executory Contract or Unexpired Lease shall include
all modifications, amendments, supplements, restatements, or other agreements related thereto,
and all rights related thereto, if any, including all easements, licenses, permits, rights, privileges,
immunities, options, rights of first refusal, and any other interests. To the maximum extent
permitted by law, to the extent any provision in any Executory Contract or Unexpired Lease
assumed pursuant to the Plan restricts or prevents, or purports to restrict or prevent, or is breached
or deemed breached by, the assumption of such Executory Contract or Unexpired Lease (including
any “change of control,” “ipso facto,” bankruptcy default or similar provisions), then such
provision shall be unenforceable or deemed modified such that the transactions contemplated by
the Plan shall not entitle the non-Debtor party thereto to terminate or modify such Executory
Contract or Unexpired Lease or to exercise any other default-related rights with respect thereto.
Modifications, amendments, supplements, and restatements to prepetition Executory Contracts
and Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall
not be deemed to alter the prepetition nature of the Executory Contract or Unexpired Lease or the
validity, priority, or amount of any Claims that may arise in connection therewith.




                                                  49
             Case 21-10831-CTG          Doc 8    Filed 05/19/21     Page 56 of 240




               2.      Cure of Defaults for Assumed Executory Contracts and Unexpired
                       Leases.

        The Reorganized Debtors shall satisfy any monetary defaults under any Executory Contract
or Unexpired Lease to be assumed hereunder, to the extent required by section 365(b)(1) of the
Bankruptcy Code, upon assumption thereof in the ordinary course of business. If a counterparty
to any Executory Contract or Unexpired Lease believes any amounts are due as a result of such
Debtor’s monetary default thereunder, it shall assert a Cure Claim against the Debtors or
Reorganized Debtors, as applicable, in the ordinary course of business, subject to all defenses the
Debtors or Reorganized Debtors may have with respect to such Cure Claim. Any Cure Claim shall
be deemed fully satisfied, released and discharged upon payment by the Reorganized Debtors of
the applicable Cure Claim; provided, that nothing herein shall prevent the Reorganized Debtors
from paying any Cure Claim despite the failure of the relevant counterparty to assert or file such
request for payment of such Cure Claim. The Debtors, with the consent of the Plan Sponsor, or
the Reorganized Debtors, as applicable, may settle any Cure Claims without any further notice to
or action, order or approval of the Bankruptcy Court.

        As set forth in the notice of the Combined Hearing, any objection to the assumption of an
Executory Contract or Unexpired Lease under the Plan, including an objection regarding the ability
of the Reorganized Debtors to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code), must be filed with the Bankruptcy Court on or
before the deadline set by the Bankruptcy Court for objecting to Confirmation of the Plan, or such
other deadline as may have been established by order of the Bankruptcy Court. To the extent any
such objection is not determined by the Bankruptcy Court at the Combined Hearing, such objection
may be heard and determined at a subsequent hearing. Any counterparty to an Executory Contract
or Unexpired Lease that does not timely object to the proposed assumption of any Executory
Contract or Unexpired Lease by the deadline established by the Bankruptcy Court will be deemed
to have consented to such assumption.

        In the event of a dispute regarding (a) the amount of any Cure Claim, (b) the ability of the
Reorganized Debtors to provide “adequate assurance of future performance” (within the meaning
of section 365 of the Bankruptcy Code) under the Executory Contract or Unexpired Lease to be
assumed or (c) any other matter pertaining to assumption or the payment of Cure Claims required
by section 365(b)(1) of the Bankruptcy Code, payment of a Cure Claim, if any, shall occur as soon
as reasonably practicable after entry of a Final Order or Final Orders resolving such dispute and
approving such assumption. The Debtors (with the consent of the Plan Sponsor), or Reorganized
Debtors, as applicable, reserve the right at any time to move to reject any Executory Contract or
Unexpired Lease prior to the Effective Date based upon the existence of any unresolved dispute
or upon a resolution of such dispute that is unfavorable to the Debtors or Reorganized Debtors.

        Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise, and full payment of any applicable Cure Claims pursuant to the Plan, shall result in the
full release and satisfaction of any Claims or defaults, whether monetary or non-monetary,
including defaults of provisions restricting the change in control or ownership interest composition
or other bankruptcy-related defaults, arising under any assumed Executory Contract or Unexpired
Lease at any time prior to the date that the Reorganized Debtors assume such Executory Contract
or Unexpired Lease.

                                                50
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 57 of 240




               3.      Rejection of Executory Contracts or Unexpired Leases.

        Unless otherwise provided in the Plan or the Plan Supplement, each Executory Contract
and Unexpired Lease, if any, set forth on the Schedule of Rejected Contracts and Leases (which,
if any, shall be included in the Plan Supplement) shall be deemed rejected, without the need for
any further notice to or action, order, or approval of the Bankruptcy Court, as of the Effective Date
under sections 365 and 1123 of the Bankruptcy Code. The Debtors reserve the right to alter,
amend, modify or supplement the Schedule of Rejected Contracts and Leases at any time through
and including the Effective Date.

        Proofs of claim with respect to Claims arising from the rejection of Executory Contracts
or Unexpired Leases, if any, must be filed with the Bankruptcy Court within 30 days after the
Effective Date. Any Claims arising from the rejection of an Executory Contract or Unexpired
Lease not filed within such time will be automatically disallowed, forever barred from assertion,
and shall not be enforceable against, as applicable, the Debtors, the Reorganized Debtors, the
Estate or property of the foregoing parties, without the need for any objection by the Debtors or
the Reorganized Debtors, as applicable, or further notice to, or action, order or approval of the
Bankruptcy Court or any other Entity, and any Claim arising out of the rejection of the Executory
Contract or Unexpired Lease shall be deemed fully satisfied, released and discharged,
notwithstanding anything in a Proof of Claim to the contrary. Claims arising from the rejection of
the Executory Contracts or Unexpired Leases to which any Debtor is a party shall be classified as
general unsecured claims, subject to any applicable limitation or defense under the Bankruptcy
Code and applicable law.

               4.      Survival of the Debtors’ Indemnification Obligations and Guarantees.

                       (a)    Any obligations of the Debtors pursuant to their corporate charters,
bylaws, Limited Partnership Agreement, or other organizational documents to indemnify current
and former officers, directors, agents, and/or employees with respect to all present and future
actions, suits, and proceedings against the Debtors or such directors, officers, agents, and/or
employees, based upon any act or omission for or on behalf of the Debtors, shall not be discharged
or impaired by confirmation of the Plan. Any Claim based on such obligations shall not be a
Disputed Claim, Disallowed Claim, or subject to any objection in either case by reason of section
502(e)(1)(B) of the Bankruptcy Code. None of the Reorganized Debtors shall amend and/or restate
their respective governance documents before or after the Effective Date to terminate or adversely
affect any obligations to provide such indemnification rights or such directors’, officers’,
employees’, or agents’ indemnification rights.

                        (b)     In addition, after the Effective Date, the Reorganized Debtors shall
not terminate or otherwise reduce the coverage under the D&O Liability Insurance Policies in
effect or purchased as of the Petition Date, and all members, managers, directors, and officers who
served in such capacity at any time before the Effective Date shall be entitled to the full benefits
of any such policy for the full term of such policy regardless of whether such members, managers,
directors, and/or officers remain in such positions after the Effective Date, in each case, to the
extent set forth in such policies.



                                                 51
             Case 21-10831-CTG           Doc 8    Filed 05/19/21      Page 58 of 240




                        (c)  On the Effective Date, all guarantees, indemnities, or other credit
support provided by a Debtor in support of the primary obligations of another Debtor or any Non-
Debtor Subsidiary shall be Unimpaired by the Plan and reinstated to their position immediately
prior to the Petition Date.

               5.      Severance Contracts and Programs.

        Except as otherwise expressly provided in the Plan, a prior order of the Bankruptcy Court
or to the extent subject to a motion pending before the Bankruptcy Court as of the Effective Date,
all severance benefit plans and policies for former employees (including any severance contracts
between one or more of the Debtors and a former employee that were in effect as of or after the
Petition Date), to the extent contemplated by the DIP Budget (as defined in the Interim DIP Order
and Final DIP Order), are treated as Executory Contracts under the Plan and on the Effective Date
shall be assumed pursuant to the provisions of sections 365 and 1123 of the Bankruptcy Code.

               6.      Insurance Policies.

        All insurance policies (including all directors’ and officers’ insurance policies and tail or
run-off coverage liability insurance) pursuant to which any Debtor has any rights or obligations in
effect as of the date of the Confirmation Order shall be deemed and treated as Executory Contracts
pursuant to the Plan and shall be assumed by the respective Debtors and the Reorganized Debtors
and shall continue in full force and effect thereafter in accordance with their respective terms. All
other insurance policies shall vest in the Reorganized Debtors.

               7.      Intellectual Property Licenses and Agreements.

        All intellectual property contracts, licenses, royalties, or other similar agreements to which
the Debtors have any rights or obligations in effect as of the date of the Confirmation Order shall
be deemed and treated as Executory Contracts pursuant to the Plan and shall be assumed by the
respective Debtors and shall continue in full force and effect unless any such intellectual property
contract, license, royalty, or other similar agreement otherwise is specifically rejected pursuant to
a separate order of the Bankruptcy Court or is the subject of a separate rejection motion filed by
the Debtors. Unless otherwise noted hereunder, all other intellectual property contracts, licenses,
royalties, or other similar agreements shall vest in the Reorganized Debtors and the Reorganized
Debtors may take all actions as may be necessary or appropriate to ensure such vesting as
contemplated herein.

               8.      Modifications, Amendments, Supplements, Restatements, or Other
                       Agreements.

         Unless otherwise provided herein or by separate order of the Bankruptcy Court, each
Executory Contract and Unexpired Lease that is assumed shall include any and all modifications,
amendments, supplements, restatements, or other agreements made directly or indirectly by any
agreement, instrument, or other document that in any manner affects such Executory Contract or
Unexpired Lease, without regard to whether such agreement, instrument, or other document is
listed in any notice of assumed contracts.



                                                 52
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 59 of 240




               9.      Reservation of Rights.

                        (a)     Neither the exclusion nor inclusion of any contract or lease by the
Debtors on any exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor
anything contained in the Plan, will constitute an admission by the Debtors that any such contract
or lease is or is not in fact an Executory Contract or Unexpired Lease or that the Debtors or the
Reorganized Debtors or their respective affiliates have any liability thereunder.

                       (b)    Except as otherwise provided in the Plan, nothing in the Plan shall
waive, excuse, limit, diminish, or otherwise alter any of the defenses, claims, Causes of Action, or
other rights of the Debtors and the Reorganized Debtors under any executory or non-Executory
Contract or any unexpired or expired lease.

                        (c)    Nothing in the Plan shall increase, augment, or add to any of the
duties, obligations, responsibilities, or liabilities of the Debtors or the Reorganized Debtors under
any executory or non-Executory Contract or any unexpired or expired lease.

                       (d)     If there is a dispute regarding whether a contract or lease is or was
executory or unexpired at the time of assumption or rejection under the Plan, the Debtors or the
Reorganized Debtors, as applicable, shall have 60 days following entry of a Final Order resolving
such dispute to alter their treatment of such contract or lease by filing a notice indicating such
altered treatment.

       H.      Conditions Precedent

               1.      Conditions Precedent to Effective Date

       The following are conditions precedent to the Effective Date of the Plan:

                       (a)   the Confirmation Order, in form and substance reasonably
acceptable to the Debtors and the Plan Sponsor, having become a Final Order and remaining in
full force and effect;

                      (b)      all actions, agreements and documents, including the Plan
Documents and the Plan Supplement, in form and substance consistent with, and in form and
substance as required by the approvals and consents set forth in, the RSA, being filed with the
Bankruptcy Court, executed and delivered, and any conditions (other than the occurrence of the
Effective Date or certification by the Debtors that the Effective Date has occurred) contained
therein having been satisfied or waived in accordance therewith;

                        (c)    a chapter 11 trustee, a responsible officer, or an examiner with
enlarged powers relating to the operation of the businesses of the Debtors (powers beyond those
set forth in section 1106(a)(3) and (4) of the Bankruptcy Code) not having been appointed in any
of the Chapter 11 Cases;

                       (d)     the Amended Constituent Documents, in form and substance
attached as Exhibits to the Plan Supplement, shall have been filed with the applicable authorities


                                                 53
              Case 21-10831-CTG          Doc 8    Filed 05/19/21      Page 60 of 240




of the relevant jurisdictions of incorporation or formation and shall have become effective in
accordance with such jurisdictions’ corporation or limited partnership laws;

                    (e)   the issuance of the New HIT Common Equity Interests and the
CVRs, and the consummation of the Exit Facility;

                       (f)     the RSA remaining in full force and effect and not having been
terminated;

                       (g)     the payment of Restructuring Expenses incurred during the period
prior to the Effective Date to the extent invoiced to the Debtors, except as otherwise provided in
Section 3.3 of the Plan with respect to Professional Fee Claims;

                        (h)    all actions, documents, certificates, and agreements necessary to
implement the Plan having been effected or executed and delivered to the required parties and, to
the extent required, filed with the applicable Governmental Units in accordance with applicable
laws obtaining;

                       (i)    all governmental and third-party approvals and consents, including
Bankruptcy Court approval, as necessary in connection with the transactions provided for in the
Plan, these approvals not being subject to unfulfilled conditions, being in full force and effect, and
all applicable waiting periods having expired without any action having been taken by any
competent authority that would restrain, prevent, or otherwise impose materially adverse
conditions on such transactions; and,

                      (j)    the payment and satisfaction in full of all statutory fees and
obligations then due and payable to the office of the U.S. Trustee.

               2.      Waiver of Conditions Precedent.

                       (a)    Except as otherwise provided herein, all actions required to be taken
on the Effective Date shall take place and shall be deemed to have occurred simultaneously and
no such action shall be deemed to have occurred prior to the taking of any other such action. Each
of the conditions precedent in Section 11.1 of the Plan may be waived in writing by the Debtors
with the prior written consent of the Plan Sponsor without leave of or order of the Bankruptcy
Court.

                     (b)     The stay of the Confirmation Order pursuant to Bankruptcy Rule
3020(e) shall be deemed waived by and upon the entry of the Confirmation Order, and the
Confirmation Order shall take effect immediately upon its entry.

               3.      Effect of Failure of a Condition.

        If the conditions listed in Section 11.1 of the Plan are not satisfied or waived in accordance
with Section 11.2 of the Plan on or before the first Business Day that is more than 90 days after
the date on which the Confirmation Order is entered or by such later date as set forth by the Debtors
in a notice filed with the Bankruptcy Court prior to the expiration of such period, the Plan shall be
null and void in all respects and nothing contained in the Plan or the Disclosure Statement shall

                                                 54
              Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 61 of 240




(a) constitute a waiver or release of any Claims against or any Interests in the Debtors or claims
by the Debtors, (b) prejudice in any manner the rights of any Entity, or (c) constitute an admission,
acknowledgement, offer, or undertaking by the Debtors or the Plan Sponsor, or any other Entity.

       I.      Effect of Confirmation of Plan

               1.      Vesting of Assets.

        Except as otherwise provided herein, or in any agreement, instrument, or other document
incorporated in the Plan (including the Restructuring Transactions), on the Effective Date,
pursuant to sections 1141(b) and (c) of the Bankruptcy Code, all assets and property of the Estates
shall vest in the Reorganized Debtors, free and clear of all Claims, Liens, encumbrances, charges,
and other interests, except as provided pursuant to the Plan, the Confirmation Order, or the Exit
Facility. On and after the Effective Date, the Reorganized Debtors may take any action, including,
without limitation, the operation of their businesses; the use, acquisition, sale, lease and disposition
of property; and the entry into transactions, agreements, understandings, or arrangements, whether
in or other than in the ordinary course of business, and execute, deliver, implement, and fully
perform any and all obligations, instruments, documents, and papers or otherwise in connection
with any of the foregoing, free of any restrictions of the Bankruptcy Code or Bankruptcy Rules
and in all respects as if there were no pending cases under any chapter or provision of the
Bankruptcy Code, except as expressly provided herein. Without limiting the foregoing, the
Reorganized Debtors may pay the charges that they incur on or after the Effective Date for
professional fees, disbursements, expenses, or related support services without application to the
Bankruptcy Court.

               2.      Binding Effect.

        As of the Effective Date, the Plan shall bind all holders of Claims against and Interests in
the Debtors and their respective successors and assigns, notwithstanding whether any such holders
were (a) Impaired or Unimpaired under the Plan, (b) deemed to accept or reject the Plan, (c) failed
to vote to accept or reject the Plan, or (d) voted to reject the Plan.

               3.      Deemed Consent to Change of Control of Debtors.

       As of the Effective Date, any counterparty to a contract with the Debtors or the Non-Debtor
Subsidiaries shall be deemed to have consented to the change of control of the Debtors occurring
pursuant to the Plan, and is forever barred and enjoined from declaring a breach, default, or
otherwise proceeding against the Debtors or Non-Debtor Subsidiaries with respect to any such
counterparty contract provisions otherwise triggered by a change of control of the Debtors;
provided that such counterparty received actual notice of the Plan and the Disclosure Statement.

               4.      Discharge of Claims and Termination of Interests.

        Upon the Effective Date and in consideration of the Plan Distributions to be made under
the Plan, except as otherwise expressly provided herein, each holder (as well as any
representatives, trustees, or agents on behalf of each holder) of a Claim or Interest and any affiliate
of such holder shall be deemed to have forever waived, released, and discharged the Debtors, to
the fullest extent permitted by section 1141 of the Bankruptcy Code, of and from any and all

                                                  55
             Case 21-10831-CTG           Doc 8    Filed 05/19/21      Page 62 of 240




Claims, Interests, rights, and liabilities that arose prior to the Effective Date. Upon the Effective
Date, all such Entities shall be forever precluded and enjoined, pursuant to section 524 of the
Bankruptcy Code, from prosecuting or asserting any such discharged Claim against or terminated
Interest in the Debtors against the Debtors, the Reorganized Debtors, or any of their assets or
property, whether or not such holder has filed a Proof of Claim and whether or not the facts or
legal bases therefor were known or existed prior to the Effective Date.

               5.      Term of Injunctions or Stays.

        Unless otherwise provided herein, the Confirmation Order, or in a Final Order of the
Bankruptcy Court, all injunctions or stays arising under or entered during the Chapter 11 Cases
under section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the
Confirmation Date, shall remain in full force and effect until the later of the Effective Date and the
date indicated in the order providing for such injunction or stay.

               6.      Injunction.

                       (a)     Except as otherwise specifically provided in the Plan or the
Confirmation Order, as of the Confirmation Date, but subject to the occurrence of the
Effective Date, all Persons or Entities, and all other parties in interest, along with their
present or former employees, agents, officers, directors, principals, representatives, and
affiliates are, with respect to any Claims or Interests being released, exculpated, or
discharged pursuant to the Plan, permanently enjoined after the Confirmation Date from:
(i) commencing, conducting, or continuing in any manner, directly or indirectly, any suit,
action, or other proceeding of any kind (including any proceeding in a judicial, arbitral,
administrative, or other forum) against or affecting the Debtors, their Estates or any of their
property, wherever located, or any direct or indirect transferee of any property, wherever
located, of, or direct or indirect successor in interest to, any of the foregoing Persons or any
property, wherever located, of any such transferee or successor; (ii) enforcing, levying,
attaching (including any pre-judgment attachment), collecting, or otherwise recovering by
any manner or means, whether directly or indirectly, any judgment, award, decree, or order
against the Debtors, or their Estates or any of their property, wherever located, or any direct
or indirect transferee of any property, wherever located, of, or direct or indirect successor
in interest to, any of the foregoing Persons, or any property, wherever located, of any such
transferee or successor; (iii) creating, perfecting, or otherwise enforcing in any manner,
directly or indirectly, any encumbrance of any kind against the Debtors or their Estates or
any of their property, wherever located, or any direct or indirect transferee of any property,
of, or successor in interest to, any of the foregoing Persons; (iv) acting or proceeding in any
manner, in any place whatsoever, that does not conform to or comply with the provisions of
the Plan to the full extent permitted by applicable law (including, without limitation,
commencing or continuing, in any manner or in any place, any action that does not comply
with or is inconsistent with the provisions of the Plan) to the fullest extent permitted by
applicable law; or (v) asserting any right of setoff, subrogation, or recoupment of any kind
against any obligation due from the Debtors or their Estates, or against the property or
interests in property of the Debtors or their Estates. Such injunction shall extend to any
successors or assignees of the Debtors and their properties and interest in properties;


                                                 56
             Case 21-10831-CTG         Doc 8    Filed 05/19/21     Page 63 of 240




provided, however, that nothing contained herein shall preclude such Persons from exercising
their rights, or obtaining benefits, pursuant to and consistent with the terms of the Plan.

                      (b)    By accepting Plan Distributions, each holder of an Allowed
Claim or Interest will be deemed to have specifically consented to the injunctions set forth in
Section 12.6 of the Plan.

               7.     Releases.

                      (a)     Releases by Debtors.

        Pursuant to section 1123(b) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan or the Confirmation Order, on and after the Effective Date,
for good and valuable consideration, including their cooperation and contributions to the
Chapter 11 Cases, the Released Parties shall be deemed released and discharged by the
Debtors and their Estates from any and all Claims, obligations, debts, rights, suits, damages,
Causes of Action, remedies, and liabilities whatsoever, whether known or unknown, foreseen
or unforeseen, asserted or unasserted, existing, or hereinafter arising, in law, equity, or
otherwise, whether for tort, fraud, contract, violations of federal or state laws, or otherwise,
including Avoidance Actions, those Causes of Action based on veil piercing or alter-ego
theories of liability, contribution, indemnification, joint liability, or otherwise that the
Debtors, their Estates or their affiliates would have been legally entitled to assert in their
own right (whether individually or collectively) or on behalf of the holder of any Claim or
Interest or other Entity or that any holder of a Claim or Interest or other Entity would have
been legally entitled to assert derivatively for or on behalf of the Debtors, or their Estates,
based on, relating to or in any manner arising from, in whole or in part, the Debtors, their
Estates, the purchase, sale, or rescission of the purchase or sale of any security of the Debtors,
the subject matter of, or the transactions or events giving rise to, any Claim or Interest that
is treated in the Plan, the business or contractual arrangements between the Debtors and
any Released Party, excluding any assumed Executory Contract or Unexpired Lease, the
restructuring of Claims and Interests prior to or in the Chapter 11 Cases, the negotiation,
formulation, or preparation of the Plan, the Disclosure Statement, the Restructuring
Support Agreement, the Plan Supplement, the Exit Facility Agreement, the DIP Credit
Agreement and other DIP Loan Documents, the Chapter 11 Cases, or, in each case, related
agreements, instruments, or other documents, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective
Date, other than claims or liabilities arising out of or relating to any act or omission of a
Released Party that is determined in a Final Order to have constituted willful misconduct
(including, without limitation, actual fraud) or gross negligence; provided, that if any
Released Party directly or indirectly brings or asserts any Claim or Cause of Action that has
been released or is contemplated to be released pursuant to the Plan in any way arising out
of or related to any document or transaction that was in existence prior to the Effective Date
against any other Released Party, and such Released Party does not abandon such Claim or
Cause of Action upon request, then the release set forth in the Plan shall automatically and
retroactively be null and void ab initio with respect to the Released Party bringing or
asserting such Claim or Cause of Action; provided, further that the immediately preceding
proviso shall not apply to (i) any action by a Released Party in the Bankruptcy Court (or any

                                               57
             Case 21-10831-CTG         Doc 8    Filed 05/19/21    Page 64 of 240




other court determined to have competent jurisdiction), including any appeal therefrom, to
prosecute the amount, priority, or secured status of any prepetition or ordinary course
administrative Claim against the Debtors or (ii) any release or indemnification provided for
in any settlement or granted under any other court order; provided that, in the case of (i) and
(ii), the Debtors shall retain all defenses related to any such action. Notwithstanding
anything contained herein to the contrary, the foregoing release shall not release any
obligation of any party under the Plan or any document, instrument, or agreement executed
to implement the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the releases described in the Plan, which includes by
reference each of the related provisions and definitions contained in the Plan, and further,
shall constitute its finding that each release described in the Plan is: (i) in exchange for the
good and valuable consideration provided by the Released Parties, a good faith settlement
and compromise of such Claims; (ii) in the best interests of the Debtors and all holders of
Interests and Claims; (iii) fair, equitable and reasonable; (iv) given and made after due
notice and opportunity for hearing; and (v) a bar to the Debtors asserting any claim, Cause
of Action or liability related thereto, of any kind whatsoever, against any of the Released
Parties or their property.

                      (b)    Releases by Releasing Parties.

        Except as otherwise specifically provided in the Plan or the Confirmation Order, on
and after the Effective Date, for good and valuable consideration, including the obligations
of the Debtors under the Plan, the Plan Consideration and other contracts, instruments,
releases, agreements, or documents executed and delivered in connection with the Plan, each
Releasing Party shall be deemed to have consented to the Plan and the restructuring
embodied herein for all purposes, and shall be deemed to have conclusively, absolutely,
unconditionally, irrevocably, and forever released and discharged the Released Parties from
any and all Claims, Interests, obligations, debts, rights, suits, damages, Causes of Action,
remedies, and liabilities whatsoever, whether known or unknown, foreseen or unforeseen,
asserted or unasserted, existing or hereinafter arising, in law, equity, or otherwise, whether
for tort, fraud, contract, violations of federal or state laws, or otherwise, including Avoidance
Actions, those Causes of Action based on veil piercing or alter-ego theories of liability,
contribution, indemnification, joint liability, or otherwise that such Releasing Party would
have been legally entitled to assert (whether individually or collectively), based on, relating
to or in any manner arising from, in whole or in part, the Debtors, the Estates, the
liquidation, the Chapter 11 Cases, the purchase, sale, or rescission of the purchase or sale of
any security of the Debtors, the subject matter of, or the transactions or events giving rise
to, any Claim or Interest that is treated in the Plan, the business or contractual arrangements
between the Debtors and any Releasing Party, excluding any assumed Executory Contract
or Unexpired Lease, the restructuring of Claims and Interests prior to or in the Chapter 11
Cases, the negotiation, formulation, or preparation of the Plan, the Disclosure Statement, the
Restructuring Support Agreement, the Plan Supplement, the DIP Credit Agreement and
other DIP Loan Documents, the Exit Facility Agreement, the Existing Preferred Equity
Interests, the Existing HIT Common Equity Interests, the New HIT Common Equity
Interests, the New HITOP Interests, the Amended Constituent Documents, or, in each case,

                                               58
             Case 21-10831-CTG        Doc 8    Filed 05/19/21     Page 65 of 240




related agreements, instruments, or other documents, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective
Date, other than claims or liabilities arising out of or relating to any act or omission of a
Released Party that is determined in a Final Order to have constituted willful misconduct
(including, without limitation, actual fraud) or gross negligence; provided that any holder of
a Claim or Interest that objects to the releases contained in the Plan shall not receive the
benefit of the releases set forth in the Plan (even if for any reason otherwise entitled).
Notwithstanding anything contained herein to the contrary, the foregoing release shall not
release any obligation of any party (i) under the Plan or any document, instrument, or
agreement executed to implement the Plan, (ii) under any Executory Contract or Unexpired
Lease assumed under the Plan, or (iii) any contract or lease between Non-Debtor Subsidiary
and a Releasing Party.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the releases described in the Plan, which includes by
reference each of the related provisions and definitions contained in the Plan, and further,
shall constitute its finding that each release described in the Plan is: (i) in exchange for the
good and valuable consideration provided by the Released Parties, a good faith settlement
and compromise of such Claims; (ii) in the best interests of the Debtors and all holders of
Interests and Claims; (iii) fair, equitable, and reasonable; and (iv) given and made after due
notice and opportunity for hearing.

                      (c)    Exculpation.

        On the Effective Date, except as otherwise provided in the Plan or the Confirmation
Order, for good and valuable consideration, to the maximum extent permissible under
applicable law, none of the Exculpated Parties shall have or incur any liability to any holder
of any Claim or Interest or any other Person for any act or omission in connection with, or
arising out of the Debtors’ restructuring, including the negotiation, implementation and
execution of the Plan, this Disclosure Statement, the Restructuring Support Agreement, the
Plan Supplement, the Chapter 11 Cases, the solicitation of votes for and the pursuit of
confirmation of the Plan, the consummation of the Plan, the administration of the Plan, or
the property to be distributed under the Plan, including all documents ancillary thereto, all
decisions, actions, inactions, and alleged negligence or misconduct relating thereto and all
activities leading to the promulgation and confirmation of the Plan except for gross
negligence or willful misconduct, each as determined by a Final Order of the Bankruptcy
Court. For purposes of the foregoing, it is expressly understood that any act or omission
effected with the approval of the Bankruptcy Court conclusively will be deemed not to
constitute gross negligence or willful misconduct unless the approval of the Bankruptcy
Court was obtained by fraud or misrepresentation, and in all respects, the applicable Persons
shall be entitled to rely on the advice of counsel with respect to their duties and
responsibilities under, or in connection with, the Chapter 11 Cases, the Plan, and
administration thereof. The Exculpated Parties have, and upon confirmation of the Plan
shall be deemed to have, participated in good faith and in compliance with the applicable
provisions of the Bankruptcy Code with regard to the distributions of the securities pursuant
to the Plan and, therefore, are not, and on account of such distributions shall not be, liable
at any time for the violation of any applicable law, rule or regulation governing the

                                              59
             Case 21-10831-CTG          Doc 8    Filed 05/19/21     Page 66 of 240




solicitation of acceptances or rejections of the Plan or such distributions made pursuant to
the Plan.

                       (d)    Retention of Causes of Action/Reservation of Rights.

        Except as expressly provided in the Plan or in the Confirmation Order, nothing
contained in the Plan or the Confirmation Order shall be deemed to be a waiver or
relinquishment of any rights or Causes of Action that the Debtors or the Estates may have,
or that the Debtors may choose to assert on behalf of their Estates, under any provision of
the Bankruptcy Code or any applicable non-bankruptcy law, including, without limitation,
(i) any and all Causes of Action or claims against any Person or Entity, to the extent such
Person or Entity asserts a crossclaim, counterclaim, and/or claim for setoff that seeks
affirmative relief against the Debtors, their officers, directors or representatives or (ii) the
turnover of any property of the Estates to the Debtors.

        Except as expressly provided in the Plan or in the Confirmation Order, nothing
contained in the Plan or the Confirmation Order shall be deemed to be a waiver or
relinquishment of any rights or Causes of Action that the Debtors had immediately prior to
the Petition Date or the Effective Date against or regarding any Claim left Unimpaired by
the Plan. The Debtors shall have, retain, reserve and be entitled to commence, assert and
pursue all such rights and Causes of Action as fully as if the Chapter 11 Cases had not been
commenced, and all of the Debtors’ legal and equitable rights respecting any Claim left
Unimpaired by the Plan may be asserted after the Confirmation Date to the same extent as
if the Chapter 11 Cases had not been commenced.

       Except as expressly provided in the Plan or in the Confirmation Order, nothing
contained in the Plan or the Confirmation Order shall be deemed to release any post-
Effective Date obligations of any party under the Plan, or any document, instrument or
agreement (including those set forth in the Plan Supplement) executed to implement the
Plan.

                       (e)    Solicitation of Plan.

        As of and subject to the occurrence of the Confirmation Date: (a) the Debtors shall be
deemed to have solicited acceptances of the Plan in good faith and in compliance with the
applicable provisions of the Bankruptcy Code, including, without limitation, sections 1125(a), (e),
and (g) of the Bankruptcy Code, and any applicable non-bankruptcy law, rule, or regulation
governing the adequacy of disclosure in connection with such solicitation, and (b) the Debtors and
their respective directors, officers, employees, affiliates, agents, financial advisors, investment
bankers, professionals, accountants, and attorneys shall be deemed to have participated in good
faith and in compliance with the applicable provisions of the Bankruptcy Code in the offer and
issuance of any securities under the Plan, and therefore are not, and on account of such offer,
issuance, and solicitation will not be, liable at any time for any violation of any applicable law,
rule, or regulation governing the solicitation of acceptances or rejections of the Plan or the offer
and issuance of any securities under the Plan.




                                                60
             Case 21-10831-CTG           Doc 8    Filed 05/19/21      Page 67 of 240




        Notwithstanding anything herein to the contrary, as of the Effective Date, pursuant to
section 1125(e) and (g) of the Bankruptcy Code, the Plan Sponsor, DIP Lender, DIP Agent and
each of their respective affiliates, agents, representatives, members, principals, equity holders
(regardless of whether such interests are held directly or indirectly), officers, directors, managers,
employees, advisors and attorneys shall be deemed to have solicited acceptance of the Plan in good
faith and in compliance with the applicable provisions of the Bankruptcy Code and applicable non-
bankruptcy law, and to have participated in good faith and in compliance with the applicable
provisions of the Bankruptcy Code and applicable non-bankruptcy law, in the offer, issuance, sale,
or purchase of a security offered or sold under the Plan of a Reorganized Debtor, and shall not be
liable to any Person on account of such solicitation or participation.

                       (f)     Reimbursement or Contribution.

       If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is
contingent as of the Effective Date, such Claim shall be forever disallowed notwithstanding section
502(j) of the Bankruptcy Code, unless prior to the Effective Date (a) such Claim has been
adjudicated as noncontingent or (b) the relevant holder of a Claim has filed a noncontingent Proof
of Claim on account of such Claim and a Final Order has been entered determining such Claim as
no longer contingent.

                       (g)     Recoupment.

        In no event shall any holder of a Claim be entitled to recoup such Claim against any Claim,
right, or Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless such
holder actually has performed such recoupment and provided notice thereof in writing to the
Debtors on or before the Confirmation Date, notwithstanding any indication in any Proof of Claim
or otherwise that such holder asserts, has, or intends to preserve any right of recoupment.

                       (h)     Subordination Rights.

       Any Plan Distributions to holders of Claims or Interests shall be received and retained free
from any obligations to hold or transfer the same to any other holder and shall not be subject to
levy, garnishment, attachment, or other legal process by any holder by reason of claimed
contractual subordination rights. On the Effective Date, any such subordination rights shall be
deemed waived, and the Confirmation Order shall constitute an injunction enjoining any Entity
from enforcing or attempting to enforce any contractual, legal, or equitable subordination rights to
property distributed under the Plan, in each case other than as provided in the Plan; provided that
any such subordination rights shall be preserved in the event the Confirmation Order is vacated,
the Effective Date does not occur in accordance with the terms hereunder or the Plan is revoked
or withdrawn.

               8.      Ipso Facto and Similar Provisions Ineffective.

        Any term of any policy, contract or other obligation applicable to a Debtor shall be void
and of no further force or effect with respect to any Debtor to the extent such policy, contract, or
other obligation is conditioned on, creates an obligation of any Debtor as a result of, or gives rise
to a right of any Person based on any of the following: (a) the insolvency or financial condition of
                                                 61
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 68 of 240




a Debtor; (b) the commencement of the Chapter 11 Cases; (c) the confirmation or consummation
of this Plan, including any change of control that shall occur as a result of such consummation; or
(d) the Restructuring Transactions.

               9.      No Successor Liability.

        The Plan Sponsor (a) is not, and shall not be deemed to assume, agree to perform, pay or
otherwise have any responsibilities for any liabilities or obligations of the Debtors or any other
Person relating to or arising out of the operations or the assets of the Debtors on or prior to the
Effective Date, (b) is not, and shall not be, a successor to the Debtors by reason of any theory of
law or equity or responsible for the knowledge or conduct of any Debtor prior to the Effective Date
and (c) shall not have any successor or transferee liability of any kind or character.

       J.      Retention of Jurisdiction

               1.      Retention of Jurisdiction

                      (a)      Pursuant to sections 105 and 1142 of the Bankruptcy Code and
notwithstanding entry of the Confirmation Order and the occurrence of the Effective Date, on and
after the Effective Date, the Bankruptcy Court shall retain jurisdiction, to the fullest extent
permissible under law, over all matters arising in, arising under, or related to the Chapter 11 Cases
for, among other things, the following purposes:

                               (i)     To hear and determine all matters relating to the assumption
                       or rejection of Executory Contracts or Unexpired Leases, including whether
                       a contract or lease is or was executory or expired;

                              (ii)    To hear and determine any motion, adversary proceeding,
                       application, contested matter, and other litigated matter pending on or
                       commenced after the Confirmation Date;

                               (iii) To hear and resolve any disputes arising from or relating to
                       (i) any orders of the Bankruptcy Court granting relief under Bankruptcy
                       Rule 2004, or (ii) any protective orders entered by the Bankruptcy Court in
                       connection with the foregoing;

                              (iv)   To ensure that Plan Distributions are accomplished as
                       provided herein;

                             (v)     To consider Claims or the allowance, classification, priority,
                       compromise, estimation, or payment of any Claim, including any
                       Administrative Expense Claim;

                              (vi)    To enter, implement, or enforce such orders as may be
                       appropriate in the event the Confirmation Order is for any reason stayed,
                       reversed, revoked, modified or vacated;



                                                 62
Case 21-10831-CTG      Doc 8     Filed 05/19/21      Page 69 of 240




              (vii) To issue and enforce injunctions, enter and implement other
      orders, and take such other actions as may be necessary or appropriate to
      restrain interference by any Person with the consummation,
      implementation, or enforcement of the Plan, the Confirmation Order, or any
      other order of the Bankruptcy Court (including, without limitation, with
      respect to releases, exculpations and indemnifications);

             (viii) To hear and determine any application to modify the Plan in
      accordance with section 1127 of the Bankruptcy Code, to remedy any defect
      or omission or reconcile any inconsistency in the Plan, the Disclosure
      Statement, or any order of the Bankruptcy Court, including the
      Confirmation Order, in such a manner as may be necessary to carry out the
      purposes and effects thereof;

             (ix)   To hear and determine all matters relating to the allowance,
      disallowance, liquidation, classification, priority, or estimation of any
      Claim;

             (x)    To resolve disputes concerning any reserves with respect to
      Disputed Claims or the administration thereof;

              (xi)     To hear and determine disputes arising in connection with or
      related to the interpretation, implementation, or enforcement of the Plan, the
      Confirmation Order, the Disclosure Statement, any transactions or
      payments contemplated hereby, or any agreement, instrument, or other
      document governing or relating to any of the foregoing (including without
      limitation the Plan Supplement and the Plan Documents); provided that the
      Bankruptcy Court shall not retain jurisdiction over disputes concerning
      documents contained in the Plan Supplement that have a jurisdictional,
      forum selection or dispute resolution clause that refers disputes to a different
      court and any disputes concerning documents contained in the Plan
      Supplement shall be governed in accordance with the provisions of such
      documents;

              (xii) To take any action and issue such orders, including any such
      action or orders as may be necessary after occurrence of the Effective Date
      and/or consummation of the Plan, as may be necessary to construe, enforce,
      implement, execute, and consummate the Plan, including any release or
      injunction provisions set forth herein, or to maintain the integrity of the Plan
      following consummation;

             (xiii) To determine such other matters and for such other purposes
      as may be provided in the Confirmation Order;

             (xiv) To hear and determine matters concerning state, local and
      federal taxes in accordance with sections 346, 505, and 1146 of the
      Bankruptcy Code;

                                63
              Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 70 of 240




                              (xv) To hear and determine any other matters related hereto and
                       not inconsistent with the Bankruptcy Code and title 28 of the United States
                       Code;

                               (xvi) To resolve any disputes concerning whether a Person had
                       sufficient notice of the Chapter 11 Cases, the Combined Hearing, the
                       deadline by which to file Administrative Expense Claims, or the deadline
                       for responding or objecting to a cure amount owed pursuant to Bankruptcy
                       Code section 365(b), for the purpose of determining whether a Claim or
                       Interest is discharged hereunder, or for any other purpose;

                               (xvii) To recover all assets of the Debtors and property of the
                       Estates, wherever located;

                              (xviii) To hear and determine any rights, claims or Causes of Action
                       held by or accruing to the Debtors pursuant to the Bankruptcy Code or
                       pursuant to any federal or state statute or legal theory; and

                               (xix)   To enter a final decree closing the Chapter 11 Cases.

                        (b)     If the Bankruptcy Court abstains from exercising, or declines to
exercise, jurisdiction or is otherwise without jurisdiction over any matter arising in, arising under,
or related to the Chapter 11 Cases, the provisions of Section 13.1 of the Plan shall have no effect
on and shall not control, limit, or prohibit the exercise of jurisdiction by any other court having
competent jurisdiction with respect to such matter.

               2.      Courts of Competent Jurisdiction

        If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is
otherwise without jurisdiction over any matter arising out of the Plan, such abstention, refusal, or
failure of jurisdiction shall have no effect upon and shall not control, prohibit, or limit the exercise
of jurisdiction by any other court having competent jurisdiction with respect to such matter.

       K.      Miscellaneous Provisions

               1.      Payment of Statutory Fees.

        On the Effective Date and thereafter as may be required, the Reorganized Debtors shall
pay all fees incurred pursuant to section 1930 of chapter 123 of title 28 of the United States Code,
together with interest, if any, pursuant to § 3717 of title 31 of the United States Code for each
Debtor’s case, or until such time as a final decree is entered closing a particular Debtor’s case, a
Final Order converting such Debtor’s case to a case under chapter 7 of the Bankruptcy Code is
entered, or a Final Order dismissing such Debtor’s case is entered.

               2.      Substantial Consummation of the Plan.

       On the Effective Date, the Plan shall be deemed to be substantially consummated under
sections 1101 and 1127(b) of the Bankruptcy Code.

                                                  64
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 71 of 240




               3.      Expedited Determination of Taxes.

        The Reorganized Debtors shall have the right to request an expedited determination under
section 505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed, for any and
all taxable periods of the Debtors through the Effective Date.

               4.      Exemption from Certain Transfer Taxes.

        Pursuant to, and to the fullest extent permitted by, section 1146 of the Bankruptcy Code,
any transfers of property pursuant to, in contemplation of, or in connection with, the Plan,
including, without limitation, the Confirmation Order, including (a) the Restructuring
Transactions, (b) the issuance of the Plan Consideration, (c) the issuance, transfer or exchange of
any securities or instruments, (d) the creation, filing or recording of any Lien, mortgage, deed of
trust, or other security interest, (e) the making, assignment, filing or recording of any lease or
sublease or the making or delivery of any deed, bill of sale, or other instrument of transfer under,
pursuant to, in furtherance of, or in connection with the Plan, including, without limitation, any
deeds, bills of sale, or assignments executed in connection with any of the transactions
contemplated under the Plan or the reinvesting, transfer, or sale of any real or personal property of
the Debtors pursuant to, in implementation of or as contemplated in the Plan (whether to one or
more of the Reorganized Debtors or otherwise), (f) the grant of Collateral under the Exit Facility,
and (g) the issuance, renewal, modification, or securing of indebtedness shall constitute a “transfer
under a plan” within the purview of section 1146 of the Bankruptcy Code and shall not be subject
to or taxed under any law imposing any document recording tax, stamp tax, conveyance fee, or
other similar tax, mortgage tax, real estate transfer tax, mortgage recording tax, Uniform
Commercial Code filing, or recording fee, regulatory filing or recording fee, sales tax, use tax, or
other similar tax or governmental assessment. Upon entry of the Confirmation Order, the
appropriate state or local government officials or agents shall forgo the collection of any such tax
or governmental assessment, and consistent with the foregoing, each recorder of deeds or similar
official for any county, city, or Governmental Unit in which any instrument hereunder is to be
recorded shall, pursuant to the Confirmation Order, be ordered and directed to accept such
instrument without requiring the payment of any filing fees, documentary stamp tax, deed stamps,
stamp tax, transfer tax, intangible tax, or similar tax.

               5.      Amendments.

                         (a)   Plan Modifications. (i) The Debtors reserve the right, in accordance
with the Bankruptcy Code and the Bankruptcy Rules, and upon the written consent of the Plan
Sponsor, to amend, modify, or supplement the Plan prior to the entry of the Confirmation Order,
including amendments or modifications to satisfy section 1129(b) of the Bankruptcy Code and
(ii) after entry of the Confirmation Order, the Debtors may, upon order of the Bankruptcy Court,
amend, modify, or supplement the Plan in the manner provided for by section 1127 of the
Bankruptcy Code or as otherwise permitted by law, in each case without additional disclosure
pursuant to section 1125 of the Bankruptcy Code, except as the Bankruptcy Code may otherwise
direct.

                    (b)     Other Amendments. After the Confirmation Date, so long as such
action does not materially adversely affect the treatment of holders of Claims or Interests

                                                 65
              Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 72 of 240




hereunder, and upon the written consent of the Plan Sponsor, the Debtors may remedy any defect
or omission or reconcile any inconsistencies in the Plan or the Confirmation Order with respect to
such matters as may be necessary to carry out the purposes and effects of the Plan, and any holder
of a Claim or Interest that has accepted the Plan shall be deemed to have accepted the Plan as
amended, modified, or supplemented. Before the Effective Date, the Debtors may make
appropriate technical adjustments and modifications to the Plan and the documents contained in
the Plan Supplement without further order or approval of the Bankruptcy Court; provided, that
such technical adjustments and modifications do not adversely affect in a material way the
treatment of holders of Claims or Interests and which shall be consistent with, and subject to the
approvals and consents as set forth in, the RSA.

               6.      Effectuating Documents and Further Transactions.

                        (a)    Each of the officers of the Reorganized Debtors is authorized, in
accordance with his or her authority under the resolutions of the applicable owners, board of
directors, and general partners, to execute, deliver, file, or record such contracts, instruments,
releases, indentures, and other agreements or documents and take such actions as may be necessary
or appropriate to effectuate and further evidence the terms and conditions of the Plan.

                       (b)     On or before the Effective Date, the Debtors may file with the
Bankruptcy Court such agreements and other documents as may be necessary or appropriate to
effectuate and further evidence the terms and conditions of the Plan. The Debtors or the
Reorganized Debtors, as applicable, and all holders of Interests and Claims receiving Plan
Distributions pursuant to the Plan and all other parties in interest shall, from time to time, prepare,
execute, and deliver any agreements or documents and take any other actions as may be necessary
or advisable to effectuate the provisions and intent of the Plan.

               7.      Revocation or Withdrawal of Plan.

         The Debtors reserve the right, subject to the prior written consent of the Plan Sponsor, to
revoke or withdraw the Plan prior to the Effective Date as to any or all of the Debtors. If, with
respect to a Debtor, the Plan has been revoked or withdrawn prior to the Effective Date, or if
confirmation or the occurrence of the Effective Date as to such Debtor does not occur on the
Effective Date, then, with respect to such Debtor: (a) the Plan shall be null and void in all respects;
(b) any settlement or compromise embodied in the Plan (including the fixing of or limiting of an
amount of any Claim or Interest or Class of Claims or Interests), assumption of Executory
Contracts or Unexpired Leases affected by the Plan, and any document or agreement executed
pursuant to the Plan shall be deemed null and void; and (c) nothing contained in the Plan shall (i)
constitute a waiver or release of any Claim by or against, or any Interest in, such Debtor or any
other Entity, (ii) prejudice in any manner the rights of such Debtor or any other Entity, or
(iii) constitute an admission of any sort by any Debtor or the Plan Sponsor, or any other Entity.

               8.      Severability of Plan Provisions.

        If, before the entry of the Confirmation Order, any term or provision of the Plan is held by
the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, in each case at
the election and the request of the Debtors, shall have the power to alter and interpret such term or

                                                  66
             Case 21-10831-CTG           Doc 8    Filed 05/19/21      Page 73 of 240




provision to make it valid or enforceable to the maximum extent practicable, consistent with the
original purpose of the term or provision held to be invalid, void, or unenforceable, and such term
or provision shall then be applicable as altered or interpreted. Notwithstanding any such holding,
alteration, or interpretation, the remainder of the terms and provisions of the Plan shall remain in
full force and effect and shall in no way be affected, impaired or invalidated by such holding,
alteration, or interpretation; provided, however, that any such holding, alteration, or interpretation
shall not affect the approvals and consents as set forth in the RSA. The Confirmation Order shall
constitute a judicial determination and shall provide that each term and provision of the Plan, as it
may have been altered or interpreted in accordance with the foregoing, is (a) valid and enforceable
pursuant to its terms, (b) integral to the Plan and may not be deleted or modified without the
consent of the Debtors or the Reorganized Debtors (as the case may be), and (c) nonseverable and
mutually dependent.

               9.      Governing Law.

        Except to the extent that the Bankruptcy Code or other U.S. federal law is applicable, or to
the extent an exhibit or schedule hereto, or a schedule in the Plan Supplement provides otherwise,
the rights, duties, and obligations arising under the Plan shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving effect to the
principles of conflict of laws thereof; provided that corporate, limited partnership, or entity
governance matters relating to a Debtor or a Reorganized Debtor shall be governed by the laws of
the state of incorporation or organization of the Debtors or the Reorganized Debtors.

               10.     Time.

        In computing any period of time prescribed or allowed by the Plan, unless otherwise set
forth herein or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006 shall
apply.

               11.     Dates of Actions to Implement the Plan.

        In the event that any payment or act under the Plan is required to be made or performed on
a date that is not on a Business Day, then the making of such payment or the performance of such
act may be completed on the next succeeding Business Day, but shall be deemed to have been
completed as of the required date.

               12.     Immediate Binding Effect.

       Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan and the Plan Supplement shall be
immediately effective and enforceable and deemed binding upon and inure to the benefit of the
Debtors, the holders of Claims and Interests, the Released Parties, and each of their respective
successors and assigns, including, without limitation, the Reorganized Debtors.

               13.     Deemed Acts.

        Subject to and conditioned on the occurrence of the Effective Date, whenever an act or
event is expressed under the Plan to have been deemed done or to have occurred, it shall be deemed

                                                 67
             Case 21-10831-CTG          Doc 8    Filed 05/19/21     Page 74 of 240




to have been done or to have occurred without any further act by any party, by virtue of the Plan
and the Confirmation Order.

               14.     Successor and Assigns.

       The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be
binding on, and shall inure to the benefit of, any heir, executor, administrator, successor, or
permitted assign, if any, of each such Entity.

               15.     Entire Agreement.

        On the Effective Date, the Plan, the Plan Supplement, and the Confirmation Order shall
supersede all previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become merged and
integrated into the Plan.

               16.     Exhibits to Plan.

      All exhibits, schedules, supplements, and appendices to the Plan (including the Plan
Supplement) are incorporated into and are a part of the Plan as if set forth in full therein.

               17.     Reservation of Rights.

        The Plan shall have no force or effect unless the Bankruptcy Court shall enter the
Confirmation Order. None of the filing of the Plan, any statement or provision contained in the
Plan, or the taking of any action by any Debtor with respect to the Plan, the Disclosure Statement,
or the Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights of
any Debtor with respect to the holders of Claims or Interests prior to the Effective Date.

               18.     Plan Supplement.

        After any of such documents included in the Plan Supplement are filed, copies of such
documents shall be made available upon written request to the Debtors’ counsel at the address
above or by downloading such exhibits and documents from the Claims and Noticing Agent’s
website at http://dm.epiq11.com/HospitalityInvestorsTrust or the Bankruptcy Court’s website at
https://www.pacer.gov/.

               19.     Waiver or Estoppel.

       Each holder of a Claim or an Interest shall be deemed to have waived any right to assert
any argument, including the right to argue that its Claim or Interest should be Allowed in a certain
amount, in a certain priority, secured or not subordinated by virtue of an agreement made with the
Debtors or their counsel, or any other Entity, if such agreement was not disclosed in the Plan, the
Disclosure Statement, or papers filed with the Bankruptcy Court prior to the Confirmation Date.




                                                68
             Case 21-10831-CTG           Doc 8    Filed 05/19/21      Page 75 of 240




               20.     Notices

        To be effective, all notices, requests, and demands to or upon the Debtors shall be in writing
(including by electronic mail or facsimile transmission) and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when actually delivered or, in the case
of notice by electronic mail transmission, when received and telephonically confirmed, addressed
as follows:

               1.      The Debtors at:

                               Hospitality Investors Trust, Inc.
                               Park Avenue Tower,
                               65 East 55th Street, Suite 801
                               New York, NY 10022
                               Attn: HIT Chapter 11 Notices
                               Email: casenotices@hitreit.com

               2.      Office of the U.S. Trustee at:

                               Office of the United States Trustee for the District of Delaware
                               844 King Street, Suite 2207, Lockbox 35
                               Wilmington, DE 19801
                               Attn: Joseph J. McMahon, Jr. (joseph.mcmahon@usdoj.gov)

               3.      Counsel to the Debtors at:

                               Proskauer Rose LLP
                               70 West Madison
                               Suite 3800
                               Chicago, IL 60602
                               Attn: Jeff J. Marwil (jmarwil@proskauer.com), Paul V. Possinger
                               (ppossinger@proskauer.com), and Jordan E. Sazant
                               (jsazant@proskauer.com)

                               - and -

                               Proskauer Rose LLP
                               Eleven Times Square
                               New York, NY 10036
                               Attn: Joshua A. Esses (jesses@proskauer.com)

                               - and -

                               Potter Anderson & Corroon LLP
                               1313 North Market Street
                               Wilmington, DE 19801
                               Attn: Jeremy W. Ryan (jryan@potteranderson.com)

                                                 69
             Case 21-10831-CTG           Doc 8    Filed 05/19/21     Page 76 of 240




               4.      The Plan Sponsor at:

                               Brookfield Strategic Real Estate Partners II Hospitality REIT II
                               LLC
                               250 Vesey Street, 11th Floor
                               New York, NY 10004
                               Attn: BPG Transactions Legal (realestatenotices@brookfield.com)

               5.      Counsel to the Plan Sponsor at:

                               Cleary Gottlieb Steen & Hamilton LLP
                               One Liberty Plaza
                               New York, NY 10006
                               Attn: Sean A. O’Neal (soneal@cgsh.com)

                               - and –

                               Young Conaway Stargatt & Taylor, LLP
                               Rodney Square, 1000 King Street
                               Wilmington, DE 19801
                               Attn: Pauline K. Morgan
                               Email: pmorgan@ycst.com

        After the occurrence of the Effective Date, the Reorganized Debtors have authority to send
a notice to Entities stating that in order to continue to receive documents pursuant to Bankruptcy
Rule 2002, such Entities must file a renewed request to receive documents pursuant to Bankruptcy
Rule 2002. After the occurrence of the Effective Date, the Reorganized Debtors are authorized to
limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities
that have filed such renewed requests.

                                         ARTICLE VII.

                    FINANCIAL INFORMATION AND PROJECTIONS

        The Debtors believe that the Plan is feasible as required by section 1129(a)(11) of the
Bankruptcy Code, because Confirmation is not likely to be followed by liquidation or the need for
further financial reorganization of the Debtors or any successor to the Debtors. In connection with
the preparation and development of the Plan and for purposes of determining whether the Plan will
satisfy this feasibility standard, the Debtors have analyzed their ability to satisfy their financial
obligations while maintaining sufficient liquidity and capital resources.

        In connection with the Disclosure Statement, the Debtors’ senior management team
(“Management”), in conjunction with the Debtors’ professional advisors, prepared financial
projections (the “Financial Projections”) for fiscal years 2021 through 2025. The Financial
Projections are based on a number of assumptions made by Management with respect to the future
performance of the Reorganized Debtors’ operations.


                                                 70
             Case 21-10831-CTG         Doc 8    Filed 05/19/21     Page 77 of 240




     THESE FINANCIAL PROJECTIONS WERE NOT PREPARED WITH A VIEW
TOWARD COMPLIANCE WITH PUBLISHED GUIDELINES OF THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION OR GUIDELINES ESTABLISHED BY THE
AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS FOR PREPARATION
AND PRESENTATION OF PROSPECTIVE FINANCIAL INFORMATION.

     ALTHOUGH MANAGEMENT HAS PREPARED THE FINANCIAL PROJECTIONS
IN GOOD FAITH AND BELIEVES THE ASSUMPTIONS TO BE REASONABLE, THE
DEBTORS AND THE REORGANIZED DEBTORS CAN PROVIDE NO ASSURANCE THAT
SUCH ASSUMPTIONS WILL BE REALIZED. AS DESCRIBED IN DETAIL IN THE
DISCLOSURE STATEMENT, A VARIETY OF RISK FACTORS COULD AFFECT THE
REORGANIZED DEBTORS’ FINANCIAL RESULTS AND MUST BE CONSIDERED.
ACCORDINGLY, ANY REVIEW OF THE FINANCIAL PROJECTIONS SHOULD TAKE
INTO ACCOUNT THE RISK FACTORS SET FORTH IN THE DISCLOSURE STATEMENT
AND THE ASSUMPTIONS DESCRIBED HEREIN, INCLUDING ALL RELEVANT
QUALIFICATIONS AND FOOTNOTES.

      IN PARTICULAR, THE PROJECTIONS SET FORTH HEREIN CONTEMPLATE THE
PERFORMANCE OF THE COMPANY IN A CONSENSUAL PRE-PACKAGED
BANKRUPTCY SCENARIO. THE COMPANY HAS NOT PROVIDED PROJECTIONS THAT
CONTEMPLATE A NON-CONSENSUAL, CONTESTED BANKRUPTCY OUTCOME OR
THAT CONTEMPLATE ANY MATERIAL DELAY IN EMERGENCE FROM CHAPTER 11.
IN EITHER SUCH SCENARIO, IT IS POSSIBLE THAT THE PROJECTIONS PROVIDED
HEREIN COULD BE MATERIALLY NEGATIVELY IMPACTED. THE FINANCIAL
PROJECTIONS HEREIN SHOULD ONLY BE UTILIZED AND EVALUATED IN THE
CONTEXT OF THE CONSENSUAL PLAN AND THE OVERALL CHAPTER 11 TIMELINE
THAT IS CONTEMPLATED BY THIS DISCLOSURE STATEMENT.

       Projected Financial Information

       A.      Overview of Financial Projections

        As discussed above, the Debtors’ management prepared the Financial Projections to
support the feasibility of the Plan.

        The Financial Projections consist of the selected income statement items and selected
balance sheet and cash flow items as of December 31 for each year for calendar years 2021 through
2025. The Financial Projections do not reflect the impact of “fresh start” accounting, which could
result in a material change to the projected values of assets and liabilities. The Financial
Projections contained herein are non-GAAP (Generally Accepted Accounting Principles) and are
not audited.

       The Financial Projections, among other things: (a) are based upon current and projected
market conditions; (b) assume emergence from chapter 11 on the Effective Date under the terms
expected in the Plan; (c) assume consummation of certain contemplated amendments and/or
renewals to agreements with parties including hotel management companies, Franchisors, and
secured lenders.

                                               71
             Case 21-10831-CTG         Doc 8    Filed 05/19/21     Page 78 of 240




      THE FINANCIAL PROJECTIONS ARE BASED UPON A NUMBER OF
SIGNIFICANT ASSUMPTIONS. ACTUAL OPERATING RESULTS AND VALUES
MAY VARY SIGNIFICANTLY FROM THESE FINANCIAL PROJECTIONS. THE
DEBTORS’ INDEPENDENT AUDITOR HAS NOT COMPILED OR EXAMINED THE
FINANCIAL PROJECTIONS TO DETERMINE THE REASONABLENESS THEREOF
AND, ACCORDINGLY, HAS NOT EXPRESSED AN OPINION OR ANY OTHER FORM
OF ASSURANCE WITH RESPECT THERETO. NEITHER THE DEBTORS NOR THE
REORGANIZED DEBTORS INTEND TO, AND EACH DISCLAIMS ANY OBLIGATION
TO: (A) FURNISH UPDATED FINANCIAL PROJECTIONS TO HOLDERS OF CLAIMS
OR INTERESTS PRIOR TO THE EFFECTIVE DATE OR TO ANY OTHER PARTY
AFTER THE EFFECTIVE DATE; (B) INCLUDE ANY SUCH UPDATED
INFORMATION IN ANY DOCUMENTS THAT MAY BE REQUIRED TO BE FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION; OR (C) OTHERWISE
MAKE SUCH UPDATED INFORMATION PUBLICLY AVAILABLE.

       B.      General Assumptions

               1.     Overview

        The Financial Projections have been prepared by management and are based upon the
Company’s detailed operating forecast for the fiscal years ending December 31, 2021 through
2025. The Financial Projections were developed on a property-by-property, bottom-up basis.
After completion of this property-by-property buildup, the individual property financials were
aggregated to form the consolidated financials. The Financial Projections are based on various
strategic reviews, historical performance, management’s view of market dynamics, as well as
corresponding assumptions regarding average daily rate (“ADR”), occupancy, revenue per
available room (“RevPar”), property-level cost structure, and corporate general and administrative
expenses.

               2.      Effective Date Assumption

       The Financial Projections assume an Effective Date of June 30, 2021.

               3.     Net Sales

       Net sales include primarily hotel room revenues given the select service nature of the
properties. Room revenue is driven by RevPar, a product of ADR and occupancy. Management
developed assumptions for each properties’ RevPar based on historical performance, expected
recovery post-pandemic, regional economic and industry trends, the competitive landscape, the
customer base, and other external sources.

               4.     Hotel Operating Expenses

       Hotel operating expenses are primarily comprised of the following:

               i)     Rooms expense such as labor (housekeeping and rooms operation),
                      reservation systems, room supplies, linen and laundry services;


                                               72
             Case 21-10831-CTG          Doc 8    Filed 05/19/21     Page 79 of 240




               ii)     Food and beverage expense primarily include labor and the cost of food and
                       beverage;

               iii)    Management fees include (a) base management fees paid to third party
                       property managers and are computed as a percentage of gross revenue and
                       (b) incentive management fees may be paid to third party property managers
                       when operating profit or other performance metrics exceed certain threshold
                       levels; and

               iv)     Other property-level operating costs.

               5.      General & Administrative Expenses

        General & administrative expenses are primarily comprised of corporate-level salaries and
benefits, legal and accounting costs, insurance, rent expenses, and other ancillary expenses.

               6.      Capital Expenditures

        Projected capital expenditures include (i) repair and replacement of furniture, fixtures and
equipment and routine capital expenditures (a/k/a FF&E) as required, (ii) brand-mandated PIP,
and (iii) any other required capital spending.

               7.      Debt Balance

        The Company’s post-emergence debt capital structure includes five primary debt facilities:
(i) Pool I Loan, which is scheduled to mature in November 2024 with the exercise of all extension
options; (ii) Pool II Loan, which is scheduled to mature in April 2023 with the exercise of an
extension option; (iii) Term Loan, which is scheduled to mature in May 2023 with the exercise of
all extension options; (iv) HGI JV Loan, which is scheduled to mature in December 2021; and
(v) mortgage loan for the Company’s minority interest in the Westin Virginia Beach hotel, which
is scheduled to mature in May 2024. The Financial Projections assume all debt facilities to be
refinanced with terms similar to that of the existing facilities.




                                                73
     Case 21-10831-CTG             Doc 8       Filed 05/19/21           Page 80 of 240




C.    Financial Projections

        ($ in millions)                         FY 2021E      FY 2022E       FY 2023E

        Net Sales                              $       311    $        433   $       476
          % Growth                                                   39.3%          9.9%

        Hotel EBITDA                           $         51   $        132   $       149
          % Growth                                                  158.9%         13.1%
          % Margin                                   16.4%           30.5%         31.4%

        G&A                                    $        (15) $         (15) $        (15)
          % Growth                                                    2.1%          3.0%

        Adj. EBITDA                            $         37   $        117   $       135
          % Growth                                                  220.2%         15.1%
          % Margin                                   11.8%           27.1%         28.4%

        Capital Expenditures                   $         (8) $         (33) $        (39)

        Free Cash Flow(1)                      $         29   $         84   $        96
          % Margin                                     9.3%          19.4%         20.2%

        Interest                               $        (46) $         (52) $        (54)
        Principal Repayment                    $         (5) $         (16) $         (0)

        Levered Free Cash Flow                 $        (23) $          16   $        42
          % Margin                                   (7.4%)           3.7%          8.8%

        Memo:
          Properties                                    100            100           100
          Keys                                       12,421         12,421        12,421
          RevPAR                                    $64.34          $92.46       $101.76
                          (2)
          Debt Balance                              $1,313          $1,297        $1,297

        Footnotes:
        (1) Defined as Adjusted EBITDA less capital expenditures.
        (2) Assumes the exit facility is not drawn.




                                             74
             Case 21-10831-CTG          Doc 8    Filed 05/19/21     Page 81 of 240




                                         ARTICLE VIII.

       TRANSFER RESTRICTIONS AND CONSEQUENCES UNDER FEDERAL
                          SECURITIES LAWS

        The Solicitation of votes on the Plan before the Petition Date with respect to the Voting
Class is being made pursuant to section 4(a)(2) and Regulation D of the Securities Act and only
from holders of such claims or interests who are Accredited Investors as defined in Rule 501 of
the Securities Act such that it is exempt from registration under applicable securities laws.

        The issuance of and the distribution under the Plan of the New HIT Common Equity
Interests and New HITOP Interests to holders of DIP Claims and Allowed Interests in the Voting
Class shall be exempt from registration under the Securities Act and any other applicable securities
laws pursuant to section 1145 of the Bankruptcy Code.

        Recipients of new securities issued under the Plan are advised to consult with their own
legal advisers as to the availability of any such exemption from registration under state law in any
given instance and as to any applicable requirements or conditions to such availability.

                                          ARTICLE IX.

      CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

       A.      In General.

       The following discussion summarizes certain U.S. federal income tax considerations to
U.S. Holders (as defined below) of Existing HIT Common Equity Interests that will receive CVRs
in exchange for their Existing HIT Common Equity Interests. This discussion does not address all
U.S. federal income tax consequences of the consummation of the Plan, nor does it address any
tax consequences other than U.S. federal income tax consequences. For example, this discussion
does not discuss any consequences arising under any state, local, or foreign tax laws. This
discussion is based on the current provisions of the Internal Revenue Code of 1986, as amended
(the “Tax Code”), applicable Treasury Regulations promulgated thereunder, judicial decisions,
published rulings, and administrative pronouncements of the Internal Revenue Service (the “IRS”).
No ruling from the IRS has been sought or will be sought, nor will any opinion of counsel be
rendered, regarding the U.S. federal income tax consequences discussed below. No assurance can
be given that the IRS will not take a contrary position as to the U.S. federal income tax
consequences of the consummation of the Plan, or that any such contrary position would not be
sustained by a court.

        Changes in legislative, judicial, or administrative authority or interpretations may occur
and may be prospective or retroactive in application. Any such changes could affect the U.S.
federal income tax consequences to U.S. Holders, any other beneficial owners of Interests, or the
Debtors, and could alter or modify the statements and conclusions discussed below. No prediction
can be made at this time whether any tax legislation will be enacted or, if enacted, whether any
changes in the U.S. federal income tax laws would affect the tax consequences of the
consummation of the Plan described below.

                                                75
              Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 82 of 240




        This discussion assumes that U.S. Holders hold their Interests as capital assets within the
meaning of Section 1221 of the Tax Code (generally, property held for investment). The U.S.
federal income tax consequences to any particular U.S. Holder will depend on such U.S. Holder’s
particular situation. This discussion does not address all U.S. federal income tax considerations
that may be relevant to a U.S. Holder, including any alternative minimum tax consequences, and
does not address the U.S. federal income tax consequences to a U.S. Holder whose Interest is
resolved in a manner not explicitly provided for in the Plan. This discussion also does not address
the U.S. federal income tax consequences to U.S. Holders subject to special rules under the U.S.
federal income tax laws, including financial institutions, insurance companies, dealers in securities
or currencies, certain securities traders, tax-exempt organizations, tax-qualified retirement plans,
holders that are not U.S. Holders, U.S. Holders that hold their Interests as part of a straddle, hedge,
conversion, synthetic security, or other integrated instrument, U.S. Holders whose functional
currency is not the U.S. dollar, U.S. Holders that are partnerships or entities treated as a partnership
for federal income tax purposes, U.S. Holders that acquired their Interests in connection with the
performance of services, and beneficial owners of any U.S. Holder.

       In addition, the following summary does not address the U.S. federal income tax
consequences to the Plan Sponsor, the sole holder of the DIP Claims and the Existing
Preferred Equity Interests (the only holder of Interests in the Voting Class), as the Plan
Sponsor has engaged counsel to advise it as to the tax consequences of the Plan.

    EACH U.S. HOLDER SHOULD CONSULT ITS OWN TAX ADVISOR
REGARDING THE U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE
EXCHANGE OF EXISTING HIT COMMON EQUITY INTERESTS FOR CVRs, AS
WELL AS ANY TAX CONSEQUENCES OTHER THAN U.S. FEDERAL INCOME TAX
CONSEQUENCES, INCLUDING ANY CONSEQUENCES ARISING UNDER STATE,
LOCAL, OR FOREIGN TAX LAWS.

     B.     Certain U.S. Federal Income Tax Consequences to Holders with Respect to
New Contingent Value Rights

               1.      Contingent Value Rights (CVRs)

        The term “U.S. Holder” means a beneficial owner of Existing HIT Common Equity
Interests that, for U.S. federal income tax purposes, is:

          a citizen or individual resident of the United States;
          a corporation, or other entity classified as a corporation for U.S. federal income tax
           purposes, created or organized in or under the laws of the United States, any state
           thereof, or the District of Columbia;
          a trust if (1) a court within the United States is able to exercise primary supervision
           over the trust’s administration, and one or more U.S. persons are authorized to control
           all substantial decisions of the trust or (2) such trust has a valid election in effect under
           applicable U.S. Treasury Regulations to be treated as a U.S. person; or
          an estate the income of which is subject to U.S. federal income tax regardless of its
           source.


                                                  76
             Case 21-10831-CTG           Doc 8    Filed 05/19/21      Page 83 of 240




         The U.S. federal income tax treatment of a U.S. Holder that receives CVRs in exchange
for its Existing HIT Common Equity Interests, and payments in respect of its CVRs, as well as the
amount, timing, and character of any gain recognized by such a U.S. Holder in such exchange or
upon receipt of such payments, is uncertain. There is no legal authority directly addressing the
U.S. federal income tax treatment of the receipt of the CVRs or payments received thereunder in
connection with the Plan. The CVRs may be treated as a contract right that is not an equity interest,
may be treated as an open transaction or a closed transaction, or may be subject to another differing
tax treatment, such as being treated as an equity interest in Reorganized HIT for U.S. federal
income tax purposes. Because the amount payable under the CVRs is entirely contingent upon
future events that will determine the amount of the recoveries to U.S. Holders of Existing HIT
Common Equity Interests, it is unlikely that the CVRs would be treated as a debt instrument for
U.S. federal income tax purposes. The Debtors do not intend to treat the CVRs as an equity interest
in Reorganized HIT for U.S. federal income tax purposes.

        Treatment as a Closed Transaction. Under one approach, the CVRs would be treated as
having a fair market value that is “reasonably ascertainable” for U.S. federal income tax purposes
and the “closed transaction” method would apply to the exchange. In this case, a U.S. Holder of
Existing HIT Common Equity Interests who receives CVRs would recognize gain or (subject to
the next sentence) loss on the exchange in an amount equal to the fair market value of the CVRs
less the U.S. Holder’s adjusted tax basis in the Existing HIT Common Equity Interests. However,
if the CVRs are treated as stock or securities that are substantially identical to the Existing HIT
Common Equity Interests, a U.S. Holder will not recognize a loss on the exchange under the wash
sale rules. Any such gain or loss would be capital gain or loss and, if the Existing HIT Common
Equity Interests were held for more than a year, long-term capital gain or loss. The deductibility
of capital losses is subject to limitations. A U.S. Holder’s initial tax basis in the CVRs should
equal the fair market value of the CVRs as of the Effective Date. The holding period of the CVRs
will begin on the day after the Effective Date.

        Under this approach, subject to the discussion below of Section 483 of the Tax Code,
payments made pursuant to the CVRs could be treated as a non-taxable return of a U.S. Holder’s
adjusted tax basis in the CVR to the extent thereof and then a payment in excess of such amount
would give rise to gain or income. Alternatively, any payment prior to the final payment pursuant
to the CVR could give rise to gain or income and the final payment would give rise to gain or loss
equal to the difference between that payment and the U.S. Holder’s basis in the CVR. Although
not entirely free from doubt, if a CVR expires with remaining adjusted tax basis, a U.S. Holder
generally should recognize a loss, which loss likely would be a capital loss, in an amount equal to
such U.S. Holder’s adjusted tax basis in the CVR. The deductibility of capital losses is subject to
limitations. Each U.S. Holder should consult its tax advisor regarding the treatment in its particular
circumstances of the expiration of a CVR.

       Treatment as an Open Transaction. Alternatively, if the fair market value of the CVRs
cannot be reasonably ascertained for U.S. federal income tax purposes, then “open transaction”
treatment could apply to the exchange. However, the IRS generally takes the view, consistent with
Treasury Regulations, that only in “rare and extraordinary cases” is the value of contingent
payment obligations so uncertain that open transaction treatment is available.



                                                 77
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 84 of 240




        If the exchange were treated as an open transaction for U.S. federal income tax purposes,
the CVRs would not be treated as consideration received for the Existing HIT Common Equity
Interests at the time the CVRs are received in the exchange and the U.S. Holder would have no tax
basis in the CVRs. Instead, the U.S. Holder would take payments under the CVRs into account
when made or deemed made in accordance with the U.S. Holder’s regular method of accounting
for U.S. federal income tax purposes. A portion of the payments under the CVR would be treated
as interest income under Section 483 of the Tax Code (as discussed below) to the extent of the
accrued interest income, then as a recovery of the U.S. Holder’s basis in the Existing HIT Common
Equity Interests exchanged to the extent thereof, and the balance, in general, as capital gain or
income. A U.S. Holder may recognize a loss if the total amounts received pursuant to the CVR
do not equal or exceed the U.S. Holder’s adjusted basis in the Existing HIT Common Equity
Interests exchanged.

        Treatment as an Installment Sale. A U.S. Holder of Existing HIT Common Equity Interests
who receives CVRs and realizes gain on the exchange of its Interests for CVRs may be eligible to
report its gain under the installment sale rules. It is unclear whether the CVRs would be treated
for U.S federal income tax purposes as the right to receive certain cash payments (as opposed to
property) and therefore unclear whether installment treatment is appropriate. If installment
treatment does not apply, or if a U.S. Holder affirmatively elects for installment sale treatment not
to apply, then the exchange will be treated as an “open transaction” or a “closed transaction,” as
described above. Each U.S. Holder should consult its tax advisor regarding the availability and
application of the installment sale method.

        Under the installment sale rules, a U.S. Holder’s adjusted tax basis in its Existing HIT
Common Equity Interests will be allocated in equal annual increments over the period extending
from the Effective Date to the final year of the CVR term. For each taxable year during such
period, a U.S. Holder will recognize capital gain or loss equal to the difference between the
payments made under the CVR received in such year (excluding any portion treated as interest
under Section 483 of the Tax Code, as discussed below) and the U.S. Holder’s adjusted tax basis
in its Existing HIT Common Equity Interests allocated to such year, plus the excess, if any, of the
adjusted tax basis allocated to any prior years over the total payments received in such years. In
the final year of the CVR term, to the extent the payments received in that year are less than the
adjusted tax basis allocated to the final year plus the excess, if any, of the adjusted tax basis
allocated to all prior years over the total payments received in such years, a U.S. Holder will
recognize a capital loss equal to that shortfall. The deductibility of capital losses is subject to
limitations.

        Under the installment sale rules, a taxpayer is permitted to use an alternative method to
allocate its adjusted tax basis if it is able to demonstrate that the allocation in equal annual
increments will substantially and inappropriately defer recovery of basis and the taxpayer obtains
a ruling from the IRS approving the alternative method. Each U.S. Holder should consult its tax
advisor regarding the availability of any alternative method to allocate its adjusted tax basis and
the timing and process to obtain the IRS ruling.

       Under Section 453A of the Tax Code, additional annual interest charges will be imposed
each year on the portion of a U.S. Holder’s tax liability that is deferred by the installment method
in connection with sales of any property (e.g., Existing HIT Common Equity Interests) with a sales

                                                 78
              Case 21-10831-CTG           Doc 8     Filed 05/19/21       Page 85 of 240




price greater than $150,000, to the extent that the aggregate face amount of installment receivables
that arise from all such sales in excess of $150,000 by the U.S. Holder (including rights to
payments under a CVR) exceeds $5 million (provided such receivables remain outstanding as of
the close of such year). The application of Section 453A of the Tax Code with respect to
contingent rights such as the CVRs is unclear. Each U.S. Holder should consult its tax advisor
regarding the applicability of additional annual interest charges under Section 453A of the Tax
Code.

        Section 483 of the Tax Code. Under any of the approaches described above, it is possible
that a portion of the payments, if any, in respect of the CVRs will be characterized as interest under
Section 483 of the Tax Code. The interest amount will equal the excess of the amount of the CVR
payment received over its present value as of the Effective Date, calculated using the applicable
federal rate as the discount rate. If Section 483 applies, a U.S. Holder of CVRs must include the
amount of interest in its taxable income using such U.S. Holder’s regular method of accounting
for U.S. federal income tax purposes.

        Because the U.S. federal income tax treatment of the CVRs is uncertain, it is possible that
the IRS might successfully assert that payments with respect to the CVRs should be treated as
other than described above. If such a position were sustained, all or part of the CVR payment
could be treated as ordinary income and could be required to be included in income prior to receipt.
U.S. Holders should consult their own tax advisor with respect to the tax consequences resulting
from the receipt of the CVRs pursuant to the Plan, including the proper characterization of the
receipt of the CVRs and the potential consequences to them of holding, receiving payments under
or disposing of the CVRs.

                2.      Other Tax Consideration

                        (a)     Net Investment Income Tax.

         A U.S. Holder that is an individual or estate, or a trust that does not fall into a special class
of trusts that is exempt from such tax, is subject to a 3.8% tax on the lesser of (1) the U.S. Holder’s
“net investment income” (or “undistributed net investment income” in the case of an estate or trust)
for the relevant taxable year and (2) the excess of the U.S. Holder’s modified adjusted gross income
(or adjusted gross income, in the case of an estate or trust) for the taxable year over a certain
threshold (which in the case of individuals is between $125,000 and $250,000, depending on the
individual’s circumstances). For this purpose, net investment income generally includes dividend
income and net gain recognized with respect to a disposition of stock, unless such dividend income
or net gain is derived in the ordinary course of the conduct of a trade or business (other than a trade
or business that consists of certain passive or trading activities). If you are a U.S. Holder that is
an individual, estate, or trust, please consult your tax advisor regarding the applicability of the net
investment income tax with respect to your disposition of Existing HIT Common Equity Interests.

                        (b)     Information Reporting and Backup Withholding

        The Reorganized Debtors (or an agent or payor acting on their behalf) may be obligated to
provide information returns to U.S. Holders and/or to the IRS in connection with payments made
to U.S. Holders and other transactions occurring pursuant to the Plan.

                                                   79
             Case 21-10831-CTG          Doc 8    Filed 05/19/21     Page 86 of 240




        A U.S. Holder may also be subject to backup withholding with respect to payments
received pursuant to the CVRs, unless (i) such U.S. Holder is a corporation or otherwise exempt
from backup withholding and demonstrates this fact when required or (ii) provides a correct U.S.
federal taxpayer identification number, certifies under penalties of perjury that it is exempt from
backup withholding and complies with other applicable requirements. A U.S. Holder that does
not provide a correct taxpayer identification number or does not otherwise comply with the
applicable requirements may be subject to penalties.

       Backup withholding is not an additional tax. Amounts withheld under the backup
withholding rules may be credited against a U.S. Holder’s U.S. federal income tax liability, and
U.S. Holders may obtain a refund of any excess amounts withheld by timely filing.

       THE FOREGOING DISCUSSION OF CERTAIN MATERIAL U.S. FEDERAL
INCOME TAX CONSIDERATIONS IS FOR GENERAL INFORMATION ONLY AND IS
NOT TAX ADVICE. U.S. HOLDERS SHOULD CONSULT THEIR OWN TAX
ADVISORS REGARDING THE U.S. FEDERAL INCOME TAX CONSEQUENCES TO
THEM OF THE EXCHANGE OF EXISTING HIT COMMON EQUITY INTERESTS FOR
CVRs, AS WELL AS ANY OTHER TAX CONSEQUENCES, INCLUDING ANY TAX
CONSEQUENCES ARISING UNDER STATE, LOCAL, OR FOREIGN TAX LAWS.
NEITHER THE PROPONENTS OF THE PLAN NOR THEIR PROFESSIONALS WILL
HAVE ANY LIABILITY TO ANY PERSON ARISING FROM OR RELATED TO THE
U.S. FEDERAL, STATE, LOCAL, FOREIGN, OR ANY OTHER TAX CONSEQUENCES
OF THE PLAN OR THE FOREGOING DISCUSSION.

                                          ARTICLE X.

                     CERTAIN RISK FACTORS TO BE CONSIDERED

        Prior to voting to accept or reject the Plan, holders of Existing Preferred Equity Interests
should read and carefully consider the risk factors set forth below, in addition to the information
set forth in this Disclosure Statement together with any attachments, exhibits, or documents
incorporated by reference hereto. The factors below should not be regarded as the only risks
associated with the Plan or its implementation.

       A.      Certain Bankruptcy Law Considerations

               1.      General

        Although the Debtors believe that the Chapter 11 Cases will be of short duration and will
not be materially disruptive to the Company’s businesses, the Debtors cannot be certain that this
will be the case. Although the Plan is designed to minimize the length of the Chapter 11 Cases
and to isolate the Company’s operating Non-Debtor Subsidiaries from bankruptcy, it is impossible
to predict with certainty the amount of time that one or more of the Debtors may spend in
bankruptcy or to assure parties in interest that the Plan will be confirmed. Even if confirmed on a
timely basis, bankruptcy proceedings to confirm the Plan could have an adverse effect on the
Debtors’ business. Among other things, it is possible that bankruptcy proceedings could adversely
affect the Company’s relationships with their key vendors, customers, and employees. The

                                                80
             Case 21-10831-CTG          Doc 8    Filed 05/19/21     Page 87 of 240




proceedings will also involve additional expense and may divert some of the attention of the
Debtors’ management away from business operations.

               2.      Risk Related to the Restructuring Support Agreement

        The Restructuring Transactions contemplated herein are subject to, and conditioned upon,
the Debtors’ entry into the Restructuring Support Agreement, which is conditioned upon the board
of directors of HIT determining to enter into the Restructuring Support Agreement. Such
determination is not anticipated to be made until May 19, 2021. Accordingly, if the Debtors do
not obtain authority to enter into the Restructuring Support Agreement, including as a result of any
change in circumstances between the date hereof and May 19, 2021, the Debtors may not
commence the Chapter 11 Cases and file the Plan and Disclosure Statement, thus foregoing
seeking to consummate the Restructuring Transactions.

               3.      Risk of Non-Confirmation of Plan

        Although the Debtors believe that the Plan will satisfy all requirements necessary for
confirmation by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will
reach the same conclusion or that modifications to the Plan will not be required for confirmation
or that such modifications would not necessitate re-solicitation of votes. Moreover, the Debtors
can make no assurances that they will receive the requisite acceptances to confirm the Plan, and
even if the Voting Class votes in favor of the Plan or the requirements for “cramdown” are met
with respect to any Class that rejects the Plan, the Bankruptcy Court, which may exercise
substantial discretion as a court of equity, may choose not to confirm the Plan. If the Plan is not
confirmed, it is unclear what distributions (if any) holders of Claims or Interests ultimately would
receive with respect to their Claims or Interests in a subsequent plan of reorganization.

               4.      Risk of Non-Occurrence of Effective Date

        Although the Debtors believe that the Effective Date will occur soon after the Confirmation
Date, there can be no assurance as to the timing of the Effective Date. If the conditions precedent
to the Effective Date set forth in the Plan have not occurred or have not been waived as set forth
in Article XI of the Plan, then the Confirmation Order may be vacated, in which event no
distributions would be made under the Plan, the Debtors and all holders of Claims or Interests
would be restored to the status quo as of the day immediately preceding the Confirmation Date,
and the Debtors’ obligations with respect to Claims and Interests would remain unchanged.

               5.      Risk Related to Obtaining First Day Relief

        The Debtors have tried to address potential concerns employees, trade creditors, and other
key parties in interest that might arise through a variety of provisions incorporated into or
contemplated by the Plan, including the Debtors’ intention to seek appropriate court orders to
ensure a seamless transition between the Debtors’ prepetition and postpetition business operations.
However, there can be no guarantee that the Debtors will be successful in obtaining the necessary
approvals of the Bankruptcy Court for such relief, and as a result, the Debtors’ businesses may
suffer.



                                                81
             Case 21-10831-CTG           Doc 8    Filed 05/19/21      Page 88 of 240




               6.      Risk Related to Parties in Interest Objecting to the Debtors’
                       Classification of Claims and Interests

        Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an interest
in a particular class only if such claim or interest is substantially similar to the other claims or
interests in such class. The Debtors believe that the classification of Claims and Interests under
the Plan complies with the requirements set forth in the Bankruptcy Code. However, there can be
no assurance that a party in interest will not object or that the Bankruptcy Court will approve the
classifications.

               7.      Risk Related to Possible Objections to the Plan

       There is a risk that certain parties could oppose and object to either the entirety of the Plan
or specific provisions of the Plan. Although the Debtors believe that the Plan complies with all
relevant Bankruptcy Code provisions, there can be no guarantee that a party in interest will not file
an objection to the Plan or that the Bankruptcy Court will not sustain such an objection, which
may have a material negative impact on the value of the Reorganized Debtors.

               8.      Conversion to Chapter 7 Cases

         If no plan of reorganization can be confirmed, or if the Bankruptcy Court otherwise finds
that it would be in the best interest of holders of Claims and Interests, the Chapter 11 Cases may
be converted to cases under chapter 7 of the Bankruptcy Code, pursuant to which a trustee would
be appointed to liquidate the Debtors’ assets for distribution in accordance with the priorities
established by the Bankruptcy Code.

       B.      Additional Factors Affecting Value of Reorganized Debtors

               1.      Projections and Other Forward-Looking Statements Are Not Assured,
                       and Actual Results May Vary

        Certain of the information contained in this Disclosure Statement is, by nature, forward-
looking, and contains (i) estimates and assumptions which might ultimately prove to be incorrect,
and (ii) projections which may be materially different from actual future experiences. There are
uncertainties associated with any projections and estimates, and they should not be considered
assurances or guarantees of the amount of funds or the amount of Claims in the various Classes
that might be Allowed.

       C.      Risks Relating to Debtors’ Business and Financial Condition

               1.      Risks Associated with COVID-19 in Debtors’ Business and Industry

        The novel coronavirus pandemic has caused a significant decline in travel and demand for
hotels and guestrooms, which is adversely impacting the Debtors’ businesses. The Debtors
anticipate that this trend of significantly lower guest demand and revenue across the Company’s
hotel portfolio will continue and the extent to which the coronavirus pandemic will ultimately
impact financial results will depend on future events, which are unknown and cannot be predicted,
including how long the pandemic continues and its severity, new information which may emerge

                                                 82
             Case 21-10831-CTG           Doc 8    Filed 05/19/21      Page 89 of 240




regarding the coronavirus (including, but not limited to, the development and transmission of any
new strains of the virus), the efficacy and acceptance of any vaccines or other remedies developed
and actions taken to contain the coronavirus pandemic or its impact, consumer preferences, and
the duration of governmental and business restrictions on travel, among others. Additional waves
of the coronavirus pandemic could lead to new travel restrictions and reductions in economic
activity, resulting in further disruptions to the Company’s operations and cash flow.

               2.      Risks Associated with Capital Markets

       The coronavirus pandemic has also adversely impacted credit and capital market conditions
and the Debtors may be unable to access these markets until conditions normalize. As a result,
although the Company has been successful in executing favorable forbearance and loan
modification agreements with certain lenders, delaying scheduled maturity dates into 2021 and
beyond, the twin impacts of the decline in operating revenues and limited access to capital markets
may render such obligations difficult to repay or refinance and thus require additional
modifications of the terms.

               3.      Reliance on the Value of the Company’s Brands

        Our success depends on the value of the hotel Franchisors’ brands and corporate
reputations. The Franchisors’ names are integral to the Company’s business. Maintaining,
promoting, and positioning the brand depends largely on factors outside of the Company’s control.
Furthermore, the loss of a brand license for any reason, including due to the filing of the Chapter
11 Cases, the failure to make required capital expenditures or to comply with other Franchisor
requirements, could adversely impact the Debtors’ financial condition and the results of the
Company’s operations.

               4.      Post-Effective Date Indebtedness

        Following the Effective Date, the Reorganized Debtors expect that the Company will have
outstanding funded debt of approximately $1.3 billion, and the obligations under this indebtedness
could under certain circumstances become fully or partially recourse to the Debtors. The
Reorganized Debtors’ and the Company’s ability to service their debt obligations will depend on,
among other things, the Company’s compliance with affirmative and negative covenants, and the
Company’s future operating performance, which depends partly on economic, financial,
competitive, and other factors beyond the Reorganized Debtors’ control. The Company may not
be able to generate sufficient cash from operations to meet its debt service obligations as well as
fund necessary capital expenditures. In addition, if the Company needs to refinance its debt, obtain
additional financing, or sell assets or equity, it may not be able to do so on commercially reasonable
terms, if at all.

       D.      Factors Relating to Securities to be Issued Under Plan Generally

               1.      No Current Public Market for Securities

       There is currently no market for the New HIT Common Equity Interests, and there can be
no assurance as to the development or liquidity of any market for any such securities. The
Reorganized Debtors are under no obligation to list any securities on any national securities

                                                 83
             Case 21-10831-CTG           Doc 8    Filed 05/19/21      Page 90 of 240




exchange. Therefore, there can be no assurance that any of the foregoing securities will be tradable
or liquid at any time after the Effective Date. If a trading market does not develop or is not
maintained, holders of the foregoing securities may experience difficulty in reselling such
securities or may be unable to sell them at all. Even if such a market were to exist, such securities
could trade at prices higher or lower than the estimated value set forth in this Disclosure Statement
depending upon many factors including, without limitation, prevailing interest rates, markets for
similar securities, industry conditions, and the performance of, and investor expectations for, the
Reorganized Debtors. Accordingly, holders of these securities may bear certain risks associated
with holding securities for an indefinite period of time.

               2.      Potential Dilution

        The ownership percentage represented by the New HIT Common Equity Interests
distributed on the Effective Date under the Plan will be subject to dilution from the conversion of
any options, warrants, convertible securities, exercisable securities, or other securities that may be
issued post-emergence, including pursuant to any management or employee incentive program.

       In the future, similar to all companies, additional equity financings or other share issuances
by any of the Reorganized Debtors could adversely affect the value of the New HIT Common
Equity Interests issuable upon such conversion. The amount and dilutive effect of the foregoing
could be material.

       E.      Risks Related to Investment in New HIT Common Equity Interests

               1.      Interests Subordinated to Reorganized Debtors’ Indebtedness

        In any subsequent liquidation, dissolution, or winding up of the Reorganized Debtors, the
New HIT Common Equity Interests will rank below all claims against the Reorganized Debtors.
As a result, holders of the New HIT Common Equity Interests will not be entitled to receive any
payment or other distribution of assets upon the liquidation, dissolution, or winding up of the
Reorganized Debtors until after all the Reorganized Debtors’ obligations to its creditors have been
satisfied.

               2.      Implied Valuation of New HIT Common Equity Interests Not Intended
                       to Represent Trading Value of New HIT Common Equity Interests

        The valuation of the Reorganized Debtors may not represent the trading value of the New
HIT Common Equity Interests in public or private markets and is subject to additional uncertainties
and contingencies, all of which are difficult to predict. Actual market prices of such securities at
issuance will depend upon, among other things: (a) prevailing interest rates; (b) conditions in the
financial markets; (c) the anticipated initial securities holdings of prepetition creditors, some of
whom may prefer to liquidate their investment rather than hold it on a long-term basis; and
(d) other factors that generally influence the prices of securities. The actual market price of the
New HIT Common Equity Interests is likely to be volatile. Many factors, including factors
unrelated to the Reorganized Debtors’ actual operating performance and other factors not possible
to predict, could cause the market price of the New HIT Common Equity Interests to rise and fall.
Accordingly, the implied value, stated herein and in the Plan, of the securities to be issued does


                                                 84
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 91 of 240




not necessarily reflect, and should not be construed as reflecting, values that will be attained for
the New HIT Common Equity Interests in the public or private markets, as applicable.

        In addition, the issuance of the New HIT Common Equity Interests pursuant to any
employee or management inventive plans established post-Effective Date may adversely affect
market price of the New HIT Common Equity Interests, decrease the amount of earnings and assets
available for distribution to holders of the New HIT Common Equity Interests, or adversely affect
the rights and powers, including voting rights, of the holders of the New HIT Common Equity
Interests.

       F.      Additional Factors

               1.      Debtors Could Withdraw Plan

       If the Debtors breach the Restructuring Support Agreement, they may seek to revoke or
withdraw the Plan prior to the Confirmation Date.

               2.      Debtors Have No Duty to Update

        The statements contained in this Disclosure Statement are made by the Debtors as of the
date hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after
that date does not imply that there has been no change in the information set forth herein since that
date. The Debtors have no duty to update this Disclosure Statement unless otherwise ordered to
do so by the Bankruptcy Court.

               3.      No Representations Outside Disclosure Statement Are Authorized

        No representations concerning or related to the Debtors, the Chapter 11 Cases, or the Plan
are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this
Disclosure Statement. Any representations or inducements made to secure your acceptance or
rejection of the Plan that are other than those contained in, or included with, this Disclosure
Statement should not be relied upon in making the decision to accept or reject the Plan.

               4.      No Legal or Tax Advice Is Provided by Disclosure Statement

         The contents of this Disclosure Statement should not be construed as legal, business, or tax
advice. Each Claim or Interest holder should consult their own legal counsel and accountant as to
legal, tax, and other matters concerning their Claim or Interest.

        This Disclosure Statement is not legal advice to you. This Disclosure Statement may not
be relied upon for any purpose other than to determine how to vote on the Plan or object to
confirmation of the Plan.

               5.      No Admission Made

        Nothing contained herein or in the Plan will constitute an admission of, or will be deemed
evidence of, the tax or other legal effects of the Plan on the Debtors or holders of Claims or
Interests.

                                                 85
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 92 of 240




                                          ARTICLE XI.

                     VOTING PROCEDURES AND REQUIREMENTS

       A.      Voting Instructions and Voting Deadline

        Only holders of Class 5 Existing Preferred Equity Interests are entitled to vote to accept or
reject the Plan. The Debtors are providing copies of this Disclosure Statement (including all
exhibits and appendices) and related materials and a ballot (collectively, a “Solicitation Package”)
to record holders of the Class 5 Existing Preferred Equity Interests.

        Each ballot contains detailed voting instructions. Each ballot also sets forth in detail,
among other things, the deadlines, procedures, and instructions for voting to accept or reject the
Plan, the Voting Record Date for voting purposes, and the applicable standards for tabulating
ballots. The Voting Record Date for determining which holders are entitled to vote on the Plan is
May 17, 2021.

        Please complete the information requested on the ballot, sign, date, and indicate your vote
on the ballot, and return the completed ballot in accordance with the instructions set forth on the
ballot.

     FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE ACTUALLY
RECEIVED    VIA  EMAIL    BY   THE   SOLICITATION     AGENT    AT
TABULATION@EPIQGLOBAL.COM NO LATER THAN MAY 18, 2021 (THE “VOTING
DEADLINE”).

     AN OTHERWISE PROPERLY COMPLETED, EXECUTED, AND TIMELY
RETURNED BALLOT FAILING TO INDICATE EITHER ACCEPTANCE OR REJECTION
OF THE PLAN OR INDICATING BOTH ACCEPTANCE AND REJECTION OF THE PLAN
WILL NOT BE COUNTED IN DETERMINING THE ACCEPTANCE OR REJECTION OF
THE PLAN.

      If you are a holder of an Interest in Class 5 and you did not receive a ballot, received a
damaged ballot, or lost your ballot, or if you have any questions concerning the procedures for
voting on the Plan, please contact the Solicitation Agent by emailing
HITREITinfo@epiqglobal.com.

       B.      Deemed Rejection by Class 6 (Existing HIT Common Equity Interests).

        The Debtors will request confirmation of the Plan pursuant to section 1129(b) of the
Bankruptcy Code over the deemed rejection of the Plan by Class 6 (Existing HIT Common Equity
Interests). Section 1129(b) of the Bankruptcy Code permits the confirmation of a chapter 11 plan
notwithstanding the rejection of such plan by one or more impaired classes of claims or equity
interests. Under section 1129(b), a plan may be confirmed by a bankruptcy court if it does not
“discriminate unfairly” and is “fair and equitable” with respect to each rejecting class. For a more
detailed description of the requirements for confirmation of a nonconsensual plan, see Article
XII.C hereof.


                                                 86
              Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 93 of 240




       C.      Agreements Upon Furnishing Ballots

         The delivery of an accepting ballot pursuant to one of the procedures set forth above will
constitute the agreement of the Claim holder with respect to such ballot to accept: (i) all of the
terms of, and conditions to, the Solicitation; and (ii) the terms of the Plan including the injunction,
releases, and exculpations set forth in Sections 12.3–12.6 thereof. All parties in interest retain
their right to object to confirmation of the Plan.

       D.      Change of Vote

       Any party that has previously submitted to the Solicitation Agent prior to the Voting
Deadline a properly completed ballot may revoke such ballot and change its vote by submitting to
the Solicitation Agent prior to the Voting Deadline a subsequent, properly completed ballot for
acceptance or rejection of the Plan.

       E.      Waivers of Defects, Irregularities, etc.

         Unless otherwise directed by the Bankruptcy Court, all questions as to the validity, form,
eligibility (including time of receipt), acceptance, and revocation or withdrawals of ballots will be
determined by the Solicitation Agent and/or the Debtors, as applicable, in their sole discretion,
which determination will be final and binding. The Debtors reserve the right to reject any and all
ballots submitted by any of their respective Claim or Interest holders not in proper form, the
acceptance of which would, in the opinion of the Debtors or their counsel, as applicable, be
unlawful. The Debtors further reserve their respective rights to waive any defects or irregularities
or conditions of delivery as to any particular ballot by any of their creditors. The interpretation
(including the ballot and the respective instructions thereto) by the applicable Debtor, unless
otherwise directed by the Bankruptcy Court, will be final and binding on all parties. Unless
waived, any defects or irregularities in connection with deliveries of ballots must be cured within
such time as the Debtors (or the Bankruptcy Court) determine. Neither the Debtors nor any other
person will be under any duty to provide notification of defects or irregularities with respect to
deliveries of ballots nor will any of them incur any liabilities for failure to provide such
notification. Unless otherwise directed by the Bankruptcy Court, delivery of such ballots will not
be deemed to have been made until such irregularities have been cured or waived. Ballots
previously furnished (and as to which any irregularities have not theretofore been cured or waived)
will be invalidated.

       F.      Miscellaneous

         Unless otherwise ordered by the Bankruptcy Court, ballots that are signed, dated, and
timely received, but on which a vote to accept or reject the Plan has not been indicated, will not be
counted. The Debtors, in their sole discretion, may request that the Solicitation Agent attempt to
contact such voters to cure any such defects in the ballots. An otherwise properly executed ballot
that attempts to partially accept and partially reject the Plan will not be counted as an acceptance
of the Plan.

       Under the Bankruptcy Code, for purposes of determining whether the requisite acceptances
have been received, only holders of Allowed Interests in the Voting Class that actually vote will
be counted. The failure of a holder to deliver a duly executed ballot to the Solicitation Agent will
                                                  87
             Case 21-10831-CTG           Doc 8    Filed 05/19/21      Page 94 of 240




be deemed to constitute an abstention by such holder with respect to voting on the Plan and such
abstention will not be counted as a vote for or against the Plan.

        Except as provided below, unless the ballot is timely submitted to the Solicitation Agent
before the Voting Deadline together with any other documents required by such ballot, the Debtors
may, in their sole discretion, reject such ballot as invalid, and therefore decline to utilize it in
connection with seeking confirmation of the Plan.

                                          ARTICLE XII.

                                  CONFIRMATION OF PLAN

       A.      Combined Hearing

        Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a
confirmation hearing upon appropriate notice to all required parties. On, or as promptly as
practicable after, the Petition Date, the Debtors will request that the Bankruptcy Court schedule
the Combined Hearing. Notice of the Combined Hearing will be provided to all known creditors
and equity holders or their representatives. The Combined Hearing may be adjourned from time
to time by the Bankruptcy Court without further notice except for the announcement of the
adjourned date made at the Combined Hearing, at any subsequent adjourned Combined Hearing,
or pursuant to a notice filed on the docket of the Chapter 11 Cases and served only upon those
parties requesting notice pursuant to Bankruptcy Rule 2002.

       B.      Objections to Confirmation

        Section 1128(b) of the Bankruptcy Code provides that any party in interest may object to
the confirmation of a plan. Any objection to confirmation of the Plan must be in writing, must
conform to the Bankruptcy Rules and applicable local rules, must set forth the name of the objector,
the nature and amount of Claims or Interests held or asserted by the objector against the Debtors’
estates or properties, the basis for the objection and the specific grounds thereof, and must be filed
with the Bankruptcy Court, with a copy to the chambers of the United States Bankruptcy Judge
appointed to the Chapter 11 Cases, together with proof of service thereof, and served upon the
following parties, including such other parties as the Bankruptcy Court may order:

               1.      The Debtors at:

                               Hospitality Investors Trust, Inc.
                               Park Avenue Tower,
                               65 East 55th Street, Suite 801
                               New York, NY 10022
                               Attn: HIT Chapter 11 Notices
                               Email: casenotices@hitreit.com

               2.      Office of the U.S. Trustee at:




                                                 88
Case 21-10831-CTG     Doc 8   Filed 05/19/21     Page 95 of 240




            Office of the United States Trustee for the District of Delaware
            844 King Street, Suite 2207, Lockbox 35
            Wilmington, DE 19801
            Attn: Joseph J. McMahon, Jr. (joseph.mcmahon@usdoj.gov)

 3.   Counsel to the Debtors at:

            Proskauer Rose LLP
            70 West Madison
            Suite 3800
            Chicago, IL 60602
            Attn: Jeff J. Marwil (jmarwil@proskauer.com), Paul V. Possinger
            (ppossinger@proskauer.com), and Jordan E. Sazant
            (jsazant@proskauer.com)

            - and -

            Proskauer Rose LLP
            Eleven Times Square
            New York, NY 10036
            Attn: Joshua A. Esses (jesses@proskauer.com)

            - and -
            Potter Anderson & Corroon LLP
            1313 North Market Street
            Wilmington, DE 19801
            Telephone: (302) 984-6000
            Attn: Jeremy W. Ryan (jryan@potteranderson.com)

 4.   The Plan Sponsor at:

            Brookfield Strategic Real Estate Partners II Hospitality REIT II
            LLC
            250 Vesey Street, 11th Floor
            New York, NY 10004
            Attn: BPG Transactions Legal (realestatenotices@brookfield.com)

 5.   Counsel to the Plan Sponsor at:

            Cleary Gottlieb Steen & Hamilton LLP
            One Liberty Plaza
            New York, NY 10006
            Attn: Sean A. O’Neal (soneal@cgsh.com)

            - and –



                              89
             Case 21-10831-CTG        Doc 8     Filed 05/19/21      Page 96 of 240




                             Young Conaway Stargatt & Taylor, LLP
                             Rodney Square, 1000 King Street
                             Wilmington, DE 19801
                             Attn: Pauline K. Morgan
                             Email: pmorgan@ycst.com


UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY FILED AND SERVED, IT
        MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT.

       C.     Requirements for Confirmation of Plan

              1.     Requirements of Section 1129(a) of the Bankruptcy Code

                     (a)     General Requirements

       At the Combined Hearing, the Bankruptcy Court will determine whether the confirmation
requirements specified in section 1129(a) of the Bankruptcy Code have been satisfied including,
without limitation, whether:

                           (i)    the Plan complies with the applicable provisions of the
                     Bankruptcy Code;

                            (ii)   the Debtors have complied with the applicable provisions of
                     the Bankruptcy Code;

                            (iii) the Plan has been proposed in good faith and not by any
                     means forbidden by law;

                             (iv)    any payment made or promised by the Debtors or by a
                     person issuing securities or acquiring property under the Plan, for services
                     or for costs and expenses in or in connection with the Chapter 11 Cases, or
                     in connection with the Plan and incident to the Chapter 11 Cases, has been
                     disclosed to the Bankruptcy Court, and any such payment made before
                     confirmation of the Plan is reasonable, or if such payment is to be fixed after
                     confirmation of the Plan, such payment is subject to the approval of the
                     Bankruptcy Court as reasonable;

                             (v)     the Debtors have disclosed the identity and affiliations of
                     any individual proposed to serve, after confirmation of the Plan, as a
                     director or officer of the Reorganized Debtors, an affiliate of the Debtors
                     participating in a Plan with the Debtors, or a successor to the Debtors under
                     the Plan, and the appointment to, or continuance in, such office of such
                     individual is consistent with the interests of the holders of Claims and
                     Interests and with public policy, and the Debtors have disclosed the identity
                     of any insider who will be employed or retained by the Reorganized
                     Debtors, and the nature of any compensation for such insider;


                                               90
              Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 97 of 240




                               (vi)    with respect to each Class of Claims or Interests, each holder
                       of an impaired Claim or impaired Interest has either accepted the Plan or
                       will receive or retain under the Plan, on account of such holder’s Claim or
                       Interest, property of a value, as of the Effective Date, that is not less than
                       the amount such holder would receive or retain if the Debtors were
                       liquidated on the Effective Date under chapter 7 of the Bankruptcy Code;

                               (vii) except to the extent the Plan meets the requirements of
                       section 1129(b) of the Bankruptcy Code (as discussed further below), each
                       Class of Claims either accepted the Plan or is not impaired under the Plan;

                               (viii) except to the extent that the holder of a particular Claim has
                       agreed to a different treatment of such Claim, the Plan provides that
                       administrative expenses and priority Claims, other than Priority Tax
                       Claims, will be paid in full on the Effective Date, and that Priority Tax
                       Claims will receive either payment in full on the Effective Date or deferred
                       cash payments over a period not exceeding five years after the Petition Date,
                       of a value, as of the Effective Date of the Plan, equal to the Allowed amount
                       of such Claims;

                              (ix)   at least one Class of impaired Claims has accepted the Plan,
                       determined without including any acceptance of the Plan by any insider
                       holding a Claim in such Class;

                               (x)     confirmation of the Plan is not likely to be followed by the
                       liquidation, or the need for further financial reorganization, of the Debtors
                       or any successor to the Debtors under the Plan; and

                               (xi)   all fees payable under section 1930 of title 28 of the United
                       States Code, as determined by the Bankruptcy Court at the Combined
                       Hearing, have been paid or the Plan provides for the payment of all such
                       fees on the Effective Date.

                       (b)     Best Interests Test

        As noted above, with respect to each impaired class of claims and equity interests,
confirmation of a plan requires that each such holder either (i) accept the plan or (ii) receive or
retain under the plan property of a value, as of the effective date of the plan, that is not less than
the value such holder would receive or retain if the debtor was liquidated under chapter 7 of the
Bankruptcy Code. This requirement is referred to as the “best interests test.”

        This test requires a Bankruptcy Court to determine what the holders of allowed claims and
allowed equity interests in each impaired class would receive from a liquidation of the debtor’s
assets and properties in the context of a liquidation under chapter 7 of the Bankruptcy Code. To
determine if a plan is in the best interests of each impaired class, the value of the distributions from
the proceeds of the liquidation of the debtor’s assets and properties (after subtracting the amounts
attributable to the aforesaid claims) is then compared with the value offered to such classes of
claims and equity interests under the plan.
                                                  91
             Case 21-10831-CTG          Doc 8    Filed 05/19/21     Page 98 of 240




        As set forth in the liquidation analysis attached hereto as Exhibit C, the Debtors believe
that under the Plan all holders of impaired Claims and Interests will receive property with a value
not less than the value such holders would receive in a liquidation under chapter 7 of the
Bankruptcy Code. The Debtors’ belief is based primarily on the consideration of the effects that
a chapter 7 liquidation would have on the ultimate proceeds available for distribution to holders of
impaired Claims and Interests.

        Specifically, the Debtors believe that the only Impaired non-voting Class under the Plan—
Class 6 (Existing HIT Common Equity Interests)—will receive property with a greater value than
such holders would receive in a liquidation. Based on a going concern valuation conducted by the
Debtors in conjunction with its professional advisors, the value of the assets of the Debtors—
namely, their equity interests in the operating subsidiaries that comprise the Company—is less
than total liquidation preference of the Existing HITOP Preferred Interests held by the Plan
Sponsor, meaning that common equity in HIT is currently estimated to be valueless. Further, the
liquidation value of the Debtors is substantially less than the going concern valuation, and would
fully impair the Existing Preferred Equity Interests, again leaving Existing HIT Common Equity
Interests completely out of the money. Accordingly, the CVRs that holders of Existing HIT
Common Equity Interests will receive pursuant to the Plan are greater than the value of property
such holders would receive in a liquidation. The Debtors believe that any liquidation analysis is
speculative, as it is necessarily premised on assumptions and estimates, which are inherently
subject to significant uncertainties and contingencies, many of which would be beyond the control
of the Debtors. There can be no assurance as to values that would actually be realized in a chapter
7 liquidation nor can there be any assurance that a bankruptcy court will accept the Debtors’
conclusions or concur with such assumptions in making its determinations under section
1129(a)(7) of the Bankruptcy Code.

                       (c)    Feasibility

        Also as noted above, section 1129(a)(11) of the Bankruptcy Code requires that a debtor
demonstrate that confirmation of a plan is not likely to be followed by liquidation or the need for
further financial reorganization. For purposes of determining whether the Plan meets this
requirement, the Debtors have analyzed their ability to meet their obligations under the Plan. As
part of this analysis, the Debtors have prepared the Financial Projections provided in Article VII
hereof. Based upon such Financial Projections, the Debtors believe they will have sufficient
resources to make all payments required pursuant to the Plan and that confirmation of the Plan is
not likely to be followed by liquidation or the need for further reorganization. Moreover, Article
X hereof sets forth certain risk factors that could impact the feasibility of the Plan.

                       (d)    Equitable Distribution of Voting Power

        On or before the Effective Date, pursuant to and only to the extent required by section
1123(a)(6) of the Bankruptcy Code, the organizational documents for the Debtors may be amended
as necessary to satisfy the provisions of the Bankruptcy Code and, if so, will include, among other
things, pursuant to section 1123(a)(6) of the Bankruptcy Code, (i) a provision prohibiting the
issuance of non-voting equity securities, and (ii) a provision setting forth an appropriate
distribution of voting power among classes of equity securities possessing voting power.


                                                92
              Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 99 of 240




               2.      Additional Requirements for Non-Consensual Confirmation

        Pursuant to the Plan, holders of Interests in Class 6 (Existing HIT Common Equity
Interests) will receive one CVR in respect of each share of the Allowed Existing HIT Common
Equity Interests outstanding immediately prior to the Effective Date, but are deemed to reject the
Plan regardless of such distribution. The Debtors submit that, in a liquidation of the Debtors’
assets, holders of Interests in Class 6 would not be entitled to any recovery and, therefore, they
satisfy the “unfair discrimination” and “fair and equitable” tests, as discussed in further detail
below.

                       (a)     Unfair Discrimination Test

        The “unfair discrimination” test applies to Classes of Claims or Interests that are of equal
priority and are receiving different treatment under the Plan. A chapter 11 plan does not
discriminate unfairly, within the meaning of the Bankruptcy Code, if the legal rights of a dissenting
Class are treated in a manner consistent with the treatment of other Classes whose legal rights are
substantially similar to those of the dissenting Class and if no Class of Claims or Interests receives
more than it legally is entitled to receive for its Claims or Interests. This test does not require that
the treatment be the same or equivalent, but that such treatment be “fair.”

       The Debtors believe the Plan satisfies the “unfair discrimination” test. Claims and Interests
of equal priority are receiving comparable treatment and such treatment is fair under the
circumstances.

                       (b)     Fair and Equitable Test

        The “fair and equitable” test applies to classes of different priority and status (e.g., secured
versus unsecured) and includes the general requirement that no class of claims receive more than
100% of the allowed amount of the claims in such class. As to dissenting classes, the test sets
different standards depending on the type of claims in such class. The Debtors believe that the
Plan satisfies the “fair and equitable” test with respect to any dissenting Classes, which under the
Plan is limited to the Class of Existing HIT Common Equity Interests.

         The Bankruptcy Code requires that either (i) each holder of an equity interest receive or
retain under the plan property of a value equal to the greater of (x) the fixed liquidation preference
or redemption price, if any, of such stock and (y) the value of the stock; or (ii) the holders of equity
interests that are junior to any dissenting class of equity interests not receive any property under
the plan. Pursuant to the Plan, holders of Interests in Class 5 (Class 5A (Existing HIT Preferred
Interests) and Class 5B (Existing HITOP Preferred Interests)) shall receive (x) their Pro Rata
Share, together with the holders of DIP Claims, of 100% of the New HIT Common Equity Interests
and (y) their Pro Rata Share of 2% of New HITOP Interests; and are entitled to vote to approve or
reject their treatment under the Plan. Holders of Interests in Class 6 (Existing HIT Common Equity
Interests) shall receive one CVR in respect of each share of the Allowed Existing HIT Common
Equity Interests outstanding immediately prior to the Effective Date. The Existing HIT Common
Equity Interests do not have a liquidation preference or redemption price, and are currently
valueless as demonstrated by the valuation analysis conducted by the Debtors in conjunction with



                                                  93
             Case 21-10831-CTG           Doc 8     Filed 05/19/21     Page 100 of 240




its professional advisors. Moreover, there are no classes of junior Interest holders and thus no such
Interests will receive any distribution under the Plan.

                                          ARTICLE XIII.

      ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF PLAN

        The Debtors have evaluated several alternatives to the Plan. After studying these
alternatives, the Debtors have concluded that the Plan is the best alternative and will maximize
recoveries to parties in interest, assuming confirmation and consummation of the Plan. If the Plan
is not confirmed and consummated, the alternatives to the Plan are (i) the preparation and
presentation of an alternative plan of reorganization, (ii) a sale of some or all of the Debtors’ assets
pursuant to section 363 of the Bankruptcy Code, or (iii) a liquidation under chapter 7 of the
Bankruptcy Code.

       A.      Alternative Plan of Reorganization

         If the Plan is not confirmed, the Debtors (or if the Debtors’ exclusive period during which
to file a plan of reorganization has expired, any other party in interest) could attempt to formulate
a different plan. Such a plan might involve either a reorganization and continuation of the Debtors’
business or an orderly liquidation of the Debtors’ assets. The Debtors, however, submit that the
Plan, as described herein, enables their creditors and interest holders to realize the most value
under the circumstances.

       B.      Sale Under Section 363 of Bankruptcy Code

        If the Plan is not confirmed, the Debtors could seek from the Bankruptcy Court, after notice
and a hearing, authorization to sell their assets under section 363 of the Bankruptcy Code. Upon
analysis and consideration of this alternative, the Debtors do not believe a sale of their assets under
section 363 of the Bankruptcy Code would yield a higher recovery for holders of Claims and
Interests than the Plan.

       C.      Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law

        If no plan can be confirmed, the Chapter 11 Cases may be converted to cases under
chapter 7 of the Bankruptcy Code in which a trustee would be appointed to liquidate the assets of
the Debtors for distribution to the Debtors’ creditors in accordance with the priorities established
by the Bankruptcy Code. As noted in Article XII.C of this Disclosure Statement, the Debtors
believe that liquidation under chapter 7 would result in smaller distributions to creditors and
interest holders than those provided for in the Plan because of the delay resulting from the
conversion of the Chapter 11 Cases and the additional administrative expenses associated with the
appointment of a trustee and the trustee’s retention of professionals that would be required to
become familiar with the many legal and factual issues in the Chapter 11 Cases.




                                                  94
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 101 of 240




                                         ARTICLE XIV.

                         CONCLUSION AND RECOMMENDATION

        The Debtors believe the Plan is in the best interests of all stakeholders and urge the holders
of Existing Preferred Equity Interests in the Voting Class to vote in favor thereof.


Dated: May 18, 2021


                                           Respectfully submitted,


                                           Hospitality Investors Trust, Inc.; and
                                           Hospitality Investors Trust Operating Partnership,
                                           L.P.



                                           By: /s/ Bruce A. Riggins
                                           Name: Bruce A. Riggins
                                           Title: Chief Financial Officer, Hospitality Investors
                                           Trust, Inc.




                                                 95
Case 21-10831-CTG   Doc 8    Filed 05/19/21   Page 102 of 240




                      EXHIBIT A


                            Plan
                  Case 21-10831-CTG             Doc 8      Filed 05/19/21       Page 103 Solicitation
                                                                                         of 240       Version



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re                                                                Chapter 11

    HOSPITALITY INVESTORS TRUST, INC., et al.,1                          Case No. 21-_____(___)

                       Debtors.                                          (Joint Administration Requested)



                               JOINT PREPACKAGED
            CHAPTER 11 PLAN FOR HOSPITALITY INVESTORS TRUST, INC., AND
             HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P.

    PROSKAUER ROSE LLP                                          POTTER ANDERSON & CORROON LLP
    Jeff J. Marwil (pro hac vice pending)                       Jeremy W. Ryan (DE Bar No. 4057)
    Paul V. Possinger (pro hac vice pending)                    R. Stephen McNeill (DE Bar No. 5210)
    Jordan E. Sazant (DE Bar No. 6515)                          1313 North Market Street
    70 West Madison, Suite 3800                                 Wilmington, DE 19801
    Chicago, IL 60602                                           Telephone: (302) 984-6000
    Telephone: (312) 962-3550                                   Facsimile: (302) 658-1192
    Facsimile: (312) 962-3551
                                                                Proposed Attorneys for Debtors and Debtors
    PROSKAUER ROSE LLP                                          in Possession
    Joshua A. Esses (pro hac vice pending)
    Eleven Times Square
    New York, NY 10036
    Telephone: (212) 969-3000
    Facsimile: (212) 969-2900

    Proposed Attorneys for Debtors and Debtors                  Dated: May 18, 2021
    in Possession                                                      Wilmington, Delaware




1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
            identification number, are: Hospitality Investors Trust, Inc. (3668) and Hospitality Investors Trust
            Operating Partnership, L.P. (0136). The Debtors’ executive offices are located at Park Avenue Tower, 65
            East 55th Street, Suite 801, New York, NY 10022.
                Case 21-10831-CTG                    Doc 8         Filed 05/19/21              Page 104 of 240




                                                TABLE OF CONTENTS

                                                                                                                                   Page

ARTICLE I. DEFINITIONS AND INTERPRETATION ...............................................................2

ARTICLE II. CERTAIN INTER-CREDITOR AND INTER-DEBTOR ISSUES .......................14
         2.1.      Settlement of Certain Inter-Creditor Issues. ..........................................................14
         2.2.      Intercompany Claims and Intercompany Interests. ...............................................14

ARTICLE III. DIP CLAIMS, ADMINISTRATIVE EXPENSE CLAIMS,
              PROFESSIONAL FEE CLAIMS, AND U.S. TRUSTEE FEES .......................15
         3.1.      DIP Claims. ............................................................................................................15
         3.2.      Administrative Expense Claims.............................................................................15
         3.3.      Professional Fee Claims. ........................................................................................16
         3.4.      U.S. Trustee Fees. ..................................................................................................17

ARTICLE IV. CLASSIFICATION OF CLAIMS AND INTERESTS .........................................17
         4.1.      Classification of Claims and Interests....................................................................17
         4.2.      Unimpaired Classes of Claims and Interests. ........................................................18
         4.3.      Impaired Classes of Claims and Interests. .............................................................18
         4.4.      Separate Classification of Secured Claims. ...........................................................18

ARTICLE V. TREATMENT OF CLAIMS AND INTERESTS ..................................................19
         5.1.      Secured Claims (Class 1). ......................................................................................19
         5.2.      Unsecured Priority Claims (Class 2)......................................................................19
         5.3.      General Unsecured Claims (Class 3). ....................................................................19
         5.4.      Intercompany Claims (Class 4)..............................................................................20
         5.5.      Existing Preferred Equity Interests (Class 5). ........................................................20
         5.6.      Existing HIT Common Equity Interests (Class 6). ................................................21
         5.7.      Intercompany Interests (Class 7). ..........................................................................21

ARTICLE VI. ACCEPTANCE OR REJECTION OF THE PLAN; EFFECT OF
             REJECTION BY ONE OR MORE CLASSES OF CLAIMS OR
             INTERESTS .......................................................................................................21
         6.1.      Class Acceptance Requirement..............................................................................21
         6.2.      Tabulation of Votes on a Non-Consolidated Basis. ...............................................22




                                                                    i
                 Case 21-10831-CTG                    Doc 8         Filed 05/19/21              Page 105 of 240




         6.3.      Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code or
                   “Cramdown.” .........................................................................................................22
         6.4.      Confirmation of All Cases. ....................................................................................22

ARTICLE VII. MEANS FOR IMPLEMENTATION...................................................................22
         7.1.      Non-Substantive Consolidation. ............................................................................22
         7.2.      Continued Corporate Existence, Vesting of Assets in the Reorganized
                   Debtors, and Assumption of the Indemnification Agreements. .............................22
         7.3.      Compromise of Controversies. ..............................................................................23
         7.4.      Sources of Cash for Plan Distribution. ..................................................................24
         7.5.      Restructuring Expenses. .........................................................................................24
         7.6.      Corporate Action. ...................................................................................................24
         7.7.      Exit Facility. ...........................................................................................................25
         7.8.      Authorization and Issuance of New HIT Common Equity Interests. ....................25
         7.9.      Exemption from Registration.................................................................................26
         7.10.     Cancellation of Existing Securities and Agreements. ............................................26
         7.11.     Officers and Board of Directors. ............................................................................27
         7.12.     Restructuring Transactions. ...................................................................................27
         7.13.     Employee Matters. .................................................................................................29
         7.14.     Release of Avoidance Actions. ..............................................................................29
         7.15.     Closing of Chapter 11 Cases. .................................................................................29
         7.16.     Notice of Effective Date. .......................................................................................30
         7.17.     Corporate and Other Action. ..................................................................................30
         7.18.     Approval of Plan Documents. ................................................................................30

ARTICLE VIII. CVR DISTRIBUTIONS AND RELATED MATTERS .....................................30
         8.1.      CVR Payments. ......................................................................................................30
         8.2.      Maturity Date of CVRs. .........................................................................................31
         8.3.      Securities Law Considerations. ..............................................................................31
         8.4.      Certain Covenants. .................................................................................................31
         8.5.      Reporting................................................................................................................32
         8.6.      Inconsistency Between Plan and CVR Agreement. ...............................................32

ARTICLE IX. DISTRIBUTIONS .................................................................................................32
         9.1.      Plan Distributions Generally. .................................................................................32
         9.2.      Distribution Record Date. ......................................................................................32

                                                                   -ii-
               Case 21-10831-CTG                    Doc 8         Filed 05/19/21              Page 106 of 240




       9.3.     Date of Plan Distributions. .....................................................................................32
       9.4.     Disbursing Agent. ..................................................................................................33
       9.5.     Rights and Powers of Disbursing Agent. ...............................................................33
       9.6.     Expenses of Disbursing Agent. ..............................................................................33
       9.7.     Delivery of Plan Distributions. ..............................................................................33
       9.8.     Proofs of Claim; Disputed Claims Process. ...........................................................34
       9.9.     Postpetition Interest. ..............................................................................................34
       9.10.    Unclaimed Property. ..............................................................................................34
       9.11.    Time Bar to Cash Payments. ..................................................................................35
       9.12.    Manner of Payment under Plan..............................................................................35
       9.13.    Satisfaction of Claims. ...........................................................................................35
       9.14.    Setoffs. ...................................................................................................................35
       9.15.    Withholding and Reporting Requirements. ...........................................................36

ARTICLE X. EXECUTORY CONTRACTS AND UNEXPIRED LEASES ...............................36
       10.1.    General Treatment; Assumption and Rejection of Executory Contracts or
                Unexpired Leases. ..................................................................................................36
       10.2.    Cure of Defaults for Assumed Executory Contracts and Unexpired Leases. ........37
       10.3.    Rejection of Executory Contracts or Unexpired Leases. .......................................38
       10.4.    Survival of the Debtors’ Indemnification Obligations and Guarantees. ................39
       10.5.    Severance Contracts and Programs. .......................................................................39
       10.6.    Insurance Policies. .................................................................................................40
       10.7.    Intellectual Property Licenses and Agreements. ....................................................40
       10.8.    Modifications, Amendments, Supplements, Restatements, or Other
                Agreements. ...........................................................................................................40
       10.9.    Reservation of Rights. ............................................................................................40

ARTICLE XI. CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN ............41
       11.1.    Conditions Precedent to Effective Date. ................................................................41
       11.2.    Waiver of Conditions Precedent. ...........................................................................42
       11.3.    Effect of Failure of a Condition. ............................................................................42

ARTICLE XII. EFFECT OF CONFIRMATION OF PLAN ........................................................42
       12.1.    Vesting of Assets. ..................................................................................................42
       12.2.    Binding Effect. .......................................................................................................43
       12.3.    Deemed Consent to Change of Control of Debtors. ..............................................43

                                                                -iii-
                Case 21-10831-CTG                     Doc 8         Filed 05/19/21              Page 107 of 240




        12.4.      Discharge of Claims and Termination of Interests. ...............................................43
        12.5.      Term of Injunctions or Stays..................................................................................43
        12.6.      Injunction. ..............................................................................................................44
        12.7.      Releases..................................................................................................................44
        12.8.      Ipso Facto and Similar Provisions Ineffective. ......................................................49
        12.9.      No Successor Liability. ..........................................................................................49

ARTICLE XIII. RETENTION OF JURISDICTION ....................................................................49
        13.1.      Retention of Jurisdiction ........................................................................................50
        13.2.      Courts of Competent Jurisdiction ..........................................................................52

ARTICLE XIV. MISCELLANEOUS PROVISIONS...................................................................52
        14.1.      Payment of Statutory Fees. ....................................................................................52
        14.2.      Substantial Consummation of the Plan. .................................................................52
        14.3.      Expedited Determination of Taxes. .......................................................................52
        14.4.      Exemption from Certain Transfer Taxes. ..............................................................53
        14.5.      Amendments. .........................................................................................................53
        14.6.      Effectuating Documents and Further Transactions................................................54
        14.7.      Revocation or Withdrawal of Plan. ........................................................................54
        14.8.      Severability of Plan Provisions. .............................................................................54
        14.9.      Governing Law. .....................................................................................................55
        14.10. Time. ......................................................................................................................55
        14.11. Dates of Actions to Implement the Plan. ...............................................................55
        14.12. Immediate Binding Effect. .....................................................................................55
        14.13. Deemed Acts. .........................................................................................................55
        14.14. Successor and Assigns. ..........................................................................................56
        14.15. Entire Agreement. ..................................................................................................56
        14.16. Exhibits to Plan. .....................................................................................................56
        14.17. Reservation of Rights. ............................................................................................56
        14.18. Plan Supplement. ...................................................................................................56
        14.19. Waiver or Estoppel. ...............................................................................................56
        14.20. Notices ...................................................................................................................56

ARTICLE XV. CONCLUSION AND RECOMMENDATION ...................................................58




                                                                   -iv-
              Case 21-10831-CTG               Doc 8      Filed 05/19/21         Page 108 of 240




                                             INTRODUCTION2

               Hospitality Investors Trust, Inc., a Maryland corporation, and Hospitality Investors
Trust Operating Partnership, L.P., a Delaware limited partnership, hereby propose the following
chapter 11 plan under section 1121(c) of the Bankruptcy Code for the resolution of the outstanding
claims against, and equity interests in, the Debtors.

               After extensive deliberation, the Debtors determined in their business judgment to
commence pre-packaged chapter 11 proceedings pursuant to a restructuring support agreement
with the Plan Sponsor that allows the Debtors to rationalize their capital structure and provide a
sustainable path forward for the Debtors’ business.

                The Plan reflects the agreement reached among the Debtors and the Plan Sponsor,
as set forth in the Restructuring Support Agreement (attached to the Disclosure Statement), to
reorganize via a consensual transaction that will provide for the Debtors’ emergence from these
chapter 11 proceedings under new ownership by the Plan Sponsor. The Debtors believe that the
financial restructuring and the other transactions reflected in the Plan will strengthen the
Reorganized Debtors’ balance sheet and put them in position to maximize value for all
stakeholders.

                The Debtors are the proponents of the Plan within the meaning of section 1129 of
the Bankruptcy Code.           Reference is made to the Disclosure Statement (distributed
contemporaneously herewith) for a discussion of the Debtors’ history, businesses, properties,
projections, the events leading up to solicitation of the Plan, and for a summary and analysis of the
Plan and the treatment provided for herein. The Debtors urge all holders of Existing Preferred
Equity Interests entitled to vote on the Plan to review the Disclosure Statement and the Plan in full
before voting to accept or reject the Plan. There also are other agreements and documents that will
be filed with the Bankruptcy Court after commencement of the Chapter 11 Cases that are
referenced in the Plan and the Plan Supplement as exhibits. All such exhibits will be incorporated
into and are a part of the Plan as if set forth in full herein. Subject to certain restrictions set forth
in the Plan, and the requirements set forth in section 1127 of the Bankruptcy Code, Bankruptcy
Rule 3019, and Sections 14.5 and 14.7 of the Plan, the Debtors reserve the right to amend,
supplement, amend and restate, modify, revoke, or withdraw the Plan prior to the Effective Date.

                 The Chapter 11 Cases will be consolidated for procedural purposes only and the
Debtors will request that they be jointly administered pursuant to an order of the Bankruptcy Court.
The Plan constitutes a separate plan of reorganization for each of the Debtors and, notwithstanding
anything herein, the Plan may be confirmed and consummated as to each Debtor separate from,
and independent of, confirmation and consummation of the Plan as to any other Debtor. If the
Plan cannot be confirmed as to one or both of the Debtors, then the Debtors, with the consent of
the Plan Sponsor, (a) may revoke the Plan as to all of the Debtors or (b) may revoke the Plan as to
one of the Debtors (and any such Debtor’s Chapter 11 Case may be converted, continued, or
dismissed) and confirm the Plan as to the remaining Debtor to the extent required without the need
for re-solicitation as to any holder of a Claim against or Interest in the Debtors for which the Plan

2
        All capitalized terms used but not defined herein have the meanings set forth in Article I.



                                                         1
             Case 21-10831-CTG           Doc 8     Filed 05/19/21     Page 109 of 240




is not so revoked. The Debtors also reserve the right to seek confirmation of the Plan pursuant to
the “cram down” provisions contained in section 1129(b) of the Bankruptcy Code with respect to
any non-accepting Class.

                                      ARTICLE I.
                           DEFINITIONS AND INTERPRETATION

               A.      Definitions.

               The following terms shall have the meanings set forth below (such meanings to be
equally applicable to both the singular and plural):

1.1     “Administrative Expense Claim” means any right to payment constituting a cost or
expense of administration of the Chapter 11 Cases of the kind specified in section 503(b) of the
Bankruptcy Code and entitled to priority pursuant to sections 328, 330, 363, 364(c)(1), 365,
503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code (other than a DIP Claim,
Professional Fee Claim, or a claim for fees arising under 28 U.S.C. § 1930) incurred during the
period from the Petition Date to the Effective Date, including: (a) any actual and necessary costs
and expenses of preserving the Estates, any actual and necessary costs and expenses of operating
the Debtors’ business, and any indebtedness or obligations incurred or assumed by the Debtors
during the Chapter 11 Cases; and (b) any payment to be made under this Plan to cure a default
under an assumed, or assumed and assigned, Executory Contract or Unexpired Lease.

1.2     “Allowed” means, with respect to a Claim or Interest under this Plan, a Claim or Interest
that is an Allowed Claim, Allowed Interest, Allowed _______ Claim, or Allowed _______
Interest.

1.3      “Allowed Claim”, “Allowed Interest”, “Allowed _______ Claim” (with respect to a
specific type of Claim), or “Allowed _______ Interest” (with respect to a specific type of Interest)
means, with respect to a Claim or Interest under this Plan: (a) any Claim or Interest (or a portion
thereof) as to which no action to dispute, disallow, deny, equitably subordinate, or otherwise limit
recovery with respect thereto, or alter the priority thereof (including a claim objection), has been
timely commenced within the applicable period of limitation fixed by this Plan or applicable law,
or, if an action to dispute, disallow, deny, equitably subordinate, or otherwise limit recovery with
respect thereto, or alter priority thereof, has been timely commenced, to the extent such Claim or
Interest has been allowed (whether in whole or in part) by a Final Order of a court of competent
jurisdiction with respect to the subject matter; or (b) any Claim or Interest or portion thereof that
is allowed (i) in any contract, instrument, or other agreement entered into in connection with the
Plan, (ii) pursuant to the terms of the Plan, (iii) by Final Order of the Bankruptcy Court, or (iv) with
respect to an Administrative Expense Claim only (x) that was incurred by the Debtors in the
ordinary course of business during the Chapter 11 Cases to the extent due and owing without
defense, offset, recoupment, or counterclaim of any kind, and (y) that is not otherwise Disputed.
For the avoidance of doubt, except as specified under Section 10.3 herein with respect to rejection
damage Claims, no holders of Claims or Interests are required to file a Proof of Claim or proof of
Interest (or move the Bankruptcy Court for allowance) to be an Allowed Claim or Allowed Interest,
as applicable, under the Plan.




                                                   2
            Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 110 of 240




1.4     “Amended Constituent Documents” means, on or after the Effective Date, collectively,
the amended and restated by-laws, Limited Partnership Agreement, or similar governing
documents and the amended and restated certificates of incorporation, certificate of limited
partnership, or other formation documents of the Debtors, each in form and substance reasonably
acceptable to the Debtors and the Plan Sponsor. Forms of the Amended Constituent Documents
shall be filed as part of the Plan Supplement.

1.5     “Avoidance Actions” means any and all avoidance, recovery, subordination or other
claims, actions or remedies that may be brought by or on behalf of the Debtors or their Estates or
other authorized parties in interest under the Bankruptcy Code or applicable non-bankruptcy law,
including actions or remedies under sections 502, 510, 542, 544, 545, and 547 through and
including 553 of the Bankruptcy Code.

1.6     “Ballot” means the form distributed prior to the Petition Date to holders of Impaired
Interests entitled to vote on the Plan to indicate their acceptance or rejection of the Plan and
approved by the Bankruptcy Court pursuant to the Confirmation Order.

1.7     “Bankruptcy Code” means title 11 of the United States Code, as amended from time to
time, as applicable to the Chapter 11 Cases.

1.8    “Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware, or any other court exercising competent jurisdiction over the Chapter 11 Cases or any
proceeding therein.

1.9     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as promulgated
by the Supreme Court of the United States under section 2075 of title 28 of the United States Code,
as amended from time to time, as applicable to the Chapter 11 Cases, and any local rules of the
Bankruptcy Court.

1.10   “Brookfield Investor” means, collectively, Brookfield Strategic Real Estate Partners II
Hospitality REIT II LLC and its successors and permitted assigns.

1.11   “Business Day” means any day other than a Saturday, Sunday, or a “legal holiday,” as
defined in Bankruptcy Rule 9006(a).

1.12   “Cash” means the legal currency of the United States and equivalents thereof.

1.13    “Causes of Action” means any claims, interests, damages, remedies, causes of action,
demands, rights, actions, suits, obligations, liabilities, accounts, defenses, offsets, powers,
privileges, licenses, liens, indemnities, guaranties, and franchises of any kind or character
whatsoever, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising,
contingent or non-contingent, liquidated or unliquidated, secured or unsecured, assertable, directly
or derivatively, matured or unmatured, suspected or unsuspected, in contract, tort, law, equity, or
otherwise. Causes of Action also include: (i) all rights of setoff, counterclaim, or recoupment and
claims under contracts or for breaches of duties imposed by law; (ii) the right to object to or
otherwise contest Claims or Interests; (iii) claims pursuant to sections 362, 510, 542, 543, 544
through 550, or 553 of the Bankruptcy Code; and (iv) such claims and defenses as fraud, mistake,
duress, and usury, and any other defenses set forth in section 558 of the Bankruptcy Code.


                                                 3
            Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 111 of 240




1.14  “Chapter 11 Cases” means the jointly administered cases under chapter 11 of the
Bankruptcy Code commenced by the Debtors on the Petition Date in the Bankruptcy Court.

1.15   “Claim” means any “claim” as defined in section 101(5) of the Bankruptcy Code against
the Debtors or property of the Debtors, including any Claim arising after the Petition Date.

1.16    “Claims and Noticing Agent” means Epiq Corporate Restructuring, LLC or any other
entity approved by the Bankruptcy Court to act as the Debtors’ claims and noticing agent pursuant
to 28 U.S.C. § 156(c).

1.17   “Class” means each category of Claims or Interests established under Article IV of the
Plan pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code.

1.18    “Collateral” means any property or interest in property of the Estates subject to a Lien to
secure the payment or performance of a Claim, which Lien has not been avoided or is not subject
to avoidance under the Bankruptcy Code or otherwise invalid under the Bankruptcy Code or
applicable state law.

1.19   “Combined Hearing” means a hearing to be held by the Bankruptcy Court to consider
approval of the Disclosure Statement and confirmation of this Plan, as such hearing may be
adjourned or continued from time to time.

1.20   “Company” means the Debtors and their non-Debtor affiliates.

1.21    “Confirmation Date” means the date on which the Court enters the Confirmation Order
on the docket of the Chapter 11 Cases.

1.22   “Confirmation Order” means the order of the Bankruptcy Court approving the Disclosure
Statement pursuant to section 1125 of the Bankruptcy Code and confirming this Plan pursuant to
section 1129 of the Bankruptcy Code, which order shall be in form and substance reasonably
acceptable to the Debtors and the Plan Sponsor.

1.23   “Cure Claim” means a Claim (unless waived or modified by the applicable counterparty)
based upon a Debtor’s default under an Executory Contract or an Unexpired Lease assumed by
such Debtor under section 365 of the Bankruptcy Code, other than a default that is not required to
be cured pursuant to section 365(b)(2) of the Bankruptcy Code.

1.24   “CVR” or “CVRs” means the contingent value rights of holders of Existing HIT Common
Equity Interests, to receive contingent Cash payments pursuant to this Plan and the CVR
Agreement.

1.25 “CVR Agent” means Computershare Inc., and its subsidiary Computershare Trust
Company, N.A., as agent with respect to the CVRs, and its successors and assigns (if any).

1.26   “CVR Agreement” means that certain Contingent Value Rights Agreement, to be entered
into by and between HIT and the CVR Agent as of the Effective Date, substantially in the form
attached hereto as Exhibit A, the terms of which are fully incorporated herein, and shall be in form
and substance reasonably acceptable to the Debtors and the Brookfield Investor.


                                                 4
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 112 of 240




1.27   “CVR Asset Pool” shall have the meaning ascribed thereto in the CVR Agreement.

1.28   “D&O Liability Insurance Policies” means all insurance policies for directors’,
managers’, and officers’ liability (including employment practices liability and fiduciary liability)
maintained by the Debtors prior to the Effective Date, including as such policies may extend to
employees, including any such policies that are “run-off” or “tail” policies.

1.29   “Debtors” means, individually or collectively, as the context requires, HIT and HITOP.

1.30   “DIP Agent” means Trimont Real Estate Advisors, LLC, solely in its capacity as
administrative agent and collateral agent under the DIP Credit Agreement, and its successors and
assigns.

1.31    “DIP Claims” means all Claims against any Debtor on account of, arising under or relating
to the DIP Obligations.

1.32   “DIP Credit Agreement” means that certain debtor-in-possession credit agreement,
substantially in the form of Exhibit A to the proposed Interim DIP Order and Exhibit A to the
Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)
Obtain Postpetition Secured Financing, (B) Use Cash Collateral, and (C) Grant Liens and
Superpriority Administrative Expenses Claims; (II) Modifying the Automatic Stay; (III) Scheduling
a Final Hearing; and (IV) Granting Related Relief, by and among the Debtors, the DIP Lender,
and the DIP Agent, (as it may be amended, modified, or supplemented from time to time on the
terms and conditions set forth therein), in the aggregate amount of $65 million, and in form and
substance acceptable to the Debtors and to the DIP Lender, in its sole discretion.

1.33    “DIP Facility” means the senior secured, super-priority debtor-in-possession loan facility
made available to the Debtors pursuant to the DIP Credit Agreement and the Interim DIP Order
and/or Final DIP Order.

1.34    “DIP Facility Undrawn Amount” means an amount equal to (a) $65 million minus (b) the
total principal amount of commitments funded by the DIP Lenders to the Debtors under the DIP
Credit Agreement prior to the Effective Date.

1.35 “DIP Financing Invested Capital Amount” shall have the meaning ascribed thereto in the
CVR Agreement.

1.36   “DIP Lender” means the Initial DIP Lender and any party that becomes a “Lender” (as
defined in the DIP Credit Agreement), in each case, for so long as such party holds loans or
commitments under the DIP Credit Agreement.

1.37    “DIP Loan Documents” means the “Loan Documents” as defined in the DIP Credit
Agreement, each in form and substance acceptable to the Debtors and to the DIP Lender, in its
sole discretion.

1.38  “DIP Obligations” means the “Obligations” as such term is defined in the DIP Credit
Agreement.



                                                 5
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 113 of 240




1.39   “Disallowed” means any Claim, or any portion thereof, that has been disallowed by Final
Order, pursuant to a provision in this Plan or the Confirmation Order, or pursuant to a settlement
between the Debtors, with the consent of the Plan Sponsor, or Reorganized Debtor, as applicable.

1.40  “Disbursing Agent” means, as applicable, Reorganized HIT or the entity designated by
Reorganized HIT to distribute the Plan Consideration.

1.41    “Disclosure Statement” means the disclosure statement that relates to this Plan, including
all exhibits and schedules annexed thereto or referred to therein (in each case, as it or they may be
amended, modified, or supplemented from time to time), in form and substance reasonably
acceptable to the Debtors and the Plan Sponsor.

1.42     “Disputed” means, with respect to a Claim or Interest, that portion (including, when
appropriate, the whole) of such Claim or Interest that: (a) (i) has not been scheduled by the Debtors
in their Schedules, if filed with the Bankruptcy Court, or has been scheduled in a lesser amount or
different priority than the amount or priority asserted by the holder of such Claim or Interest, or
(ii) has been scheduled as contingent, unliquidated or disputed and for which no Proof of Claim
has been timely filed; (b) is the subject of an objection or request for estimation filed in the
Bankruptcy Court which has not been withdrawn or overruled by a Final Order; and/or (c) is
otherwise disputed by the Debtors in accordance with applicable law or contract, which dispute
has not been withdrawn, resolved or overruled by Final Order.

1.43    “Effective Date” means the date specified by the Debtors in a notice filed with the
Bankruptcy Court as the date on which the Plan shall take effect, which date shall be the first
Business Day on which all of the conditions set forth in Section 11.1 of this Plan have been
satisfied or waived in accordance with the terms hereof and no stay of the Confirmation Order is
in effect.

1.44  “Employee Arrangements” means any employee compensation plans, benefit plans,
employment agreements, offer letters, or award letters to which any Debtor is a party.

1.45   “Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy Code.

1.46  “Equity Security” means an “equity security” as defined in section 101(16) of the
Bankruptcy Code.

1.47  “Estate” means each estate created in the Chapter 11 Cases pursuant to section 541 of the
Bankruptcy Code.

1.48   “Exchange Act” means the Exchange Act of 1934, as amended.

1.49     “Exculpated Parties” means collectively and solely in their capacity as such, (a) the
Debtors, (b) the Plan Sponsor (c) the DIP Lender, (d) the DIP Agent, and (e) for each of the
foregoing Entities in (a) through (d), each such Entity’s (and each such Entity’s current and former
affiliates’ and subsidiaries’) predecessors, successors and assigns, current and former equity
holders (regardless of whether such interests are held directly or indirectly), directors and officers
(and any professionals for such directors and officers, in their capacity as such), managers,
principals, stockholders, shareholders, members, employees, agents, advisory board members,


                                                  6
            Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 114 of 240




financial advisors, partners, attorneys, accountants, managed accounts or funds, management
companies, fund advisors, investment bankers, consultants, representatives, and all other retained
Professional Persons (in each case solely to the extent serving in such capacity as of the Petition
Date).

1.50    “Executory Contract” means a contract or lease to which one or more of the Debtors is a
party that is subject to assumption or rejection under section 365 or 1123 of the Bankruptcy Code.

1.51   “Existing HIT Common Equity Interests” means all existing Interests (other than
Intercompany Interests and Existing Preferred Equity Interests) in HIT that are outstanding
immediately prior to the Effective Date.

1.52    “Existing HIT Preferred Interests” means the sole issued and outstanding redeemable
preferred share in HIT, held by the Plan Sponsor.

1.53   “Existing HITOP Preferred Interests” means the Class C preferred units of limited
partnership interests in HITOP issued in accordance with the Limited Partnership Agreement and
pursuant to that certain Securities Purchase, Voting, and Standstill Agreement dated January 12,
2017, by and between the Debtors and the Plan Sponsor.

1.54   “Existing Preferred Equity Interests” means the Existing HIT Preferred Interests and the
Existing HITOP Preferred Interests, collectively.

1.55    “Exit Facility” means the secured exit loan facility provided under the Exit Facility
Agreement as of the Effective Date, which shall be (i) used for general corporate purposes,
including, without limitation, the payment of deferred franchise fees and loan modification fees
and (ii) in form and substance acceptable to the Debtors and to the Plan Sponsor, in its sole
discretion.

1.56    “Exit Facility Agent” means the administrative agent, solely in its capacity as such, under
the Exit Facility Agreement and any of its successors or assigns.

1.57    “Exit Facility Agreement” means, on and after the Effective Date, that certain credit and
guaranty agreement, to be dated on or about the Effective Date, by and among the Reorganized
Debtors, the Exit Facility Agent, and the Exit Facility Lender, including any and all documents
and instruments executed in connection therewith (in each case, as it may be amended, modified
or supplemented from time to time on the terms and conditions set forth therein). The Exit Facility
Agreement shall (A) (i) provide for a maximum drawn principal amount of (a) $25 million plus
(b) the DIP Facility Undrawn Amount, (ii) bear interest at 15.00 percent per annum payable in
cash or in kind, (iii) mature on the date that is three years from the Effective Date and (B) be (x)
in form and substance acceptable to the Debtors and to the Exit Facility Lender, in its sole
discretion, (y) in form and substance consistent with the DIP Credit Agreement, except as
otherwise provided in this Section 1.57, and (z) filed as part of the Plan Supplement.

1.58   “Exit Facility Lender” means an affiliate of the Plan Sponsor in its capacity as the lender
under the Exit Facility Agreement, and its respective successors and permitted assigns.




                                                 7
             Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 115 of 240




1.59   “Fee Escrow Account” means an account, either interest-bearing or non-interest bearing,
in an amount equal to the total estimated amount (subject to the DIP Budget (as defined in the
Interim DIP Order and Final DIP Order)) of unpaid Professional Fee Claims and funded by the
Debtors on the Effective Date.

1.60   “Final DIP Order” means the Final Order of the Bankruptcy Court authorizing and
approving, inter alia, the Debtors’ entry into the DIP Credit Agreement, in form and substance
acceptable to the Debtors and to the Plan Sponsor, its sole discretion.

1.61    “Final Order” means an order, ruling or judgment of the Bankruptcy Court or in the
applicable court of competent jurisdiction that has been entered on the docket in the Chapter 11
Cases, which has not been reversed, vacated, or stayed and as to which (i) the time to appeal,
petition for certiorari, or move for a new trial, reargument, or rehearing has expired and as to which
no appeal, petition for certiorari, or other proceeding for a new trial, reargument, or rehearing shall
then be pending or (ii) if an appeal, writ of certiorari, new trial, reargument, or rehearing thereof
has been sought, such order or judgment of the Bankruptcy Court shall have been affirmed by the
highest court to which such order was appealed, or certiorari shall have been denied, or a new trial,
reargument, or rehearing shall have been denied or resulted in no modification of such order, and
the time to take any further appeal, petition for certiorari, or move for a new trial, reargument, or
rehearing shall have expired; provided, that no order or judgment shall fail to be a Final Order
solely because of the possibility that a motion under Rule 60 of the Federal Rules of Civil
Procedure has been or may be filed with respect to such order or judgment; provided, further, that
no order or judgment shall fail to be a Final Order solely because of the susceptibility of a Claim
to a challenge under section 502(j) of the Bankruptcy Code.

1.62   “General Unsecured Claim” means any Claim other than: (a) a Secured Claim; (b) a DIP
Claim; (c) an Unsecured Priority Claims; (d) an Administrative Expense Claim; (e) a Professional
Fee Claim; (f) a claim for fees arising under 28 U.S.C. § 1930; and (g) an Intercompany Claim.

1.63  “Governmental Unit” means a “governmental unit” as defined in section 101(27) of the
Bankruptcy Code.

1.64   “HIT” means Hospitality Investors Trust, Inc., a Maryland corporation.

1.65    “HITOP” means Hospitality Investors Trust Operating Partnership, L.P., a Delaware
limited partnership.

1.66   “Impaired” means, when used in reference to a Class, any Class that is impaired within
the meaning of section 1124 of the Bankruptcy Code.

1.67   “Incentive Equity Awards” means awards of, or in respect of, Existing HIT Common
Equity Interests under the Incentive Equity Plan.

1.68    “Incentive Equity Plan” means the Amended and Restated Employee and Director
Incentive Restricted Share Plan of Hospitality Investors Trust, Inc., as in effect from time to time.

1.69   “Indemnification Agreements” means those certain prepetition agreements of the Debtors
to indemnify and hold harmless the managers, directors, officers, or employees of the Debtors who


                                                  8
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 116 of 240




served in such capacity, which agreements are to be assumed according to the provisions of this
Plan, including, without limitation, that certain: (i) Indemnification Agreement, dated as of
December 31, 2014, by and between HIT (f/k/a American Realty Capital Hospitality Trust, Inc.),
and the Indemnitee (as defined therein) parties thereto; (ii) Indemnification Agreement, dated as of
March 31, 2017, by and between HIT and Lowell G. Baron; (iii) Indemnification Agreement, dated
as of March 31, 2017, by and between HIT and Edward A. Glickman; (iv) Indemnification
Agreement, dated as of March 31, 2017, by and between HIT and Edward T. Hoganson;
(v) Indemnification Agreement, dated as of March 31, 2017, by and between HIT and Paul C.
Hughes; (vi) Indemnification Agreement, dated as of March 31, 2017, by and between HIT and
Stephen P. Joyce; (vii) Indemnification Agreement, dated as of March 31, 2017, by and between
HIT and Jonathan P. Mehlman; (viii) Indemnification Agreement, dated as of March 31, 2017, by
and between HIT and Stanley R. Perla; (ix) Indemnification Agreement, dated as of March 31,
2017, by and between HIT and Abby M. Wenzel; (x) Indemnification Agreement, dated as of
March 31, 2017, by and between HIT and Bruce G. Wiles; and (xi) Indemnification Agreement,
dated as of May 8, 2019, by and between HIT and Bruce A. Riggins.

1.70    “Independent Director” is defined to be an “independent director” as defined under
Listing Rule 303A.02 of the New York Stock Exchange Listed Company Manual or any successor
provision.

1.71   “Initial DIP Lender” means Brookfield Strategic Real Estate Partners II Hospitality REIT
II LLC.

1.72   “Intercompany Claims” means the Claims against a Debtor held by another Debtor.

1.73   “Intercompany Interests” means Interests held by a Debtor.

1.74    “Interest” means the interest (whether legal, equitable, contractual, or otherwise) of any
holders of any class of Equity Securities of the Debtors, represented by shares of common or
preferred stock, limited partnership interests or other instruments evidencing an ownership interest
in the Debtors, whether or not certificated, transferable, voting or denominated “stock” or a similar
security, or any option, warrant or right, contractual or otherwise, to acquire any such interest,
including, for the avoidance of doubt, the (a) Existing HIT Common Equity Interests, (b) Incentive
Equity Awards, (c) Existing Preferred Equity Interests, and (d) any Claim that is determined to be
subordinated to the status of an Equity Security by Final Order of the Bankruptcy Court, whether
under general principles of equitable subordination, section 510(b) of the Bankruptcy Code, or
otherwise.

1.75   “Interim DIP Order” means the interim order(s) of the Bankruptcy Court authorizing and
approving, inter alia, the Debtors’ entry into the DIP Credit Agreement on an interim basis, in
form and substance acceptable to the Debtors and to the Plan Sponsor, in its sole discretion.

1.76   “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

1.77   “Limited Partnership Agreement” means that certain Amended and Restated Agreement
of Limited Partnership of HITOP, dated as of March 31, 2017 (as amended from time to time).

1.78   “Monetization Event” shall have the meaning ascribed thereto in the CVR Agreement.


                                                 9
            Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 117 of 240




1.79   “New Board” means the board of directors of Reorganized HIT, which shall initially be
comprised of at least four (4) members chosen by the Plan Sponsor, at least one of which shall be
an Independent Director.

1.80   “New HIT Common Equity Interests” means the new common equity interests to be
issued by Reorganized HIT under this Plan.

1.81  “New HITOP Interests” means the new equity interests, including units, to be issued by
Reorganized HITOP under this Plan.

1.82   “Non-Debtor Subsidiary” means any direct or indirect majority owned subsidiary of the
Debtors that is not a Debtor in the Chapter 11 Cases.

1.83    “Person” means any individual, corporation, partnership, association, indenture trustee,
limited liability company, cooperative, organization, joint stock company, joint venture, estate,
fund, trust, unincorporated organization, Governmental Unit or any political subdivision thereof,
or any other entity or organization of whatever nature.

1.84   “Petition Date” means May 19, 2021.

1.85    “Plan” means this chapter 11 plan proposed by the Debtors, including the Plan
Supplement, all applicable exhibits, supplements, appendices, and schedules hereto and to the Plan
Supplement, either in its present form or as the same may be altered, amended, or modified from
time to time in accordance with the provisions of the Bankruptcy Code, the Bankruptcy Rules, and
the terms hereof, and which shall be in form and substance reasonably acceptable to the Debtors
and the Plan Sponsor.

1.86    “Plan Consideration” means, with respect to any Class of Claims or Interests entitled to
distributions under this Plan, one or more of Cash, CVRs, New HIT Common Equity Interests, or
New HITOP Interests, as applicable.

1.87   “Plan Distribution” means the distribution of the Plan Consideration under the Plan.

1.88    “Plan Documents” means the applicable documents, other than this Plan, to be executed,
delivered, assumed, and/or performed in connection with the consummation of this Plan, including
the documents to be included in the Plan Supplement and any and all exhibits to this Plan and the
Disclosure Statement, each of which shall be in form and substance acceptable to the Debtors and
the Plan Sponsor.

1.89   “Plan Sponsor” means the Brookfield Investor.

1.90   “Plan Supplement” means the supplemental appendix to this Plan (as may be amended,
modified and/or supplemented) which the Debtors shall file by seven (7) calendar days prior to the
deadline for filing objections to this Plan (provided that the Debtors may amend, supplement, or
otherwise modify the Plan Supplement prior to the Combined Hearing and/or in accordance with
the Plan), which may contain, among other things, draft forms, signed copies, or summaries of
material terms, as the case may be, of the following: (a) Amended Constituent Documents; (b) the
Exit Facility Agreement; (c) the Schedule of Rejected Contracts and Leases; (d) the list of proposed


                                                10
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 118 of 240




directors, officers, and/or managers of the other Reorganized Debtors, as applicable, including the
New Board; (e) the compensation arrangement for any insider of the Debtors who will be an officer
of the Reorganized Debtors; and (f) any additional documents filed with the Bankruptcy Court
before the Effective Date as additional Plan Documents and/or amendments to the Plan
Supplement; provided, that unless consent rights are otherwise expressly set forth in this Plan, each
of the documents in the Plan Supplement (whether or not set forth above), including any alteration,
restatement, modification, or replacement thereto, shall be in form and substance reasonably
acceptable to the Debtors and Plan Sponsor or as otherwise required by the RSA.

1.91    “Priority Non-Tax Claim” means any Claim, other than an Administrative Expense Claim,
a Professional Fee Claim or a Priority Tax Claim, entitled to priority in payment as specified in
section 507(a) of the Bankruptcy Code.

1.92    “Priority Tax Claim” means any Claim of a Governmental Unit of the kind entitled to
priority in payment under sections 502(i) and 507(a)(8) of the Bankruptcy Code.

1.93   “Pro Rata Share” means, with respect to Allowed Claims or Interests, the proportion that
an Allowed Claim or Interest bears to the sum of all Allowed Claims or Interests within such Class.

1.94     “Professional Fee Claims” means an Administrative Expense Claim of a Professional
Person against the Debtors for compensation for services rendered or reimbursement of costs,
expenses or other charges and disbursements incurred during the period from the Petition Date up
to, and including, the Effective Date.

1.95    “Professional Persons” means all Persons retained by order of the Bankruptcy Court in
connection with the Chapter 11 Cases, pursuant to sections 327 or 328 of the Bankruptcy Code,
excluding any ordinary course professionals retained pursuant to an order of the Bankruptcy Court
or otherwise.

1.96   “Proof of Claim” means a proof of Claim filed against any of the Debtors in the Chapter
11 Cases.

1.97    “Released Parties” means (a) the Debtors, (b) the Non-Debtor Subsidiaries, (c) the
Reorganized Debtors, (d) the Plan Sponsor, (e) the DIP Lender, (f) the DIP Agent, and (g) for each
of the foregoing Entities in (a) through (f), each such Entity’s (and each such Entity’s current and
former affiliates’ and subsidiaries’) predecessors, successors and assigns, current and former
equity holders (regardless of whether such interests are held directly or indirectly), directors and
officers (and any professionals for such directors and officers, in their capacity as such), managers,
principals, stockholders, shareholders, members, employees, agents, advisory board members,
financial advisors, partners, attorneys, accountants, managed accounts or funds, management
companies, fund advisors, investment bankers, consultants, representatives, and other
professionals, each in their capacity as such; provided, however, that a holder of an Existing HIT
Common Equity Interest, in such capacity, shall not be a Released Party.

1.98    “Releasing Parties” means collectively and solely in their capacity as such, (a) each
Released Party, and (b) as to each of the foregoing Entities, each such Entity’s (and each such
Entity’s current and former affiliates’ and subsidiaries’) predecessors, successors and assigns,
current and former equity holders (regardless of whether such interests are held directly or


                                                 11
             Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 119 of 240




indirectly), directors and officers (and any professionals for such directors and officers, in their
capacity as such), managers, principals, stockholders, shareholders, members, employees, agents,
advisory board members, financial advisors, partners, attorneys, accountants, managed accounts
or funds, management companies, fund advisors, investment bankers, consultants, representatives,
and other professionals; provided that the current or former directors, officers, managers, and
employees of the Debtors shall not grant releases against the Debtors or Reorganized Debtors with
respect to the Indemnification Agreements and Employee Arrangements; provided further,
however, that a holder of an Existing HIT Common Equity Interest, in such capacity, shall not be
a Releasing Party.

1.99    “Reorganized ______” means, as the context requires, HIT, HITOP, and the Debtors, on
and after the Effective Date, after giving effect to the transactions occurring on the Effective Date
in accordance with this Plan.

1.100  “Restructuring Expenses” shall refer to the expenses as described in Section 3(d) of the
Restructuring Support Agreement.

1.101  “Restructuring Support Agreement” or “RSA” means that certain Restructuring Support
Agreement, to be entered into by and among the Debtors and the Plan Sponsor (as may be amended,
supplemented, or otherwise modified from time to time in accordance with its terms), which
provides for, among other things, the implementation and execution of the Restructuring
Transactions (as defined in Section 7.12 of this Plan).

1.102   “Schedule of Rejected Contracts and Leases” means, if filed, a schedule of the contracts
and leases to be rejected by the Debtors pursuant to section 365 of the Bankruptcy Code and
Article X hereof. The Schedule of Rejected Contracts and Leases shall be filed as part of the Plan
Supplement and may be amended from time to time until the Effective Date, and shall be
reasonably acceptable to the Debtors and the Plan Sponsor.

1.103   “Schedules” means, if filed with the Bankruptcy Court, the Debtors’ schedules of assets
and liabilities and statements of financial affairs, as amended or supplemented from time to time.

1.104   “Secured Claim” means a Claim (a) that is secured by a valid, perfected, and enforceable
Lien on Collateral, to the extent of the value of the Claim holder’s interest in such Collateral as of
the Confirmation Date or (b) to the extent that the holder thereof has a valid right of setoff pursuant
to section 553 of the Bankruptcy Code.

1.105   “Securities Act” means the Securities Act of 1933, as amended.

1.106   “Securities Laws” means, collectively, the Exchange Act and Securities Act.

1.107  “Unexpired Lease” means a lease of nonresidential real property to which one or more of
the Debtors is a party that is subject to assumption or rejection under section 365 of the Bankruptcy
Code.

1.108   “Unimpaired” means any Claim or Interest in any Class that is not Impaired.




                                                  12
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 120 of 240




1.109   “Unsecured Priority Claims” means, collectively, the Priority Non-Tax Claims and the
Priority Tax Claims.

1.110   “U.S. Trustee” means the United States Trustee for Region 3.

1.111  “U.S. Trustee Fees” means fees arising under 28 U.S.C. § 1930(a)(6) and, to the extent
applicable, accrued interest thereon arising under 31 U.S.C. § 3717.

1.112   “Voting Class” means Class 5.

               B.      Interpretation; Application of Definitions and Rules of Construction.

                    1. General.

                Unless otherwise specified, all section, exhibit, article, or schedule references in
this Plan are references to the respective section, exhibit, article, or schedule of or to this Plan.
The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import refer to
this Plan as a whole and not to any particular article, section, subsection, or clause contained
therein. Any term that is not otherwise defined herein, but that is used in the Bankruptcy Code or
the Bankruptcy Rules, shall have the meaning given to that term in the Bankruptcy Code or the
Bankruptcy Rules, as applicable. The rules of construction contained in section 102 of the
Bankruptcy Code shall apply to the construction of this Plan. The captions and headings in this
Plan are for convenience of reference only and shall not limit or otherwise affect the provisions
hereof. Any reference to an entity as a holder of a Claim or Interest includes that entity’s
successors and assigns. Any reference in the Plan to a contract, instrument, release, indenture, or
other agreement or document being in a particular form or on particular terms and conditions
means that such document shall be substantially in such form or substantially on such terms and
conditions. Any reference in the Plan to an existing document or exhibit filed or to be filed means
such document or exhibit as it may have been or may be amended, modified, or supplemented. In
the appropriate context, each term, whether stated in the singular or the plural, shall include both
the singular and the plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, feminine, and the neuter gender. “$” or “dollars” means Dollars in lawful
currency of the United States of America.

                    2. Rule of “Contra Proferentum” Not Applicable.

               This Plan is the product of extensive negotiations between and among, inter alia,
the Debtors the Plan Sponsor and certain other creditors and constituencies. Each of the foregoing
was represented by independent counsel of their choice who either (i) participated in the
formulation and documentation of or (ii) was afforded the opportunity to review and provide
comments on, the Plan, the Disclosure Statement, and the documents ancillary thereto.
Accordingly, unless explicitly stated otherwise, the general rule of contract construction known as
“contra proferentum” shall not apply to the construction or interpretation of any provision of this
Plan, the Disclosure Statement, or any exhibit, schedule, contract, instrument, release, or other
document generated in connection therewith as concerns such parties identified above.

               C.      RSA; Consent Rights Required.



                                                 13
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 121 of 240




         Notwithstanding anything herein to the contrary, so long as the RSA has not been
terminated in accordance with its terms, any and all consents and approval rights of the respective
parties as set forth in the RSA with respect to (i) the form and substance of this Plan, (ii) the
documents to be filed as part of the Plan Supplement, (iii) the other Plan Documents, (iv) any other
orders or documents referenced herein or otherwise to be executed in connection with the
transactions contemplated hereunder, and/or (v) any other Definitive Documents (as defined in the
RSA), including, in each case, any amendments, restatements, supplements, or other modifications
thereto, and any consents, waivers, or other deviations under or from any such documents, shall
be expressly incorporated herein by this reference and fully enforceable as if stated in full herein;
provided, however (as stated above) the terms of the Confirmation Order and then the Plan control
if there is any inconsistency or ambiguity.

               D.      Appendices and Plan Documents.

               All Plan Documents and appendices to the Plan are incorporated into the Plan by
reference and are a part of the Plan as if set forth in full herein. The documents contained in the
exhibits and Plan Supplement shall be approved by the Bankruptcy Court pursuant to the
Confirmation Order. Holders of Claims and Interests and any other party in interest may review
the Plan Documents by accessing the Claims and Noticing Agent’s website at
http://dm.epiq11.com/HospitalityInvestorsTrust or emailing HITREITinfo@epiqglobal.com.

                                          ARTICLE II.

              CERTAIN INTER-CREDITOR AND INTER-DEBTOR ISSUES

            2.1.       Settlement of Certain Inter-Creditor Issues.

                Pursuant to section 1129 of the Bankruptcy Code, and in consideration for the
distributions and other benefits provided under the Plan, the treatment of Claims and Interests
under this Plan represents, among other things, the settlement and compromise of certain potential
inter-creditor claims and disputes.

            2.2.       Intercompany Claims and Intercompany Interests.

               (a)     Intercompany Claims.

                Notwithstanding anything to the contrary herein, on the Effective Date, any and all
Intercompany Claims shall be reinstated and otherwise survive the Debtors’ restructuring by virtue
of such Intercompany Claims being left Unimpaired. To the extent any such Intercompany Claim
is reinstated, or otherwise adjusted (including by contribution, distribution in exchange for new
debt or equity, or otherwise), paid, or continued as of the Effective Date, any such transaction may
be effected on or after the Effective Date without any further action by the Bankruptcy Court, act




                                                 14
             Case 21-10831-CTG           Doc 8     Filed 05/19/21     Page 122 of 240




or action under applicable law, regulation, order or rule or the vote, consent, authorization or
approval of any Person.

               (b)     Intercompany Interests.

               Notwithstanding anything to the contrary herein, on or after the Effective Date, any
and all Intercompany Interests shall be reinstated.

                                           ARTICLE III.

                 DIP CLAIMS, ADMINISTRATIVE EXPENSE CLAIMS,
                PROFESSIONAL FEE CLAIMS, AND U.S. TRUSTEE FEES

                All Claims and Interests, except DIP Claims, Administrative Expense Claims,
Professional Fee Claims, and U.S. Trustee Fees, are placed in the Classes set forth in Article IV
below. In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Expense
Claims (including DIP Claims), Professional Fee Claims, and U.S. Trustee Fees have not been
classified, and the holders thereof are not entitled to vote on this Plan. A Claim or Interest is placed
in a particular Class only to the extent that such Claim or Interest falls within the description of
that Class and is classified in other Classes to the extent that any portion of the Claim or Interest
falls within the description of such other Classes.

               A Claim or Interest is placed in a particular Class for all purposes, including voting,
confirmation, and distribution under this Plan and under sections 1122 and 1123(a)(1) of the
Bankruptcy Code. However, a Claim or Interest is placed in a particular Class for the purpose of
receiving Plan Distributions only to the extent that such Claim or Interest is an Allowed Claim or
an Allowed Interest and has not been paid, released or otherwise settled prior to the Effective Date.

             3.1.      DIP Claims.

               The DIP Claims shall be Allowed in the full amount due and owing under the DIP
Credit Agreement and the other DIP Loan Documents. Pursuant to the Restructuring Support
Agreement, the DIP Lender has agreed to convert its DIP Claims into its Pro Rata Share, together
with the holders of Existing Preferred Equity Interests, of 100% of the New HIT Common Equity
Interests.

                 Upon the distribution of Plan Consideration to the holder of the DIP Claims, all
Liens and security interests granted to the DIP Agent to secure the DIP Claims shall be deemed
cancelled and shall be of no further force and effect, and the Allowed DIP Claims shall be deemed
to be fully satisfied, settled, released, and discharged.

             3.2.      Administrative Expense Claims.

               Except with respect to Allowed Administrative Expense Claims that are
Professional Fee Claims, to the extent that a holder of an Allowed Administrative Expense Claim
(including a claim arising under section 503(b)(9) of the Bankruptcy Code that has not been paid
pursuant to a motion filed in accordance with the Bankruptcy Code), together with the Debtors



                                                  15
            Case 21-10831-CTG          Doc 8      Filed 05/19/21    Page 123 of 240




and the Plan Sponsor, agrees to a less favorable treatment, each holder of an Allowed
Administrative Expense Claim shall be paid in full in Cash on the later of (a) the Effective Date
or (b) the date such Allowed Administrative Expense Claim becomes due and payable in
accordance with its terms (or as soon thereafter as is practicable); provided, however, that Allowed
Administrative Expense Claims that arise in the ordinary course of the Debtors’ business,
including administrative claims arising from or with respect to the sale of goods or services on or
after the Petition Date and the Debtors’ Executory Contracts and Unexpired Leases, shall be paid
in the ordinary course of business in accordance with the terms and subject to the conditions of
any agreements governing, instruments evidencing, or other documents relating to, such
transactions, without further action by the holders of such Administrative Expense Claims or
further approval by the Bankruptcy Court.

            3.3.       Professional Fee Claims.

               Except to the extent that the applicable holder of an Allowed Professional Fee
Claim agrees to a less favorable treatment, together with the Debtors and the Plan Sponsor, each
holder of a Professional Fee Claim shall be paid in full in Cash pursuant to this Section 3.3.

               (a)     Fee Applications

                All Entities seeking an award by the Bankruptcy Court of Professional Fee Claims
shall file and serve on counsel for the Reorganized Debtors, the U.S. Trustee, counsel for the DIP
Lender, and such other Entities who are designated by the Bankruptcy Rules, the Confirmation
Order, or other order of the Court, on or before the date that is forty-five (45) days after the
Effective Date, their respective final applications for allowance of compensation for services
rendered and reimbursement of expenses incurred from the Petition Date through the Effective
Date. Objections to any Professional Fee Claims must be filed and served on counsel for the
Reorganized Debtors, counsel for the DIP Lender, and the requesting party no later than twenty-
one (21) calendar days after the filing of the final applications for compensation or reimbursement
(unless otherwise agreed by the party requesting compensation of a Professional Fee Claim).

               (b)     Post-Effective Date Fees

               Upon the Effective Date, any requirement that Professional Persons comply with
sections 327 through 331 of the Bankruptcy Code in seeking retention or compensation for services
rendered after such date shall terminate, and the Debtors may employ and pay all Professional
Persons without any further notice to, action by or order or approval of the Bankruptcy Court or
any other party.

               (c)     Fee Escrow Account

                On or after the Effective Date, the Debtors shall establish and fund the Fee Escrow
Account. The Debtors shall fund the Fee Escrow Account with Cash equal to the Debtors’ good
faith estimate of the Allowed Professional Fee Claims (subject to the DIP Budget (as defined in
the Interim DIP Order and Final DIP Order)). Funds held in the Fee Escrow Account shall not be
considered property of the Debtors’ Estates or property of the Debtors, but shall revert to the
Debtors only after all Allowed Professional Fee Claims have been paid in full. Fees owing to the


                                                  16
              Case 21-10831-CTG       Doc 8      Filed 05/19/21    Page 124 of 240




applicable holder of an Allowed Professional Fee Claim shall be paid in Cash to such holder from
funds held in the Fee Escrow Account when such Claims are Allowed by an order of the
Bankruptcy Court or authorized to be paid under a Final Order authorizing compensation of
Professional Persons; provided, that the Debtors’ obligations with respect to Allowed Professional
Fee Claims shall not be limited by nor deemed limited to the balance of funds held in the Fee
Escrow Account. To the extent that funds held in the Fee Escrow Account are insufficient to
satisfy the amount of accrued Allowed Professional Fee Claims, each holder of an Allowed
Professional Fee Claim shall have an Allowed Administrative Expense Claim for any such
deficiency, which shall be satisfied in accordance with this Section 3.3 of this Plan. The Fee
Escrow Account shall be free and clear of all Liens, Claims, and encumbrances other than the
residual interests of the Reorganized Debtors as set forth herein.

              3.4.     U.S. Trustee Fees.

              The Debtors shall pay all outstanding U.S. Trustee Fees on an ongoing basis on the
date such U.S. Trustee Fees become due, until such time as a final decree is entered closing the
Chapter 11 Cases, the Chapter 11 Cases are converted or dismissed, or the Bankruptcy Court orders
otherwise.

                                         ARTICLE IV.

                     CLASSIFICATION OF CLAIMS AND INTERESTS

              4.1.     Classification of Claims and Interests.

               The following table designates the Classes of Claims against and Interests in the
Debtors, and specifies which Classes are: (a) Impaired or Unimpaired by this Plan; (b) entitled to
vote to accept or reject this Plan in accordance with section 1126 of the Bankruptcy Code; and
(c) presumed to accept or reject this Plan.

           Class                   Designation              Impairment        Entitled to Vote
    Class 1                Secured Claims                      No             No (Presumed to
                                                                                  accept)
    Class 2                Unsecured Priority Claims              No          No (Presumed to
                                                                                  accept)
    Class 3                General Unsecured Claims               No          No (Presumed to
                                                                                  accept)
    Class 4                Intercompany Claims                    No          No (Presumed to
                                                                                  accept)
                Class 5A   Existing HIT Preferred                 Yes               Yes
    Class 5                Interests
                Class 5B   Existing HITOP Preferred               Yes               Yes
                           Interests
    Class 6                Existing HIT Common                    Yes         No (Presumed to
                           Equity Interests                                        reject)
    Class 7                Intercompany Interests                 No          No (Presumed to
                                                                                  accept)


                                               17
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 125 of 240




                If a controversy arises regarding whether any Claim or Interest is properly classified
under the Plan, the Bankruptcy Court shall, upon proper motion and notice, determine such
controversy at the Combined Hearing. If the Bankruptcy Court finds that the classification of any
Claim or Interest is improper, then such Claim or Interest shall be reclassified and the Ballot
previously cast by the holder of such Claim or Interest shall be counted in, and the Claim or Interest
shall receive the treatment prescribed in, the Class in which the Bankruptcy Court determines such
Claim or Interest should have been classified, without the necessity of resoliciting any votes on
the Plan.

            4.2.       Unimpaired Classes of Claims and Interests.

               The following Classes of Claims are Unimpaired and, therefore, presumed to have
accepted this Plan and are not entitled to vote on this Plan under section 1126(f) of the Bankruptcy
Code:

               (a)     Class 1: Class 1 consists of all Secured Claims.

               (b)     Class 2: Class 2 consists of all Unsecured Priority Claims.

               (c)     Class 3: Class 3 consists of all General Unsecured Claims.

               (d)     Class 4: Class 4 consists of all Intercompany Claims.

               (e)     Class 7: Class 7 consists of all Intercompany Interests.

            4.3.       Impaired Classes of Claims and Interests.

               The following Class of Interests is Impaired and entitled to vote on this Plan:

              (a)    Class 5: Class 5 consists of all Existing Preferred Equity Interests in Class
5A (Existing HIT Preferred Interests), and Class 5B (Existing HITOP Preferred Interests).

                The following Class of Interests is Impaired and deemed to have rejected this Plan
and, therefore, is not entitled to vote on this Plan under section 1126(g) of the Bankruptcy Code:

               (b)     Class 6: Class 6 consists of all Existing HIT Common Equity Interests.

            4.4.       Separate Classification of Secured Claims.

               Although all Secured Claims have been placed in one Class for purposes of
nomenclature, each Secured Claim, to the extent secured by a Lien on Collateral different than that
securing any additional Secured Claims, shall be treated as being in a separate sub-Class for the
purpose of receiving Plan Distributions.




                                                 18
             Case 21-10831-CTG           Doc 8     Filed 05/19/21     Page 126 of 240




                                             ARTICLE V.

                         TREATMENT OF CLAIMS AND INTERESTS

             5.1.      Secured Claims (Class 1).

                (a)      Treatment: On the Effective Date or as soon as reasonably practicable
thereafter in the ordinary course of business, except to the extent that a holder of a Secured Claim
already has been paid during the Chapter 11 Cases or such holder, together with the Debtors, agrees
to a less favorable treatment, in full and final satisfaction, settlement, release, and discharge of and
in exchange for each Allowed Secured Claim, each holder of an Allowed Secured Claim shall
receive, at the sole option of the Debtors with the consent of the Plan Sponsor, either (i) payment
in full, in Cash, of the unpaid portion of its Allowed Secured Claim, (ii) delivery of the Collateral
securing such Allowed Secured Claim, or (iii) other treatment such that the Secured Claim shall
be rendered Unimpaired pursuant to section 1124 of the Bankruptcy Code.

                (b)    Voting: Class 1 is Unimpaired, and the holders of Allowed Secured Claims
are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code. Therefore, holders of Allowed Secured Claims are not entitled to vote to accept or reject
the Plan, and the votes of such holders will not be solicited.

             5.2.      Unsecured Priority Claims (Class 2).

                (a)     Treatment: On the Effective Date or as soon as reasonably practicable
thereafter in the ordinary course of business, except to the extent that a holder of an Allowed
Unsecured Priority Claim already has been paid during the Chapter 11 Cases or such holder,
together with the Debtors, agrees to a less favorable treatment, in full and final satisfaction,
settlement, release, and discharge of and in exchange for each Allowed Unsecured Priority Claim,
each holder of an Allowed Unsecured Priority Claim shall receive payment in full in Cash or as
otherwise provided in the Bankruptcy Code. Any ad valorem taxes and other taxes/fees will be
extended to maximum statutory periods under, inter alia, 11 U.S.C. § 1129(a)(9)(C). Holders of
such Claims will be rendered Unimpaired and as such will be deemed to have accepted the Plan
and will not be entitled to vote.

               (b)      Voting: Class 2 is Unimpaired, and the holders of Allowed Unsecured
Priority Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f)
of the Bankruptcy Code. Therefore, holders of Allowed Unsecured Priority Claims are not entitled
to vote to accept or reject the Plan, and the votes of such holders will not be solicited.

             5.3.      General Unsecured Claims (Class 3).

               (a)     Treatment: On or as soon as reasonably practicable after the Effective Date,
except to the extent that a holder of an Allowed General Unsecured Claim, together with the
Debtors, agrees to a less favorable treatment, in full and final satisfaction, settlement, release, and
discharge of, and in exchange for each Allowed General Unsecured Claim, each holder of an
Allowed General Unsecured Claim shall (i) have its Allowed General Unsecured Claim reinstated,
and paid in full, on the later to occur of the Effective Date or when such Allowed General
Unsecured Claim becomes due in the ordinary course of the Debtors’ or Reorganized Debtors’


                                                  19
              Case 21-10831-CTG       Doc 8     Filed 05/19/21     Page 127 of 240




business operations or (ii) have its Allowed General Unsecured Claim otherwise rendered
Unimpaired pursuant to section 1124 of the Bankruptcy Code.

               (b)      Voting: Class 3 is Unimpaired, and the holders of Allowed General
Unsecured Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f)
of the Bankruptcy Code. Therefore, holders of Allowed General Unsecured Claims are not entitled
to vote to accept or reject the Plan, and the votes of such holders will not be solicited.

              5.4.    Intercompany Claims (Class 4).

                (a)   Treatment: On the Effective Date, Allowed Intercompany Claims shall be
reinstated.

                (b)     Voting: Class 4 is Unimpaired, and the holders of Allowed Intercompany
Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. Therefore, holders of Allowed Intercompany Claims are not entitled to vote to
accept or reject the Plan, and the votes of such holders will not be solicited.

              5.5.    Existing Preferred Equity Interests (Class 5).

                (a)   Existing HIT Preferred Interests (Class 5A).

                      (i)    Treatment: On the Effective Date, all outstanding shares, units, and
                             interests (and rights, warrants, options, or other interests to acquire
                             shares and interests) of the Existing HIT Preferred Interests will be
                             extinguished in exchange for each holder’s Pro Rata Share, together
                             with the holders of DIP Claims (exclusive, for the avoidance of
                             doubt, of Claims in respect of the DIP Facility Undrawn Amount)
                             and Class 5B Interests, of 100% of the New HIT Common Equity
                             Interests issued on the Effective Date.

                      (ii)   Voting: Class 5A is Impaired, and the holders of Allowed Existing
                             HIT Preferred Interests will be entitled to vote to accept or reject the
                             Plan.

                (b)   Existing HITOP Preferred Interests (Class 5B).

                      (i)    Treatment: On the Effective Date, (x) 98% of the outstanding
                             shares, units, and interests (and rights, warrants, options, or other
                             interests to acquire shares and interests) of the Existing HITOP
                             Preferred Interests will be transferred to HIT in exchange for each
                             holder’s Pro Rata Share, together with the holders of DIP Claims
                             (exclusive, for the avoidance of doubt, of Claims in respect of the
                             DIP Facility Undrawn Amount) and Class 5A Interests, of 100% of
                             the New HIT Common Equity Interests issued on the Effective Date
                             and (y) 2% of the outstanding shares, units, and interests (and rights,
                             warrants, options, or other interests to acquire shares and interests)
                             of the Existing HITOP Preferred Interests will be canceled in


                                               20
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 128 of 240




                               exchange for each holder’s Pro Rata Share of 2% of New HITOP
                               Interests.

                       (ii)    Voting: Class 5B is Impaired, and the holders of Allowed Existing
                               HITOP Preferred Interests will be entitled to vote to accept or reject
                               the Plan.

            5.6.       Existing HIT Common Equity Interests (Class 6).

               (a)     Treatment: On the Effective Date, the Allowed Existing HIT Common
Equity Interests shall be cancelled, extinguished and discharged in exchange for each holder
receiving one CVR in respect of each share of the Allowed Existing HIT Common Equity Interests
outstanding immediately prior to the Effective Date and such holders shall be automatically
deemed to have accepted the terms of the CVR Agreement and to be a party thereto, in each case
in accordance with the terms of the CVR Agreement.

                      Notwithstanding the foregoing, the Plan Sponsor has agreed that, on the
Effective Date, any Existing HIT Common Equity Interests held by the Plan Sponsor shall be
deemed to be fully vested, and shall not entitle the Plan Sponsor to any distributions of CVRs.

               (b)   Voting: Class 6 is Impaired. Each holder of the Allowed Existing HIT
Common Equity Interests will be conclusively deemed to have rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code and will not be entitled to vote to accept or reject the Plan.

            5.7.       Intercompany Interests (Class 7).

               (a)     Treatment: On the Effective Date, the Allowed Intercompany Interests will
be retained by the existing holders.

                (b)    Voting: Class 7 is Unimpaired, and the holders of Allowed Intercompany
Interests are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. In addition, there are no non-insider claimants in Class 7 to solicit. Therefore,
holders of Allowed Intercompany Interests are not entitled to vote to accept or reject the Plan, and
the votes of such holders will not be solicited.

                                          ARTICLE VI.

                         ACCEPTANCE OR REJECTION OF
                     THE PLAN; EFFECT OF REJECTION BY ONE
                    OR MORE CLASSES OF CLAIMS OR INTERESTS

            6.1.       Class Acceptance Requirement.

               A Class of Claims that is Impaired under the Plan shall have accepted the Plan if it
is accepted by at least two-thirds (2/3) in dollar amount and more than one-half (1/2) in number of
holders of the Allowed Claims in such Class that have voted on the Plan. A Class of Interests that
is Impaired under the Plan shall have accepted the Plan if it is accepted by holders of at least two-
thirds in amount of such Interests that have voted on the Plan.


                                                 21
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 129 of 240




            6.2.       Tabulation of Votes on a Non-Consolidated Basis.

               All votes on the Plan shall be tabulated on a non-consolidated basis by Class and
by Debtor for the purpose of determining whether the Plan satisfies sections 1129(a)(8) and/or (10)
of the Bankruptcy Code.

         6.3.          Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code or
    “Cramdown.”

                Because Class 6 is deemed to have rejected this Plan, the Debtors will request
confirmation of this Plan, as it may be modified or amended from time to time, under section
1129(b) of the Bankruptcy Code with respect to such Class. Subject to Sections 14.5 and 14.7 of
this Plan, the Debtors reserve the right (i) to suspend, revoke or withdraw this Plan, (ii) to alter,
amend, or modify this Plan, or, (iii) to alter, amend, modify, revoke, or withdraw any Plan
Document, to satisfy the requirements of section 1129(b) of the Bankruptcy Code, if necessary, in
each case of clauses (i)–(iii) only upon the prior written consent of the Plan Sponsor in accordance
with the RSA.



            6.4.       Confirmation of All Cases.

                Except as otherwise specified herein, the Plan shall not be deemed to have been
confirmed unless and until the Plan has been confirmed as to each of the Debtors; provided,
however, that the Debtors, with the prior written consent of the Plan Sponsor, may at any time
waive this Section 6.4.

                                          ARTICLE VII.

                              MEANS FOR IMPLEMENTATION

            7.1.       Non-Substantive Consolidation.

                 The Plan is a joint plan that does not provide for substantive consolidation of the
Debtors’ Estates, and on the Effective Date, the Debtors’ Estates shall not be deemed to be
substantively consolidated for purposes hereof. Except as specifically set forth herein, nothing in
this Plan shall constitute or be deemed to constitute an admission that any one of the Debtors is
subject to or liable for any claim against any other Debtor. Additionally, claimants holding Claims
and Interests against multiple Debtors, to the extent Allowed in each Debtor’s Chapter 11 Case,
will be treated as holding a separate Claim or separate Interest, as applicable, against each Debtor’s
Estate; provided, however, that no holder of an Allowed Claim shall be entitled to receive more
than payment in full of such Allowed Claim.

          7.2.      Continued Corporate Existence, Vesting of Assets in the Reorganized
    Debtors, and Assumption of the Indemnification Agreements.

             (a)    Except as otherwise provided in the Plan or any agreement, instrument, or
other document incorporated in the Plan or the Plan Supplement (including the Restructuring


                                                 22
             Case 21-10831-CTG           Doc 8     Filed 05/19/21      Page 130 of 240




Transactions (defined below)), on the Effective Date, each Debtor shall continue to exist after the
Effective Date as a separate corporation, limited liability company, limited partnership, or other
form of entity, as the case may be, with all the powers of a corporation, limited liability company,
limited partnership, or other form of entity, as the case may be, pursuant to the applicable law in
the jurisdiction in which each applicable Debtor is incorporated or formed and pursuant to the
respective charter and by-laws (or other analogous formation documents) in effect before the
Effective Date, except to the extent such charter or bylaws (or other analogous formation
documents) is amended by the Plan, the Amended Constituent Documents, or otherwise, and to
the extent any such document is amended, such document is deemed to be amended pursuant to
the Plan and will be effective without any further action or approval (other than any requisite
filings required under applicable state or federal law).

                (b)     Except as otherwise provided in this Plan, on and after the Effective Date,
all property of the Debtors’ Estates, wherever located, including, without limitation, all claims,
rights, Causes of Action, tax attributes (including, without limitation, net operating losses) and
rights in respect thereof, and any property, wherever located, and whether acquired by the Debtors
under or in connection with this Plan or otherwise, shall vest in the Reorganized Debtors free and
clear of all Claims, Liens, charges, other encumbrances and Interests. On and after the Effective
Date, the Reorganized Debtors may operate their business and may use, acquire and dispose of
property, wherever located, and prosecute, compromise or settle any Claims (including any
Administrative Expense Claims) and Causes of Action without supervision of or approval by the
Bankruptcy Court and free and clear of any restrictions of the Bankruptcy Code or the Bankruptcy
Rules other than restrictions expressly imposed by this Plan or the Confirmation Order. Without
limiting the foregoing, the Reorganized Debtors may pay the charges that each incurs on or after
the Effective Date for Professional Persons’ fees, disbursements, expenses or related support
services without application to the Bankruptcy Court.

               (c)      On the Effective Date, the Reorganized Debtors shall assume the
Indemnifications Agreements. The Indemnification Agreements shall (a) remain in full force and
effect on and after the Effective Date and (b) not be modified, reduced, or discharged without the
consent of the beneficiaries thereof.

             7.3.       Compromise of Controversies.

         Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and as
consideration for the distributions and other benefits provided under the Plan, the provisions of the
Plan constitute a good-faith compromise and settlement of all Claims and controversies resolved
under the Plan, and the entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval of such compromise and settlement under Bankruptcy Rule 9019, and the Bankruptcy
Court’s findings shall constitute its determination that such compromises and settlements are
within the range of reasonableness, in the best interests of the Debtors, their Estates, their creditors,
and other parties in interest, and fair and equitable. Each provision of the Plan constitutes a part
of this settlement that is non-severable from the remaining terms of the Plan.




                                                   23
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 131 of 240




            7.4.       Sources of Cash for Plan Distribution.

              Except as otherwise provided in the Plan or Confirmation Order, all Cash required
for the payments to be made hereunder shall be obtained from the Debtors’ and the Reorganized
Debtors’ operations, Cash balances, including Cash provided under the DIP Facility, and the Exit
Facility.

            7.5.       Restructuring Expenses.

                To the extent not otherwise paid, the Debtors or the Reorganized Debtors, as
applicable, shall promptly pay outstanding and invoiced Restructuring Expenses as follows: (a) on
the Effective Date, Restructuring Expenses incurred during the period prior to the Effective Date
to the extent invoiced to the Debtors at least one (1) day in advance of the Effective Date and
(b) after the Effective Date, any unpaid Restructuring Expenses within ten (10) Business Days of
receiving an invoice; provided, that such Restructuring Expenses shall be paid in accordance with
the terms of any applicable engagement letters or other contractual arrangements without the
requirement for the filing of retention applications, fee applications, or any other applications in
the Chapter 11 Cases, and without any requirement for further notice or Bankruptcy Court review
or approval, except as otherwise provided in Section 3.3 hereof with respect to Professional Fee
Claims.

            7.6.       Corporate Action.

                (a)     On the Effective Date, and subject to Section 7.13 hereof, all actions
contemplated by the Plan shall be deemed authorized and approved by the Bankruptcy Court in all
respects. Among other things, on the Effective Date, the following transactions shall be deemed
to have occurred at 11:59 P.M. Eastern Time and shall occur in the sequence described herein:
(i) Reorganized HIT shall issue to the holders of DIP Claims the New HIT Common Equity
Interests described in Section 3.1 of the Plan, (ii) Reorganized HIT shall issue to the holders of
Existing Preferred Equity Interests the New HIT Common Equity Interests described in Section
5.5 of the Plan, which collectively with the New HIT Common Equity Interests exchanged for the
DIP Claims, shall constitute 100% of the New HIT Common Equity Interests issued on the
Effective Date; (iii) Reorganized HIT shall retain its existing Interests in HITOP; (iv) the Existing
HITOP Preferred Interest received by HIT pursuant to Section 5.5(b)(i)(x) of the Plan shall be
contributed to HITOP in exchange for 98% of New HITOP Interests issued on the Effective Date;
(v) the Existing HITOP Preferred Interests described in Section 5.5(b)(i)(y) of the Plan shall be
exchanged for 2% of New HITOP Interests issued on the Effective Date; (vi) Reorganized HIT
shall enter into the CVR Agreement, entitling each holder of Existing HIT Common Equity
Interests to one CVR for each share of Allowed Existing HIT Common Equity Interests held by
such holder pursuant to Section 5.6 of the Plan, and the CVRs shall be deemed to be issued in
accordance with the terms of the CVR Agreement; and (vii) the Reorganized Debtors shall enter
into the Exit Facility provided by the Exit Facility Lender pursuant to the terms of the Exit Facility
Agreement.

                (b)    Upon the Effective Date, all matters provided for in the Plan involving the
corporate or limited partnership structure of the Reorganized Debtors, and any corporate or limited
partnership action required by or of the Debtors or the Reorganized Debtors in connection with


                                                 24
            Case 21-10831-CTG           Doc 8    Filed 05/19/21     Page 132 of 240




the Plan shall be deemed to have occurred and shall be in effect, without any requirement of further
action by the security holders (upon whom the same shall be binding), directors, general partners,
managers, or officers of the Debtors or Reorganized Debtors. On or (as applicable) before the
Effective Date, the appropriate officers, general partners, or managers of the Debtors or the
Reorganized Debtors, as applicable, shall be authorized and (as applicable) directed to issue,
execute, deliver, and perform or cause to be performed, the agreements, documents, securities, and
instruments contemplated by the Plan (or necessary or desirable to effectuate the Restructuring
Transactions) in the name of and on behalf of the Reorganized Debtors, including the Exit Facility
and any and all other agreements, documents, securities, and instruments relating to the foregoing,
to the extent not previously authorized by the Bankruptcy Court. These authorizations and
approvals shall be effective notwithstanding and without regard to any requirements under
non-bankruptcy law.

            7.7.       Exit Facility.

               (a)    On the Effective Date, the Reorganized Debtors shall enter into the Exit
Facility, which shall be in form and substance acceptable to the Debtors and the Exit Facility
Lender.

                (b)    The Confirmation Order shall constitute approval of the Exit Facility
(including the transactions contemplated thereby and all payments contemplated thereunder, all
actions to be taken, undertakings to be made, and obligations to be incurred and fees paid or to be
paid by the Reorganized Debtors in connection therewith), and authorization for the Reorganized
Debtors to enter into and perform under the Exit Facility Agreement and such other related
documents, and make such payment and any other payment in connection therewith as may be
required or appropriate.

               (c)    The Reorganized Debtors shall be authorized to execute, deliver, and enter
into and perform under the Exit Facility without the need for any further corporate or limited
partnership action and without further action by the holders of Claims or Interests.

            7.8.       Authorization and Issuance of New HIT Common Equity Interests.

               (a)    All existing Interests in HIT shall be cancelled as of the Effective Date and,
on the Effective Date, the Debtors or the Reorganized Debtors, as applicable, are authorized to
issue or cause to be issued and shall issue the New HIT Common Equity Interests to the Plan
Sponsor in accordance with the terms of the Plan and in the amounts determined by the Plan
Sponsor, each without the need for any further corporate action. All of the New HIT Common
Equity Interests, when so issued, shall be duly authorized, validly issued, fully paid, and non-
assessable.

                (b)     Upon the Effective Date, unless otherwise consented to by the Plan Sponsor,
(i) the New HIT Common Equity Interests shall not be registered under the Securities Laws, and
shall not be listed for public trading on any securities exchange, and (ii) none of the Reorganized
Debtors shall be a reporting company under the Exchange Act. Except as provided in the Plan or




                                                25
             Case 21-10831-CTG           Doc 8     Filed 05/19/21      Page 133 of 240




the Confirmation Order, the New HIT Common Equity Interests to be distributed under the Plan
shall be issued in the names of such holders or their nominees.

             7.9.       Exemption from Registration.

               (a)     The offer, issuance, and distribution of the New HIT Common Equity
Interests and New HITOP Interests shall be exempt, pursuant to section 1145 of the Bankruptcy
Code, if applicable, or any similar federal, state, or local law in reliance on section 4(a)(2) of the
Securities Act, or Regulation D promulgated thereunder, or such other exemption as may be
available, without further act or action by any Entity, from registration under (i) the Securities
Laws, as amended, and all rules and regulations promulgated thereunder, and (ii) any state or local
law requiring registration for the offer, issuance, or distribution of securities.

                (b)      The New HIT Common Equity Interests and New HITOP Interests shall be
issued without registration under the Securities Laws, as amended, or any similar federal, state, or
local law in reliance on available exemptions or section 1145 of the Bankruptcy Code and, if
applicable, shall be freely tradable by the recipients thereof, subject to: (i) the provisions of section
1145(b)(1) of the Bankruptcy Code relating to the definition of an underwriter in section 2(a)(11)
of the Securities Act; (ii) compliance with any rules and regulations of the Securities and Exchange
Commission, if any, applicable at the time of any future transfer of such securities or instruments;
and (iii) any applicable regulatory approval.

                (c)     Notwithstanding anything to the contrary in the Plan, no entity shall be
entitled to require a legal opinion regarding the validity of any transaction contemplated by the
Plan, including, for the avoidance of doubt, whether the New HIT Common Equity Interests, the
New HITOP Interests, and the shares thereof issued are exempt from registration, settlement, and
depository services.

             7.10.      Cancellation of Existing Securities and Agreements.

                 (a)     Except for the purpose of evidencing a right to a Plan Distribution under the
Plan and except as otherwise set forth in the Plan, including with respect to Executory Contracts
or Unexpired Leases that shall be assumed by the Debtors, on the Effective Date, all agreements,
instruments, and other documents evidencing any Existing Preferred Equity Interest, the Existing
HIT Common Equity Interests, or any other Interest (other than Intercompany Interests that are
not modified by the Plan) and any rights of any holder in respect thereof shall be deemed cancelled,
discharged, and of no force or effect and the obligations of the Debtors thereunder shall be deemed
fully satisfied, released, and discharged.

                (b)     Notwithstanding such cancellation and discharge, and subject to
Section 7.13 hereof, the Existing Preferred Equity Interests and the Existing HIT Common Equity
Interests, including any agreements related thereto, shall continue in effect solely to the extent
necessary to (i) allow the holders of Allowed Existing Preferred Equity Interests and Existing HIT
Common Equity Interests to receive Plan Distributions under the Plan, and (ii) allow the Debtors
or the Reorganized Debtors, as applicable, to make post-Effective Date Plan Distributions or take
such other action pursuant to the Plan on account of the Allowed Existing Preferred Equity
Interests and Allowed Existing HIT Common Equity Interests and to otherwise exercise their rights
and discharge their obligations relating to the interests of the holders of such Interests in


                                                   26
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 134 of 240




accordance with the Plan, provided that nothing in this section shall affect the discharge of Claims
and Interests pursuant to the Bankruptcy Code, the Confirmation Order, or the Plan or result in
any liability or expense to the Reorganized Debtors.

                (c)    Notwithstanding the foregoing, any provision in any document, instrument,
lease, or other agreement that causes or effectuates, or purports to cause or effectuate, a default,
termination, waiver, or other forfeiture of, or by, the Debtors of their interests, as a result of the
cancellations, terminations, satisfaction, releases, or discharges provided for in this section shall
be deemed null and void and shall be of no force and effect. Nothing contained herein shall be
deemed to cancel, terminate, release, or discharge the obligation of the Debtors or any of their
counterparties under any Executory Contract or Unexpired Lease to the extent such Executory
Contract or Unexpired Lease has been assumed by the Debtors pursuant to a Final Order of the
Bankruptcy Court or hereunder.

            7.11.      Officers and Board of Directors.

               (a)    To the extent then known and determined, the identities of the members of
the New Board, as applicable, and to the extent applicable, the officers of each Reorganized
Debtor, shall be disclosed at or prior to the Combined Hearing in accordance with section
1129(a)(5) of the Bankruptcy Code.

                (b)     Commencing on the Effective Date, each of the directors, managers, and
officers of each of the Reorganized Debtors shall be elected and serve pursuant to the terms of the
applicable organizational documents, including any Amended Constituent Documents, of such
Reorganized Debtor and may be replaced or removed in accordance with such organizational
documents.

            7.12.      Restructuring Transactions.

                  (a)    On or as soon as practicable after the Effective Date, the Reorganized
Debtors shall, subject to the consent of the Plan Sponsor, take such actions as may be or become
necessary or appropriate to effect any transaction described in, approved by, contemplated by, or
necessary to effectuate the Plan (collectively, the “Restructuring Transactions”), including (i) the
execution and delivery of appropriate agreements or other documents of merger, consolidation,
restructuring, financing, conversion, disposition, transfer, dissolution, or liquidation containing
terms that are consistent with the terms of the Plan and that satisfy the applicable requirements of
applicable law, (ii) the execution and delivery of appropriate instruments of transfer, assignment,
assumption, or delegation of any asset, property, right, liability, debt, or obligation on terms
consistent with the terms of the Plan and having other terms to which the applicable parties agree,
(iii) the filing of appropriate certificates or charters, formation, reincorporation, merger,
consolidation, conversion, or dissolution, (iv) the effective sale of the hotels from the Company to
the Plan Sponsor, by virtue of the issuance of the New HIT Common Equity Interests to the Plan
Sponsor as provided for pursuant to the Plan, (v) the issuance of the New HIT Common Equity
Interests and the New HITOP Interests, all of which shall be authorized and approved in all
respects in each case without further action being required under applicable law, regulation, order,
or rule, (vi) all other actions that the applicable Entities determine to be necessary or appropriate,
including (A) making filings or recordings that may be required by applicable law, subject, in each



                                                 27
             Case 21-10831-CTG           Doc 8     Filed 05/19/21      Page 135 of 240




case, to the organizational documents of the Reorganized Debtors, and (B) such other transactions
that may be required or necessary to effectuate any of the Restructuring Transactions in the most
tax-efficient manner, including mergers, consolidations, restructurings, conversions, dispositions,
transfers, formations, organizations, dissolutions or liquidations; and (vii) the execution, delivery,
and filing, if applicable, of the Exit Facility. The Restructuring Transactions may include a taxable
transfer of all or a portion of the Debtors’ assets or Entities to one or more newly-formed Entities
(or an affiliate or subsidiary of such Entity or Entities) formed and controlled by certain holders of
Claims against or Interests in the Debtors and, in such case, the New HIT Common Equity Interests
and New HITOP Interests to holders of DIP Claims and Existing Preferred Equity Interests
pursuant to the Plan may comprise stock (and/or other interests) of such Entity or Entities.

                (b)     Each officer, member of the board of directors, manager, or general partner
of the Debtors is (and each officer, member of the board, or manager of the Reorganized Debtors
shall be) authorized and directed to issue, execute, deliver, file, or record such contracts, securities,
instruments, releases, indentures, and other agreements or documents and take such actions as may
be necessary or appropriate to effectuate, implement, and further evidence the terms and conditions
of the Plan, the New HIT Common Equity Interests, the New HITOP Interests, and the CVRs
issued pursuant to the Plan, the CVR Agreement and any Restructuring Transaction in the name
of and on behalf of the Reorganized Debtors, all of which shall be authorized and approved in all
respects, in each case, without the need for any further approvals, authorization, consents, or any
further action required under applicable law, regulation, order, or rule (including, without
limitation, any action by the stockholders, directors, managers, or general partners of the Debtors
or the Reorganized Debtors) except for those expressly required pursuant to the Plan.

                (c)     On the Effective Date, or as soon thereafter as is reasonably practicable, the
Reorganized Debtors’ respective certificates of incorporation, bylaws, and Limited Partnership
Agreement (and other formation and constituent documents relating to limited partnerships) shall
be amended as may be required to be consistent with the provisions of the Plan, the New HIT
Common Equity Interests, the New HITOP Interests, and the documents related to the Exit
Facility, as applicable, and the Bankruptcy Code. Among other things, such amendments of the
Limited Partnership Agreement shall include the elimination of any rights of the holder of the
special general partnership interest in HITOP issued in accordance with the Limited Partnership
Agreement. The organizational documents, including the Amended Constituent Documents, for
the Reorganized Debtors shall, among other things: (i) authorize the issuance of the New HIT
Common Equity Interests, the New HITOP Interests, and the CVRs; and (ii) pursuant to and only
to the extent required by section 1123(a)(6) of the Bankruptcy Code, include a provision
prohibiting the issuance of non-voting Equity Securities.

                (d)      All matters provided for herein involving the corporate or limited
partnership structure of the Debtors or the Reorganized Debtors, to the extent applicable, or any
corporate, limited partnership, or related action required by the Debtors or the Reorganized
Debtors in connection herewith shall be deemed to have occurred and shall be in effect, without
any requirement of further action by the stockholders, members, directors, managers, general
partners, or officers of the Debtors or the Reorganized Debtors, and with like effect as though such




                                                   28
             Case 21-10831-CTG           Doc 8     Filed 05/19/21      Page 136 of 240




action had been taken unanimously by the stockholders, members, directors, managers, general
partners, or officers, as applicable, of the Debtors or the Reorganized Debtors.

             7.13.      Employee Matters.

             Subject to Article X of this Plan, on the Effective Date, the Reorganized Debtors
shall be deemed to have assumed all Employee Arrangements; provided, however, that the
Debtors’ Employee Arrangements with their senior management executives shall be assumed as
amended by the provisions contained in the Restructuring Support Agreement.

                 As of the Effective Date: (x) the Incentive Equity Plan is terminated; (y) all
Incentive Equity Awards outstanding as of immediately prior to the Effective Date are (i) in the
case of Incentive Equity Awards that are restricted shares of Existing HIT Common Equity
Interests, fully vested, and (ii) in the case of Incentive Equity Awards that are restricted stock units,
terminated and paid in the form of shares of Existing HIT Common Equity Interests (with each
restricted stock unit to be paid in the form of one Existing HIT Common Equity Interest, and with
restricted stock units subject to performance-based conditions to be paid assuming maximum
performance); and (z) all Existing HIT Common Equity Interests vested or paid under subclause
(y) are treated in accordance with Section 5.5(b) hereof. The termination of the Incentive Equity
Plan and all Incentive Equity Awards outstanding thereunder and the payment of the Incentive
Equity Awards are intended to comply with Section 409A of the Internal Revenue Code of 1986,
as amended and Treas. Reg. Section 1.409A-3(j)(4)(ix)(A) thereunder.

             7.14.      Release of Avoidance Actions.

                On the Effective Date, the Debtors, on behalf of themselves and their Estates, shall
release any and all Avoidance Actions and the Debtors and the Reorganized Debtors, and any of
their successors or assigns, and any Entity acting on behalf of the Debtors or the Reorganized
Debtors, shall be deemed to have waived the right to pursue any and all Avoidance Actions, except
for Avoidance Actions brought as counterclaims or defenses to claims asserted against the Debtors.

             7.15.      Closing of Chapter 11 Cases.

                 The Reorganized Debtors shall, promptly after the full administration of the
Chapter 11 Cases, file with the Bankruptcy Court all documents required by Bankruptcy Rule 3022
and any applicable order of the Bankruptcy Court to close the Chapter 11 Cases; provided, as of
the Effective Date, the Reorganized Debtors may submit an order to the Bankruptcy Court under
certification of counsel closing the Chapter 11 Case of Debtor HITOP and changing the caption of
the Chapter 11 Cases accordingly; provided, further, that all motions, contested matters, adversary
proceedings, and other matters may be heard and adjudicated in the Debtors’ Chapter 11 Case that
remains open regardless of whether the applicable matter is against HIT or HITOP. Nothing in
the Plan shall authorize the closing of any case effective as of a date that precedes the date any
such order is entered. Any request for retroactive relief shall be made on motion served on the
U.S. Trustee, and the Bankruptcy Court shall rule on such request after notice and a hearing. Upon
the filing of a motion to close the last Chapter 11 Case remaining open, the Reorganized Debtors
shall file a final report with respect to all of the Chapter 11 Cases pursuant to Local Rule 3022-
1(c).



                                                   29
             Case 21-10831-CTG          Doc 8      Filed 05/19/21    Page 137 of 240




            7.16.      Notice of Effective Date.

               On the Effective Date, the Debtors shall file a notice of the occurrence of the
Effective Date with the Bankruptcy Court.

            7.17.      Corporate and Other Action.

              (a)    On the Effective Date, the Amended Constituent Documents and any other
applicable amended and restated corporate or other organizational documents of the Debtors shall
be deemed authorized in all respects.

               (b)     Any action under the Plan to be taken by or required of the Debtors,
including, without limitation, the adoption or amendment of their charter and bylaws or certificate
of limited partnership and Limited Partnership Agreement, the issuance of securities and
instruments, the Exit Facility, or the selection of officers or directors, shall be authorized and
approved in all respects, without any requirement of further action by the Debtors’ equity holders,
holders of partnership interests, general partner, board of directors, or similar body, as applicable.

                (c)     The Debtors shall be authorized to execute, deliver, file, and record such
documents (including, without limitation, the Plan Documents), contracts, instruments, releases
and other agreements and take such other action as may be necessary to effectuate and further
evidence the terms and conditions of the Plan, without the necessity of any further Bankruptcy
Court, corporate, limited partnership, board of directors, member, general partner, or stockholder
approval or action. In addition, the selection of the Persons who will serve as the initial managers,
officers, and directors of the Reorganized Debtors as of the Effective Date shall be deemed to have
occurred and be effective on and after the Effective Date without any requirement of further action
by the board of directors or equity holders of the applicable Reorganized Debtors.

            7.18.      Approval of Plan Documents.

                The solicitation of votes with respect to the Plan shall be deemed a solicitation for
the approval of the Plan and all transactions contemplated hereunder (and subject to the terms and
conditions set forth herein). Entry of the Confirmation Order shall constitute approval of the Plan
Documents and such transactions. On the Effective Date, the Debtors shall be authorized to enter
into, file, execute, and/or deliver each of the Plan Documents and any other agreement or
instrument issued in connection with any Plan Document without the necessity of any further
corporate, board, stockholder, manager, general partner, or similar action.

                                         ARTICLE VIII.

                    CVR DISTRIBUTIONS AND RELATED MATTERS

             8.1.      CVR Payments.

               Holders of CVRs will be entitled to receive distributions subject to the terms and
conditions of the CVR Agreement upon certain Monetization Events or upon the Maturity Date




                                                 30
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 138 of 240




(defined below). A full description of such terms and conditions, including the “waterfall”
applicable to all distributions, can be found in the CVR Agreement, attached hereto as Exhibit A.

               If and when a payment obligation to the holders of CVRs is triggered pursuant to
the CVR Agreement, the Reorganized Debtors shall make payments to the holders of CVRs
reasonably promptly following the applicable triggering event for such payment, in accordance
with the terms and conditions of the CVR Agreement.

               Among other limitations on the circumstances under which a payment would be
made to holders of the CVRs, no payment will be made to holders of CVRs if the Adjusted
EBITDA (as defined in the CVR Agreement) of the applicable assets in the CVR Asset Pool does
not exceed certain specified hurdles.

              The maximum amount of payments made to holders of CVRs will not be permitted
to exceed $6.00 per CVR.

             8.2.      Maturity Date of CVRs.

               Subject to the conditions and limitations set forth in the CVR Agreement, the
holders of CVRs may have the right to receive payments in respect of the CVRs on the fifth
anniversary of the Effective Date (the “Maturity Date”), which may be extended to the seventh
anniversary of the Effective Date by the board directors of the Reorganized Company, in its sole
discretion. The right to receive payments in respect of CVRs may expire sooner if certain
payments have already been made in respect of the CVRs, as set forth in the CVR Agreement.

             8.3.      Securities Law Considerations.

               The CVRs are not securities and are non-transferable except for certain limited
permitted transfers as set forth in the CVR Agreement. The CVRs are not subject to registration
under the Securities Laws or any other applicable law.

             8.4.      Certain Covenants.

               The Reorganized Debtors shall not, and shall not cause or permit their direct or
indirect subsidiaries to, amend their constituent documents or enter into or undergo any
consolidation, merger, or similar transaction, reorganization, transfer of assets, dissolution, issue
or sale of securities, or take any other voluntary action, in each case, for the primary purpose of
causing the requirements for payment of the CVRs to not be satisfied.

               Without the consent of the Independent Director(s), the Reorganized Debtors shall
not, and shall cause their direct or indirect subsidiaries to not, take any action or enter into any
agreement that is disproportionately adverse to the economic interests of the holders of the CVRs
when compared to the holders of New HIT Common Equity Interest.

               The Reorganized Debtors shall not, and shall not cause or permit their direct or
indirect subsidiaries to, enter into or engage in certain transactions with an affiliate or a related
party.


                                                 31
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 139 of 240




             8.5.      Reporting.

               The Reorganized Debtors shall make information available periodically with
respect to the CVR Asset Pool on a confidential website only accessible to holders of CVRs and
the Plan Sponsor in accordance with the terms of the CVR Agreement.

             8.6.      Inconsistency Between Plan and CVR Agreement.

                The provisions of this Article VIII are subject to, and qualified in all respects, by
the specific terms and conditions set forth in the CVR Agreement. In the event of an inconsistency
between this Plan and the CVR Agreement, the terms and conditions of the CVR Agreement shall
govern.

                                          ARTICLE IX.

                                        DISTRIBUTIONS

            9.1.       Plan Distributions Generally.

               One or more Disbursing Agents shall make all Plan Distributions under the Plan to
the appropriate holders of Claims and Interests in accordance with the terms of the Plan. For the
avoidance of doubt, the Reorganized Debtors may, but are not required to, serve as the Disbursing
Agent under the Plan.

            9.2.       Distribution Record Date.

                As of the close of business on the Effective Date, the various lists of holders of
Interests in each Class, as maintained by the Debtors or their respective agents, shall be deemed
closed, and there shall be no further changes in the record holders of any of the Interests. The
Debtors or the Reorganized Debtors shall have no obligation to recognize any transfer of Interests
occurring on or after the Effective Date. In addition, with respect to payment of any cure amounts
owed pursuant to Bankruptcy Code section 365(b) or disputes over any cure amounts, neither the
Debtors nor the Disbursing Agent shall have any obligation to recognize or deal with any party
other than the non-Debtor party to the applicable Executory Contract or Unexpired Lease as of the
Effective Date, even if such non-Debtor party has sold, assigned, or otherwise transferred its Claim
for a cure amount.

            9.3.       Date of Plan Distributions.

             Except as otherwise provided in the Plan, any Plan Distributions and deliveries to
be made under the Plan shall be made on the Effective Date or as otherwise determined in
accordance with the Plan, or as soon as practicable thereafter; provided that the Reorganized
Debtors may implement periodic Plan Distribution dates to the extent they determine them to be
appropriate.




                                                 32
            Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 140 of 240




            9.4.       Disbursing Agent.

                All Plan Distributions shall be made by the Disbursing Agent, on behalf of the
applicable Debtor (unless otherwise provided herein), on or after the Effective Date or as otherwise
provided herein. The Disbursing Agent shall not be required to give any bond or surety or other
security for the performance of its duties, and all reasonable and documented fees and expenses
incurred by such Disbursing Agent directly related to Plan Distributions hereunder shall be
reimbursed by the Reorganized Debtors. The Reorganized Debtors shall cooperate in good faith
with the applicable Disbursing Agent (if other than the Reorganized Debtors) to comply with the
reporting and withholding requirements outlined in the Plan. For the avoidance of doubt, the
Disbursing Agent shall not have any responsibilities with respect to the CVRs.

            9.5.       Rights and Powers of Disbursing Agent.

                 (a)    From and after the Effective Date, the Disbursing Agent, solely in its
capacity as Disbursing Agent, shall be exculpated by all Entities, including, without limitation,
holders of Claims against and Interests in the Debtors and other parties in interest, from any and
all Claims, Causes of Action, and other assertions of liability arising out of the discharge of the
powers and duties conferred upon such Disbursing Agent by the Plan or any order of the
Bankruptcy Court entered pursuant to or in furtherance of the Plan, or applicable law, except for
actions or omissions to act arising out of the gross negligence or willful misconduct, fraud,
malpractice, criminal conduct, or ultra vires acts of such Disbursing Agent. No holder of a Claim
or Interest or other party in interest shall have or pursue any claim or Cause of Action against the
Disbursing Agent, solely in its capacity as Disbursing Agent, for making payments in accordance
with the Plan or for implementing provisions of the Plan, except for actions or omissions to act
arising out of the gross negligence or willful misconduct, fraud, malpractice, criminal conduct, or
ultra vires acts of such Disbursing Agent.

               (b)   The Disbursing Agent shall be empowered to (i) effect all actions and
execute all agreements, instruments, and other documents necessary to perform its duties
hereunder, (ii) make all Plan Distributions contemplated hereby, and (iii) exercise such other
powers as may be vested in the Disbursing Agent by order of the Bankruptcy Court, pursuant to
the Plan, or as deemed by the Disbursing Agent to be necessary and proper to implement the
provisions hereof.

            9.6.       Expenses of Disbursing Agent.

               Except as otherwise ordered by the Bankruptcy Court, any reasonable and
documented fees and expenses incurred by the Disbursing Agent acting in such capacity (including
reasonable documented attorneys’ fees and expenses) on or after the Effective Date shall be paid
in Cash by the Reorganized Debtors in the ordinary course of business.

            9.7.       Delivery of Plan Distributions.

               All Plan Distributions to any holder of an Allowed Claim as and when required by
the Plan shall be made by the Disbursing Agent. In the event that any Plan Distribution to any
holder is returned as undeliverable, no further Plan Distributions shall be made to such holder
unless and until the Disbursing Agent is notified in writing of such holder’s then-current address,


                                                33
            Case 21-10831-CTG          Doc 8    Filed 05/19/21     Page 141 of 240




at which time all currently due, missed Plan Distributions shall be made to such holder as soon as
reasonably practicable thereafter without interest. Nothing herein shall require the Disbursing
Agent to attempt to locate holders of undeliverable Plan Distributions and, if located, assist such
holders in complying with this Section 9.7.

            9.8.      Proofs of Claim; Disputed Claims Process.

                Notwithstanding section 502(a) of the Bankruptcy Code, and in light of the
Unimpaired status of Classes 1, 2, 3, 4, and 7 under the Plan, except as provided in Section 10.3
with respect to rejection damage Claims, holders of Claims or Interests need not file Proofs of
Claim, and the Reorganized Debtors and the holders of Claims shall determine, adjudicate, and
resolve any disputes over the validity and amounts of such Claims in the ordinary course of
business as if the Chapter 11 Cases had not been commenced except that (unless expressly waived
pursuant to the Plan) the Allowed amount of such Claims shall be subject to the limitations or
maximum amounts permitted by the Bankruptcy Code, including sections 502 and 503 of the
Bankruptcy Code, to the extent applicable.

                Upon the Effective Date, all Proofs of Claim filed against the Debtors, regardless
of the time of filing, and including Claims filed after the Effective Date, shall be deemed
withdrawn, other than as provided below, and such creditor that files a Proof of Claim with the
Bankruptcy Court retains any right it may have to pursue remedies in a forum other than the
Bankruptcy Court in accordance with applicable. Notwithstanding anything in this Section 9.8,
(a) all Claims against the Debtors that result from the Debtors’ rejection of an Executory Contract
or Unexpired Lease, (b) disputes regarding the amount of any cure pursuant to section 365 of the
Bankruptcy Code, and (c) Claims that the Debtors seek to have determined by the Bankruptcy
Court, shall in all cases be determined by the Bankruptcy Court. From and after the Effective Date,
the Reorganized Debtors may satisfy, dispute, settle, or otherwise compromise any Claim without
approval of the Bankruptcy Court in the ordinary course of business.

            9.9.      Postpetition Interest.

               Except as otherwise specifically provided for in the Plan, the Confirmation Order,
or another order of the Bankruptcy Court or required by the Bankruptcy Code, or as otherwise
agreed by the Reorganized Debtors, interest shall not accrue or be paid on any Claims on or after
the Petition Date.

            9.10.     Unclaimed Property.

               Undeliverable Plan Distributions or unclaimed Plan Distributions shall remain in
the possession of the Reorganized Debtors until such time as a Plan Distribution becomes
deliverable or the holder accepts Plan Distribution, or such Plan Distribution reverts back to the
Reorganized Debtors, and shall not be supplemented with any interest, dividends, or other accruals
of any kind. Such Plan Distributions shall be deemed unclaimed property under section 347(b) of
the Bankruptcy Code at the expiration of one hundred and eighty (180) days from the date of the
attempted Plan Distribution. After such date, all unclaimed property or interest in property shall
revert to the Reorganized Debtors, and the Claim of any other holder to such property or interest
in property shall be discharged and forever barred. The Reorganized Debtors and the Disbursing


                                                34
            Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 142 of 240




Agent shall have no obligation to attempt to locate any holder of an Allowed Claim other than by
reviewing the Debtors’ books and records and filings with the Bankruptcy Court.

            9.11.      Time Bar to Cash Payments.

               Checks issued by the Disbursing Agent in respect of Allowed Claims shall be null
and void if not negotiated within one hundred and eighty (180) days after the date of issuance
thereof. Thereafter, the amount represented by such voided check shall irrevocably revert to the
Reorganized Debtors, and any Claim in respect of such voided check shall be discharged and
forever barred, notwithstanding any federal or state escheat laws to the contrary. Requests for re-
issuance of any check shall be made to the Disbursing Agent by the holder of the Allowed Claim
to whom such check was originally issued.

            9.12.      Manner of Payment under Plan.

              Except as otherwise specifically provided in the Plan, at the option of the Debtors
or the Reorganized Debtors, as applicable, any Cash payment to be made hereunder may be made
by a check or wire transfer or as otherwise required or provided in applicable agreements or
customary practices of the Debtors.

            9.13.      Satisfaction of Claims.

                Except as otherwise specifically provided in the Plan, any Plan Distributions and
deliveries to be made on account of Allowed Claims under the Plan shall be in complete and final
satisfaction, settlement, and discharge of and exchange for such Allowed Claims.

            9.14.      Setoffs.

                Except as otherwise expressly provided for herein, each Reorganized Debtor,
pursuant to the Bankruptcy Code (including section 553 of the Bankruptcy Code), applicable non-
bankruptcy law, or as may be agreed to by the holder of a Claim, may set off against any Allowed
Claim and the distributions to be made pursuant to the Plan on account of such Allowed Claim
(before any distribution is made on account of such Allowed Claim), any claims, rights, and Causes
of Action of any nature that such Debtor or Reorganized Debtor, as applicable, may hold against
the holder of such Allowed Claim, to the extent such Claims, rights, or Causes of Action against
such holder have not been otherwise compromised or settled on or prior to the Effective Date
(whether pursuant to the Plan or otherwise); provided, however, that neither the failure to effect
such a setoff nor the allowance of any Claim pursuant to the Plan shall constitute a waiver or
release by such Reorganized Debtor of any such Claims, rights, and Causes of Action that such
Reorganized Debtor may possess against such holder. In no event shall any holder of Claims be
entitled to set off any such Claim against any Claim, right, or Cause of Action of the Debtor or
Reorganized Debtor (as applicable), unless such holder has filed a motion with the Bankruptcy
Court requesting the authority to perform such setoff on or before the Confirmation Date, and
notwithstanding any indication in any Proof of Claim or otherwise that such holder asserts, has, or
intends to preserve any right of setoff pursuant to section 553 of the Bankruptcy Code or otherwise.




                                                 35
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 143 of 240




            9.15.      Withholding and Reporting Requirements.

                (a)     Withholding Rights. In connection with the Plan, any party issuing any
instrument or making any Plan Distribution described in the Plan shall comply with all applicable
withholding and reporting requirements imposed by any federal, state, or local taxing authority,
and all Plan Distributions pursuant to the Plan and all related agreements shall be subject to any
such withholding or reporting requirements. In the case of a non-Cash Plan Distribution that is
subject to withholding, the distributing party may withhold an appropriate portion of such
distributed property and either (i) sell such withheld property to generate Cash necessary to pay
the withholding tax (or reimburse the distributing party for any advanced payment of the
withholding tax), or (ii) pay the withholding tax using its own funds and retain such withheld
property. Any amounts withheld pursuant to the preceding sentence shall be deemed to have been
distributed to and received by the applicable recipient for all purposes of the Plan. Notwithstanding
the foregoing, each Entity that receives a Plan Distribution pursuant to the Plan shall have
responsibility for any taxes imposed by any Governmental Unit, including, without limitation,
income, withholding, and other taxes, on account of such Plan Distribution. Any party issuing any
instrument or making any Plan Distribution pursuant to the Plan has the right, but not the
obligation, to not make a Plan Distribution until such holder has made arrangements reasonably
satisfactory to such issuing or disbursing party for payment of any such tax obligations.

                 (b)     Forms. Any party entitled to receive any property as an issuance or Plan
Distribution under the Plan shall, upon request, deliver to the Disbursing Agent or such other
Person designated by the Reorganized Debtors (which Person shall subsequently deliver to the
Disbursing Agent any applicable IRS Form W-8 or Form W-9 received) an appropriate Form W-
9 or (if the payee is a foreign Person) Form W-8 and any other forms or documents reasonably
requested by any Reorganized Debtor to reduce or eliminate any withholding required by any
federal, state, or local taxing authority.

                                          ARTICLE X.

                 EXECUTORY CONTRACTS AND UNEXPIRED LEASES

          10.1.     General Treatment; Assumption and Rejection of Executory Contracts
    or Unexpired Leases.

               (a)     As of and subject to the occurrence of the Effective Date and the payment
of any applicable cure amounts owed pursuant to Bankruptcy Code section 365(b), all Executory
Contracts and Unexpired Leases to which any of the Debtors are parties, and which have not
expired or terminated by their own terms on or prior to the Effective Date, including—subject to
Section 7.13—Employee Arrangements, shall be deemed assumed by the Debtors, without the
need for any further notice to or action, order, or approval of the Bankruptcy Court, unless such
Executory Contract or Unexpired Lease: (1) was previously assumed or rejected previously by the
Debtors; (2) was previously expired or terminated pursuant to its own terms, (3) is the subject of
a motion to reject filed on or before the Effective Date, or (4) is identified on the Schedule of
Rejected Contracts and Leases.




                                                 36
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 144 of 240




                (b)    Subject to the occurrence of the Effective Date, entry of the Confirmation
Order shall constitute approval of the assumptions or assumptions and assignments provided for
in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code and a determination by
the Bankruptcy Court that the Reorganized Debtors have provided adequate assurance of future
performance under each assumed Executory Contract and Unexpired Lease. Each Executory
Contract and Unexpired Lease assumed or assumed and assigned pursuant to the Plan shall vest in
and be fully enforceable by the applicable Reorganized Debtor in accordance with its terms, except
as modified by the provisions of the Plan, any order of the Bankruptcy Court authorizing and
providing for its assumption, or applicable law; provided that the assumption of Executory
Contracts and Unexpired Leases hereunder may include the assignment of certain of such contracts
to affiliates.

                 (c)     Except as otherwise provided herein or agreed to by the Debtors and the
applicable counterparty, each assumed Executory Contract or Unexpired Lease shall include all
modifications, amendments, supplements, restatements, or other agreements related thereto, and
all rights related thereto, if any, including all easements, licenses, permits, rights, privileges,
immunities, options, rights of first refusal, and any other interests. To the maximum extent
permitted by law, to the extent any provision in any Executory Contract or Unexpired Lease
assumed pursuant to the Plan restricts or prevents, or purports to restrict or prevent, or is breached
or deemed breached by, the assumption of such Executory Contract or Unexpired Lease (including
any “change of control,” “ipso facto,” bankruptcy default or similar provisions), then such
provision shall be unenforceable or deemed modified such that the transactions contemplated by
the Plan shall not entitle the non-Debtor party thereto to terminate or modify such Executory
Contract or Unexpired Lease or to exercise any other default-related rights with respect thereto.
Modifications, amendments, supplements, and restatements to prepetition Executory Contracts
and Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall
not be deemed to alter the prepetition nature of the Executory Contract or Unexpired Lease or the
validity, priority, or amount of any Claims that may arise in connection therewith.

           10.2.       Cure of Defaults for Assumed Executory Contracts and Unexpired
    Leases.

                 The Reorganized Debtors shall satisfy any monetary defaults under any Executory
Contract or Unexpired Lease to be assumed hereunder, to the extent required by section 365(b)(1)
of the Bankruptcy Code, upon assumption thereof in the ordinary course of business. If a
counterparty to any Executory Contract or Unexpired Lease believes any amounts are due as a
result of such Debtor’s monetary default thereunder, it shall assert a Cure Claim against the
Debtors or Reorganized Debtors, as applicable, in the ordinary course of business, subject to all
defenses the Debtors or Reorganized Debtors may have with respect to such Cure Claim. Any
Cure Claim shall be deemed fully satisfied, released and discharged upon payment by the
Reorganized Debtors of the applicable Cure Claim; provided, that nothing herein shall prevent the
Reorganized Debtors from paying any Cure Claim despite the failure of the relevant counterparty
to assert or file such request for payment of such Cure Claim. The Debtors, with the consent of
the Plan Sponsor, or the Reorganized Debtors, as applicable, may settle any Cure Claims without
any further notice to or action, order or approval of the Bankruptcy Court.




                                                 37
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 145 of 240




               Any objection to the assumption of an Executory Contract or Unexpired Lease
under the Plan, including an objection regarding the ability of the Reorganized Debtors to provide
“adequate assurance of future performance” (within the meaning of section 365 of the Bankruptcy
Code), must be filed with the Bankruptcy Court on or before the deadline set by the Bankruptcy
Court for objecting to confirmation of the Plan, or such other deadline as may have been
established by order of the Bankruptcy Court. To the extent any such objection is not determined
by the Bankruptcy Court at the Combined Hearing, such objection may be heard and determined
at a subsequent hearing. Any counterparty to an Executory Contract or Unexpired Lease that does
not timely object to the proposed assumption of any Executory Contract or Unexpired Lease by
the deadline established by the Bankruptcy Court will be deemed to have consented to such
assumption.

               In the event of a dispute regarding (a) the amount of any Cure Claim, (b) the ability
of the Reorganized Debtors to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the Executory Contract or Unexpired Lease
to be assumed or (c) any other matter pertaining to assumption or the payment of Cure Claims
required by section 365(b)(1) of the Bankruptcy Code, payment of a Cure Claim, if any, shall occur
as soon as reasonably practicable after entry of a Final Order or Final Orders resolving such dispute
and approving such assumption. The Debtors (with the consent of the Plan Sponsor), or
Reorganized Debtors, as applicable, reserve the right at any time to move to reject any Executory
Contract or Unexpired Lease prior to the Effective Date based upon the existence of any
unresolved dispute or upon a resolution of such dispute that is unfavorable to the Debtors or
Reorganized Debtors.

               Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise, and full payment of any applicable Cure Claims pursuant to the Plan, shall result in the
full release and satisfaction of any Claims or defaults, whether monetary or non-monetary,
including defaults of provisions restricting the change in control or ownership interest composition
or other bankruptcy-related defaults, arising under any assumed Executory Contract or Unexpired
Lease at any time prior to the date that the Reorganized Debtors assume such Executory Contract
or Unexpired Lease.

            10.3.      Rejection of Executory Contracts or Unexpired Leases.

        Unless otherwise provided in the Plan or the Plan Supplement, each Executory Contract
and Unexpired Lease, if any, set forth on the Schedule of Rejected Contracts and Leases (which,
if any, shall be included in the Plan Supplement) shall be deemed rejected, without the need for
any further notice to or action, order, or approval of the Bankruptcy Court, as of the Effective Date
under sections 365 and 1123 of the Bankruptcy Code. The Debtors reserve the right to alter, amend,
modify, or supplement the Schedule of Rejected Contracts and Leases at any time through and
including the Effective Date.

        Proofs of claim with respect to Claims arising from the rejection of Executory Contracts
or Unexpired Leases, if any, must be filed with the Bankruptcy Court within 30 days after the
Effective Date. Any Claims arising from the rejection of an Executory Contract or Unexpired
Lease not filed within such time will be automatically disallowed, forever barred from assertion,
and shall not be enforceable against, as applicable, the Debtors, the Reorganized Debtors, the


                                                 38
            Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 146 of 240




Estate or property of the foregoing parties, without the need for any objection by the Debtors or
the Reorganized Debtors, as applicable, or further notice to, or action, order or approval of the
Bankruptcy Court or any other Entity, and any Claim arising out of the rejection of the Executory
Contract or Unexpired Lease shall be deemed fully satisfied, released and discharged,
notwithstanding anything in a Proof of Claim to the contrary. Claims arising from the rejection of
the Executory Contracts or Unexpired Leases to which any Debtor is a party shall be classified as
general unsecured claims, subject to any applicable limitation or defense under the Bankruptcy
Code and applicable law.

            10.4.      Survival of the Debtors’ Indemnification Obligations and Guarantees.

               (a)     Any obligations of the Debtors pursuant to their corporate charters, bylaws,
Limited Partnership Agreement, or other organizational documents to indemnify current and
former officers, directors, agents, and/or employees with respect to all present and future actions,
suits, and proceedings against the Debtors or such directors, officers, agents, and/or employees,
based upon any act or omission for or on behalf of the Debtors, shall not be discharged or impaired
by confirmation of the Plan. Any Claim based on such obligations shall not be a Disputed Claim,
Disallowed Claim, or subject to any objection in either case by reason of section 502(e)(1)(B) of
the Bankruptcy Code. None of the Reorganized Debtors shall amend and/or restate their respective
governance documents before or after the Effective Date to terminate or adversely affect any
obligations to provide such indemnification rights or such directors’, officers’, employees’, or
agents’ indemnification rights.

                (b)     In addition, after the Effective Date, the Reorganized Debtors shall not
terminate or otherwise reduce the coverage under the D&O Liability Insurance Policies in effect
or purchased as of the Petition Date, and all members, managers, directors, and officers who served
in such capacity at any time before the Effective Date shall be entitled to the full benefits of any
such policy for the full term of such policy regardless of whether such members, managers,
directors, and/or officers remain in such positions after the Effective Date, in each case, to the
extent set forth in such policies.

               (c)    On the Effective Date, all guarantees, indemnities, or other credit support
provided by a Debtor in support of the primary obligations of another Debtor or any Non-Debtor
Subsidiary shall be Unimpaired by the Plan and reinstated to their position immediately prior to
the Petition Date.

            10.5.      Severance Contracts and Programs.

                Except as otherwise expressly provided in the Plan, a prior order of the Bankruptcy
Court or to the extent subject to a motion pending before the Bankruptcy Court as of the Effective
Date, all severance benefit plans and policies for former employees (including any severance
contracts between one or more of the Debtors and a former employee that were in effect as of or
after the Petition Date), to the extent contemplated by the DIP Budget (as defined in the Interim
DIP Order and Final DIP Order), are treated as Executory Contracts under the Plan and on the
Effective Date shall be assumed pursuant to the provisions of sections 365 and 1123 of the
Bankruptcy Code.




                                                39
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 147 of 240




            10.6.      Insurance Policies.

               All insurance policies (including all directors’ and officers’ insurance policies and
tail or run-off coverage liability insurance) pursuant to which any Debtor has any rights or
obligations in effect as of the date of the Confirmation Order shall be deemed and treated as
Executory Contracts pursuant to the Plan and shall be assumed by the respective Debtors and the
Reorganized Debtors and shall continue in full force and effect thereafter in accordance with their
respective terms. All other insurance policies shall vest in the Reorganized Debtors.

            10.7.      Intellectual Property Licenses and Agreements.

                All intellectual property contracts, licenses, royalties, or other similar agreements
to which the Debtors have any rights or obligations in effect as of the date of the Confirmation
Order shall be deemed and treated as Executory Contracts pursuant to the Plan and shall be
assumed by the respective Debtors and shall continue in full force and effect unless any such
intellectual property contract, license, royalty, or other similar agreement otherwise is specifically
rejected pursuant to a separate order of the Bankruptcy Court or is the subject of a separate
rejection motion filed by the Debtors. Unless otherwise noted hereunder, all other intellectual
property contracts, licenses, royalties, or other similar agreements shall vest in the Reorganized
Debtors and the Reorganized Debtors may take all actions as may be necessary or appropriate to
ensure such vesting as contemplated herein.

            10.8.      Modifications, Amendments, Supplements, Restatements, or Other
                       Agreements.

               Unless otherwise provided herein or by separate order of the Bankruptcy Court,
each Executory Contract and Unexpired Lease that is assumed shall include any and all
modifications, amendments, supplements, restatements, or other agreements made directly or
indirectly by any agreement, instrument, or other document that in any manner affects such
Executory Contract or Unexpired Lease, without regard to whether such agreement, instrument,
or other document is listed in any notice of assumed contracts.

            10.9.      Reservation of Rights.

                  (a)     Neither the exclusion nor inclusion of any contract or lease by the Debtors
on any exhibit, schedule, or other annex to this Plan or in the Plan Supplement, nor anything
contained in the Plan, will constitute an admission by the Debtors that any such contract or lease
is or is not in fact an Executory Contract or Unexpired Lease or that the Debtors or the Reorganized
Debtors or their respective affiliates have any liability thereunder.

                (b)    Except as otherwise provided in this Plan, nothing in this Plan shall waive,
excuse, limit, diminish, or otherwise alter any of the defenses, claims, Causes of Action, or other
rights of the Debtors and the Reorganized Debtors under any executory or non-Executory Contract
or any unexpired or expired lease.

               (c)    Nothing in this Plan shall increase, augment, or add to any of the duties,
obligations, responsibilities, or liabilities of the Debtors or the Reorganized Debtors under any
executory or non-Executory Contract or any unexpired or expired lease.


                                                 40
             Case 21-10831-CTG           Doc 8     Filed 05/19/21     Page 148 of 240




                  (d)    If there is a dispute regarding whether a contract or lease is or was executory
or unexpired at the time of assumption or rejection under this Plan, the Debtors or the Reorganized
Debtors, as applicable, shall have 60 days following entry of a Final Order resolving such dispute
to alter their treatment of such contract or lease by filing a notice indicating such altered treatment.

                                           ARTICLE XI.

                                CONDITIONS PRECEDENT TO
                               CONSUMMATION OF THE PLAN

             11.1.     Conditions Precedent to Effective Date.

               The following are conditions precedent to the Effective Date of the Plan:

              (a)     the Confirmation Order, in form and substance reasonably acceptable to the
Debtors and the Plan Sponsor, having become a Final Order and remaining in full force and effect;

                (b)    all actions, agreements and documents, including the Plan Documents and
the Plan Supplement, in form and substance consistent with, and in form and substance as required
by the approvals and consents set forth in, the RSA, being filed with the Bankruptcy Court,
executed and delivered, and any conditions (other than the occurrence of the Effective Date or
certification by the Debtors that the Effective Date has occurred) contained therein having been
satisfied or waived in accordance therewith;

               (c)     a chapter 11 trustee, a responsible officer, or an examiner with enlarged
powers relating to the operation of the businesses of the Debtors (powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code) not having been appointed in any of the
Chapter 11 Cases;

                (d)     the Amended Constituent Documents, in form and substance attached as
Exhibits to the Plan Supplement, shall have been filed with the applicable authorities of the
relevant jurisdictions of incorporation or formation and shall have become effective in accordance
with such jurisdictions’ corporation or limited partnership laws;

                (e)   the issuance of the New HIT Common Equity Interests, the New HITOP
Interests, and the CVRs, and the consummation of the Exit Facility;

               (f)     the RSA remaining in full force and effect and not having been terminated;

               (g)    the payment of Restructuring Expenses incurred during the period prior to
the Effective Date to the extent invoiced to the Debtors, except as otherwise provided in
Section 3.3 hereof with respect to Professional Fee Claims;

               (h)    all actions, documents, certificates, and agreements necessary to implement
this Plan having been effected or executed and delivered to the required parties and, to the extent
required, filed with the applicable Governmental Units in accordance with applicable laws
obtaining;



                                                  41
             Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 149 of 240




               (i)     all governmental and third-party approvals and consents, including
Bankruptcy Court approval, as necessary in connection with the transactions provided for in this
Plan, these approvals not being subject to unfulfilled conditions, being in full force and effect, and
all applicable waiting periods having expired without any action having been taken by any
competent authority that would restrain, prevent, or otherwise impose materially adverse
conditions on such transactions; and,

              (j)     the payment and satisfaction in full of all statutory fees and obligations then
due and payable to the office of the U.S. Trustee.

            11.2.      Waiver of Conditions Precedent.

                (a)    Except as otherwise provided herein, all actions required to be taken on the
Effective Date shall take place and shall be deemed to have occurred simultaneously and no such
action shall be deemed to have occurred prior to the taking of any other such action. Each of the
conditions precedent in Section 11.1 of the Plan may be waived in writing by the Debtors with the
prior written consent of the Plan Sponsor without leave of or order of the Bankruptcy Court.

               (b)     The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e)
shall be deemed waived by and upon the entry of the Confirmation Order, and the Confirmation
Order shall take effect immediately upon its entry.

            11.3.      Effect of Failure of a Condition.

                If the conditions listed in Section 11.1 of the Plan are not satisfied or waived in
accordance with Section 11.2 of the Plan on or before the first Business Day that is more than
90 days after the date on which the Confirmation Order is entered or by such later date as set forth
by the Debtors in a notice filed with the Bankruptcy Court prior to the expiration of such period,
the Plan shall be null and void in all respects and nothing contained in the Plan or the Disclosure
Statement shall (a) constitute a waiver or release of any Claims against or any Interests in the
Debtors or claims by the Debtors, (b) prejudice in any manner the rights of any Entity, or
(c) constitute an admission, acknowledgement, offer, or undertaking by the Debtors or the Plan
Sponsor, or any other Entity.

                                             ARTICLE XII.

                              EFFECT OF CONFIRMATION OF PLAN

            12.1.      Vesting of Assets.

                Except as otherwise provided herein, or in any agreement, instrument, or other
document incorporated in the Plan (including the Restructuring Transactions), on the Effective
Date, pursuant to sections 1141(b) and (c) of the Bankruptcy Code, all assets and property of the
Estates shall vest in the Reorganized Debtors, free and clear of all Claims, Liens, encumbrances,
charges, and other interests, except as provided pursuant to the Plan, the Confirmation Order, or
the Exit Facility. On and after the Effective Date, the Reorganized Debtors may take any action,
including, without limitation, the operation of their businesses; the use, acquisition, sale, lease and
disposition of property; and the entry into transactions, agreements, understandings, or


                                                  42
             Case 21-10831-CTG           Doc 8    Filed 05/19/21      Page 150 of 240




arrangements, whether in or other than in the ordinary course of business, and execute, deliver,
implement, and fully perform any and all obligations, instruments, documents, and papers or
otherwise in connection with any of the foregoing, free of any restrictions of the Bankruptcy Code
or Bankruptcy Rules and in all respects as if there were no pending cases under any chapter or
provision of the Bankruptcy Code, except as expressly provided herein. Without limiting the
foregoing, the Reorganized Debtors may pay the charges that they incur on or after the Effective
Date for professional fees, disbursements, expenses, or related support services without application
to the Bankruptcy Court.

            12.2.      Binding Effect.

                As of the Effective Date, the Plan shall bind all holders of Claims against and
Interests in the Debtors and their respective successors and assigns, notwithstanding whether any
such holders were (a) Impaired or Unimpaired under the Plan, (b) deemed to accept or reject the
Plan, (c) failed to vote to accept or reject the Plan, or (d) voted to reject the Plan.

            12.3.      Deemed Consent to Change of Control of Debtors.

               As of the Effective Date, any counterparty to a contract with the Debtors or the
Non-Debtor Subsidiaries shall be deemed to have consented to the change of control of the Debtors
occurring pursuant to this Plan, and is forever barred and enjoined from declaring a breach, default,
or otherwise proceeding against the Debtors or Non-Debtor Subsidiaries with respect to any such
counterparty contract provisions otherwise triggered by a change of control of the Debtors;
provided that such counterparty received actual notice of this Plan and the Disclosure Statement.

            12.4.      Discharge of Claims and Termination of Interests.

                Upon the Effective Date and in consideration of the Plan Distributions to be made
under the Plan, except as otherwise expressly provided herein, each holder (as well as any
representatives, trustees, or agents on behalf of each holder) of a Claim or Interest and any affiliate
of such holder shall be deemed to have forever waived, released, and discharged the Debtors, to
the fullest extent permitted by section 1141 of the Bankruptcy Code, of and from any and all
Claims, Interests, rights, and liabilities that arose prior to the Effective Date. Upon the Effective
Date, all such Entities shall be forever precluded and enjoined, pursuant to section 524 of the
Bankruptcy Code, from prosecuting or asserting any such discharged Claim against or terminated
Interest in the Debtors against the Debtors, the Reorganized Debtors, or any of their assets or
property, whether or not such holder has filed a Proof of Claim and whether or not the facts or
legal bases therefor were known or existed prior to the Effective Date.

            12.5.      Term of Injunctions or Stays.

                Unless otherwise provided herein, the Confirmation Order, or in a Final Order of
the Bankruptcy Court, all injunctions or stays arising under or entered during the Chapter 11 Cases
under section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the
Confirmation Date, shall remain in full force and effect until the later of the Effective Date and the
date indicated in the order providing for such injunction or stay.




                                                  43
            Case 21-10831-CTG         Doc 8    Filed 05/19/21    Page 151 of 240




            12.6.     Injunction.

                (a)    Except as otherwise specifically provided in the Plan or the
Confirmation Order, as of the Confirmation Date, but subject to the occurrence of the
Effective Date, all Persons or Entities, and all other parties in interest, along with their
present or former employees, agents, officers, directors, principals, representatives, and
affiliates are, with respect to any Claims or Interests being released, exculpated, or
discharged pursuant to this Plan, permanently enjoined after the Confirmation Date from:
(i) commencing, conducting, or continuing in any manner, directly or indirectly, any suit,
action, or other proceeding of any kind (including any proceeding in a judicial, arbitral,
administrative, or other forum) against or affecting the Debtors, their Estates or any of their
property, wherever located, or any direct or indirect transferee of any property, wherever
located, of, or direct or indirect successor in interest to, any of the foregoing Persons or any
property, wherever located, of any such transferee or successor; (ii) enforcing, levying,
attaching (including any pre-judgment attachment), collecting, or otherwise recovering by
any manner or means, whether directly or indirectly, any judgment, award, decree, or order
against the Debtors, or their Estates or any of their property, wherever located, or any direct
or indirect transferee of any property, wherever located, of, or direct or indirect successor
in interest to, any of the foregoing Persons, or any property, wherever located, of any such
transferee or successor; (iii) creating, perfecting, or otherwise enforcing in any manner,
directly or indirectly, any encumbrance of any kind against the Debtors or their Estates or
any of their property, wherever located, or any direct or indirect transferee of any property,
of, or successor in interest to, any of the foregoing Persons; (iv) acting or proceeding in any
manner, in any place whatsoever, that does not conform to or comply with the provisions of
the Plan to the full extent permitted by applicable law (including, without limitation,
commencing or continuing, in any manner or in any place, any action that does not comply
with or is inconsistent with the provisions of the Plan) to the fullest extent permitted by
applicable law; or (v) asserting any right of setoff, subrogation, or recoupment of any kind
against any obligation due from the Debtors or their Estates, or against the property or
interests in property of the Debtors or their Estates. Such injunction shall extend to any
successors or assignees of the Debtors and their properties and interest in properties;
provided, however, that nothing contained herein shall preclude such Persons from exercising
their rights, or obtaining benefits, pursuant to and consistent with the terms of the Plan.

               (b)   By accepting Plan Distributions, each holder of an Allowed Claim or
Interest will be deemed to have specifically consented to the injunctions set forth in this
Section 12.6.

            12.7.     Releases.

              (a)     Releases by Debtors.

               Pursuant to section 1123(b) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan or the Confirmation Order, on and after the Effective Date,
for good and valuable consideration, including their cooperation and contributions to the
Chapter 11 Cases, the Released Parties shall be deemed released and discharged by the
Debtors and their Estates from any and all Claims, obligations, debts, rights, suits, damages,


                                              44
            Case 21-10831-CTG         Doc 8     Filed 05/19/21    Page 152 of 240




Causes of Action, remedies, and liabilities whatsoever, whether known or unknown, foreseen
or unforeseen, asserted or unasserted, existing, or hereinafter arising, in law, equity, or
otherwise, whether for tort, fraud, contract, violations of federal or state laws, or otherwise,
including Avoidance Actions, those Causes of Action based on veil piercing or alter-ego
theories of liability, contribution, indemnification, joint liability, or otherwise that the
Debtors, their Estates or their affiliates would have been legally entitled to assert in their
own right (whether individually or collectively) or on behalf of the holder of any Claim or
Interest or other Entity or that any holder of a Claim or Interest or other Entity would have
been legally entitled to assert derivatively for or on behalf of the Debtors, or their Estates,
based on, relating to or in any manner arising from, in whole or in part, the Debtors, their
Estates, the purchase, sale, or rescission of the purchase or sale of any security of the Debtors,
the subject matter of, or the transactions or events giving rise to, any Claim or Interest that
is treated in the Plan, the business or contractual arrangements between the Debtors and
any Released Party, excluding any assumed Executory Contract or Unexpired Lease, the
restructuring of Claims and Interests prior to or in the Chapter 11 Cases, the negotiation,
formulation, or preparation of the Plan, the Disclosure Statement, the Restructuring
Support Agreement, the Plan Supplement, the Exit Facility Agreement, the DIP Credit
Agreement and other DIP Loan Documents, the Chapter 11 Cases, or, in each case, related
agreements, instruments, or other documents, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective
Date, other than claims or liabilities arising out of or relating to any act or omission of a
Released Party that is determined in a Final Order to have constituted willful misconduct
(including, without limitation, actual fraud) or gross negligence; provided, that if any
Released Party directly or indirectly brings or asserts any Claim or Cause of Action that has
been released or is contemplated to be released pursuant to the Plan in any way arising out
of or related to any document or transaction that was in existence prior to the Effective Date
against any other Released Party, and such Released Party does not abandon such Claim or
Cause of Action upon request, then the release set forth in the Plan shall automatically and
retroactively be null and void ab initio with respect to the Released Party bringing or
asserting such Claim or Cause of Action; provided, further that the immediately preceding
proviso shall not apply to (i) any action by a Released Party in the Bankruptcy Court (or any
other court determined to have competent jurisdiction), including any appeal therefrom, to
prosecute the amount, priority, or secured status of any prepetition or ordinary course
administrative Claim against the Debtors or (ii) any release or indemnification provided for
in any settlement or granted under any other court order; provided that, in the case of (i) and
(ii), the Debtors shall retain all defenses related to any such action. Notwithstanding
anything contained herein to the contrary, the foregoing release shall not release any
obligation of any party under the Plan or any document, instrument, or agreement executed
to implement the Plan.

               Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the releases described in the Plan, which
includes by reference each of the related provisions and definitions contained in the Plan,
and further, shall constitute its finding that each release described in the Plan is: (i) in
exchange for the good and valuable consideration provided by the Released Parties, a good
faith settlement and compromise of such Claims; (ii) in the best interests of the Debtors and
all holders of Interests and Claims; (iii) fair, equitable and reasonable; (iv) given and made


                                               45
            Case 21-10831-CTG         Doc 8     Filed 05/19/21    Page 153 of 240




after due notice and opportunity for hearing; and (v) a bar to the Debtors asserting any
claim, Cause of Action or liability related thereto, of any kind whatsoever, against any of the
Released Parties or their property.

               (b)    Releases by Releasing Parties.

                Except as otherwise specifically provided in the Plan or the Confirmation
Order, on and after the Effective Date, for good and valuable consideration, including the
obligations of the Debtors under the Plan, the Plan Consideration and other contracts,
instruments, releases, agreements, or documents executed and delivered in connection with
this Plan, each Releasing Party shall be deemed to have consented to the Plan and the
restructuring embodied herein for all purposes, and shall be deemed to have conclusively,
absolutely, unconditionally, irrevocably, and forever released and discharged the Released
Parties from any and all Claims, Interests, obligations, debts, rights, suits, damages, Causes
of Action, remedies, and liabilities whatsoever, whether known or unknown, foreseen or
unforeseen, asserted or unasserted, existing or hereinafter arising, in law, equity, or
otherwise, whether for tort, fraud, contract, violations of federal or state laws, or otherwise,
including Avoidance Actions, those Causes of Action based on veil piercing or alter-ego
theories of liability, contribution, indemnification, joint liability, or otherwise that such
Releasing Party would have been legally entitled to assert (whether individually or
collectively), based on, relating to or in any manner arising from, in whole or in part, the
Debtors, the Estates, the liquidation, the Chapter 11 Cases, the purchase, sale, or rescission
of the purchase or sale of any security of the Debtors, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the
business or contractual arrangements between the Debtors and any Releasing Party,
excluding any assumed Executory Contract or Unexpired Lease, the restructuring of Claims
and Interests prior to or in the Chapter 11 Cases, the negotiation, formulation, or
preparation of the Plan, the Disclosure Statement, the Restructuring Support Agreement,
the Plan Supplement, the DIP Credit Agreement and other DIP Loan Documents, the Exit
Facility Agreement, the Existing Preferred Equity Interests, the Existing HIT Common
Equity Interests, the New HIT Common Equity Interests, the New HITOP Interests, the
Amended Constituent Documents, or, in each case, related agreements, instruments, or other
documents, or upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, other than claims or liabilities
arising out of or relating to any act or omission of a Released Party that is determined in a
Final Order to have constituted willful misconduct (including, without limitation, actual
fraud) or gross negligence; provided that any holder of a Claim or Interest that objects to the
releases contained in the Plan shall not receive the benefit of the releases set forth in the Plan
(even if for any reason otherwise entitled). Notwithstanding anything contained herein to
the contrary, the foregoing release shall not release any obligation of any party (i) under the
Plan or any document, instrument, or agreement executed to implement the Plan, (ii) under
any Executory Contract or Unexpired Lease assumed under the Plan, or (iii) any contract or
lease between a Non-Debtor Subsidiary and a Releasing Party.

              Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the releases described in the Plan, which
includes by reference each of the related provisions and definitions contained in the Plan,


                                               46
            Case 21-10831-CTG         Doc 8    Filed 05/19/21    Page 154 of 240




and further, shall constitute its finding that each release described in the Plan is: (i) in
exchange for the good and valuable consideration provided by the Released Parties, a good
faith settlement and compromise of such Claims; (ii) in the best interests of the Debtors and
all holders of Interests and Claims; (iii) fair, equitable, and reasonable; and (iv) given and
made after due notice and opportunity for hearing.

              (c)     Exculpation.

                On the Effective Date, except as otherwise provided in the Plan or the
Confirmation Order, for good and valuable consideration, to the maximum extent
permissible under applicable law, none of the Exculpated Parties shall have or incur any
liability to any holder of any Claim or Interest or any other Person for any act or omission
in connection with, or arising out of the Debtors’ restructuring, including the negotiation,
implementation and execution of the Plan, this Disclosure Statement, the Restructuring
Support Agreement, the Plan Supplement, the Chapter 11 Cases, the solicitation of votes for
and the pursuit of confirmation of this Plan, the consummation of this Plan, the
administration of this Plan, or the property to be distributed under this Plan, including all
documents ancillary thereto, all decisions, actions, inactions, and alleged negligence or
misconduct relating thereto and all activities leading to the promulgation and confirmation
of this Plan except for gross negligence or willful misconduct, each as determined by a Final
Order of the Bankruptcy Court. For purposes of the foregoing, it is expressly understood
that any act or omission effected with the approval of the Bankruptcy Court conclusively
will be deemed not to constitute gross negligence or willful misconduct unless the approval
of the Bankruptcy Court was obtained by fraud or misrepresentation, and in all respects,
the applicable Persons shall be entitled to rely on the advice of counsel with respect to their
duties and responsibilities under, or in connection with, the Chapter 11 Cases, the Plan, and
administration thereof. The Exculpated Parties have, and upon confirmation of the Plan
shall be deemed to have, participated in good faith and in compliance with the applicable
provisions of the Bankruptcy Code with regard to the distributions of the securities pursuant
to the Plan and, therefore, are not, and on account of such distributions shall not be, liable
at any time for the violation of any applicable law, rule or regulation governing the
solicitation of acceptances or rejections of the Plan or such distributions made pursuant to
the Plan.

              (d)     Retention of Causes of Action/Reservation of Rights.

               Except as expressly provided in the Plan or in the Confirmation Order,
nothing contained in the Plan or the Confirmation Order shall be deemed to be a waiver or
relinquishment of any rights or Causes of Action that the Debtors or the Estates may have,
or that the Debtors may choose to assert on behalf of their Estates, under any provision of
the Bankruptcy Code or any applicable non-bankruptcy law, including, without limitation,
(i) any and all Causes of Action or claims against any Person or Entity, to the extent such
Person or Entity asserts a crossclaim, counterclaim, and/or claim for setoff that seeks
affirmative relief against the Debtors, their officers, directors or representatives or (ii) the
turnover of any property of the Estates to the Debtors.




                                              47
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 155 of 240




              Except as expressly provided in the Plan or in the Confirmation Order,
nothing contained in the Plan or the Confirmation Order shall be deemed to be a waiver or
relinquishment of any rights or Causes of Action that the Debtors had immediately prior to
the Petition Date or the Effective Date against or regarding any Claim left Unimpaired by
the Plan. The Debtors shall have, retain, reserve and be entitled to commence, assert and
pursue all such rights and Causes of Action as fully as if the Chapter 11 Cases had not been
commenced, and all of the Debtors’ legal and equitable rights respecting any Claim left
Unimpaired by the Plan may be asserted after the Confirmation Date to the same extent as
if the Chapter 11 Cases had not been commenced.

              Except as expressly provided in the Plan or in the Confirmation Order,
nothing contained in the Plan or the Confirmation Order shall be deemed to release any post-
Effective Date obligations of any party under the Plan, or any document, instrument or
agreement (including those set forth in the Plan Supplement) executed to implement the
Plan.

               (e)     Solicitation of Plan.

        As of and subject to the occurrence of the Confirmation Date: (a) the Debtors shall be
deemed to have solicited acceptances of the Plan in good faith and in compliance with the
applicable provisions of the Bankruptcy Code, including, without limitation, sections 1125(a), (e),
and (g) of the Bankruptcy Code, and any applicable non-bankruptcy law, rule, or regulation
governing the adequacy of disclosure in connection with such solicitation, and (b) the Debtors and
their respective directors, officers, employees, affiliates, agents, financial advisors, investment
bankers, professionals, accountants, and attorneys shall be deemed to have participated in good
faith and in compliance with the applicable provisions of the Bankruptcy Code in the offer and
issuance of any securities under the Plan, and therefore are not, and on account of such offer,
issuance, and solicitation will not be, liable at any time for any violation of any applicable law,
rule, or regulation governing the solicitation of acceptances or rejections of the Plan or the offer
and issuance of any securities under the Plan.

                Notwithstanding anything herein to the contrary, as of the Effective Date, pursuant
to section 1125(e) and (g) of the Bankruptcy Code, the Plan Sponsor, DIP Lender, and DIP Agent
and each of their respective affiliates, agents, representatives, members, principals, equity holders
(regardless of whether such interests are held directly or indirectly), officers, directors, managers,
employees, advisors and attorneys shall be deemed to have solicited acceptance of the Plan in good
faith and in compliance with the applicable provisions of the Bankruptcy Code and applicable non-
bankruptcy law, and to have participated in good faith and in compliance with the applicable
provisions of the Bankruptcy Code and applicable non-bankruptcy law, in the offer, issuance, sale,
or purchase of a security offered or sold under the Plan of a Reorganized Debtor, and shall not be
liable to any Person on account of such solicitation or participation.

               (f)     Reimbursement or Contribution.

       If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is
contingent as of the Effective Date, such Claim shall be forever disallowed notwithstanding section


                                                 48
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 156 of 240




502(j) of the Bankruptcy Code, unless prior to the Effective Date (a) such Claim has been
adjudicated as noncontingent or (b) the relevant holder of a Claim has filed a noncontingent Proof
of Claim on account of such Claim and a Final Order has been entered determining such Claim as
no longer contingent.

               (g)     Recoupment.

        In no event shall any holder of a Claim be entitled to recoup such Claim against any Claim,
right, or Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless such
holder actually has performed such recoupment and provided notice thereof in writing to the
Debtors on or before the Confirmation Date, notwithstanding any indication in any Proof of Claim
or otherwise that such holder asserts, has, or intends to preserve any right of recoupment.

               (h)     Subordination Rights.

       Any Plan Distributions to holders of Claims or Interests shall be received and retained free
from any obligations to hold or transfer the same to any other holder and shall not be subject to
levy, garnishment, attachment, or other legal process by any holder by reason of claimed
contractual subordination rights. On the Effective Date, any such subordination rights shall be
deemed waived, and the Confirmation Order shall constitute an injunction enjoining any Entity
from enforcing or attempting to enforce any contractual, legal, or equitable subordination rights to
property distributed under the Plan, in each case other than as provided in the Plan; provided that
any such subordination rights shall be preserved in the event the Confirmation Order is vacated,
the Effective Date does not occur in accordance with the terms hereunder or the Plan is revoked
or withdrawn.

            12.8.      Ipso Facto and Similar Provisions Ineffective.

        Any term of any policy, contract or other obligation applicable to a Debtor shall be void
and of no further force or effect with respect to any Debtor to the extent such policy, contract, or
other obligation is conditioned on, creates an obligation of any Debtor as a result of, or gives rise
to a right of any Person based on any of the following: (a) the insolvency or financial condition of
a Debtor; (b) the commencement of the Chapter 11 Cases; (c) the confirmation or consummation
of this Plan, including any change of control that shall occur as a result of such consummation; or
(d) the Restructuring Transactions.

            12.9.      No Successor Liability.

        The Plan Sponsor (a) is not, and shall not be deemed to assume, agree to perform, pay or
otherwise have any responsibilities for any liabilities or obligations of the Debtors or any other
Person relating to or arising out of the operations or the assets of the Debtors on or prior to the
Effective Date, (b) is not, and shall not be, a successor to the Debtors by reason of any theory of
law or equity or responsible for the knowledge or conduct of any Debtor prior to the Effective Date
and (c) shall not have any successor or transferee liability of any kind or character.

                                         ARTICLE XIII.

                              RETENTION OF JURISDICTION


                                                 49
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 157 of 240




            13.1.      Retention of Jurisdiction

               (a)    Pursuant to sections 105 and 1142 of the Bankruptcy Code and
notwithstanding entry of the Confirmation Order and the occurrence of the Effective Date, on and
after the Effective Date, the Bankruptcy Court shall retain jurisdiction, to the fullest extent
permissible under law, over all matters arising in, arising under, or related to the Chapter 11 Cases
for, among other things, the following purposes:

                       (i)     To hear and determine all matters relating to the assumption or
                               rejection of Executory Contracts or Unexpired Leases, including
                               whether a contract or lease is or was executory or expired;

                       (ii)    To hear and determine any motion, adversary proceeding,
                               application, contested matter, and other litigated matter pending on
                               or commenced after the Confirmation Date;

                       (iii)   To hear and resolve any disputes arising from or relating to (i) any
                               orders of the Bankruptcy Court granting relief under Bankruptcy
                               Rule 2004, or (ii) any protective orders entered by the Bankruptcy
                               Court in connection with the foregoing;

                       (iv)    To ensure that Plan Distributions are accomplished as provided
                               herein;

                       (v)     To consider Claims or the allowance, classification, priority,
                               compromise, estimation, or payment of any Claim, including any
                               Administrative Expense Claim;

                       (vi)    To enter, implement, or enforce such orders as may be appropriate
                               in the event the Confirmation Order is for any reason stayed,
                               reversed, revoked, modified or vacated;

                       (vii)   To issue and enforce injunctions, enter and implement other orders,
                               and take such other actions as may be necessary or appropriate to
                               restrain interference by any Person with the consummation,
                               implementation, or enforcement of this Plan, the Confirmation
                               Order, or any other order of the Bankruptcy Court (including,
                               without limitation, with respect to releases, exculpations and
                               indemnifications);

                       (viii) To hear and determine any application to modify this Plan in
                              accordance with section 1127 of the Bankruptcy Code, to remedy
                              any defect or omission or reconcile any inconsistency in this Plan,
                              the Disclosure Statement, or any order of the Bankruptcy Court,
                              including the Confirmation Order, in such a manner as may be
                              necessary to carry out the purposes and effects thereof;




                                                 50
Case 21-10831-CTG       Doc 8    Filed 05/19/21      Page 158 of 240




       (ix)    To hear and determine all matters relating to the allowance,
               disallowance, liquidation, classification, priority, or estimation of
               any Claim;

       (x)     To resolve disputes concerning any reserves with respect to
               Disputed Claims or the administration thereof;

       (xi)    To hear and determine disputes arising in connection with or related
               to the interpretation, implementation, or enforcement of this Plan,
               the Confirmation Order, the Disclosure Statement, any transactions
               or payments contemplated hereby, or any agreement, instrument, or
               other document governing or relating to any of the foregoing
               (including without limitation the Plan Supplement and the Plan
               Documents); provided that the Bankruptcy Court shall not retain
               jurisdiction over disputes concerning documents contained in the
               Plan Supplement that have a jurisdictional, forum selection or
               dispute resolution clause that refers disputes to a different court and
               any disputes concerning documents contained in the Plan
               Supplement shall be governed in accordance with the provisions of
               such documents;

       (xii)   To take any action and issue such orders, including any such action
               or orders as may be necessary after occurrence of the Effective Date
               and/or consummation of the Plan, as may be necessary to construe,
               enforce, implement, execute, and consummate this Plan, including
               any release or injunction provisions set forth herein, or to maintain
               the integrity of this Plan following consummation;

       (xiii) To determine such other matters and for such other purposes as may
              be provided in the Confirmation Order;

       (xiv)   To hear and determine matters concerning state, local and federal
               taxes in accordance with sections 346, 505, and 1146 of the
               Bankruptcy Code;

       (xv)    To hear and determine any other matters related hereto and not
               inconsistent with the Bankruptcy Code and title 28 of the United
               States Code;

       (xvi)   To resolve any disputes concerning whether a Person had sufficient
               notice of the Chapter 11 Cases, the Combined Hearing, the deadline
               by which to file Administrative Expense Claims, or the deadline for
               responding or objecting to a cure amount owed pursuant to
               Bankruptcy Code section 365(b), for the purpose of determining
               whether a Claim or Interest is discharged hereunder, or for any other
               purpose;




                                 51
             Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 159 of 240




                       (xvii) To recover all assets of the Debtors and property of the Estates,
                              wherever located;

                       (xviii) To hear and determine any rights, claims or Causes of Action held
                               by or accruing to the Debtors pursuant to the Bankruptcy Code or
                               pursuant to any federal or state statute or legal theory; and

                       (xix)   To enter a final decree closing the Chapter 11 Cases.

                 (b)    If the Bankruptcy Court abstains from exercising, or declines to exercise,
jurisdiction or is otherwise without jurisdiction over any matter arising in, arising under, or related
to the Chapter 11 Cases, the provisions of Section 13.1 of the Plan shall have no effect on and shall
not control, limit, or prohibit the exercise of jurisdiction by any other court having competent
jurisdiction with respect to such matter.

            13.2.      Courts of Competent Jurisdiction

                If the Bankruptcy Court abstains from exercising, or declines to exercise,
jurisdiction or is otherwise without jurisdiction over any matter arising out of the Plan, such
abstention, refusal, or failure of jurisdiction shall have no effect upon and shall not control,
prohibit, or limit the exercise of jurisdiction by any other court having competent jurisdiction with
respect to such matter.

                                          ARTICLE XIV.

                               MISCELLANEOUS PROVISIONS

            14.1.      Payment of Statutory Fees.

                On the Effective Date and thereafter as may be required, the Reorganized Debtors
shall pay all fees incurred pursuant to section 1930 of chapter 123 of title 28 of the United States
Code, together with interest, if any, pursuant to § 3717 of title 31 of the United States Code for
each Debtor’s case, or until such time as a final decree is entered closing a particular Debtor’s
case, a Final Order converting such Debtor’s case to a case under chapter 7 of the Bankruptcy
Code is entered, or a Final Order dismissing such Debtor’s case is entered.

            14.2.      Substantial Consummation of the Plan.

               On the Effective Date, the Plan shall be deemed to be substantially consummated
under sections 1101 and 1127(b) of the Bankruptcy Code.

            14.3.      Expedited Determination of Taxes.

               The Reorganized Debtors shall have the right to request an expedited determination
under section 505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed, for
any and all taxable periods of the Debtors through the Effective Date.




                                                  52
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 160 of 240




            14.4.      Exemption from Certain Transfer Taxes.

                Pursuant to, and to the fullest extent permitted by, section 1146 of the Bankruptcy
Code, any transfers of property pursuant to, in contemplation of, or in connection with, the Plan,
including, without limitation, the Confirmation Order, including (a) the Restructuring
Transactions, (b) the issuance of the Plan Consideration, (c) the issuance, transfer or exchange of
any securities or instruments, (d) the creation, filing or recording of any Lien, mortgage, deed of
trust, or other security interest, (e) the making, assignment, filing or recording of any lease or
sublease or the making or delivery of any deed, bill of sale, or other instrument of transfer under,
pursuant to, in furtherance of, or in connection with the Plan, including, without limitation, any
deeds, bills of sale, or assignments executed in connection with any of the transactions
contemplated under the Plan or the reinvesting, transfer, or sale of any real or personal property of
the Debtors pursuant to, in implementation of or as contemplated in the Plan (whether to one or
more of the Reorganized Debtors or otherwise), (f) the grant of Collateral under the Exit Facility,
and (g) the issuance, renewal, modification, or securing of indebtedness shall constitute a “transfer
under a plan” within the purview of section 1146 of the Bankruptcy Code and shall not be subject
to or taxed under any law imposing any document recording tax, stamp tax, conveyance fee, or
other similar tax, mortgage tax, real estate transfer tax, mortgage recording tax, Uniform
Commercial Code filing, or recording fee, regulatory filing or recording fee, sales tax, use tax, or
other similar tax or governmental assessment. Upon entry of the Confirmation Order, the
appropriate state or local government officials or agents shall forgo the collection of any such tax
or governmental assessment, and consistent with the foregoing, each recorder of deeds or similar
official for any county, city, or Governmental Unit in which any instrument hereunder is to be
recorded shall, pursuant to the Confirmation Order, be ordered and directed to accept such
instrument without requiring the payment of any filing fees, documentary stamp tax, deed stamps,
stamp tax, transfer tax, intangible tax, or similar tax.

            14.5.      Amendments.

              (a)     Plan Modifications. (i) The Debtors reserve the right, in accordance with
the Bankruptcy Code and the Bankruptcy Rules, and upon the written consent of the Plan Sponsor,
to amend, modify, or supplement the Plan prior to the entry of the Confirmation Order, including
amendments or modifications to satisfy section 1129(b) of the Bankruptcy Code and (ii) after entry
of the Confirmation Order, the Debtors may, upon order of the Bankruptcy Court, amend, modify,
or supplement the Plan in the manner provided for by section 1127 of the Bankruptcy Code or as
otherwise permitted by law, in each case without additional disclosure pursuant to section 1125 of
the Bankruptcy Code, except as the Bankruptcy Code may otherwise direct.

                (b)    Other Amendments. After the Confirmation Date, so long as such action
does not materially adversely affect the treatment of holders of Claims or Interests hereunder, and
upon the written consent of the Plan Sponsor, the Debtors may remedy any defect or omission or
reconcile any inconsistencies in the Plan or the Confirmation Order with respect to such matters
as may be necessary to carry out the purposes and effects of the Plan, and any holder of a Claim
or Interest that has accepted the Plan shall be deemed to have accepted the Plan as amended,
modified, or supplemented. Before the Effective Date, the Debtors may make appropriate
technical adjustments and modifications to the Plan and the documents contained in the Plan
Supplement without further order or approval of the Bankruptcy Court; provided, that such


                                                 53
             Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 161 of 240




technical adjustments and modifications do not adversely affect in a material way the treatment of
holders of Claims or Interests and which shall be consistent with, and subject to the approvals and
consents as set forth in, the RSA.

            14.6.      Effectuating Documents and Further Transactions.

               (a)     Each of the officers of the Reorganized Debtors is authorized, in accordance
with his or her authority under the resolutions of the applicable owners, board of directors, and
general partners, to execute, deliver, file, or record such contracts, instruments, releases,
indentures, and other agreements or documents and take such actions as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the Plan.

                (b)     On or before the Effective Date, the Debtors may file with the Bankruptcy
Court such agreements and other documents as may be necessary or appropriate to effectuate and
further evidence the terms and conditions of the Plan. The Debtors or the Reorganized Debtors,
as applicable, and all holders of Interests and Claims receiving Plan Distributions pursuant to the
Plan and all other parties in interest shall, from time to time, prepare, execute, and deliver any
agreements or documents and take any other actions as may be necessary or advisable to effectuate
the provisions and intent of the Plan.

            14.7.      Revocation or Withdrawal of Plan.

                 The Debtors reserve the right, subject to the prior written consent of the Plan
Sponsor, to revoke or withdraw the Plan prior to the Effective Date as to any or all of the Debtors.
If, with respect to a Debtor, the Plan has been revoked or withdrawn prior to the Effective Date,
or if confirmation or the occurrence of the Effective Date as to such Debtor does not occur on the
Effective Date, then, with respect to such Debtor: (a) the Plan shall be null and void in all respects;
(b) any settlement or compromise embodied in the Plan (including the fixing of or limiting of an
amount of any Claim or Interest or Class of Claims or Interests), assumption of Executory
Contracts or Unexpired Leases affected by the Plan, and any document or agreement executed
pursuant to the Plan shall be deemed null and void; and (c) nothing contained in the Plan shall (i)
constitute a waiver or release of any Claim by or against, or any Interest in, such Debtor or any
other Entity, (ii) prejudice in any manner the rights of such Debtor or any other Entity, or
(iii) constitute an admission of any sort by any Debtor or the Plan Sponsor, or any other Entity.

            14.8.      Severability of Plan Provisions.

                If, before the entry of the Confirmation Order, any term or provision of the Plan is
held by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, in each
case at the election and the request of the Debtors, shall have the power to alter and interpret such
term or provision to make it valid or enforceable to the maximum extent practicable, consistent
with the original purpose of the term or provision held to be invalid, void, or unenforceable, and
such term or provision shall then be applicable as altered or interpreted. Notwithstanding any such
holding, alteration, or interpretation, the remainder of the terms and provisions of the Plan shall
remain in full force and effect and shall in no way be affected, impaired or invalidated by such
holding, alteration, or interpretation; provided, however, that any such holding, alteration, or
interpretation shall not affect the approvals and consents as set forth in the RSA. The Confirmation



                                                  54
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 162 of 240




Order shall constitute a judicial determination and shall provide that each term and provision of
the Plan, as it may have been altered or interpreted in accordance with the foregoing, is (a) valid
and enforceable pursuant to its terms, (b) integral to the Plan and may not be deleted or modified
without the consent of the Debtors or the Reorganized Debtors (as the case may be), and
(c) nonseverable and mutually dependent.

            14.9.      Governing Law.

                Except to the extent that the Bankruptcy Code or other U.S. federal law is
applicable, or to the extent an exhibit or schedule hereto, or a schedule in the Plan Supplement
provides otherwise, the rights, duties, and obligations arising under the Plan shall be governed by,
and construed and enforced in accordance with, the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof; provided that corporate, limited partnership, or
entity governance matters relating to a Debtor or a Reorganized Debtor shall be governed by the
laws of the state of incorporation or organization of the Debtors or the Reorganized Debtors.

            14.10.     Time.

                In computing any period of time prescribed or allowed by the Plan, unless otherwise
set forth herein or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006
shall apply.

            14.11.     Dates of Actions to Implement the Plan.

             In the event that any payment or act under the Plan is required to be made or
performed on a date that is not on a Business Day, then the making of such payment or the
performance of such act may be completed on the next succeeding Business Day, but shall be
deemed to have been completed as of the required date.

            14.12.     Immediate Binding Effect.

              Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan and the Plan Supplement shall be
immediately effective and enforceable and deemed binding upon and inure to the benefit of the
Debtors, the holders of Claims and Interests, the Released Parties, and each of their respective
successors and assigns, including, without limitation, the Reorganized Debtors.

            14.13.     Deemed Acts.

                Subject to and conditioned on the occurrence of the Effective Date, whenever an
act or event is expressed under the Plan to have been deemed done or to have occurred, it shall be
deemed to have been done or to have occurred without any further act by any party, by virtue of
the Plan and the Confirmation Order.




                                                 55
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 163 of 240




            14.14.     Successor and Assigns.

               The rights, benefits, and obligations of any Entity named or referred to in the Plan
shall be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor,
or permitted assign, if any, of each such Entity.

            14.15.     Entire Agreement.

                On the Effective Date, the Plan, the Plan Supplement, and the Confirmation Order
shall supersede all previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become merged and
integrated into the Plan.

            14.16.     Exhibits to Plan.

              All exhibits, schedules, supplements, and appendices to the Plan (including the Plan
Supplement) are incorporated into and are a part of the Plan as if set forth in full therein.

            14.17.     Reservation of Rights.

                The Plan shall have no force or effect unless the Bankruptcy Court shall enter the
Confirmation Order. None of the filing of the Plan, any statement or provision contained in the
Plan, or the taking of any action by any Debtor with respect to the Plan, the Disclosure Statement,
or the Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights of
any Debtor with respect to the holders of Claims or Interests prior to the Effective Date.

            14.18.     Plan Supplement.

               After any of such documents included in the Plan Supplement are filed, copies of
such documents shall be made available upon written request to the Debtors’ counsel at the address
above or by downloading such exhibits and documents from the Claims and Noticing Agent’s
website at http://dm.epiq11.com/HospitalityInvestorsTrust or the Bankruptcy Court’s website at
https://www.pacer.gov/.

            14.19.     Waiver or Estoppel.

                Each holder of a Claim or an Interest shall be deemed to have waived any right to
assert any argument, including the right to argue that its Claim or Interest should be Allowed in a
certain amount, in a certain priority, secured or not subordinated by virtue of an agreement made
with the Debtors or their counsel, or any other Entity, if such agreement was not disclosed in the
Plan, the Disclosure Statement, or papers filed with the Bankruptcy Court prior to the Confirmation
Date.

            14.20.     Notices

                To be effective, all notices, requests, and demands to or upon the Debtors shall be
in writing (including by electronic mail or facsimile transmission) and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when actually delivered or, in


                                                 56
            Case 21-10831-CTG          Doc 8   Filed 05/19/21    Page 164 of 240




the case of notice by electronic mail transmission, when received and telephonically confirmed,
addressed as follows:

                     1.      The Debtors at:

                             Hospitality Investors Trust, Inc.
                             Park Avenue Tower,
                             65 East 55th Street, Suite 801
                             New York, NY 10022
                             Attn: HIT Chapter 11 Notices
                             Email: casenotices@hitreit.com

                     2.      Office of the U.S. Trustee at:

                             Office of the United States Trustee for the District of Delaware
                             844 King Street, Suite 2207, Lockbox 35
                             Wilmington, DE 19801
                             Attn: Joseph J. McMahon, Jr. (joseph.mcmahon@usdoj.gov)

                     3.      Counsel to the Debtors at:

                             Proskauer Rose LLP
                             70 West Madison
                             Suite 3800
                             Chicago, IL 60602
                             Attn: Jeff J. Marwil (jmarwil@proskauer.com), Paul V. Possinger
                             (ppossinger@proskauer.com), and Jordan E. Sazant
                             (jsazant@proskauer.com)

                             - and -

                             Proskauer Rose LLP
                             Eleven Times Square
                             New York, NY 10036
                             Attn: Joshua A. Esses (jesses@proskauer.com)

                             - and -

                             Potter Anderson & Corroon LLP
                             1313 North Market Street
                             Wilmington, DE 19801
                             Telephone: (302) 984-6000
                             Attn: Jeremy W. Ryan (jryan@potteranderson.com)




                                               57
             Case 21-10831-CTG           Doc 8    Filed 05/19/21     Page 165 of 240




                       4.      The Plan Sponsor at:

                               Brookfield Strategic Real Estate Partners II Hospitality REIT II
                               LLC
                               250 Vesey Street, 11th Floor
                               New York, NY 10004
                               Attn: BPG Transactions Legal (realestatenotices@brookfield.com)

                       5.      Counsel to the Plan Sponsor at:

                               Cleary Gottlieb Steen & Hamilton LLP
                               One Liberty Plaza
                               New York, NY 10006
                               Attn: Sean A. O’Neal (soneal@cgsh.com)

                               - and -

                               Young Conaway Stargatt & Taylor, LLP
                               Rodney Square, 1000 King Street
                               Wilmington, DE 19801
                               Attn: Pauline K. Morgan
                               Email: pmorgan@ycst.com


        After the occurrence of the Effective Date, the Reorganized Debtors have authority to send
a notice to Entities stating that in order to continue to receive documents pursuant to Bankruptcy
Rule 2002, such Entities must file a renewed request to receive documents pursuant to Bankruptcy
Rule 2002. After the occurrence of the Effective Date, the Reorganized Debtors are authorized to
limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities
that have filed such renewed requests.

                                          ARTICLE XV.

                         CONCLUSION AND RECOMMENDATION

                The Debtors believe the Plan is in the best interests of all stakeholders and urge the
holders of Interests in the Voting Class to vote in favor thereof.




                                                 58
          Case 21-10831-CTG   Doc 8   Filed 05/19/21     Page 166 of 240




Dated: May 18, 2021

                                Respectfully submitted,
                                Hospitality Investors Trust, Inc. and
                                Hospitality Investors Trust Operating Partnership,
                                L.P.

                                By: /s/ Bruce A. Riggins
                                Name: Bruce A. Riggins
                                Title: Chief Financial Officer, Hospitality Investors
                                Trust, Inc.




                                      59
Case 21-10831-CTG   Doc 8   Filed 05/19/21   Page 167 of 240




                       Exhibit A

         Contingent Value Rights Agreement
            Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 168 of 240




                                                                                  Exhibit Version

                      CONTINGENT VALUE RIGHTS AGREEMENT

       This CONTINGENT VALUE RIGHTS AGREEMENT, dated as of [●] [●], 2021 (this
“Agreement”), is entered into by and between Hospitality Investors Trust, Inc., a Maryland
corporation (the “Company”), and Computershare, Inc. (“Computershare”), a Delaware
corporation, and its wholly owned subsidiary, Computershare Trust Company, N.A., a federally
chartered trust company, collectively, as agent with respect to the Contingent Value Rights (the
“CVR Agent”).

                                          WITNESSETH:

        WHEREAS, on May 19, 2021, the Company and its operating partnership, Hospitality
Investors Trust Operating Partnership, L.P., a Delaware limited partnership (the “OP”), entered
into a Restructuring Support Agreement (as may be subsequently amended or modified from time
to time, the “RSA”) with the Supporting Stockholder;

        WHEREAS, on May 19, 2021 (the “Petition Date”), the Company and the OP commenced
voluntary cases under the Bankruptcy Code in the United States Bankruptcy Court for the District
of Delaware (the “Cases”), and concurrently filed a joint prepackaged plan of reorganization (as
may be amended or modified from time to time in accordance with the RSA, the “Plan”);

        WHEREAS, the Company has obtained a debtor-in-possession loan facility (as may be
subsequently amended or modified from time to time, the “DIP Facility”) and a post-confirmation
loan facility (as may be subsequently amended or modified from time to time, the “Exit Facility”)
from the Supporting Stockholder;

        WHEREAS, pursuant to the Plan, the Company shall grant Contingent Value Rights to
holders of the Shares on the Effective Date;

        WHEREAS, this Agreement constitutes the CVR Agreement referred to in the RSA and
the Plan;

         WHEREAS, the Contingent Value Right is a contract right, providing the Holders with the
right to receive contingent cash payments if and to the extent payable pursuant to the terms of this
Agreement for each Contingent Value Right at a later date and subject to the terms and conditions
set forth herein;

       WHEREAS, the Company desires to appoint the CVR Agent as its agent with respect to
the Contingent Value Rights pursuant to the terms of this Agreement, and the CVR Agent desires
to accept such appointment; and

      WHEREAS, the CVR Agent has agreed to provide specified services covered by this
Agreement.
            Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 169 of 240




        NOW, THEREFORE, for and in consideration of the agreements contained herein and the
consummation of the Plan, it is mutually covenanted and agreed, for the benefit of all Holders, as
follows:

                                         ARTICLE 1
                                        DEFINITIONS

       Section 1.1.   Definitions.

               (a)     For all purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

                            (i)     the terms defined in this Article 1 have the meanings assigned
            to them in this Article 1, and include the plural as well as the singular;

                           (ii)    the words “herein,” “hereof” and “hereunder” and other words
            of similar import refer to this Agreement as a whole and not to any particular Article,
            Section or other subdivision;

                           (iii)   unless the context otherwise requires, words describing the
            singular number shall include the plural and vice versa, words denoting any gender
            shall include all genders and words denoting natural Persons shall include
            corporations, partnerships and other Persons and vice versa;

                          (iv)    references to any Person shall include such Person’s successors
            and permitted assigns; and

                           (v)   whenever the words “include,” “includes” or “including” are
            used in this Agreement, they shall be deemed to be followed by “without limitation”.

               (b)    The following terms shall have the meanings ascribed to them as follows:

        “2019 Hotel EBITDA” means, with respect to the Hotel Properties in the CVR Asset Pool
or the Excluded Properties, the Adjusted EBITDA for the year ended December 31, 2019 for such
Hotel Properties in the CVR Asset Pool or Excluded Properties, as applicable, calculated without
giving effect to clause (c) of the first sentence of the definition of Adjusted EBITDA.

        “Additional Adjustment Amount” means (i) any amount distributed by the CVR Holding
Company to its shareholders, members, or partners, or (ii) any principal amount loaned by the
CVR Holding Company or any of its direct or indirect Subsidiaries pursuant to any Upstream
Intercompany Loan other than (a) any distribution, payment or loan out of net proceeds from a
Monetization Event, but only to the extent such amount has not previously been taken into account
in the determination of a Total Distributable Amount under Section 2.4(g), and (b) any Permitted
Distribution.

        “Adjusted EBITDA”, with respect to one or more Hotel Properties and any Measurement
Period, is calculated as net loss (income) and comprehensive loss (income) (calculated in
accordance with GAAP) of the applicable Hotel Property or Hotel Properties during the applicable

                                                2
             Case 21-10831-CTG           Doc 8     Filed 05/19/21      Page 170 of 240




Measurement Period, excluding (a) the effect of expenses not related to operating the applicable
Hotel Property or Hotel Properties, (b) non-cash charges that are not indicative of the operating
performance of the applicable Hotel Property or Hotel Properties, and (c) any effects on net loss
(income) and comprehensive loss (income) due to (1) a Casualty or Condemnation Event, strike
or other labor dispute, fire, war, insurrection, act of God, governmental intervention, terrorism or
pandemic or (2) any other event that is reasonably beyond the control of the Company other than
to the extent the principal cause of such event is the Company’s or any of its Subsidiaries’ gross
negligence or willful misconduct. Exclusions made for these purposes shall include (to the extent
attributable to a particular Hotel Property or Hotel Properties, if applicable): (i) depreciation and
amortization; (ii) impairment of goodwill and long-lived assets; (iii) interest expense; (iv)
transaction related costs; (v) other loss (income); (vi) gain (loss) on sale of assets, net; (vii) equity
in loss (earnings) of unconsolidated entities; (viii) general and administrative expense; and (ix)
income tax (benefit) expense.

       “Adjusted EBITDA Threshold” means, with respect to any Hotel Property, the amount of
Adjusted EBITDA for such Hotel Property set forth on Schedule I hereto. Any reference to the
Adjusted EBITDA Threshold for the CVR Asset Pool refers to the aggregate Adjusted EBITDA
Threshold of all of the Hotel Properties then in the CVR Asset Pool.

        “Adjusted Total CVR Pool Amount” has the meaning set forth in Section 2.4(g)(i).

         “Affiliate” means, when used with respect to a specified Person, a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is under common
control with such specified Person. As used in this definition, the term “control” (including with
correlative meanings, “controlled by” and “under common control with”), when used with respect
to any specified Person, means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the ownership of
voting securities or other interests, by contract, agreement, obligation, indenture, instrument, lease,
promise, arrangement, release, warranty, commitment, undertaking or otherwise.

        “Agreement” has the meaning set forth in the Preamble.

        “All or Substantially All of the Assets” means at least eighty percent (80%) of the number
of the Hotel Properties comprising the CVR Asset Pool as of the Effective Date.

        “Board of Directors” means the Board of Directors of the Company.

        “Business Day” means any day other than a Saturday or Sunday or a day on which banks
are required or authorized to close in the City of New York.

        “Calculation Certificate” has the meaning set forth in Section 2.5(a).

        “Capital Stock” means, with respect to any Person, all of the shares, interests, rights,
participations or other equivalents (however designated) of capital stock of (or other ownership,
equity or profit interests or units in, including any limited or general partnership interest and any
limited liability company interest) such Person.

        “Cases” has the meaning set forth in the Recitals.

                                                   3
             Case 21-10831-CTG           Doc 8     Filed 05/19/21      Page 171 of 240




        “Casualty or Condemnation Event” means the damage or destruction, in whole or in part,
by fire or other casualty, of a Hotel Property or a temporary or permanent taking of a Hotel
Property by any governmental authority as the result or in lieu or in anticipation of the exercise of
the right of condemnation or eminent domain, of all or any part of any Hotel Property, or any
interest therein or right accruing thereto, including any right of access thereto or any change of
grade affecting such Hotel Property or any part thereof.

         “Change-of-Control Monetization Event” means (a) the sale or other disposition (in one
transaction or a series of related transactions) of outstanding Voting Securities of (i) the Company
or (ii) any direct or indirect Subsidiary(ies) of the Company that, individually or together, directly
or indirectly hold(s) 100% of the Company’s interest in the Hotel Properties comprising the CVR
Asset Pool, representing in the aggregate more than 50.0% of the total voting power of the Voting
Securities of the Company or such Subsidiary(ies) (after giving effect to such sale or other
disposition) to any Person or “group” (as such term is used in Section 13(d)(3) of the Exchange
Act) of Persons, other than a transfer of Voting Securities of the Company or such Subsidiary(ies)
to any Affiliates of the holders of the Voting Securities being transferred as part of a
reorganization, restructuring or similar transaction that is (x) not treated as a liquidity event for the
Supporting Stockholder or its Affiliates that are shareholders of the Company participating in such
transaction (as determined in good faith by the Supporting Stockholder) and (y) approved by the
Independent Director(s) or, if there are more than two Independent Directors, a majority of the
Independent Directors (which approval may be given at any meeting of the Board of Directors or
any committee thereof or pursuant to any action taken by written or electronic consent by the Board
of Directors or any committee thereof); provided that in the event of a transfer of Voting Securities
in direct or indirect Subsidiary(ies) of the Company, this Agreement shall be assigned to the
transferee in accordance with Section 4.5, or (b) a reorganization, merger, share exchange,
consolidation or other business combination of the Company, or any direct or indirect
Subsidiary(ies) of the Company that, individually or together, directly or indirectly hold(s) 100%
of the Company’s interests in the Hotel Properties comprising the CVR Asset Pool, with or into
any other Person in which transaction the Shareholders as of immediately prior to such transaction
and their Affiliates own, directly or indirectly (including by or through the Company or any other
Person), an aggregate of less than 50.0% of the total voting power of the Voting Securities of the
Company or such Subsidiary(ies) or, if the Company or such Subsidiary(ies) is(are) not the
acquiring, resulting or surviving Person(s) in such transaction, such acquiring, resulting or
surviving Person.

        “Code” means the Internal Revenue Code of 1986, as amended.

         “Company” has the meaning set forth in the Preamble; provided that any reference to any
action to be taken by the Company or not to be taken by the Company, or with respect to the assets
or liabilities of the Company, shall be deemed to include the Company’s direct and indirect
Subsidiaries, as applicable.

        “Compelled” has the meaning set forth in Section 4.3(b)(i).

        “Confidential Information” has the meaning set forth in Section 4.3(b)(i).

        “Confirmation Order” has the meaning set forth in the Plan.

                                                   4
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 172 of 240




      “Contingent Value Rights” means the rights of Holders to receive contingent cash
payments pursuant to the Plan and this Agreement.

       “Control” (including the terms “controlled,” “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of Voting Securities, by
contract or otherwise.

        “CVR Agent” means the CVR Agent named in the Preamble, until a successor CVR Agent
shall have become such pursuant to the applicable provisions of this Agreement, and thereafter
“CVR Agent” shall mean such successor CVR Agent.

       “CVR Agent Fees” has the meaning set forth in Section 3.2(f).

        “CVR Asset Pool” means the Hotel Properties that were owned by the Company and its
Subsidiaries as of immediately prior to the Effective Date that are not Excluded Assets, and other
assets directly related to operation of such Hotel Properties that are not Excluded Assets and any
mortgage indebtedness and other indebtedness and liabilities (whether known, unknown, absolute,
accrued, contingent or otherwise), rights and obligations and agreement related to the operations
of such Hotel Properties and excluding any general and administrative expenses incurred by the
CVR Holding Company and its Subsidiaries or any other Person, which expenses shall not be the
responsibility of the CVR Holding Company and its Subsidiaries.

        “CVR Distribution Expenses” means, with respect to any distribution to Holders in respect
of a Distribution Triggering Monetization Event, the Final Payment Date Distribution or a
Holdback Payment Distribution, as applicable, the reasonable, documented, out-of-pocket costs
and expenses of the Company and any of its Subsidiaries in connection with the performance of
its and/or their respective obligations under this Agreement or otherwise in connection with any
such distribution to be made to the Holders in respect of such Distribution Triggering Monetization
Event, Final Payment Date Distribution or Holdback Payment Distribution, as applicable ,
including, if applicable to the particular Distribution Triggering Monetization Event, Final
Payment Date Distribution or Holdback Payment Distribution: (a) all reasonable, documented,
out-of-pocket costs and expenses billed by the Independent Valuer and/or the Independent
Investment Banker; (b) the costs and expenses (whether or not reasonable) billed by the
Independent Accountant and allocated to the Company pursuant to Section 2.6(a); and (c) the CVR
Agent Fees billed by the CVR Agent in connection with such Distribution Triggering Monetization
Event, Final Payment Date Distribution or Holdback Payment Distribution, as applicable ;
provided, that CVR Distribution Expenses shall not include any costs or expenses to the extent
expressly taken into account or given effect to in the calculations of Net Proceeds from Hotel Sale
or Net Proceeds from CVR Asset Pool.

        “CVR Holding Company” means the OP or any other Subsidiary of the Company that
directly or indirectly owns the Hotel Properties in the CVR Asset Pool.

       “CVR Payment Date” has the meaning set forth in Section 2.5(c).

       “CVR Register” has the meaning set forth in Section 2.3(b).


                                                 5
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 173 of 240




       “DIP Facility” has the meaning set forth in the Recitals.

        “DIP Financing Invested Capital Amount” means $[•], representing the amount of
outstanding principal and accrued interest and other outstanding obligations through and including
the Effective Date under the DIP Facility that is converted to Shares on the Effective Date pursuant
to the Plan multiplied by the Excluded Asset Adjustment Factor, which amount shall be subject to
reduction from time to time by in accordance with Section 2.4(g).

        “Distribution Triggering Monetization Event” means a Monetization Event of the type set
forth in clause (i) or (ii) of the definition thereof.

       “Effective Date” means the effective date of the Plan.

       “Exchange Act” means the Securities Exchange Act of 1934, as amended.

       “Exit Facility” has the meaning set forth in the Recitals.

        “Excluded Assets” means the Hotel Properties on Schedule II hereto and other assets
directly related to operation of such Hotel Properties and any mortgage indebtedness and other
indebtedness and liabilities (whether known, unknown, absolute, accrued, contingent or
otherwise), rights and obligations and agreement related to the operations of such Hotel Properties ,
which shall have been transferred from the CVR Holding Company if requisite consents have been
obtained, or, if requisite consents have not been obtained, shall be held by the CVR Holding
Company pursuant to arrangements under which it shall be treated, for all purposes applicable
under this Agreement and notwithstanding anything to the contrary in this Agreement, as if the
Excluded Assets were not part of the CVR Asset Pool.

        “Excluded Asset Adjustment Factor” means 0.9866, representing (a) one, minus (b) the
quotient (expressed as a decimal fraction) of (i) the aggregate 2019 Hotel EBITDA of the Excluded
Assets, divided by (ii) the sum of (A) the aggregate 2019 Hotel EBITDA of the Excluded Assets
and (B) the aggregate 2019 Hotel EBITDA of the Hotel Properties in the CVR Asset Pool.

       “Extended Maturity Date” means [•], 2028, the seventh anniversary of the Effective Date.

         “Final Payment Date” means the earlier of (i) the Maturity Date and (ii) the date that is
the six-month anniversary of the first occurrence of a Distribution Triggering Monetization Event
(or, if not a Business Day, the next Business Day).

      “Final Payment Date Distribution” means the final distribution to Holders in respect of
amounts distributable as of the Final Payment Date.

        “GAAP” means United States generally accepted accounting principles as in effect from
time to time and set forth in the Financial Accounting Standards Board Accounting Standards
Codification applied on a basis in all material respects consistent with that of the Company for the
2020 fiscal year (except as required by changes in such generally accepted accounting principles) .




                                                 6
               Case 21-10831-CTG         Doc 8    Filed 05/19/21       Page 174 of 240




        “Governmental Entity” means United States or non-United States national, federal, state
or local governmental, regulatory or administrative authority, agency or commission or any
judicial or arbitral body.

          “Holdback” has the meaning set forth in Section 2.4(d)(iii).

          “Holdback Amount” has the meaning set forth in Section 2.4(d)(iii).

          “Holdback Payment Distribution” has the meaning set forth in Section 2.4(d)(vi).

          “Holdback Payment Distribution Payment Date” has the meaning set forth in Section
2.5(e).

          “Holdback Value” has the meaning set forth in Section 2.4(d)(vii).

     “Holder” means a Person in whose name a Contingent Value Right is registered in the
CVR Register.

        “Hotel Property” shall mean each property on which a hotel is operated and in which the
Company or any direct or indirect Subsidiary holds an ownership interest, together with the
buildings and other improvements thereon and all assets related to the operation of the hotel on the
Hotel Property.

          “Indemnitees” has the meaning set forth in Section 3.2(e).

        “Independent Accountant” means an independent certified public accounting firm of
nationally recognized standing designated by the Company.

        “Independent Director” means any director of the Company who is an “independent
director” as defined under Listing Rule 303A.02 of the New York Stock Exchange Listed
Company Manual or any successor provision.

        “Independent Investment Banker” means an independent and nationally recognized
financial services company selected by the Company from a list of at list three (3) candidates
provided by the Independent Director(s), each of which has at least ten years of experience
advising Persons owning hotel properties similar to those owned by the Company.

        “Independent Valuer” means an independent and nationally recognized MAI appraiser
selected by the Company from a list of at least three (3) candidates provided by the Independent
Director(s), each of which has at least ten years of experience valuing hotel properties similar to
those owned by the Company.

          “Initial Contingent Value Rights” has the meaning set forth in Section 2.1(c).

          “Initial Maturity Date” means [•], 2026, the fifth anniversary of the Effective Date.

          “Losses” has the meaning set forth in Section 3.2(e).



                                                   7
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 175 of 240




        “Majority of Holders” means, at any time, the registered Holder(s) of more than 50% of
the total number of Contingent Value Rights registered at such time, as set forth on the CVR
Register.

        “Make Available” means, with respect to any document, notice or information required to
be provided to Holders under this Agreement, at the Company’s option, either (1) to mail or cause
the CVR Agent to mail a notice thereof by first-class mail to the Holders at their addresses as they
shall appear on the CVR Register, or (2) to post on the Company’s public website.

        “Maturity Date” means either (i) the Initial Maturity Date, or (ii) if the Company
exercises its extension right pursuant to Section 2.7, the Extended Maturity Date.

        “Measurement Period” means, as applicable, the trailing 12-month period ending on the
last day of the calendar quarter preceding the calendar quarter in which the event that has required
the Company to calculate the Adjusted EBITDA for any Hotel Property occurs.

         “Monetization Event” means (i) the consummation of a Change-of-Control Monetization
Event, (ii) the consummation of any transaction that does not constitute a Change-of-Control
Monetization Event pursuant to which, directly or indirectly, on a cumulative basis following
consummation of such transaction, All or Substantially All of the Assets included in the CVR
Asset Pool have been sold or otherwise disposed of subsequent to the Effective Date, other than
any disposition of all of the Hotel Properties comprising the CVR Asset Pool then owned directly
or indirectly by the Company to an Affiliate of the Company or the Supporting Stockholder as part
of a reorganization, restructuring or similar transaction that is (x) not treated as a liquidity event
for the Supporting Stockholder or its Affiliates that are shareholders of the Company participating
in such transaction (as determined by the Supporting Stockholder in good faith) and (y) approved
by the Independent Director(s) or, if there are more than two Independent Directors, a majority of
the Independent Directors (which approval may be given at any meeting of the Board of Directors
or any committee thereof or pursuant to any action taken by written or electronic consent by the
Board of Directors or any committee thereof); provided that in the event of any such disposition
to an Affiliate of the Company or the Supporting Stockholder that is not the Company or a
Subsidiary of the Company, this Agreement shall be assigned to the transferee in accordance with
Section 4.5, or (iii) a sale or other disposition of assets remaining in the CVR Asset Pool that
occurs subsequent to a Distribution Triggering Monetization Event but prior to the Final Payment
Date.

       “Net Proceeds from CVR Asset Pool” has the meaning set forth in Section 2.4(c).

          “Net Proceeds from Hotel Sale” means the amount of any cash or non-cash consideration
actually received by the Company in any direct or indirect sale of all of the Company’s interest in
any Hotel Property (with the valuation of any non-cash consideration determined by the
Independent Investment Banker) less (i) the mortgage indebtedness and other indebtedness and
liabilities (whether known, unknown, absolute, accrued, contingent or otherwise) not assumed by
the buyer or to which the buyer does not acquire the assets subject to (with such amounts
determined in good faith by the Board of Directors), and (ii) reasonable, documented, out-of-
pocket costs and expenses of the Company and any of its Subsidiaries in connection with such
sale.

                                                  8
             Case 21-10831-CTG           Doc 8     Filed 05/19/21      Page 176 of 240




        “Notice of Objection” has the meaning set forth in Section 2.5(b).

        “Objection Period” has the meaning set forth in Section 2.5(b).

         “Officer’s Certificate” means a certificate signed by the chief executive officer, president,
chief financial officer, any vice president, the controller, the treasurer or the secretary, in each case
of the Company, in his or her capacity as such an officer, and delivered to the CVR Agent.

          “Permitted Distributions” means any amount distributed by the CVR Holding Company
(a) to the Company to fund costs and expenses of the Company or any of its Subsidiaries, including
(i) general and administrative expenses, (ii) to the extent not covered by clause (i), expenses
associated with directors, officers, employees, consultants and any other agents of the Company
(including any severance or termination payments), (iii) taxes, (iv) payments pursuant to
contractual obligations, (v) payments of cash dividends to shareholders of the Company that are
not Affiliates of the Supporting Stockholder who shall have been issued preferred stock intended
to enable the Company to satisfy the closely held requirements applicable to real estate investment
trusts under Section 856(a)(6) of the Code, (vii) payments related to the expenses of or settlement
of litigations or disputes, (viii) payments of principal, interest, fees and other expenses associated
with indebtedness to the extent that the principal amount of such indebtedness has been (A)
contributed to the CVR Holding Company or any of its Subsidiaries or (B) used to fund costs and
expenses of the Company or any of its Subsidiaries that the CVR Company would be permitted to
distribute funds to the Company to fund under this clause (a), (ix) capital expenditures (including
property improvement plan expenditures), (x) expenses relating to furniture, fixtures and other
equipment, (xi) management fees and other charges, fees and expenses to be paid to the property
managers or sub-managers, (xii) costs and fees of independent professionals (including legal,
accounting, consultants and other professional expenses), technical consultants, operational
experts (including quality assurance inspectors) or other third parties retained to perform services
for the Company or any of its Subsidiaries, (xiii) costs of attendance by employees at training and
manpower development programs, (xiv) association dues, (xv) computer processing charges, (xvi)
operational equipment and other lease payments, (xvii) insurance premiums, ground rents,
maintenance charges and other charges and impositions and (xviii) franchise fees and expenses;
provided that costs and expenses, individually and in the aggregate, covered by this clause (a) shall
be consistent in scope and kind with the Company’s corporate-level costs and expenses in 2019
and 2020, shall not include costs or expenses primarily relating to assets other than the assets in
the CVR Asset Pool and shall be allocated between the CVR Holding Company and assets that are
not included in the CVR Asset Pool (including if such assets are Excluded Assets or were acquired
by the Company subsequent to the Effective Date) based on the ratio of their respective Adjusted
EBITDA for the trailing 12-month period ending on the last day of the calendar quarter preceding
the calendar quarter in which the Permitted Distribution was made, and (b) to any Person
(including, for the avoidance of doubt, the Company or any of its shareholders, including the
Supporting Stockholder) in respect of the Net Proceeds from Hotel Sale of any Hotel Property
prior to a Monetization Event that is not a Qualifying CVR Asset Pool Sale.

         “Permitted Transfer” means: (i) the transfer (upon the death of the Holder) by will or
intestacy; (ii) a transfer by instrument to an inter vivos or testamentary trust in which the
Contingent Value Rights are to be passed to beneficiaries upon the death of the trustee;
(iii) transfers made pursuant to a court order of a court of competent jurisdiction in connection

                                                   9
               Case 21-10831-CTG              Doc 8      Filed 05/19/21        Page 177 of 240




with divorce, bankruptcy or liquidation; or (iv) a transfer made by operation of law (including a
consolidation or merger) or without consideration in connection with the dissolution, liquidat ion
or termination of any corporation, limited liability company, partnership or other entity.

        “Permitted Transferee” means a Person who receives a Contingent Value Right pursuant
to a Permitted Transfer and otherwise in accordance with this Agreement.

        “Person” means any individual, corporation (including not-for-profit), general or limited
partnership, limited liability company, joint venture, estate, trust, association, organization,
Governmental Entity or other entity of any kind or nature.

        “Petition Date” has the meaning set forth in the Recitals.

        “Plan” has the meaning set forth in the Recitals.

         “Plan Documents” means the RSA, the Plan, this Agreement, the DIP Facility, the Exit
Facility, and the organizational documents of the Company and the CVR Holding Company
adopted as of the Effective Date.

        “Post-Effective Date Contributions” means, without duplication, any cash contributions
or loans made to the CVR Holding Company or any of its Subsidiaries on or after the Effective
Date however structured, including cash amounts contributed, paid or loaned to the CVR Holding
Company or any of its Subsidiaries on or after the Effective Date pursuant to the Exit Facility;
provided, that, except for any cash contributions or loans made to the CVR Holding Company or
any of its Subsidiaries pursuant to the Exit Facility: (a) any such loans shall be on terms and
conditions that are arm’s length in accordance with Section 4.1 (provided, that any such loan shall
be deemed to be on arm’s length terms for purposes of Section 4.1 if such loan is on terms
substantially similar to the terms of the Exit Facility) and (b) any such cash contributions and loans
shall only be used for (i) funding the costs and expenses of the CVR Holding Company and its
Subsidiaries, including any of the costs and expenses set forth in clauses (i)-(xviii) in clause (a) of
the definition of “Permitted Distributions” and (ii) reserves and/or liquidity requirements or needs
of the CVR Holding Company and its Subsidiaries, as determined by the Company in its sole
discretion.

        “Pre-Petition LPA” means the Amended and Restated Agreement of Limited Partnership
of the OP, dated as of March 31, 2017 and as amended from time to time through the date of the
RSA.

       “Pro Rata Payment Amount” means an amount equal to (i) a fraction, the numerator of
which equals the total number of Contingent Value Rights held by such Holder on such date, and
the denominator of which equals [•]1, multiplied by (ii) the Total Distributable Amount payable
pursuant to Section 2.5(c), Section 2.5(d) or Section 2.5(e), as applicable.


1
 Note to Draft: Such number shall be inserted in the executed CVR Agreement as of the Effective Date and shall be
equal to: (i) the number of CVRs to be issued in respect of shares of outstanding common stock (which will include
the number of CVRs to be issued in respect of RSUs that are cancelled on the Effective Date), plus (ii) the number of
CVRs that would otherwise have been issued in respect of shares of common stock (including restricted shares) held

                                                        10
               Case 21-10831-CTG               Doc 8      Filed 05/19/21         Page 178 of 240




         “Qualifying CVR Asset Pool Sale” means any direct or indirect sale of all of the
Company’s interest in any Hotel Property prior to the consummation of a transaction or series of
transactions constituting a Distribution Triggering Monetization Event or, if no Distribution
Triggering Monetization Event occurs prior to the Final Payment Date, the Final Payment Date,
if, at the time of the consummation of such sale, the Adjusted EBITDA for such Hotel Property
for the Measurement Period exceeds the Adjusted EBITDA Threshold for such Hotel Property.

       “Related Party” has the meaning ascribed to the term “related person” in Item 404(a) of
Regulation S-K under the Exchange Act.

         “RSA” has the meaning set forth in the Recitals.

         “Section 2.4(g)(iii) 94% Amount” has the meaning set forth in Section 2.4(g)(iii).

         “Section 2.4(g)(iv) 94% Amount” has the meaning set forth in Section 2.4(g)(iv).

         “Securities Act” means the Securities Act of 1933, as amended.

         “Shares” means the shares of common stock, par value $0.01 per share, of the Company.

       “Shareholder” means, in connection with a Change-of-Control Monetization Event, any
holder of Shares or equity interests of any applicable Subsidiary of the Company receiving
consideration in such Change-of-Control Monetization Event.

         “Subsidiary” means, with respect to any Person, any corporation, partnership, limited
liability company or other organization, whether incorporated or unincorporated, of which the
securities or other ownership interests having more than 50% of the ordinary voting power in
electing the board of directors or other governing body are, at the time of such determination,
owned by such Person or another Subsidiary of such Person.

        “Supporting Stockholder” means Brookfield Strategic Real Estate Partners II Hospitality
REIT II LLC, a Delaware limited liability company, together with its successors and permitted
assigns.

        “Supporting Stockholder CVR Asset Pool Invested Amount” means $395,310,206.34 ,
representing (i) the sum of (A) $379,746,396.50 (the purchase price paid by the Supporting
Stockholder to the OP to acquire Class C Units (as defined in the Pre-Petition LPA)) plus (B)
$16,289,594.88, which represents the Liquidation Preference (as defined in the Pre-Petition LPA)
of the Class C Units issued in respect of the portions of the 12/31/20 PIK Distribution Amount (as
defined in the Pre-Petition LPA) and the 3/31/21 PIK Distribution Amount (as defined in the Pre-
Petition LPA) that correspond to the cash distributions that would have been payable on December
31, 2020 and March 31, 2021 if the Pre-Petition LPA had not been amended on December 24,
2020 and March 30, 2021 (but, for the avoidance of doubt, not any other Class C Units issued as
PIK Distributions (as defined in the Pre-Petition LPA)), plus (C) $4,643,317.70, representing the
accrued and unpaid Class C Cash Distribution Amount (as defined in the Pre-Petition LPA) from

by the Brookfield Investor, which will effectively be cancelled as of the Effective Date pursuant to the Plan, but which
number shall be included solely for purposes of this calculation.

                                                          11
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 179 of 240




and after March 31, 2021 through and including the Petition Date, multiplied by (ii) the Excluded
Asset Adjustment Factor, which shall be subject to reduction from time to time in accordance with
Section 2.4(g).

       “Tax” means all federal, state, local and foreign income, profits, franchise, gross receipts,
environmental, customs duty, capital stock, severances, stamp, payroll, sales, employment,
unemployment, disability, use, property, withholding, excise, production, value added, occupancy
and other taxes, together with all interest, penalties and additions imposed with respect to such
amounts and any interest in respect of such penalties and additions, in each case, imposed by a
Governmental Entity.

       “Total CVR Pool Amount” has the meaning set forth in Section 2.4(a).

       “Total Distributable Amount” has the meaning set forth in Section 2.4(a).

        “Transfer” means any sale, assignment, transfer, disposition, mortgage, pledge,
participation, donation, gift, bequest, grant, hypothecation, encumbrance or any other similar
transaction in any manner, direct or indirect, in whole or in part.

         “Upstream Intercompany Loan” means a loan made by, or any other indebtedness for
money borrowed from, the CVR Holding Company or its direct or indirect Subsidiaries to the
Company or its direct or indirect Subsidiaries (other than to the CVR Holding Company or any of
its direct and indirect Subsidiaries).

          “Value” means, with respect to any asset or liability of the CVR Asset Pool or any other
asset or liability required to be valued for purposes of calculating the Total CVR Pool Amount or
the Total Distributable Amount (provided that the value of a Hotel Property or the CVR Asset Pool
shall not include the outstanding principal amount of any Upstream Intercompany Loans), its fair
market value. In the case of Hotel Properties, the fair market value shall be determined by the
Independent Valuer in accordance with Section 2.4(e) and shall equal the purchase price of the
Hotel Property if such Hotel Property were sold for cash for a purchase price equal to its fair market
value in an arm’s-length transaction under then current conditions for the sale of comparable
properties allowing a commercially reasonable marketing period to find a purchaser that is willing
to pay a cash price with the benefit of customary due diligence investigations, reduced by the
transaction costs which would be payable by the Company in connection with the transaction,
assuming (subject to the immediately following sentence) (i) the mortgage loans secured by the
Hotel Property were discharged, (ii) the transfer taxes, customary broker fees and other customary
costs of closing were paid by the party customarily responsible for such costs and (iii) all other
liabilities of the Company which relate to the Hotel Property being sold were discharged by the
Company. The fair market value, as determined by the Independent Valuer, shall be reduced by
any mortgage indebtedness and other indebtedness and liabilities (whether known, unknown,
absolute, accrued, contingent or otherwise) relating to such Hotel Property not assumed or taken
subject to, by the buyer, to the extent not otherwise expressly taken into account as a reduction in
fair market value in the appraisal. Without duplication, the fair market value of all other assets and
liabilities contained in the CVR Asset Pool that are not Hotel Properties shall be determined based
on the most recent quarterly balance sheet for the CVR Holding Company furnished by the
Company pursuant to Section 4.3(a). The fair market value of any non-cash consideration actually

                                                 12
             Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 180 of 240




received in respect of any Holdback Amount shall be determined by the Independent Investment
Banker. The fair market value of any Holdback Amount that remains contingent as of the Final
Payment Date but is not yet payable pursuant to the terms of the applicable definitive agreement(s)
shall be the Holdback Value of such Holdback Amount; provided that the Holdback Value of such
Holdback Amount shall be included in the calculation of the aggregate Value of the CVR Asset
Pool as of the Final Payment Date only if the Company elects to so include such Holdback Value
in such calculation pursuant to Section 2.4(d)(vi)(A) and such Holdback Value shall the be
determined in accordance with Section 2.4(d)(vii).

        “Voting Securities” means, with respect to any Person, the Capital Stock of such Person,
the holders of which are ordinarily, in the absence of contingencies, entitled to vote for the election
or appointment of directors (or Persons performing similar functions (including a “manager” (as
defined under the Delaware Limited Liability Company Act, Title 6 of the Delaware Code, Section
18-101, et seq.)) of such Person.

                                       ARTICLE 2
                                CONTINGENT VALUE RIGHTS

       Section 2.1.    Issuance of Contingent Value Rights; Appointment of CVR Agent.

                (a)      Pursuant to the Plan, the Contingent Value Rights represent the contractual
rights of Holders to receive contingent cash payments if and to the extent payable pursuant to the
terms of this Agreement. The initial persons entitled to be Holders shall be the holders of Shares
as of immediately prior to the Effective Date (including, without limitation, holders of restricted
stock units that as of immediately prior to the Effective Date will be terminated and paid in Shares
in accordance with the Plan). Each Holder shall be entitled to one Contingent Value Right for
each Share owned as of immediately prior to the Effective Date pursuant to the Plan. Pursuant to
the Plan and Confirmation Order, each Holder is automatically deemed to have accepted the terms
of this Agreement and is automatically deemed to be a party hereto as if, and with the same effect
as if, such Holder had delivered a duly executed counterpart signature page to this Agreement
without any further action by any party. For the avoidance of doubt, the Holders are deemed to
hereby acknowledge that the Contingent Value Rights are not “securities” within the meaning of
the Securities Act, Exchange Act or any other applicable federal, state or foreign securities laws.

                (b)     The Company hereby appoints the CVR Agent to act as agent for the
Company with respect to the Contingent Value Rights in accordance with the express terms and
conditions set forth in this Agreement (and no implied terms and conditions), and the CVR Agent
hereby accepts such appointment.

                (c)    The maximum aggregate number of Contingent Value Rights that may be
outstanding under this CVR Agreement is limited to [•] (the “Initial Contingent Value Rights”),
which is the number of Contingent Value Rights that were issued pursuant to the Plan and in
accordance with Section 2.1(a) above and which Contingent Value Rights were outstanding as of
the Effective Date. The number of outstanding Contingent Value Rights at any given time may be
less than the number of Initial Contingent Value Rights, if reduced in accordance with Section 2.9
upon the abandonment of a Contingent Value Right. From and after the Effective Date, the


                                                  13
              Case 21-10831-CTG        Doc 8     Filed 05/19/21     Page 181 of 240




Company shall not be permitted to issue any additional Contingent Value Rights under this CVR
Agreement.

        Section 2.2. Non-transferability. The Contingent Value Rights are non-transferable and
shall not be Transferred, other than a Permitted Transfer to a Permitted Transferee. No Holder
may Transfer any economic interest in a Contingent Value Right to any other Person. Any final
determination regarding whether a proposed transferee is a Permitted Transferee shall be made by
the Company, in its discretion, pursuant to Section 2.3(c) below. Any purported Transfer of a
Contingent Value Right to anyone other than a Permitted Transferee shall be null and void ab
initio.

       Section 2.3.    No Certificate; Registration; Registration of Transfer; Change of Address.

               (a)     The Contingent Value Rights shall not be evidenced by a certificate or other
instrument.

                (b)     The CVR Agent shall keep a register (the “CVR Register”) for the
registration of Contingent Value Rights in a book-entry position for each Holder. The CVR
Register shall set forth the name and address of each Holder and the number of Contingent Value
Rights held by such Holder. The CVR Register will be updated as necessary by the CVR Agent
to reflect the addition or removal of Holders (including pursuant to any Permitted Transfers or
abandonment pursuant to Section 2.9 ), upon receipt of such information by the CVR Agent. The
Company or the Company’s Affiliates or representatives may receive and inspect a copy of the
CVR Register, from time to time, upon request made to the CVR Agent.

                (c)     Subject to the restrictions set forth in Section 2.2, every request made to
Transfer a Contingent Value Right to a Permitted Transferee must be made in writing to the
Company and the CVR Agent and set forth in reasonable detail the circumstances related to the
proposed Transfer, and must be accompanied by a written instrument or instruments of transfer
and any other requested information or documentation in a form reasonably satisfactory to the
Company and the CVR Agent, duly and validly executed by the registered Holder or Holders
thereof or by the duly appointed legal representative thereof or by a duly authorized attorney, with
such signature to be guaranteed by a guarantor institution that is a participant in a signature
guarantee medallion program approved by the Securities Transfer Association. A request for a
Transfer of a Contingent Value Right shall be accompanied by documentation establishing the
Transfer is to a Permitted Transferee and any other information as may be reasonably requested
by the Company or the CVR Agent (including opinions of counsel, if requested by the Company
or the CVR Agent). Upon receipt of such a written Transfer request, the Company shall, subject
to its reasonable determination that the Transfer instrument is in proper form and the transfer
otherwise complies with the other terms and conditions herein, instruct the CVR Agent in writing
to register the Transfer of the Contingent Value Rights in the CVR Register. All duly Transferred
Contingent Value Rights registered in the CVR Register shall be the valid obligations of the
Company, evidencing the same rights and entitling the transferee to the same benefits and rights
under this Agreement as those held immediately prior to the Transfer by the transferor. No
Transfer of a Contingent Value Right shall be valid until registered in the CVR Register, and any
Transfer not duly registered in the CVR Register will be void ab initio (unless the Transfer was
permissible hereunder and such failure to be duly registered is attributable to the fault of the CVR

                                                14
            Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 182 of 240




Agent to be established by clear and convincing evidence). Any Transfer of the Contingent Value
Rights shall be without charge to the Holder; provided that the Company and the CVR Agent may
require (i) payment of a sum sufficient to cover any Tax or charge that is imposed in connection
with such Transfer, or (ii) that the transferor establish to the reasonable satisfaction of the CVR
Agent that such Taxes have been paid. The CVR Agent shall have no obligation to pay any such
Taxes or charges and the CVR Agent shall have no duty or obligation to take any action under any
section of this Agreement that requires the payment by a Holder of such Taxes or charges unless
and until the CVR Agent is satisfied that all such Taxes or charges have been paid. Additiona lly,
the fees and costs related to any legal opinion requested under this Section 2.3(c) shall be the
responsibility of the Holder. Any attempted Transfer of a Contingent Value Right, in whole or in
part, that is not permitted by this Section 2.3(c), including any attempted Transfer that is made to
any party other than a Permitted Transferee or otherwise not effected in accordance with the terms
set forth herein, will be void and of no effect.

               (d)     A Holder may make a written request to the CVR Agent to change such
Holder’s address of record in the CVR Register. The written request must be duly and validly
executed by the Holder. Upon receipt of such written notice, the CVR Agent shall promptly record
the change of address in the CVR Register.

       Section 2.4.    Determination of Total Distributable Amount.

                (a)     The amount distributable to Holders pursuant to Section 2.4(g) in respect of
a Distribution Triggering Monetization Event (if any), the Final Payment Date Distribution (if any)
or a Holdback Payment Distribution (if any) is the “Total Distributable Amount” with respect to
such Distribution Triggering Monetization Event, Final Payment Date Distribution or Holdback
Payment Distribution. The Total Distributable Amount shall be calculated by applying the
distribution allocations to the Holders described in Section 2.4(g) to the aggregate Net Proceeds
from CVR Asset Pool, the aggregate Value of the CVR Asset Pool and any Holdback Amount, to
the extent applicable in accordance with Section 2.4(b) (such amount being hereinafter referred to
as the “Total CVR Pool Amount”).

               (b)     Subject to Section 2.4(d) below, the “Total CVR Pool Amount” shall equal:

                            (i)     in connection with a Distribution Triggering Monetization
            Event (if any), (A) the Net Proceeds from CVR Asset Pool (determined in accordance
            with Section 2.4(c)) for such Distribution Triggering Monetization Event less (B) the
            CVR Distribution Expenses incurred in connection with such Distribution Triggering
            Monetization Event less (C) the then-outstanding aggregate amount of Post-Effective
            Date Contributions (if any);

                           (ii)     in connection with the Final Payment Date Distribution (if any),
            the sum of (A) (1) if a Distribution Triggering Monetization Event has occurred prior
            to the Final Payment Date, (x) the Net Proceeds from CVR Asset Pool from any
            Monetization Event for which a payment has not yet been made pursuant to Section
            2.5(c) and (y) any portion of a Holdback Amount in respect of which the Company
            has actually received cash prior to the Final Payment Date, or (2) if a Distribution
            Triggering Monetization Event has not occurred prior to the Final Payment Date, (x)

                                                15
            Case 21-10831-CTG          Doc 8    Filed 05/19/21     Page 183 of 240




            the Net Proceeds from Hotel Sale for any Qualifying CVR Asset Pool Sale completed
            prior to the Final Payment Date (reduced by any portion of such Net Proceeds from
            Hotel Sale that was distributed out of CVR Holding Company in cash and is therefore
            an Additional Adjustment Amount) and (y) any portion of a Holdback Amount in
            respect of which the Company has actually received cash prior to the Final Payment
            Date, in each case to the extent not previously paid or applied pursuant to Section
            2.4(g), plus (B) the Value of the CVR Asset Pool not sold or transferred prior to the
            Final Payment Date, less (C) the CVR Distribution Expenses incurred in connection
            with the Final Payment Date Distribution and less (D) the then-outstanding aggregate
            amount of Post-Effective Date Contributions (if any); and

                            (iii)  in connection with a Holdback Payment Distribution (if any),
            (A) any Holdback Amount in respect of which the Company has actually received
            cash plus (B) the Value of any Holdback Amount in respect of which the Company
            has actually received non-cash consideration, in each case, to the extent not previously
            taken into account in the calculation of a Total CVR Pool Amount less (C) the CVR
            Distribution Expenses incurred in connection with the Holdback Payment Date
            Distribution.

             For the avoidance of doubt, no proceeds from the sale of any Hotel Property prior to
a Distribution Triggering Monetization Event or, if no Distribution Triggering Monetization Event
has occurred prior to the Final Payment Date, the Final Payment Date that is not a Qualifying CVR
Asset Pool Sale shall be included in the calculation of the Total CVR Pool Amount.

              (c)    Subject to Section 2.4(d) below, “Net Proceeds from CVR Asset Pool” shall
be determined and calculated in accordance with this Section 2.4(c) to be equal to:

                             (i)    (A) in the case of a Monetization Event that is structured as a
            sale of All or Substantially All of the Assets of the CVR Asset Pool as described in
            clause (ii) of the definition of Monetization Event or the sale of a Hotel Property as
            described in clause (iii) of the definition of Monetization Event, the amount of any
            cash or non-cash consideration payable to the Company (with the Value of any non-
            cash consideration determined by the Independent Investment Banker) less (1) the
            mortgage indebtedness and other indebtedness and liabilities (whether known,
            unknown, absolute, accrued, contingent or otherwise) not assumed by the buyer or to
            which the buyer does not acquire the assets subject to, and (2) reasonable, documented,
            out-of-pocket costs and expenses of the Company in connection with such
            Monetization Event, or (B) in the case of a Change-of-Control Monetization Event,
            (1) the amount of the consideration paid to the Shareholders (with the Value of any
            non-cash consideration determined by the Independent Investment Banker) less (2)
            the reasonable, documented, out-of-pocket costs and expenses of the Shareholders in
            connection with such Monetization Event, plus

                            (ii)    in the case of the first occurrence of a Distribution Triggering
            Monetization Event, the Net Proceeds from Hotel Sale for any Hotel Property that was
            sold prior to such Distribution Triggering Monetization Event pursuant to a Qualifying
            CVR Asset Pool Sale.

                                                16
            Case 21-10831-CTG          Doc 8    Filed 05/19/21     Page 184 of 240




                  (d)   Notwithstanding anything to the contrary contained in Section 2.4(b) or
Section 2.4(c):

                            (i)    the Holders shall not be entitled to receive any payment
            pursuant to this Agreement if the aggregate Adjusted EBITDA of the Hotel Properties
            in the CVR Asset Pool at the time of any Distribution Triggering Monetization Event
            or, if no Distribution Triggering Monetization Event has occurred prior thereto, the
            Final Payment Date, as applicable, does not exceed the aggregate Adjusted EBITDA
            Threshold for such Hotel Properties;

                            (ii)    in the case of a Change-of-Control Monetization Event
            structured such that cash or non-cash consideration is payable to the Shareholders and
            less than all of the Capital Stock in the Company or its applicable Subsidiary(ies) is
            sold pursuant to such Change-of-Control Monetization Event, for the purposes of
            determining the Net Proceeds from CVR Asset Pool determined pursuant to Section
            2.4(c)(i), the balance of the Capital Stock not sold in such Change-of-Control
            Monetization Event shall be deemed to have been sold to the same purchaser(s), in the
            same transaction and for the same amount and type of consideration per share as the
            shares of Capital Stock actually sold pursuant to such Change-of-Control
            Monetization Event, such that all of the Capital Stock in the Company or its applicable
            Subsidiary(ies) shall be deemed to have been sold pursuant to such Change-of Control
            Monetization Event and any amount payable on the CVR Payment Date with respect
            to such Change-of-Control Monetization Event shall be the only payment Holders
            will, if such a Change-of-Control Monetization Event occurs, be entitled to receive
            under this Agreement other than any additional amount that may become payable to
            the Holders (A) as part of the Final Payment Date Distribution with respect to any
            portion of a Holdback Amount actually received prior to the Final Payment Date and,
            at the election of the Company pursuant to Section 2.4(d)(vi), the Holdback Value
            with respect to any portion of a Holdback Amount not actually received in cash prior
            to the Final Distribution Date or (B) as part of a Holdback Payment Distribution;

                           (iii)    for the purposes of determining the applicable amount
            determined pursuant to Section 2.4(c)(i) or the Net Proceeds from Hotel Sale for any
            Hotel Property, consideration shall not include any amount of such consideration
            payable (any such amount, a “Holdback Amount”) pursuant to the applicable
            transaction that is subject to escrow or similar arrangements pursuant to the terms of
            the definitive documentation governing such transaction as in effect upon the
            occurrence thereof (any such arrangement, a “Holdback”), including (A) any such
            consideration that may be paid pursuant to earn-outs, holdbacks, milestones or other
            contingent arrangements (whether or not related to future earnings or operations), (B)
            any such consideration placed in escrow or otherwise held back to support
            indemnification obligations, specified liabilities (including taxes), purchase price
            adjustments, known or contingent claims (including making provision for such claims
            as required by applicable law in connection with a dissolution), or other obligations ,
            and (C) any such consideration that is set aside in a separate account for use by the
            Company or an agent or representative of the Holders in connection with such
            transaction whose duties include, among other things, managing, addressing,

                                                17
Case 21-10831-CTG           Doc 8     Filed 05/19/21      Page 185 of 240




monitoring or otherwise dealing with post-closing matters relating to such transaction
to manage, address, monitor or otherwise deal with post-closing matters relating to
such transaction; provided that any such Holdback Amount (or a portion thereof) shall
be deemed to be included in Net Proceeds from CVR Asset Pool or Net Proceeds from
Hotel Sale when released from such escrow or other arrangement and paid to the
Company or the Shareholders, as applicable, and any additional amount that would
have been payable to the Holders on any CVR Payment Date pursuant to Section
2.5(c) with respect to the Holdback Amount (or a portion thereof) so released and paid
prior to the Final Payment Date shall instead be payable to the Holders as part of the
Final Payment Date Distribution pursuant to Section 2.5(d);

                (iv)     in no event shall Net Proceeds from CVR Asset Pool or Net
Proceeds from Hotel Sale include (A) any consideration received by the Company or
the holders of Capital Stock that is not directly attributable to the acquisition of Capital
Stock or any assets of the Company, including payments made by the counterparty to
a Monetization Event or other applicable transaction in respect of agreements not to
compete, employment or consulting arrangements, transition services or other similar
arrangements, (B) any portion of the consideration in a Monetization Event or other
applicable transaction that is not paid to the Company or the holders of Capital Stock,
as applicable, including any portion of the consideration that is used to pay
indebtedness (including principal, interest, break fees, management fees and any other
fees and expenses), fees and expenses, change of control payments (including transfer
and consent fees and severance or other termination payments), bonuses, brokers'
commissions or similar fees, or other liabilities of the Company (other than liabilit ies
that have been expressly excluded from the calculation of Net Proceeds from CVR
Asset Pool or Net Proceeds from Hotel Sale in accordance with the terms of this
Agreement) or (C) any debt (including capital leases), operating leases, accounts
payable or other liabilities of the Company assumed, acquired, refinanced or replaced
by a counterparty to a Monetization Event or other applicable transaction;

                (v)     if the assets subject to a Monetization Event include assets that
are not included in the CVR Asset Pool for any reason (including if such assets are
Excluded Assets or were acquired by the Company subsequent to the Effective Date),
the applicable amount determined pursuant to Section 2.4(c)(i) shall be determined by
an Independent Investment Banker, which amount shall represent a proportionate
adjustment based on the ratio of the Value of the assets subject to the Monetization
Event that are included in the CVR Asset Pool as compared to the Value of the assets
subject to the Monetization Event that are not included in the CVR Asset Pool, as
adjusted to the extent necessary to reflect a similarly proportionate share, to the extent
applicable, of associated indebtedness and other liabilities and costs and expenses;

                 (vi)    if any portion of a Holdback Amount remains contingent as of
the Final Payment Date, then, at the Company’s election (acting in its sole discretion),
either (A) the Holdback Value of such portion of such Holdback Amount shall be
included in the Company’s calculation of the Value of the CVR Asset Pool not sold
or transferred prior to the Final Payment Date calculated in accordance with Section
2.4(b)(ii) in respect of the Final Payment Date Distribution or (B) Holders shall have

                                      18
             Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 186 of 240




            the right to be paid a distribution (any such distribution described in this clause (B), a
            “Holdback Payment Distribution”) if and when the Company actually receives
            consideration in respect of such portion of such Holdback Amount.

                            (vii) the Value of any portion of a Holdback Amount that remains
            contingent as of the Final Payment Date and the Company elects to take into account
            in the calculation of the Final Payment Date Distribution pursuant to Section
            2.4(d)(vi)(A) (the “Holdback Value”) shall be determined in accordance with the
            value at which it is reflected on the Company’s balance sheet for the quarter ended
            immediately preceding the Final Payment Date in accordance with GAAP or, if such
            Holdback Amount is not reflected on the Company’s balance sheet for the quarter
            ended immediately preceding the Final Payment Date in accordance with GAAP, the
            Value of such Holdback Amount shall be an amount equal to the value at which such
            Holdback Amount would have been reflected on the Company’s balance sheet as of
            such quarter-end if it had been required to be so reflected in accordance with GAAP
            as such value is determined in good faith by the Board of Directors;

                            (viii) for the avoidance of doubt, following the payment by the
            Company of a Final Payment Date Distribution that takes into account the Holdback
            Value of any portion of a Holdback Amount pursuant to Section 2.4(d)(vi)(A), no
            further amount in respect of such portion of such Holdback Amount shall be payable
            or distributable pursuant to this Agreement and there shall be no Holdback Payment
            Distribution with respect to such portion of such Holdback Amount; and

                          (ix)    in no event shall the Net Proceeds from CVR Asset Pool, Net
            Proceeds from Hotel Sale or Value include any amount attributable to the outstanding
            principal amount of any Upstream Intercompany Loans.

                (e)     If, prior to the sixtieth (60th) day prior to the Final Payment Date, (i) there
has not been a Distribution Triggering Monetization Event or (ii) (A) there has been a Distribution
Triggering Monetization Event, (B) there has not been a Change-of-Control Monetization Event
and (C) not all of the assets of the CVR Asset Pool have been sold, then the Board of Directors
shall, on or prior to such day, appoint an Independent Valuer to determine the Value of the CVR
Asset Pool as of the Final Payment Date. The Company shall provide the Independent Valuer with
any applicable financial statements and other supporting documentation relating to the applicable
Hotel Properties that the Independent Valuer shall reasonably request. The Independent Valuer
shall be instructed to make the determination of the Value of the Hotel Properties and submit a
report meeting the requirements for an MAI appraisal not later than the twenty-sixth (26th)
Business Day prior to the Final Payment Date. The Company shall pay all fees and disbursements
due to the Independent Valuer, which fees and disbursements shall constitute CVR Distribution
Expenses under this Agreement and shall be deducted from the Net Proceeds from CVR Asset
Pool in the calculation of the Total CVR Pool Amount described above in Section 2.4(b). Any
decision rendered by the Independent Valuer with respect to the Value of any Hotel Property shall
be final, conclusive and binding upon the Company and each Holder (absent manifest error) for
purposes of this Agreement.

               (f)

                                                  19
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 187 of 240




                            (i)     If either there has been a Distribution Triggering Monetization
            Event in which any consideration has been excluded from the calculation of the Net
            Proceeds from the CVR Asset Pool for such Distribution Triggering Monetization
            Event as a result of a Holdback, then the Net Proceeds from CVR Asset Pool shall be
            re-calculated as of the Final Payment Date to include any portion of the Holdback that
            has been actually received by the Company or the Shareholders prior to the Final
            Payment Date, as applicable. For the avoidance of doubt, following the CVR Payment
            Date in respect of a Change-of-Control Monetization Event, there shall be no
            additional amount payable to Holders under this Agreement other than, if applicable,
            the payment of any amount in respect of any proceeds from a Holdback actually
            received by the Company or the Shareholders following such CVR Payment Date and
            prior to the Final Payment Date and the Holdback Value.

                            (ii)    In connection with any Holdback Payment Distribution in
            which all or a portion of the Holdback Amount actually received is in non-cash
            consideration, then the Board of Directors shall appoint an Independent Investment
            Banker to determine the Value of such non-cash consideration promptly following its
            actual receipt thereof. The Company shall provide the Independent Investment
            Banker with any applicable supporting documentation relating to the applicable non-
            cash consideration that the Independent Investment Banker shall reasonably request.
            The Independent Investment Banker shall be instructed to make the determination of
            the Holdback Value with respect to such non-cash consideration not later than the
            tenth (10th) Business Day following such appointment. The Company shall pay all
            fees and disbursements due to the Independent Investment Banker, which fees and
            disbursements shall constitute CVR Distribution Expenses under this Agreement and
            shall be deducted from the Net Proceeds from CVR Asset Pool in the calculation of
            the Total CVR Pool Amount described above in Section 2.4(b) with respect to such
            Holdback Payment Distribution.        Any decision rendered by the Independent
            Investment Banker with respect to the Value of such non-cash consideration shall be
            final, conclusive and binding upon the Company and each Holder (absent manifest
            error) for purposes of this Agreement.

                (g)    Subject in all respects to Section 2.4(h), the Total Distributable Amount that
shall be distributable to the Holders in connection with a Distribution Triggering Monetization
Event, the Final Payment Date Distribution or any Holdback Payment Distribution shall be
calculated as follows (with each Holder entitled to receive its Pro Rata Payment Amount of the
amounts set forth in this Section 2.4(g) that are distributable to the Holders):

                            (i)     first, the Total CVR Pool Amount with respect to such
            Distribution Triggering Monetization Event, Final Payment Date Distribution or
            Holdback Payment Distribution, as applicable, plus the Additional Adjustment
            Amount as of the calculation date (the sum of such amounts, the “Adjusted Total CVR
            Pool Amount”) shall be applied to reduce the DIP Financing Invested Capital Amount
            (as previously reduced from prior applications in accordance with this Section
            2.4(g)(i) and Section 2.4(i)) until the DIP Financing Invested Capital Amount has been
            reduced to zero;


                                                 20
Case 21-10831-CTG          Doc 8    Filed 05/19/21     Page 188 of 240




                (ii)    second, if the amount equal to (A) the Adjusted Total CVR Pool
Amount with respect to such Distribution Triggering Monetization Event, Final
Payment Date Distribution or Holdback Payment Distribution, as applicable, less (B)
the amount applied to reduce the DIP Financing Invested Capital Amount pursuant to
Section 2.4(g)(i) in connection with such Distribution Triggering Monetization Event,
Final Payment Date Distribution or Holdback Payment Distribution, as applicable, is
greater than zero, the remainder of such Adjusted Total CVR Pool Amount shall be
applied to reduce the Supporting Stockholder CVR Asset Pool Invested Amount (as
previously reduced from prior applications in accordance with this Section 2.4(g)(ii)
and Section 2.4(i)) until the Supporting Stockholder CVR Asset Pool Invested
Amount has been reduced to zero;

                (iii)   third, if the amount equal to (A) the Adjusted Total CVR Pool
Amount less (B) the amounts applied to reduce the DIP Financing Invested Capital
Amount and the Supporting Stockholder CVR Asset Pool Invested Amount pursuant
to Sections 2.4(g)(i) and 2.4(g)(ii) is greater than zero, 6.0% of the remainder of such
Adjusted Total CVR Pool Amount shall be distributable to the Holders until 94.0% of
such remainder as of the calculation date (the “Section 2.4(g)(iii) 94% Amount”) plus
the aggregate amount of any Section 2.4(g)(iii) 94% Amounts calculated from prior
applications of this Section 2.4(g)(iii) equals a return of 15.0% per annum accrued
starting on the day following the Effective Date and thereafter on the basis of twelve
(12) thirty (30)-day months and a three hundred sixty (360)-day year, compounding
quarterly, on the DIP Financing Invested Capital Amount balance from time to time;

                (iv)    fourth, if the amount equal to (A) the Adjusted Total CVR Pool
Amount less (B) (x) the amounts applied to reduce the DIP Financing Invested Capital
Amount and the Supporting Stockholder CVR Asset Pool Invested Amount pursuant
to Sections 2.4(g)(i) and 2.4(g)(ii) and (y) the amounts distributable to the Holders
under Section 2.4(g)(iii) is greater than zero, 6.0% of the remainder of such Adjusted
Total CVR Pool Amount shall be distributable to the Holders until 94.0% of such
remainder as of the calculation date (the “Section 2.4(g)(iv) 94% Amount”) plus the
aggregate amount of any Section 2.4(g)(iv) 94% Amounts calculated from prior
applications of this Section 2.4(g)(iv) equals a return of 12.5% per annum accrued
starting on the day following the Petition Date and thereafter on the basis of twelve
(12) thirty (30)-day months and a three hundred sixty (360)-day year, compounding
quarterly, on the Supporting Stockholder CVR Asset Pool Invested Amount balance
from time to time; and

               (v)     fifth, if the amount equal to (A) the Adjusted Total CVR Pool
Amount less (B)(x) the amounts applied to reduce the DIP Financing Invested Capital
Amount and the Supporting Stockholder CVR Asset Pool Invested Amount pursuant
to Sections 2.4(g)(i) and 2.4(g)(ii) and (y) the amounts distributable to the Holders
under Sections 2.4(g)(iii) and 2.4(g)(iv) is greater than zero, 25.0% of the remainder
of such Adjusted Total CVR Pool Amount shall be distributable to the Holders.




                                    21
             Case 21-10831-CTG          Doc 8    Filed 05/19/21      Page 189 of 240




               (h)     Notwithstanding anything to the contrary contained in this Agreement, the
total amount distributable to a Holder under this Agreement may not exceed $6.00 per Contingent
Value Right held by such Holder.

                (i)    For the avoidance of doubt, (i) any distribution, payment or loan that is an
Additional Adjustment Amount shall be deemed to have reduced, as applicable, the balance of the
DIP Financing Invested Capital Amount or the Supporting Stockholder CVR Asset Pool Invested
Amount, as applicable, on the funding date of such distribution, payment or loan, (ii) any reduction
in the DIP Financing Invested Capital Amount or the Supporting Stockholder CVR Asset Pool
Invested Amount in connection with a Monetization Event shall be deemed to have occurred on
the date of the Monetization Event and (iii) no amount shall be distributable with respect to the
sale of a Hotel Property as described in clause (iii) of the definition of Monetization Event prior to
the Final Payment Date Distribution, but the Net Proceeds from CVR Asset Pool from any such
Monetization Event shall be taken into account in determining the Total Distributable Amount in
respect of the Final Payment Date Distribution in accordance with Section 2.4(b)(ii)(A)(1).

               (j)    For illustrative purposes only, an example of a calculation of the Total
Distributable Amount in accordance with Section 2.4(g) is set forth on Schedule III attached hereto
together with a spreadsheet supporting such calculation.

                (k)     For the avoidance of doubt and notwithstanding anything to the contrary
contained in this Agreement; (i) no Holder shall be entitled to any distribution in excess of its Pro
Rata Payment Amount; (ii) the amount by which (A) the amount that would otherwise be
distributable to the Holders pursuant to Section 2.4(g) exceeds (B) the aggregate of all of the Pro
Rata Payment Amounts with respect to the applicable Distribution Triggering Monetization Event,
Final Payment Date Distribution or Holdback Payment Distribution shall, in each case, be for the
Company’s account, with such excess amount to be used in the Company’s sole discretion and
without limitation or further obligation to any Holder or otherwise under this Agreement (including
any obligation to take such excess into account in the calculation of any Total Distributable
Amount with respect to a future Distribution Triggering Monetization Event, Final Payment Date
Distribution or Holdback Payment Distribution); and (iii) the amount required to be deposited with
the CVR Agent pursuant to Section 2.5 with respect to the Total Distributable Amount shall be the
aggregate of the Pro Rata Payment Amounts that are actually distributable to the Holders.

       Section 2.5.    Payment Procedures.

                  (a)    If a Distribution Triggering Monetization Event occurs, then no later than
the later of (i) the date upon which the financial information with respect to the CVR Asset Pool
for the calendar quarter immediately preceding the calendar quarter in which such Distribution
Triggering Monetization Event occurs is required to be provided to the CVR Agent pursuant to
Section 4.3(a) and (ii) the date that is thirty (30) days following such Distribution Triggering
Monetization Event, the Company shall deliver to the CVR Agent and the CVR Agent shall,
pursuant to the confidential, password-protected website that shall be established and administered
by the CVR Agent pursuant to Section 4.3(b) make available a certificate with the calculation of
Adjusted EBITDA for the Measurement Period for all Hotel Properties in the CVR Asset Pool
individually and in the aggregate, and individually for any Hotel Property that was sold prior to
such Distribution Triggering Monetization Event in a sale that qualified or did not qualify as a

                                                 22
             Case 21-10831-CTG          Doc 8    Filed 05/19/21      Page 190 of 240




Qualifying CVR Asset Pool Sale, the corresponding Adjusted EBITDA Threshold for each such
Hotel Property, and the Company’s calculation of the Net Proceeds from CVR Asset Pool, the
Total CVR Pool Amount (if different from the Net Proceeds from CVR Asset Pool) and the Total
Distributable Amount with respect to such Distribution Triggering Monetization Event (the
“Calculation Certificate”), which such Calculation Certificate and the information contained
therein shall be deemed to be Confidential Information pursuant to this Agreement and subject to
the terms and provisions of Section 4.3(b) hereof. The Company shall Make Available notice of
the fact that such Calculation Certificate has been made available on such confidential website. If
such Distribution Triggering Monetization Event is the consummation of the direct or indirect sale
of All or Substantially All of the Assets and not all of the assets included in the CVR Asset Pool
have been sold or the consideration payable in such Distribution Triggering Monetization Event
could result in all or any portion of a Holdback Amount becoming payable in accordance with
Section 2.4(d)(iii), the Calculation Certificate shall also so indicate and state that the Holders may
be entitled to receive an additional cash payment with respect to the remaining assets in the CVR
Asset Pool that were not sold in such Distribution Triggering Monetization Event or the Holdback
Amount. If an Independent Valuer is appointed pursuant to Section 2.4(e), then on or prior to the
twenty-fifth (25th) Business Day prior to the Final Payment Date, the Company will deliver a
Calculation Certificate (which Calculation Certificate shall also include the Value calculated in
accordance with Section 2.4(b)(ii)(B) and information regarding any elections made by the
Company pursuant to Section 2.4(d)(vi)) to the CVR Agent and make available such Calculation
Certificate in accordance with the first sentence of this Section 2.5(a).

                 (b)    Subject to Section 2.5(d), during the twenty (20) Business Day period after
the Calculation Certificate is made available to Holders in accordance with Section 2.5(a) (the
“Objection Period”), the Majority of Holders may send a notice duly and validly executed by such
Holders (the “Notice of Objection”) to the CVR Agent and the Company detailing their objection
to any calculation of a Total Distributable Amount hereunder as set forth in the Calculation
Certificate by providing a reasonable, good faith basis for their objection; provided however such
objection may not relate to any item determined by the Independent Valuer or Independent
Investment Banker. Following the receipt of a Notice of Objection, the Company shall permit, and
shall cause its Subsidiaries to permit, the Independent Accountant to have access to the records of
the Company or its Subsidiaries as may be reasonably necessary to investigate the basis for the
Notice of Objection. Any dispute arising from a Notice of Objection will be resolved by the
Independent Accountant in accordance with the procedure set forth in Section 2.6, which decision
will be final, conclusive and binding on the parties hereto and every Holder (absent manifest error).
If a Notice of Objection has not been delivered to the Company within the Objection Period, then
the Company’s calculations in the Calculation Certificate will be final, conclusive and binding on
the parties hereto and every Holder for all purposes of this Agreement.

                (c)     If, following the delivery of a Calculation Certificate and the Objection
Period or, if applicable, completion of the procedure set forth in Section 2.6(a) with respect to a
Distribution Triggering Monetization Event or the Final Payment Date Distribution (with respect
to which an Independent Valuer has been appointed pursuant to Section 2.4(e)) for which a Notice
of Objection has been duly and validly executed by the Majority of Holders and timely delivered
to the CVR Agent, there is a Total Distributable Amount distributable to the Holders with respect
to such Distribution Triggering Monetization Event or Final Payment Date Distribution, the
Company will deposit with the CVR Agent cash in an amount equal to the Total Distributable

                                                 23
            Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 191 of 240




Amount with respect to such Distribution Triggering Monetization Event or Final Payment Date.
On the date (a “CVR Payment Date”) that is not more than five (5) Business Days after receipt of
such Total Distributable Amount (and which shall, if with respect to a distribution with respect to
the Final Payment Date, be the Final Payment Date), the CVR Agent will then pay to each Holder
an amount equal to such Holder’s Pro Rata Payment Amount with respect to such Total
Distributable Amount by check mailed to the address of each such respective Holder as reflected
in the CVR Register, or, if agreed to by the Company with respect to any Holder who has provided
the CVR Agent with wire transfer instructions meeting the CVR Agent’s requirements, by wire
transfer of immediately available funds to such account.

                (d)    If a Final Payment Date Distribution is payable to the Holders on the Final
Payment Date pursuant to Section 2.4(g) and no Independent Valuer has been appointed pursuant
to Section 2.4(e), the Company will, on the fifth (5th) Business Day prior to the Final Payment
Date, deposit with the CVR Agent cash in an amount equal to the Total Distributable Amount to
be distributed on the Final Payment Date. Holders shall have no right to object to the calculation
of this amount pursuant to Section 2.5(b) or otherwise. On the Final Payment Date, the CVR Agent
will then pay to each Holder an amount equal to such Holder’s Pro Rata Payment Amount with
respect to such Total Distributable Amount either by check mailed to the address of each such
respective Holder as reflected in the CVR Register, or, if agreed to by the Company, with respect
to any Holder who has provided the CVR Agent with wire transfer instructions meeting the CVR
Agent’s requirements, by wire transfer of immediately available funds to such account.

                 (e)    If a Holdback Payment Distribution is payable to the Holders at any time
pursuant to Section 2.4(d)(vi)(B) and all of the consideration received in respect of the applicable
Holdback Amount was cash, the Company will, within ten (10) Business Days after receipt of the
cash consideration in respect of the applicable Holdback Amount, deposit with the CVR Agent
cash in an amount equal to the Total Distributable Amount with respect to such Holdback Payment
Distribution. If a Holdback Payment Distribution is payable to the Holders at any time pursuant
to Section 2.4(d)(vi)(B) and some or all of the consideration received in respect of the applicable
Holdback Amount was non-cash consideration, the Company will, within ten (10) Business Days
after the final determination by the Independent Investment Banker of the Value of such non-cash
consideration portion of the Holdback Amount in accordance with Section 2.4(f)(ii), deposit with
the CVR Agent cash in an amount equal to the Total Distributable Amount with respect to such
Holdback Payment Distribution. In the case of either of the preceding two sentences of this Section
2.5(e), on the date (a “Holdback Payment Distribution Payment Date”) that is not more than five
(5) Business Days after receipt of such Total Distributable Amount, the CVR Agent will then pay
to each Holder an amount equal to such Holder’s Pro Rata Payment Amount with respect to such
Total Distributable Amount in respect of such Holdback Payment Distribution by check mailed to
the address of each such respective Holder as reflected in the CVR Register, or, if agreed to by the
Company with respect to any Holder who has provided the CVR Agent with wire transfer
instructions meeting the CVR Agent’s requirements, by wire transfer of immediately available
funds to such account.

               (f)    The Company and the CVR Agent will be entitled to deduct and withhold,
or cause to be deducted or withheld, from the Total Distributable Amount or any other amount
payable to the Holders pursuant to this Agreement, such amount as the Company or the CVR
Agent is required to deduct and withhold with respect to the making of such payment under the

                                                24
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 192 of 240




Code, or any provision of state, local or non-U.S. Tax law. The Holders will deliver to the
Company and/or the CVR Agent, as applicable, at the time or times reasonably requested by the
Company and/or the CVR Agent, as applicable, such properly completed and executed
documentation reasonably requested by the Company and/or the CVR Agent, as applicable, as will
permit the Company and/or the CVR Agent to determine the appropriate amount of withholding.
To the extent that amounts are so withheld are paid over to or deposited with the relevant
Governmental Entity, withheld amounts will be treated for all purposes of this Agreement as
having been paid to a Holder in respect of which such deduction and withholding was made.

              (g)    The CVR Agent shall have no duty or obligation to calculate, verify or
confirm the accuracy, validity or sufficiency of any Total Distributable Amount or any other
amount under this Agreement.

               (h)    The Company’s and CVR Agent’s obligation to pay any Total Distributable
Amount shall be conditioned on no court or other Governmental Entity of competent jurisdiction
having enacted, issued, promulgated, enforced or entered any judgment, injunction or order
(whether temporary, preliminary or permanent) that is in effect and restrains, enjoins or otherwise
prohibits or imposes any penalty upon the payment of any Total Distributable Amount and the
payments being otherwise lawful.

                (i)    If the Company requests in writing to the CVR Agent, any funds comprising
the cash deposited with the CVR Agent under Section 2.5(c), Section 2.5(d) or Section 2.5(e) that
remain undistributed to the Holders twelve (12) months after a CVR Payment Date, the Final
Payment Date or a Holdback Payment Distribution Payment Date, as applicable, shall be delivered
to the Company by the CVR Agent and any Holders who have not theretofore received payment
in respect of such Contingent Value Rights shall thereafter look only to the Company for payment
of such amounts, subject to any applicable escheatment laws in effect from time to time. Upon
delivery of such funds to the Company, the escheatment obligations of the CVR Agent with respect
to such funds shall terminate. Notwithstanding any other provisions of this Agreement, any
portion of the funds provided by or on behalf of the Company to the CVR Agent that remains
unclaimed one hundred and eighty (180) days after termination of this Agreement in accordance
with Section 7.7 (or such earlier date immediately prior to such time as such amounts would
otherwise escheat to, or become property of, any Governmental Entity) shall, to the extent
permitted by law, become the property of the Company, free and clear of any claims or interest of
any person previously entitled thereto, subject to any applicable escheatment laws in effect from
time to time.

                (j)      All funds received by Computershare under this Agreement that are to be
distributed or applied by Computershare in the performance of services hereunder shall be held by
Computershare as agent for the Company and deposited in one or more bank accounts to be
maintained by Computershare in its name as agent for the Company, and such funds shall be free
of any claims by the Company other than reversionary rights and as set forth in Section 2.5(i), and
separate from any potential bankruptcy estate of the Company. Computershare shall have no
responsibility or liability for any diminution of the funds that may result from any deposit made
by Computershare in accordance with this paragraph, including any losses resulting from a default
by any bank, financial institution or other third party, except as a result of Computershare’s willful
misconduct, fraud, bad faith or gross negligence (each as determined by a final, non-appealable

                                                 25
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 193 of 240




judgment of a court of competent jurisdiction). Computershare may from time to time receive
interest, dividends or other earnings in connection with such deposits. Computershare shall not be
obligated to pay such interest, dividends or earnings to the Company, any Holder or any other
party. Notwithstanding anything to the contrary herein, Company shall be responsible for
providing Computershare with sufficient funds to satisfy its payment obligations to the Holders.

       Section 2.6.    Review of the Independent Accountant.

                (a)     Any dispute arising from the delivery of a Notice of Objection pursuant to
Section 2.5(b) will be settled by the Independent Accountant, who will act as an expert, and not as
an arbitrator. The Company will engage the Independent Accountant and will reasonably
cooperate with the Independent Accountant, including providing the Independent Accountant
reasonable access during normal business hours and on reasonable advance notice to relevant
personnel, properties, and books and records of the Company. The Independent Accountant will
limit its review and determination to the items set forth in the Notice of Objection and to no other
matters, and will deliver a written report containing its calculations of each such disputed item.
The final determination of the Independent Accountant will be made in strict accordance with the
terms of this Agreement. The Independent Accountant will render its written report resolving such
items in dispute as soon as possible after completion of written submissions to the Independent
Accountant. The Independent Accountant will determine the items in dispute solely based on the
Notice of Objection and the written submissions made by the Company and not by independent
review and the Independent Accountant will not be permitted to question any judgment or
assumption made by the Company in determining the Total Distributable Amount in any case
where a judgment or assumption is required in the calculation of the Total Distributable Amount.
The costs and expenses billed by the Independent Accountant in connection with the performance
of its duties described herein shall be allocated, on the one hand, to the Company (and shall not
reduce the Total CVR Pool Amount) and, on the other hand, to the Holders (and shall be treated
as CVR Distribution Expenses, and shall reduce the Total CVR Pool Amount), in each case, on a
pro rata basis based upon the degree to which the Independent Accountant has accepted the
respective positions of the Company, on the one hand, and the Holders (as set forth in the Notice
of Objection), on the other hand, and such allocation shall be determined by the Independent
Accountant and set forth in its final report. The Company and each Holder will be responsible for
its own attorney fees, expenses and costs. The decision of the Independent Accountant will be
final, conclusive and binding (absent manifest error) on the parties hereto and each of the Holders.

                (b)    The sole and exclusive remedy or recourse for any Holder under this
Agreement relating to the Calculation Certificate delivered by the Company and the determination
as to whether a distribution is required to be made under this Agreement shall be to, subject to
Section 2.5(d), submit a Notice of Objection and trigger the review by the Independent Accountant
pursuant to this Section 2.6.

        Section 2.7. Maturity Date Extension. If the Board of Directors, in its sole discretion,
determines that the Company shall exercise its right to extend the Maturity Date pursuant to this
Section 2.7, the Company shall exercise such right by delivering a written notice to the CVR Agent
no later than ten (10) days prior to the Initial Maturity Date stating that the Board of Directors has
determined to extend the Maturity Date to the Extended Maturity Date. The Company shall Make
Available such notice to the Holders; provided that any failure so to notify the Holders shall not

                                                 26
             Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 194 of 240




affect the validity of such extension (it being understood that any failure so to notify the Holders
shall not excuse the CVR Agent from its obligations under this Section 2.7).

     Section 2.8. No Voting, Dividends or Interest; No Equity or Ownership Interest in the
Company; No Fiduciary Duties.

               (a)     The Contingent Value Rights shall not have any voting or dividend rights,
and interest shall not accrue on any amounts payable regarding any Contingent Value Rights to
any Holder.

              (b)      The Contingent Value Rights shall not represent any equity, stock or other
ownership interest in the Company, any Subsidiary or any Affiliate of the Company or any other
Person.

               (c)   Neither the Company, nor any of its Subsidiaries (including the CVR
Holding Company), nor any of their respective officers or directors owe fiduciary duties of any
kind to the Holders.

        Section 2.9. Ability to Abandon the Contingent Value Right. The Holder of a
Contingent Value Right may at any time, at such Holder’s option, abandon all of such Holder’s
remaining rights in a Contingent Value Right by delivering to the CVR Agent a notice of
abandonment relinquishing such Contingent Value Right to the Company without consideration
therefor, in which case such Contingent Value Right shall be deemed canceled and no longer
outstanding, and the CVR Agent shall amend the CVR Register accordingly and notify the
Company in writing.

                                          ARTICLE 3
                                        THE CVR AGENT

         Section 3.1. Certain Duties and Responsibilities. The CVR Agent shall not have any
liability for any actions taken, suffered or omitted to be taken in connection with this Agreement,
except to the extent of its willful misconduct, fraud, , bad faith or gross negligence (each as
determined by a final, non-appealable judgment of a court of competent jurisdiction). Anything
to the contrary notwithstanding, in no event shall any Person be liable for any special, punitive,
indirect, consequential or incidental loss or damage of any kind whatsoever (including but not
limited to lost profits) arising out of any act or failure to act hereunder. The aggregate liability of
the CVR Agent with respect to, arising from, or arising in connection with this Agreement, or from
all services provided or omitted to be provided under this Agreement, whether in contract, or in
tort, or otherwise, is limited to, and shall not exceed, the amounts paid hereunder by the Company
to the CVR Agent as fees, but not including reimbursable expenses, during the twelve (12) months
immediately preceding the event for which recovery from the CVR Agent is being sought. No
provision of this Agreement shall require the CVR Agent to expend or risk its own funds, take any
action that it reasonably believes would expose or subject it to expense or liability, or otherwise
incur any financial liability in the performance of any of its duties hereunder or in the exercise of
any of its rights or powers. The Company’s obligations under this Section 3.1 and Section 3.2 shall
survive the resignation or removal of any CVR Agent, the expiration of the CVRs and the
termination of this Agreement.

                                                  27
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 195 of 240




        Section 3.2. Certain Rights of CVR Agent. The CVR Agent undertakes to perform such
duties and only such duties as are specifically set forth in this Agreement, and no implied duties,
covenants or obligations shall be read into this Agreement against the CVR Agent. In addition:

                 (a)    the CVR Agent may rely on and shall be protected and shall incur no
liability for or in respect of any action taken, suffered or omitted to taken by it in reliance upon
any resolution, certificate, statement, instrument, opinion, report, notice, request, instruction,
direction, consent, order or other paper or document believed by it to be genuine and to have been
signed or presented by the proper party or parties;

                (b)      the CVR Agent may perform any and all of its duties (i) itself (through its
directors, officers, or employees) or (ii) through its agents, representatives, attorneys, custodians
and/or nominees and the CVR Agent shall not be answerable or accountable for any act, default,
neglect or misconduct of any such agents, representatives, attorneys, custodians and/or nominees,
absent their gross negligence, bad faith or willful or intentional misconduct (each as determined
by a final non-appealable judgment of a court of competent jurisdiction) in the selection and
continued employment thereof;

             (c)     the permissive rights of the CVR Agent to do things enumerated in this
Agreement shall not be construed as a duty;

               (d)    the CVR Agent shall not be required to give any note or surety in respect of
the execution of such powers or otherwise in respect of the premises;

                (e)    the Company agrees to indemnify, defend, protect, save and keep harmless
the CVR Agent and its affiliates and their respective successors, assigns, directors, office rs,
managers, employees, agents, attorneys, accountants and experts (collectively, the
“Indemnitees”), against any and all loss, liability, obligation, damage, fine, settlement, penalty,
action, judgment, suit, cost, disbursement, proceeding, investigation, claim, demand or out-of-
pocket expense of any kind or nature whatsoever (including the reasonable and documented, out-
of-pocket fees and expenses of legal counsel and the reasonable and documented, out-of-pocket
costs and expenses of defending the Indemnitee against any claim of liability arising therefrom)
(collectively, “Losses”) that may be imposed on, incurred by, or asserted against any Indemnitee,
at any time, and in any way relating to, arising out of or in connection with the execution, delivery
or performance of this Agreement, the enforcement of any rights or remedies in connection with
this Agreement, and the payment, transfer or other application of funds pursuant to this Agreement,
or as may arise by reason of any act, omission or error of the Indemnitee; provided, however, that
no Indemnitee shall be entitled to be so indemnified, defended, protected, saved or kept harmless
to the extent such Loss was caused by the willful misconduct, fraud, bad faith or gross negligence
of any Indemnitee (each as determined by a final, non-appealable judgment of a court of competent
jurisdiction);

               (f)     in addition to the indemnification provided under Section 3.2(e), the
Company agrees (i) to pay the fees of the CVR Agent in connection with the CVR Agent’s
performance of its obligations hereunder, as set forth on a mutually agreed upon fee schedule
executed by the Company and the CVR Agent on or prior to the date hereof (the “CVR Agent
Fees”), and (ii) to reimburse the CVR Agent within ten (10) days after written demand for all

                                                 28
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 196 of 240




reasonable and documented, out-of-pocket expenses and other disbursements incurred in the
preparation, delivery, negotiation, amendment, administration and execution of this Agreement
and the exercise and performance of its duties hereunder, including all Taxes (other than income,
receipt, franchise or similar Taxes) and charges;

                 (g)     in the event the CVR Agent reasonably believes any ambiguity or
uncertainty exists hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the CVR Agent hereunder, the CVR Agent may,
in its sole discretion, refrain from taking any action, and shall be fully protected and shall not be
liable in any way to the Company or other Person or entity for refraining from taking such action,
unless the CVR Agent receives written instructions signed by the Company which eliminate such
ambiguity or uncertainty to the reasonable satisfaction of the CVR Agent;

                (h)  nothing herein shall preclude the CVR Agent from acting in any other
capacity for the Company or for any other Person;

                (i)     the CVR Agent shall not incur any liability for not performing any act, duty,
obligation or responsibility by reason of any occurrence beyond the control of the CVR Agent
(including any act or provision of any present or future law or regulation or governmental
authority, any act of God, terrorist acts, shortage of supply, breakdowns or malfunctions,
interruptions or malfunction of computer facilities, or loss of data due to power failures or
mechanical difficulties with information storage or retrieval systems or failure of any means of
communication, labor difficulties, war, civil disorder or epidemic or pandemic); provided, that the
CVR Agent shall (i) use its commercially reasonable efforts to end or mitigate the effects of any
such occurrence and (ii) resume the performance of its obligations as soon as reasonably
practicable after the end of such occurrence;

                 (j)     whenever the CVR Agent shall deem it necessary or desirable that a fact or
matter be proved or established prior to taking, suffering or omitting any action hereunder
(including the identity of a Holder), the CVR Agent may rely upon an Officer’s Certificate, and
such Officer’s Certificate shall be full and complete authorization and protection to the CVR
Agent. The CVR Agent shall incur no liability for or in respect of any action taken, suffered or
omitted by it absent willful misconduct, fraud, bad faith or gross negligence (each as determined
by a final, non-appealable judgment of a court of competent jurisdiction) under the provisions of
this Agreement in reliance on such Officer’s Certificate. The CVR Agent is hereby authorized
and directed to accept instructions with respect to the performance of its duties and obligations
hereunder from the chief executive officer, president, chief financial officer, any vice president,
the controller, the treasurer or the secretary of the Company, and to apply to such officer for advice
or instructions in connection with its duties, and it shall not be liable and shall be indemnified for
any action taken or suffered to be taken by it in accordance with instructions from such officer.
The CVR Agent shall not be held to have notice of any change of authority of any person, until
receipt of written notice thereof from the Company;

              (k)    the CVR Agent shall not be subject to, nor be required to comply with, or
determine if any person or entity has complied with, the Plan Documents (other than this
Agreement) or any other agreement between or among the parties hereto, even though reference
thereto may be made in this Agreement, or to comply with any notice, instruction, direction,

                                                 29
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 197 of 240




request or other communication, paper or document other than as expressly set forth in this
Agreement; and

               (l)    the Company agrees that it shall perform, execute, acknowledge and deliver
or cause to be performed, executed, acknowledged or delivered all such further and other acts,
instruments and assurances as may reasonably be required by the CVR Agent for the carrying out
or performing by the CVR Agent of the provisions of this Agreement.

       Section 3.3.    Resignation and Removal; Appointment of Successor.

                (a)    The CVR Agent may resign and be discharged from its duties under this
Agreement at any time by giving written notice thereof to the Company specifying a date when
such resignation shall take effect, which notice shall be sent at least thirty (30) days prior to the
date so specified, and such resignation shall take effect on such specified date.

                (b)   The Company shall have the right to remove the CVR Agent at any time for
any reason or no reason upon at least thirty (30) days’ notice, specifying a date when such removal
shall take effect.

                (c)    If the CVR Agent shall resign, be removed, or become incapable of acting,
the Company shall promptly (and in any event within thirty (30) days after giving notice of the
CVR Agent’s removal or after it has been notified of the CVR Agent’s resignation) appoint a
qualified successor CVR Agent. The predecessor CVR Agent shall deliver any funds held in
connection with this Agreement to any such successor CVR Agent at or prior to the effectiveness
of the predecessor CVR Agent’s resignation or removal. The successor CVR Agent so appointed
shall, forthwith upon its acceptance of such appointment in accordance with this Section 3.3(c),
Section 3.3(e) and Section 3.4, become the successor CVR Agent.

                (d)    The Company, or at the Company’s request the successor CVR Agent, shall
give notice of each resignation and each removal of the CVR Agent and each appointment of such
successor CVR Agent by Making Available notice of such event to the Holders. Failure to Make
Available any such notice to the Holders, however, or any defect therein, shall not affect the
legality or validity of the resignation or removal of the CVR Agent or the appointment of a
successor CVR Agent, as the case may be.

                (e)    Any such successor to the CVR Agent shall agree to be bound by the terms
of this Agreement and shall become the CVR Agent hereunder. The CVR Agent shall deliver all
of the relevant books and records to the successor CVR Agent.

         Section 3.4. Acceptance of Appointment by Successor. Every successor CVR Agent
appointed hereunder shall execute, acknowledge and deliver to the Company and to the retiring
CVR Agent an instrument accepting such appointment and a counterpart of this Agreement, and
the retiring CVR Agent shall execute and deliver such documentation in connection therewith as
the Company may reasonably request, and thereupon such successor CVR Agent, without any
further act, deed or conveyance, shall become vested with all the rights, powers, trusts and duties
of the retiring CVR Agent.



                                                 30
             Case 21-10831-CTG           Doc 8     Filed 05/19/21      Page 198 of 240




                                         ARTICLE 4
                                      OTHER COVENANTS

        Section 4.1.    Certain Transactions.

                (a)     The Company shall not cause or permit the CVR Holding Company and its
Subsidiaries to enter into or engage in any transactions with an Affiliate or a Related Party except
for transactions entered into on an arm’s-length basis on terms that are no less favorable to the
Company or the applicable Subsidiary thereof than those that can be obtained from an unaffiliated
third party.

                (b)     The Company shall not, and it shall not cause or permit its Subsidiaries to,
enter into or engage in any transactions with an Affiliate or a Related Party (i) with respect to the
sale or other disposition of a Hotel Property, (ii) that is a Change-of-Control Monetization Event
(except for a reorganization, restructuring or similar transaction that is (x) not treated as a liquidity
event for the Supporting Stockholder or its Affiliates that are shareholders of the Company
participating in such transaction (as determined in good faith by the Supporting Stockholder) and
(y) approved by the Independent Director(s) or, if there are more than two Independent Directors,
a majority of the Independent Directors (which approval may be given at any meeting of the Board
of Directors or any committee thereof or pursuant to any action taken by written or electronic
consent by the Board of Directors or any committee thereof)) or (iii) that relates to fees,
reimbursements, costs or expenses the payment of which may be funded out of Permitted
Distributions, except, in each case, for transactions entered into on an arm’s-length basis on terms
that are no less favorable to the Company or the applicable Subsidiary thereof than those that can
be obtained from an unaffiliated third party.

        Section 4.2.    Certain Actions.

                (a)     The Company shall not, and shall not cause or permit the CVR Holding
Company and its Subsidiaries to, amend their respective charter, bylaws, limited liability company
agreement, shareholders agreement, or other constitutive document, other than the adoption of any
amendment or articles supplementary with respect to a class of preferred stock and preferred units
by the Company and the CVR Holding Company intended to enable the Company to satisfy the
closely held requirements applicable to real estate investment trusts under Section 856(a)(6) of the
Code, or enter into or undergo any consolidation, merger, reorganization, transfer of assets,
dissolution, issue or sale of securities or take any other voluntary action, which, (i) in the case of
each of the foregoing, is for the primary purpose of causing the requirements for payment of the
Contingent Value Rights not to be satisfied, or (ii) with respect to amendments to the Company’s
charter, amends Section 7.1(b) or Section 7.2 of the Company’s charter.

               (b)     Without the prior approval of the Independent Director(s) or if there are
more than two Independent Directors, a majority of the Independent Directors (which approval
may be given at any meeting of the Board of Directors or any committee thereof or pursuant to
any action taken by written or electronic consent by the Board of Directors or any committee
thereof), the Company shall not, and shall not cause or permit the CVR Holding Company and its
Subsidiaries to take any action or enter into any agreement that is disproportionately adverse to


                                                   31
            Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 199 of 240




the economic interests of the Holders as compared to the economic interests of the shareholders of
the Company.

              (c)     The Company agrees that at least one member of the Board of Directors
must be an Independent Director, except for a period of up to sixty (60) days after the death,
removal or resignation of any director, pending the election or appointment of such director’s
successor.

                 (d)    For the avoidance of doubt, any decision by the Board of Directors to extend
or not to extend the Maturity Date pursuant to Section 2.7 or any amendment of this Agreement
pursuant to Section 5.1(a)(v) shall not be deemed to be (i) for the primary purpose of causing the
requirements for payment of the Contingent Value Rights not to be satisfied, or (ii)
disproportionately adverse to the economic interests of the Holders as compared to the economic
interests of the shareholders of the Company.

       Section 4.3.    Reporting; Confidentiality.

                 (a)    The Company shall provide periodic reporting during the term of this
Agreement with respect to the CVR Asset Pool to the CVR Agent (for the benefit of, and
distribution to, the Holders pursuant to Section 4.3(b)) as follows:

                            (i)     Annually, within ninety (90) days following the end of each
            calendar year during the Measurement Period, a consolidated balance sheet of the
            CVR Holding Company as of the end of such calendar year, together with related
            consolidated statements of income, cash flow, and changes in financial position for
            such calendar year, all in reasonable detail and, beginning with financial information
            for the year ending December 31, 2022, stating in comparative form the respective
            figures for the corresponding date and period in the prior calendar year and all
            prepared in accordance with GAAP; provided, however, if such financial information
            has been audited by an independent certified public accountant acceptable to the Board
            of Directors, and has been prepared and is available in a form that, in the Company’s
            sole discretion, is appropriate to be provided to Holders pursuant to this Section 4.3,
            such financial information, in the form provided to the CVR Agent, shall be audited;
            provided, further, that if such financial information is not provided to the CVR Agent
            audited pursuant to the preceding proviso, such financial information shall be
            unaudited and shall be accompanied by an Officer’s Certificate by the chief financial
            officer of the Company on behalf of the Company (which certificate shall state that it
            is being delivered in such person’s capacity as an officer and not in such person’s
            individual capacity and that such person shall have no personal liability) certifying to
            the Holders that such financial information is unaudited but fairly presents, in all
            material respects, the financial condition and results of operations of the CVR Asset
            Pool on a combined basis for the applicable periods in conformity with GAAP; and

                            (ii)   Quarterly, within forty-five (45) days following the end of the
            first, second and third calendar quarter of each fiscal year during the Measurement
            Period, an unaudited consolidated balance sheet of the CVR Holding Company as of
            the end of such calendar quarter, together with related statements of income, cash flow,

                                                32
            Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 200 of 240




           and changes in financial position for such calendar quarter, all in reasonable detail and
           stating in comparative form the respective figures for the corresponding date and
           period in the prior calendar quarter, all prepared in accordance with GAAP.

               (b)     The CVR Agent shall, pursuant to a confidential, password-protected
website that shall be established and administered by the CVR Agent, make the information
furnished by the Company pursuant to Section 4.3(a) available to each Holder that agrees, as a
condition to receiving a password to access such website, that:

                            (i)     Any financial information furnished by the Company pursuant
           to Section 4.3(a) and the password or other information that could be used to access
           the website contemplated by this Section 4.3(b), and all analyses, compilations, data,
           studies, notes, interpretations, memoranda or other documents prepared by the Holder
           or any of its respective representatives containing or based in whole or in part on any
           such furnished information (“Confidential Information”) may not be divulged or
           communicated to any Person, or, other than to evaluate such Holder’s interest in the
           Contingent Value Rights, used for any purpose, in whole or in part, without the prior
           written consent of the Company; provided that notwithstanding the foregoing,
           information shall not be Confidential Information and subject to the restrictions set
           forth in this Section 4.3(b) if such information (1) was, is or becomes generally
           available to the public other than as a result of the Holder’s or one of its
           representatives’ material breach of this Agreement; (2) was, is or becomes available
           to a Holder or its representatives on a non-confidential basis from a source that was
           not known by the Holder or its representatives to be bound by a confidentialit y
           agreement with respect to such information or otherwise prohibited from furnishing
           or making available the information to the Holder or such Holder’s representatives by
           a contractual, legal or fiduciary obligation; or (3) was, is or becomes independently
           developed by the Holder or its representatives without directly using any Confidential
           Information; provided further that (A) subject to Section 4.3(b)(ii), Confidential
           Information may be disclosed if legally compelled (including by deposition,
           interrogatory, request for documents, subpoena, civil investigative demand or similar
           process), or in response to a request from a regulatory or self-regulatory or supervisory
           authority having or asserting jurisdiction over the applicable Holder (collectively,
           “Compelled”), and (B) each Holder may disclose Confidential Information to its
           officers, employees, agents, accountants, attorneys, and advisors but such Holder shall
           be responsible for any breach of the agreement set forth in this Section 4.3(b) by any
           such officer, employee, agent, accountant, attorney, or advisor as if such Persons were
           subject thereto.

                           (ii)   If any Holder or representative thereof becomes Compelled to
           disclose any of the Confidential Information, such Holder shall, to the extent legally
           permitted, provide the Company with reasonably prompt and, if possible, prior written
           notice of such requirement to disclose such Confidential Information. Upon receipt
           of such notice, the Company may seek a protective order or other appropriate remedy
           at its sole expense. If such protective order or other remedy is not obtained, such
           Holder and its representatives shall disclose only that portion of the Confidential
           Information which is legally required to be disclosed (as determined in good faith by

                                               33
             Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 201 of 240




            counsel to such Holder) and shall, at the request and sole expense of the Company,
            take all reasonable steps to preserve the confidentiality of the Confidential
            Information. In addition, neither such Holder nor any of its representatives will
            oppose any judicial, administrative, arbitral or other legal action, suit, hearing, inquiry,
            order, audit, arbitration, mediation, claim, investigation or other proceeding (whether
            federal, state, local or foreign or public or private) by the Company to obtain an
            appropriate protective order or other reliable assurance that confidential treatment will
            be accorded the Confidential Information and such Holder and its representatives will,
            if and to the extent requested by the Company and legally permissible to do so,
            cooperate with and assist the Company, at the Company’s expense and on a reasonable
            basis, in connection therewith.

                             (iii)  Each Holder hereby agrees (on behalf of itself and its
            representatives) that money damages would not be a sufficient remedy for any breach
            of its obligations contemplated by this Section 4.3(b), and that in addition to all other
            remedies, the Company shall be entitled to injunctive or other equitable relief as a
            remedy for any such breach to the extent provided by law. Each Holder hereby agrees
            (on behalf of itself and its representatives) to waive any requirement for the securing
            or posting of any bond in connection with such remedy.

                            (iv)   Unless extended in writing by mutual agreement of the parties,
            the obligations under this Section 4.3(b) shall terminate upon the second anniversary
            of the Final Payment Date, without any further action by any party.

                (c)    The Company shall Make Available to the Holders, within ninety (90) days
after the end of each calendar year beginning with the calendar year ending [December 31, 2021],
an Officer’s Certificate on behalf of the Company (which certificate shall state that it is being
delivered in such person’s capacity as an officer and not in such person’s individual capacity and
that such person shall have no personal liability) stating that to the Company’s knowledge, each
entity has kept, observed, performed and fulfilled the covenants and agreements contained in this
Agreement in all material respects and is not in default in the performance or observance in any
material respect of the terms, provisions and conditions of this Agreement (or, if a default shall
have occurred, describing all such defaults of which he or she may have knowledge) and what
action the Company is taking or proposes to take with respect thereto).

        Section 4.4. Payment to Holders by the CVR Agent. Upon receipt by the CVR Agent
of any amount paid to it pursuant to Section 2.5(c), Section 2.5(d) or Section 2.5(e), as applicable ,
for payment to the Holders in accordance with the terms of this Agreement, the CVR Agent shall
promptly pay such amounts to the Holders in the manner provided for in Section 2.5 and in
accordance with the terms of this Agreement. The CVR Agent shall have no liability of any kind,
and shall not be obligated to make any payments, unless and until it receives an amount paid to it
pursuant to Section 2.5(c), Section 2.5(d) or Section 2.5(e), as applicable.

         Section 4.5. Assignment. Except for assignments occurring through operation of law,
neither the Company nor the CVR Agent shall, in whole or in part, assign any of its rights or
obligations under this Agreement; provided that the Company may assign any of its obligations
hereunder to an Affiliate of the Company as long as the Company causes such Affiliate to perform

                                                  34
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 202 of 240




the Company’s obligations hereunder and remains responsible for any breach of this Agreement
by such Affiliate. In the event an assignment by the Company to an Affiliate pursuant to the
preceding sentence occurs, the Company shall deliver to the CVR Agent an Officer’s Certificate
stating that such assignment complies with this Section 4.5. Any Person into which the CVR
Agent or any successor CVR Agent may be merged or with which it may be consolidated, or any
Person to which the CVR Agent shall sell all or substantially all of its assets, or any Person
resulting from any merger or consolidation to which the CVR Agent or any successor CVR Agent
shall be a party, or any Person succeeding to the corporate trust, stock transfer or other shareholder
services business of the CVR Agent or any successor CVR Agent, shall be the successor to the
CVR Agent under this Agreement without the execution or filing of any paper or any further act
on the part of any of the parties hereto, but only if such Person would be eligible for appointment
as a successor CVR Agent under the provisions of Section 3.4 hereof. Without limiting the
generality of the foregoing, the CVR Agent agrees to use reasonable best efforts to provide the
Company with written notice of any such event. No Holder shall, in whole or in part, assign any
of its rights or obligations under this Agreement except in accordance with a Permitted Transfer
in accordance with Section 2.3(b)-(c). Any purported assignment that is not permitted by this
Section 4.3 shall be null and void and of no effect.

         Section 4.6. No Obligation to Pursue or Consummate Monetization Event.
Notwithstanding anything in this Agreement to the contrary, none of the Company, the CVR
Holding Company or any of their Subsidiaries or Affiliates (including the Supporting Stockholder
or any of its Affiliates) shall be in any way obligated or required to pursue, discuss, negotiate or
consummate any Monetization Event or any transactions or series of transactions that is intended
to or likely to lead to a Monetization Event.

                                          ARTICLE 5
                                         AMENDMENTS

       Section 5.1.    Amendments Without Consent of Holders.

              (a)    Without the consent of any Holders, the Company and the CVR Agent, at
any time and from time to time, may enter into one or more amendments hereto, for any of the
following purposes:

                           (i)    to evidence the succession of another Person to the Company
            and the assumption of any such successor of the rights and obligations of the Company
            herein if such succession and assumption is in accordance with the terms of this
            Agreement;

                          (ii)    to evidence the succession of another Person selected in
            accordance with the terms hereof as a successor CVR Agent and the assumption by
            any successor of the covenants and obligations of the CVR Agent herein if such
            succession and assumption is in accordance with the terms of this Agreement;

                            (iii)   to add to the covenants of the Company such further covenants,
            restrictions, conditions or provisions as the Company and the CVR Agent shall
            consider to be for the protection of the Holders; provided that in each case, such

                                                 35
             Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 203 of 240




            provisions shall not adversely affect the interests of the Holders in any material
            respect;

                             (iv)   to cure any ambiguity, to correct or supplement any provision
            herein that may be defective or inconsistent with any other provision herein, or to
            make any other provisions with respect to matters or questions arising under this
            Agreement; provided that in each case, such provisions shall not adversely affect the
            interests of the Holders in any material respect; or

                            (v)    as necessary to ensure that the Contingent Value Rights are not
            subject to registration under the Securities Act or result in the Company or the
            Contingent Value Rights being required to register under the Exchange Act or any
            other applicable law.

               (b)     Promptly after the execution by the Company and the CVR Agent of any
amendment pursuant to the provisions of this Section 5.1, the Company shall prepare and Make
Available a notice thereof to the Holders setting forth in general terms the substance of such
amendment; provided that any failure so to notify the Holders shall not affect the validity of such
amendment (it being understood that any failure so to notify the Holders shall not excuse the CVR
Agent from its obligations under Section 5.3).

       Section 5.2.    Amendments with Consent of Holders.

              (a)      Subject to Section 5.1 (which amendments pursuant to Section 5.1 may be
made without the consent of the Holders), with the consent of the Majority of Holders, the
Company and the CVR Agent may enter into one or more amendments hereto to add, eliminate or
change any provisions of this Agreement, even if such addition, elimination or change is in any
way adverse to the interests of the Holders. It shall not be necessary for any written consent of the
Majority of Holders under this Section 5.2(a) to approve the particular form of any proposed
amendment, but shall be sufficient if such written consent approves the substance thereof.

                (b)     Promptly after the execution by the Company and the CVR Agent of any
amendment pursuant to the provisions of this Section 5.2, the Company shall Make Available a
notice thereof to the Holders, setting forth in general terms the substance of such amendment;
provided, that any failure so to notify the Holders shall not affect the validity of such amendment
(it being understood that any failure so to notify the Holders shall not excuse the CVR Agent from
its obligations under Section 5.3).

        Section 5.3. Execution of Amendments. Prior to executing any amendment permitted
by this Article 5, the CVR Agent shall be entitled to receive, and shall be fully protected in and
shall incur no liability for relying upon, an Officer’s Certificate stating that the execution of such
amendment is authorized or permitted by this Agreement. The CVR Agent shall execute any
amendment authorized pursuant to this Article 5 if the amendment does not materially and
adversely affect the CVR Agent’s own rights or duties under this Agreement or otherwise.
Otherwise, the CVR Agent may, but need not, execute such amendment. No amendment to this
Agreement shall be effective unless executed by the CVR Agent. The CVR Agent agrees that time



                                                 36
             Case 21-10831-CTG           Doc 8     Filed 05/19/21     Page 204 of 240




is of the essence in connection with any amendment to this Agreement that it is directed to execute
by the Company in accordance with this Section 5.

        Section 5.4. Effect of Amendments. Upon the execution of any amendment under this
Article 5, this Agreement shall be modified in accordance therewith, such amendment shall form
a part of this Agreement for all purposes and every Holder shall be bound thereby.

                             ARTICLE 6
       CONSOLIDATION, MERGER, SALE, CONVEYANCE OR CONVERSION

        Section 6.1.   No Prohibitions on the Company.

               (a)     Subject to Section 4.2, nothing in this Agreement shall prohibit or prevent
the Company or any of its Subsidiaries from consolidating with or merging into any other Person
or conveying, transferring or leasing its properties and assets, in whole or in part, to any Person or
from converting from a corporation to another business entity, including a limited liability
company, organized in another jurisdiction.

                (b)    Nothing in this Agreement shall prohibit or prevent the Company or any of
its Subsidiaries from selling any of its rights, in whole or in part, to any or all of the assets of the
CVR Asset Pool.

                                  ARTICLE 7
                   OTHER PROVISIONS OF GENERAL APPLICATION

        Section 7.1.   Notices to the CVR Agent, the Company and the Holders.

               (a)     Unless otherwise indicated, any notice, request, instruction or other
document to be given hereunder by any party to the other shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by electronic mail or overnight
courier:

                       (i)      If to the Company:

                                Hospitality Investors Trust, Inc.
                                Park Avenue Tower
                                65 East 55th St. | Suite 801
                                New York, NY 10022
                                Attention: Paul C. Hughes, Esq.
                                Email: phughes@hitreit.com

                       with a copy (which shall not constitute notice) to:

                                Brookfield Property Group
                                250 Vesey Street, 11th Floor
                                New York, NY 10281
                                Attention: BPG Transactions Legal
                                Email: realestatenotices@brookfield.com

                                                  37
             Case 21-10831-CTG           Doc 8     Filed 05/19/21      Page 205 of 240




                        (ii)    If to the CVR Agent:

                                Computershare Trust Company, N.A.
                                150 Royall Street
                                Canton, MA 02021
                                Attention: Corporate Actions Relationship Manager


or to such other persons or addresses as may be designated in writing by the party to receive such
notice as provided above. Any notice, request, instruction or other document given as provided
above shall be deemed given to the receiving party upon actual receipt, if delivered personally;
three (3) Business Days after deposit in the mail, if sent by registered or certified mail; upon
confirmation of successful receipt if sent by electronic mail (the receiving party shall confirm
receipt of any notice received by electronic mail reasonably promptly following its receipt;
provided that if a notice is given by electronic mail and such confirmation of successful receipt is
not confirmed by the receiving party within two (2) Business Days after the transmission of such
notice, such notice, request, instruction or other document shall be followed up within one (1)
Business Day after the expiration of such two (2) Business Day period by dispatch pursuant to one
of the other methods described herein); or on the next Business Day after deposit with an overnight
courier, if sent by an overnight courier; provided, however, that for any information or notices that
the Company is required to Make Available pursuant to this Agreement, such information or
notices shall be validly delivered to the applicable recipients thereof if delivered in accordance
with the term “Make Available” pursuant to this Agreement.

                 (b)     Where this Agreement provides for notice to Holders, such notice shall be
sufficiently given (unless otherwise herein expressly provided) if in writing and Made Available,
not later than the latest date, and not earlier than the earliest date, prescribed for the giving of such
notice. In any case where notice to Holders is given by mail, neither the failure to mail such notice,
nor any defect in any notice so mailed, to any particular Holder shall affect the sufficiency of such
notice with respect to other Holders.

        Section 7.2. Effect of Headings; Construction. The headings herein are for convenience
of reference only, do not constitute part of this Agreement and shall not be deemed to limit or
otherwise affect any of the provisions of this Agreement. Where a reference in this Agreement is
made to a Section, such reference shall be to a Section of this Agreement unless otherwise
indicated.

        Section 7.3. Benefits of Agreement; Holders are Third Party Beneficiaries. Nothing in
this Agreement, express or implied, shall give to any Person (other than the parties hereto and their
permitted successors and assigns hereunder) any benefit or any legal or equitable right, remedy or
claim under this Agreement or under any covenant or provision herein contained, all such
covenants and provisions being for the sole benefit of the parties hereto and their permitted
successors and assigns. Notwithstanding the foregoing, each of the Holders shall be an intended
third party beneficiary of this Agreement. The Holders will have no rights hereunder or with
respect to the matters contemplated hereby except as are expressly set forth in this Agreement.
Except for the rights of and exercisable by the CVR Agent set forth herein, the Majority of Holders
will have the sole right, on behalf of all Holders, by virtue of or under any provision of this

                                                   38
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 206 of 240




Agreement, to institute any action or proceeding at law or in equity with respect to this Agreement,
and no individual Holder or other group of Holders will be entitled to exercise such rights.

       Section 7.4.    Governing Law and Venue; Waiver of Jury Trial.

                (a)    THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN
ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICT OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT SUCH
PRINCIPLES WOULD DIRECT A MATTER TO ANOTHER JURISDICTION. The parties
hereby irrevocably submit to the exclusive personal jurisdiction of the Commercial Division of the
Supreme Court of the State of New York and the federal courts of the United States of America
located in the Southern District of New York (and any appellate courts therefrom) in respect of the
interpretation and enforcement of the provisions of this Agreement and of the documents referred
to in this Agreement (subject to Section 2.4(e), Section 2.5(b) and Section 2.6), and in respect of
the transactions contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement of this Agreement or of any
such document, that it is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement or any such document may not be enforced in or by such courts, and the parties
hereto irrevocably agree that all claims relating to such action, proceeding or transactions shall be
heard and determined in such courts. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and, to the extent permitted by law, over the subject
matter of such dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 7.1 or in such other manner as may
be permitted by law shall be valid and sufficient service thereof.

             (b)  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.4.

       Section 7.5. Severability Clause. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. If any provision of this Agreement, or
the application of such provision to any Person or any circumstance, is invalid or unenforceable,

                                                 39
             Case 21-10831-CTG          Doc 8     Filed 05/19/21      Page 207 of 240




(a) the Company and the CVR Agent shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the fullest extent permitted by
applicable law to such end that the transactions contemplated by this Agreement are fulfilled to
the extent possible, and (b) the remainder of this Agreement and the application of such provision
to other Persons or circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability of such provision, or
the application of such provision, in any other jurisdiction; provided, however, that if any such
excluded provision shall materially and adversely affect the rights, immunities, liabilities, duties
or obligations of the CVR Agent, the CVR Agent shall be entitled to resign immediately upon
written notice to the Company.

       Section 7.6. Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.

         Section 7.7. Termination. This Agreement shall terminate and be of no further force or
effect, and the parties hereto shall have no liability hereunder, (a) automatically, following the
completion of the payments required to occur on the CVR Payment Date pursuant to Section 2.5(c)
or, if a payment is required to occur pursuant to Section 2.5(d) or Section 2.5(e), as applicable ,
following the completion of any and all payments required to be made in accordance with Section
2.5(d) or Section 2.5(e), as applicable, or (b) by the Company, if there shall be any judgment,
injunction or order enacted, issued, promulgated, enforced or entered into by any court or other
Governmental Entity of competent jurisdiction that permanently restrains, enjoins or otherwise
prohibits the payment of any Total Distributable Amount and such judgment, injunction or order
shall have become final and non-appealable, upon written notice of the same to the CVR Agent;
provided that Article 1, Section 2.4(h), the last sentence of Section 2.5(b), Section 2.6, Section 2.8,
Article 3, Article 6 and this Article 7 shall survive the termination of this Agreement, in each case,
to the extent applicable.

         Section 7.8. Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all other prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof and thereof, and this Agreement supersedes any
and all other oral or written agreements hereto made with respect to the Contingent Value Rights .
As it relates to the CVR Agent, this Agreement represents the entire understanding of the CVR
Agent with reference to the Contingent Value Rights, and this Agreement supersedes any and all
other oral or written agreements hereto made with respect to the Contingent Value Rights. With
regard to the Company and the Holders, if and to the extent that any provision of this Agreement
is inconsistent or conflicts with the Plan Documents, this Agreement shall govern and be
controlling (except as may be otherwise required by applicable law), and this Agreement may be
amended, modified, supplemented or altered only in accordance with the terms of Article 5. No
party shall be bound by, or be liable for, any alleged representation, promise, inducement or
statement of intention not contained herein.

                           [Remainder of Page Intentionally Left Blank]




                                                  40
           Case 21-10831-CTG       Doc 8   Filed 05/19/21   Page 208 of 240




        IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its duly authorized officers as of the day and year first above written.

                                         HOSPITALITY INVESTORS TRUST, INC.


                                         By:
                                               Name:
                                               Title:

                                         COMPUTERSHARE INC.
                                         COMPUTERSHARE TRUST COMPANY, N.A.


                                         By:
                                               Name:
                                               Title:
Case 21-10831-CTG   Doc 8   Filed 05/19/21   Page 209 of 240




                       Schedule I

              Adjusted EBITDA Thresholds

                       [Attached]




                            I-1
                      Case 21-10831-CTG              Doc 8        Filed 05/19/21           Page 210 of 240


Project Continental                                                                                             CONFIDENTIAL
Hotel EBITDA Threshold Calculation ($ thousands)

Loan Pool Summary
                                                      Number of Hotels
DB Mortgage Trust                                                                  2
92-Pack                                                                           62
Term Loan                                                                         15
Equity Inns Pool 2                                                                21
Unsecured                                                                          0
Total                                                                            100


The EBITDA threshold for each property is equal to the lesser of (i) 50% of 2019 Hotel EBITDA and (ii) 100% of 2020 Hotel EBITDA.
                                                                                                           3
                                                                                                                  EBITDA
Hotel ID                                 Hotel Name                                    Loan Pool                 Threshold


Westin VA                                Westin Virginia Beach Town Center             DB Mortgage Trust    $            151.2
HGI Burg                                 Hilton Garden Inn Blacksburg                  DB Mortgage Trust                     60.1
CY Asheville                             Courtyard Asheville                           92-Pack                           346.6
CY Athens                                Courtyard Athens                              92-Pack                          (228.3)
CY Balt                                  Courtyard Baltimore Inner Harbor              92-Pack                        (1,140.9)
CY Columbus                              Courtyard Columbus Downtown                   Term Loan                        (410.8)
CY Dallas                                Courtyard Dallas                              92-Pack                             (40.8)
CY Dalton                                Courtyard Dalton                              Equity Inns Pool 2                558.8
CY Flagstaff                             Courtyard Flagstaff                           Term Loan                       1,553.0
CY Houston                               Courtyard Houston                             Equity Inns Pool 2               (352.2)
CY Jacksonville                          Courtyard Jacksonville                        92-Pack                           236.6
CY Knoxville                             Courtyard Knoxville                           92-Pack                           129.5
CY Louisville                            Courtyard Louisville                          92-Pack                           168.6
CY Orlando                               Courtyard Orlando                             92-Pack                             (83.7)
CY Prov                                  Courtyard Providence                          92-Pack                          (143.5)
CY Carlsbad                              Courtyard Carlsbad                            Equity Inns Pool 2                  (87.1)
CY Sarasota                              Courtyard Sarasota                            92-Pack                           140.8
CY Tallahassee                           Courtyard Tallahassee                         92-Pack                           223.7
DT Baton Rouge                           Doubletree Baton Rouge                        Term Loan                         546.0
ES Orlando                               Embassy Suites Orlando                        92-Pack                           130.5
FFIS Atlanta                             Fairfield Inn & Suites Atlanta                92-Pack                               (4.5)
FFIS Dallas                              Fairfield Inn & Suites Dallas                 92-Pack                          (376.5)
FFIS Denver                              Fairfield Inn & Suites Denver Airport         Term Loan                        (420.0)
FFIS Bellevue                            Fairfield Inn & Suites Seattle Bellevue       Term Loan                        (392.1)
HIS Boynton Beach                        Hampton Inn & Suites Boynton Beach            92-Pack                         1,180.1
HIS El Paso                              Hampton Inn Suites El Paso Airport            Term Loan                         673.2
HIS Franklin                             Hampton Inn & Suites Franklin                 92-Pack                           110.0
HI Albany                                Hampton Inn Albany                            92-Pack                          (424.3)
HI Austin                                Hampton Inn Austin                            Equity Inns Pool 2               (293.6)
HI Glen Burnie                           Hampton Inn Glenn Burnie                      92-Pack                             (17.2)
HI Beckley                               Hampton Inn Beckley                           92-Pack                           784.4
HI Birmingham                            Hampton Inn Birmingham                        92-Pack                          (320.4)
HI Boca Raton                            Hampton Inn Boca Raton                        92-Pack                           258.0
                     Case 21-10831-CTG              Doc 8        Filed 05/19/21        Page 211 of 240


The EBITDA threshold for each property is equal to the lesser of (i) 50% of 2019 Hotel EBITDA and (ii) 100% of 2020 Hotel EBITDA.
                                                                                                           3
                                                                                                                  EBITDA
Hotel ID                                 Hotel Name                               Loan Pool                      Threshold
HI Deerfield                             Hampton Inn Deerfield Beach              92-Pack                                165.4
HI Peabody                               Hampton Inn Peabody                      92-Pack                               (135.4)
HI Urbana                                Hampton Inn Urbana                       Equity Inns Pool 2                       (61.4)
HI Gastonia                              Hampton Inn Gastonia                     92-Pack                                339.0
HI Naperville                            Hampton Inn Naperville                   Equity Inns Pool 2                    (283.9)
HI College Station                       Hampton Inn College Station              Equity Inns Pool 2                    (361.5)
HI Madison Heights                       Hampton Inn Madison Heights              92-Pack                                130.1
HI East Lansing                          Hampton Inn East Lansing                 Equity Inns Pool 2                       (11.3)
HI Ft Wayne                              Hampton Inn Fort Wayne Southwest         Term Loan                              280.8
HI Grand Rapids                          Hampton Inn Grand Rapids                 92-Pack                               (112.1)
HI Indianapolis                          Hampton Inn Indianapolis                 Equity Inns Pool 2                         48.0
HI Alcoa                                 Hampton Inn Alcoa                        Equity Inns Pool 2                         91.4
HI Medford                               Hampton Inn Medford                      Term Loan                              402.6
HI Memphis                               Hampton Inn Memphis                      92-Pack                                  (87.0)
HI Milford                               Hampton Inn Milford                      Equity Inns Pool 2                    (297.7)
HI Norfolk                               Hampton Inn Norfolk                      92-Pack                                597.8
HI Orlando                               Hampton Inn Orlando                      Equity Inns Pool 2                    (496.7)
HI Palm Beach                            Hampton Inn Palm Beach Gardens           92-Pack                                813.7
HI Scranton                              Hampton Inn Scranton                     92-Pack                                    (8.6)
HI State College                         Hampton Inn State College                92-Pack                               (109.0)
HI WPB                                   Hampton Inn West Palm Beach              92-Pack                                861.2
HGI Rio Rancho                           Hilton Garden Inn Rio Rancho             Equity Inns Pool 2                     266.0
HGI Round Rock                           Hilton Garden Inn Round Rock             92-Pack                                    86.9
HGI Ft Collins                           Hilton Garden Inn Fort Collins           Term Loan                                  62.9
HGI Louisville                           Hilton Garden Inn Louisville             Equity Inns Pool 2                         17.5
HGI Monterey                             Hilton Garden Inn Monterey               Term Loan                              734.2
HWS Augusta                              Homewood Suites Augusta                  Equity Inns Pool 2                     188.1
HWS Peabody                              Homewood Suites Peabody                  92-Pack                                469.1
HWS Chicago                              Homewood Suites Chicago                  92-Pack                             (1,382.3)
HWS Windsor Locks                        Homewood Suites Windsor Locks            92-Pack                                  (30.8)
HWS Orlando                              Homewood Suites Orlando                  Equity Inns Pool 2                     936.8
HWS Phoenix                              Homewood Suites Phoenix                  92-Pack                                900.5
HWS San Antonio                          Homewood Suites San Antonio              92-Pack                                101.8
HWS Seattle                              Homewood Suites Seattle                  Equity Inns Pool 2                     611.7
HWS Strat                                Homewood Suites Stratford                Equity Inns Pool 2                     839.6
HH ATL Cobb                              Hyatt House Atlanta Cobb Galleria        Term Loan                              404.0
HP Albuquerque                           Hyatt Place Albuquerque                  92-Pack                                228.9
HP Las Vegas                             Hyatt Place Las Vegas                    92-Pack                                319.9
HP Memphis                               Hyatt Place Memphis                      92-Pack                                    35.9
HP Miami                                 Hyatt Place Miami                        92-Pack                               (386.4)
HP Minneapolis                           Hyatt Place Minneapolis                  92-Pack                               (658.0)
HP Franklin                              Hyatt Place Franklin                     92-Pack                               (192.4)
HP Tampa                                 Hyatt Place Tampa                        92-Pack                                252.9
RI Boise                                 Residence Inn Boise                      92-Pack                                790.6
RI Chattanooga                           Residence Inn Chattanooga                92-Pack                                726.9
                    Case 21-10831-CTG                Doc 8        Filed 05/19/21       Page 212 of 240


The EBITDA threshold for each property is equal to the lesser of (i) 50% of 2019 Hotel EBITDA and (ii) 100% of 2020 Hotel EBITDA.
                                                                                                           3
                                                                                                                  EBITDA
Hotel ID                                 Hotel Name                               Loan Pool                      Threshold
RI Ft Myers                              Residence Inn Fort Myers                 92-Pack                                609.8
RI Ft Wayne                              Residence Inn Fort Wayne Southwest       Term Loan                              885.5
RI Jacksonville                          Residence Inn Jacksonville               Equity Inns Pool 2                     465.4
RI Knoxville                             Residence Inn Knoxville                  92-Pack                                505.2
RI Lexington                             Residence Inn Lexington                  92-Pack                                528.9
RI El Segundo                            Residence Inn LA El Segundo              92-Pack                              1,500.0
RI Macon                                 Residence Inn Macon                      92-Pack                                536.6
RI Germantown                            Residence Inn Memphis Germantown         Term Loan                              464.7
RI San Diego                             Residence Inn San Diego                  92-Pack                                862.6
RI Sarasota                              Residence Inn Sarasota                   92-Pack                                501.0
RI Savannah                              Residence Inn Savannah                   92-Pack                                437.0
RI Tallahassee                           Residence Inn Tallahassee                92-Pack                                515.5
RI Tampa North                           Residence Inn Tampa North                92-Pack                                685.9
RI Sabal Park                            Residence Inn Sabal Park                 92-Pack                                908.3
SHS Asheville                            Springhill Suites Asheville              Equity Inns Pool 2                     190.8
SHS Round Rock                           Springhill Suites Round Rock             92-Pack                                    29.3
SHS Denver                               Springhill Suites Denver Airport         Term Loan                                  10.6
SHS Flagstaff                            Springhill Suites Flagstaff              Term Loan                              922.4
SHS Grand Rapids                         Springhill Suites Grand Rapids           92-Pack                                    71.9
SHS Lexington                            Springhill Suites Lexington              92-Pack                                268.3
SHS San Diego                            Springhill Suites San Diego              92-Pack                                    46.3
TPS Savannah                             TownePlace Suites Savannah               Equity Inns Pool 2                     560.9

Total (100)                                                                                                 $         21,111.5
        Case 21-10831-CTG   Doc 8    Filed 05/19/21   Page 213 of 240




                               Schedule II

                            Excluded Assets



1. Hilton-Blacksburg

2. VA Beach Westin




                                    II-1
Case 21-10831-CTG    Doc 8    Filed 05/19/21   Page 214 of 240




                        Schedule III

       Total Distributable Amount Calculation Example

                         [Attached]




                             III-1
               Case 21-10831-CTG      Doc 8     Filed 05/19/21    Page 215 of 240




                                                                                Exhibit Version

                                          SCHEDULE I


  The following is an illustration of the application of the provisions of the Agreement when
  the following sequence of events has occurred:

         1. The Petition Date is May 19, 2021, and the Effective Date is June 30, 2021.

                  a. The CVR Asset Pool has 98 Hotel Properties in it.

                  b. The Excluded Asset Adjustment Factor is 0.9866.

                  c. The initial DIP Financing Invested Capital Amount is $55.2 million
                     ($55.9 million X 0.9866).

                  d. The Supporting Stockholder CVR Asset Pool Invested Amount is $402.0
                     million ($407.4 million X 0.9866).

                  e. 39,962,380 Contingent Value Rights issued (which number shall be
                     reduced for any forfeited CVRs), which number of Contingent Value
                     Rights would have been 40,000,000 if the 37,620 Shares owned by the
                     Supporting Stockholder prior to the Effective Date were not effectively
                     cancelled pursuant to the Plan.

         2. On December 31, 2021, CVR Holding Company makes a distribution funded
            from operating cash flow of CVR Holding Company to the Company of $26.0
            million and $15.3 million of that amount is a Permitted Distribution used to
            fund general and administrative costs allocable to CVR Holding Company and
            other eligible costs and expenses.

                  a. The total amount of the distribution, less the amount of the Permitted
                     Distribution, will be an Additional Adjustment Amount and the DIP
                     Financing Invested Capital Amount is therefore deemed to have been
                     reduced by $10.7 million to $44.5 million as of the date of the
                     distribution for purposes of calculating the return of 15.0% contemplated
                     by Section 2.4(g)(iii).

         3. On March 31, 2022, one Hotel Property in the CVR Asset Pool is sold for $20
            million net proceeds from the sale (net of any mortgage indebtedness or other
            liabilities and transaction costs) and $15 million of the net proceeds are
            distributed to the Company in a transaction that is not a sale of All or
            Substantially All of the Assets but is a Qualifying CVR Asset Pool Sale

                  a. Assuming that no portion of the distribution qualifies as a Permitted
                     Distribution, the distribution will be an Additional Adjustment Amount


121873869v14
               Case 21-10831-CTG      Doc 8     Filed 05/19/21    Page 216 of 240




                     and the DIP Financing Invested Capital Amount is therefore deemed to
                     have been reduced by $15 million to $29.5 million as of the date of the
                     distribution for purposes of calculating the return of 15.0% contemplated
                     by Section 2.4(g)(iii).

         4. On June 30, 2022, one Hotel Property is sold for cash in a transaction that is not
            a sale of All or Substantially All of the Assets or a Qualifying CVR Asset Pool
            Sale and $1 million of the net proceeds (net of any mortgage indebtedness or
            other liabilities and transaction costs) from the sale are distributed to the
            Company.

                  a. The distribution will not be an Additional Adjustment Amount because
                     the sale was not a Qualifying CVR Asset Pool Sale.

         5. On December 31, 2022, CVR Holding Company makes a distribution funded
            from operating cash flow of CVR Holding Company to the Company of $26.0
            million and $15.3 million of that amount is of that amount is a Permitted
            Distribution used to fund general and administrative costs allocable to CVR
            Holding Company and other eligible costs and expenses.

                  a. The total amount of the distribution, less the amount of the Permitted
                     Distribution, will be an Additional Adjustment Amount and the DIP
                     Financing Invested Capital Amount is therefore deemed to have been
                     reduced by $10.7 million to $18.8 million as of the date of the
                     distribution for purposes of calculating the return of 15.0% contemplated
                     by Section 2.4(g)(iii).

         6. On March 31, 2023, the Company borrows $5.0 million under the Exit Facility
            which is contributed to the CVR Holding Company as a Post-Effective Date
            Contribution.

         7. On March 31, 2023, CVR Holding Company refinances a mortgage loan
            secured by 15 of the Hotel Properties on substantially same terms as the
            mortgage loan being refinanced and the $300,000 difference between the gross
            proceeds from the new loan and principal amount of the old loan is used by
            CVR Holding Company to pay transaction costs for the refinancing.

                  a. This transaction has no impact on any calculation required by Section
                     2.4 because it is funded using CVR Holding Company’s capital
                     resources and no amounts are distributed out of CVR Holding Company.

         8. On June 30, 2023, 78 Hotel Properties in the CVR Asset Pool are sold for $502
            million in net cash proceeds (contract price, less debt and other liabilities not
            assumed, less transaction costs, including a $2 million escrow described below
            in 8(a)) in a transaction that is a sale of All or Substantially All of the Assets
            because at least 80% of the Hotel Properties in the CVR Asset Pool have now
            been sold and therefore qualifies as a Distribution Triggering Monetization
            Event.

                                                2
121873869v14
                 Case 21-10831-CTG              Doc 8       Filed 05/19/21        Page 217 of 240




                       a. The transaction consideration includes a $2 million escrow that will be
                          released to CVR Holding Company at the end of an indemnity survival
                          period on August 31, 2023.

                       b. The aggregate Adjusted EBITDA of the 78 properties sold in the
                          transaction exceeds the aggregate Adjusted EBITDA Threshold for the
                          properties and Holders are therefore entitled to receive payments
                          pursuant to the Agreement.

                       c. The following is the calculation of Total CVR Pool Amount pursuant to
                          Section 2.4(b):

                             Net cash proceeds from June 30,                $500 million
                             2023 sale

                             Net cash proceeds from March                   $5 million
                             31, 2022 sale not previously
                             distributed

                             CVR Distribution Expenses                      $(1.0) million

                             Post-Effective Date                            $(5.2) million
                             Contributions1

                             Total                                          $498.8 million



                       d. The following is the calculation of the Total Distributable Amount for
                          the Distribution Triggering Monetization Event that will be paid out to
                          Holders pursuant to Section 2.4(g):

                             Total CVR Pool Amount                          $498.8 million

                             DIP Financing Invested Capital                 $(18.8) million2
                             Amount (until reduced to zero)
                             pursuant to 2.4(g)(i)

                             CVR Asset Pool Invested                        $(402.0) million
                             Amount (until reduced to zero)
                             pursuant to 2.4(g)(ii)



1
    Assumes principal outstanding plus $0.2 million of accrued interest (assuming not previously paid) for the three
         months while principal was outstanding under the Exit Facility.
2
    This is amount shown to reflect reductions in paragraphs 2.a, 3.a, and 5.a. above


                                                            3
121873869v14
               Case 21-10831-CTG     Doc 8    Filed 05/19/21   Page 218 of 240




                      Until 94% of sum of Total CVR
                      Pool Amount plus the Additional
                      Amount (after prior applications)
                      results in a return of 15.0% per
                      annum on the DIP Financing
                      Invested Capital Amount, 6.0%
                      payable to Holders pursuant to
                      2.4(g)(iii)

                         A return of 15.0% per annum      $(12.4) million
                         on the DIP Financing
                         Invested Capital Amount

                         6.0% payable to Holders          $(0.8) million
                         pursuant to 2.4(g)(iii)

                      Until 94% of sum of Total CVR
                      Pool Amount plus the Additional
                      Amount (after prior applications
                      results in a return of 12.5% per
                      annum accrued on the basis of
                      twelve (12) thirty (30)-day
                      months and a three hundred sixty
                      (360)-day year, compounding
                      quarterly, on the Supporting
                      Stockholder CVR Asset Pool
                      Invested Amount, 6.0% payable
                      to Holders pursuant to 2.4(g)(iv)

                         A return of 12.5% per annum      $(61.0) million
                         on the Supporting
                         Stockholder CVR Asset Pool
                         Invested Amount

                         6.0% payable to Holders          $(3.9) million
                         pursuant to 2.4(g)(iv)

                      Remaining Accumulated               $51.2 million
                      return of 12.5% per annum on
                      the Supporting Stockholder
                      CVR Asset Pool Invested
                      Amount

                      Total Distributable Amount          $4.7 million




                                               4
121873869v14
                 Case 21-10831-CTG              Doc 8      Filed 05/19/21        Page 219 of 240




              9. On August 25, 2023,3 a distribution of $0.12 per Contingent Value Right4 is
                 paid to the Holders in accordance with Section 2.5(c).

              10. On August 15, 2023, 12 Hotel Properties are sold for $100 million in cash and
                  150,000 shares of stock in the acquirer.

                       a. The transaction consideration also includes an earn-out based on future
                          hotel performance payable no earlier than August 1, 2024.

                       b. None of the cash or stock consideration received is distributed upstream
                          to the Company. They remain on the balance sheet of CVR Holding
                          Company.

              11. On August 31, 2023, the $2 million escrow from the Distribution Triggering
                  Monetization Event is released to CVR Holding Company.

              12. October 9, 20235, pursuant to Section 2.4(e), an Independent Valuer is
                  appointed to determine the Value of the 6 Hotel Properties remaining in the
                  CVR Asset Pool.

              13. On December 31, 20236, the Final Payment Date occurs, and a distribution of
                  $2.35 per Contingent Value Right7 is paid to the Holders in accordance with
                  Section 2.5(c):



3
    This date calculated assuming (i) financial information with respect to the CVR Asset Pool for the calendar quarter
           immediately preceding the calendar quarter in which such Distribution Triggering Monetization Event
           occurs (i.e. the quarter ended March 31, 2023) has already been provided, and (ii) the Calculation
           Certificate required by Section 2.5(a) is made available on July 30, 2023, the latest possible date
           contemplated under these circumstances by Section 2.5(a).
4
    Represents $4.7 million Total Distributable Amount divided by 40,000,000 Contingent Value Rights, of which
          $4.69 million would have been distributable to Holders in accordance with such Holders’ respective Pro
          Rata Payment Amounts after adjusting for the amount allocable to Contingent Value Rights that would
          have been issued in respect of Shares owned by the Supporting Stockholder prior to the Effective Date that
          were effectively cancelled pursuant to the Plan (which amount is for the Company’s account and may be
          used in the Company’s sole discretion in accordance with Section 2.4(k), including by distributing to the
          Supporting Stockholder).
5
    The 60th day prior to the Final Payment Date.
6
    The six-month anniversary of the Distribution Triggering Monetization Event.
7
    Represents $94.0 million Total Distributable Amount for the Final Payment Date divided by 40,000,000
          Contingent Value Rights, of which $93.91 million would have been distributable to Holders in accordance
          with such Holders’ respective Pro Rata Payment Amounts after adjusting for the amount allocable to
          Contingent Value Rights that would have been issued in respect of Shares owned by the Supporting
          Stockholder prior to the Effective Date that were effectively cancelled pursuant to the Plan (which amount
          is for the Company’s account and may be used in the Company’s sole discretion in accordance with Section
          2.4(k), including by distributing to the Supporting Stockholder).


                                                            5
121873869v14
                Case 21-10831-CTG            Doc 8        Filed 05/19/21   Page 220 of 240




                      a. Because the aggregate Adjusted EBITDA Threshold was met in
                         connection with the Distribution Triggering Monetization Event, the
                         Adjusted EBITDA of the remaining 6 Hotel Properties is not relevant.

                      b. The following is the calculation of the Net Proceeds from CVR Asset
                         Pool for the August 15, 2023 sale (which is a Monetization Event)
                         pursuant to Section 2.4(c) as follows:

                           The gross cash proceeds from the           $100 million
                           August 15, 2023 sale

                           Transaction costs                          $(1) million

                           The Value 8 of the 150,000 shares          $100 million
                           of stock issued in the August 15,
                           2023 sale

                           Debt and other liabilities not             $(1) million
                           assumed by buyer in transaction

                           Total                                      $198 million



                      c. The following is the calculation of the Total CVR Pool Amount on the
                         Final Payment Date pursuant to Section 2.4(b) as follows:

                           Escrow release on August 31,               $2 million
                           2023

                           Net Proceeds from CVR Asset                $198 million
                           Pool for the August 15, 2023 sale

                           The Value of the 6 Hotel                   $220 million
                           Properties and other assets
                           directly related to operation of
                           such Hotel Properties remaining
                           in the CVR Asset Pool (net of
                           any mortgage indebtedness or
                           other liabilities and transaction
                           costs)




8
    As determined by the Independent Investment Banker.


                                                          6
121873869v14
                 Case 21-10831-CTG            Doc 8      Filed 05/19/21       Page 221 of 240




                            The Value of the earn-out from              $1 million
                            the August 15, 2023 sale9

                            CVR Distribution Expenses                   $(1.0) million

                            Total                                       $420 million



                      d. The following is the calculation of the Total Distributable Amount on
                         the Final Payment Date pursuant to Section 2.4(b) as follows:

                            Until 94% of sum of Total CVR
                            Pool Amount plus the Additional
                            Amount (after prior applications
                            results in a return of 12.5% per
                            annum accrued on the basis of
                            twelve (12) thirty (30)-day
                            months and a three hundred sixty
                            (360)-day year, compounding
                            quarterly, on the Supporting
                            Stockholder CVR Asset Pool
                            Invested Amount, 6.0% payable
                            to Holders pursuant to 2.4(g)(iv)

                                A return of 12.5% per annum              $(54.5) million10
                                on the Supporting
                                Stockholder CVR Asset Pool
                                Invested Amount

                                6.0% payable to Holders                  $(3.5) million
                                pursuant to 2.4(g)(iv)

                            Remaining Total CVR Pool                     $362.0 million
                            Amount




9
    Included in the Final Payment Date Distribution because the Company has elected to include the Holdback Value
           in the Company’s calculation of the Value of the CVR Asset Pool pursuant to Section 2.4(d)(vi)(A).
           Represents the carrying value of the earn-out on the September 30, 2023 GAAP balance sheet for the CVR
           Holding Company furnished by the Company.
10
     Includes additional amounts accrued between June 30, 2023 and December 31, 2023.


                                                         7
121873869v14
                 Case 21-10831-CTG              Doc 8      Filed 05/19/21       Page 222 of 240




                             25% of any remaining Total CVR                $(90.5) million
                             Pool Amount payable to Holders
                             pursuant to 2.4(g)(v)11

                             Total Distributable Amount                    $94.0 million



              14. During the term of the Agreement, Holders have received total distributions of
                  $2.47 per Contingent Value Right.

              15. On or after December 31, 2024, if the Company requests in writing to the CVR
                  Agent, the CVR Agent shall return to the Company any funds comprising the
                  cash deposited with the CVR Agent under Section 2.5(c), Section 2.5(d) or
                  Section 2.5(e), as applicable.




11
     Subject to the $6.00 cap on the per Contingent Value Right amount payable to Holders in Section 2.4(h).


                                                           8
121873869v14
Project Continental                                Case 21-10831-CTG                                 Doc 8              Filed 05/19/21                        Page 223 of 240                          DRAFT - Subject to Material Change
CVR Schedule I Calculations ($ millions, unless stated otherwise)                                                                                                                                                        Highly Confidential

                         Base Assumptions
                            CVR Asset Pool Properties                                                                       98
                            Number of CVRs Effectively Issued (mms)                                                     40.000
                            Excluded Asset Adj. Factor                                                                  0.9866x
                            Estimated Run-Rate G&A Expenses for HIT                                                 $     15.5

          Date of
Step                                                                   Description                                                  Notes
        Transaction
 (1)     6/30/2021       Effective Date
                         Initial Balances Assumptions                                                                Amount
                            DIP Financing
                                Initial DIP Invested Capital                                                        $     55.9 << This amount assumes $55 million DIP funding plus accrued interest
                                DIP Financing Invested Capital Amount                                               $     55.2
                                Return on Capital % (compounded quarterly)                                               15.0%
                            Supporting Stockholder (BAM) CVR Asset Pool Investment
                                Supporting Stockholder CVR Asset Pool Investment                                    $    407.4 << Estimated AMT accrued @ 7.5% thru petition (5/19/21) and 12.5% from petition thru effective date (6/30/21)
                                Supporting Stockholder CVR Asset Pool Invested Amount                               $    402.0
                                Return on Capital % (compounded quarterly)                                               12.5%


 (2)     12/31/2021      Distribution                                                                                                                                                             Remaining Hotels          98
                            CVR Holding Company distribution to the Company                                         $     26.0
                            (-) Amount used to fund G&A allocable to the CVR Holding Company                             (15.3)
                            Distribution Amount that Reduces DIP Financing Invested Capital Amount                  $     10.7 << Distribution to the Company, net of the Permitted Distribution, reduces DIP invested capital balance


                         Pre-Transaction DIP Financing Invested Capital Amount                                      $     55.2 << Invested capital is original invested capital
       Section 2.5(g)(i) (-) Distribution                                                                                (10.7)
                         Post-Transaction DIP Financing Invested Capital Amount                                     $     44.5


 (3)      3/31/2022      Qualifying CVR Asset Pool Sale of one (1) hotel                                                                                                                          Remaining Hotels          97
                            Sale of one hotel                                                                       $     20.0 << Represents net proceeds above Mortgage debt, transaction costs and other liabilities
                            (-) Amount retained by the CVR Holding Company                                                (5.0)
                            Distribution Amount that Reduces DIP Financing Invested Capital Amount                  $     15.0


                         Pre-Transaction DIP Financing Invested Capital Amount                                      $     44.5 << Invested capital amount after distribution in step 2
       Section 2.5(g)(i) (-) Distribution                                                                                (15.0)
                         Post-Transaction DIP Financing Invested Capital Amount                                     $     29.5


 (4)      6/30/2022      Non-Qualifying CVR Asset Pool Sale of one (1) hotel                                                                                                                      Remaining Hotels          96
                            Sale of one hotel & distribution made to the Company                                    $      1.0 << Represents net proceeds above Mortgage debt, transaction costs and other liabilities


                         **Distributions made from non-qualify asset sales will not reduce the invested capital or return on capital amounts


 (5)     12/31/2022      Distribution                                                                                                                                                             Remaining Hotels          96
                            CVR Holding Company distribution to the Company                                         $     26.0
                            (-) Amount used to fund G&A allocable to the CVR Holding Company                             (15.3)
                            Distribution Amount that Reduces DIP Financing Invested Capital Amount                  $     10.7 << Distribution to the Company, net of the Permitted Distribution, reduces DIP invested capital balance


                         Pre-Transaction DIP Financing Invested Capital Amount                                      $     29.5 << Invested capital is original invested capital
       Section 2.5(g)(i) (-) Distribution                                                                                (10.7)
                         Post-Transaction DIP Financing Invested Capital Amount                                     $     18.8


 (6)      3/31/2023      Borrowing under the Exit Facility                                                                                                                                        Remaining Hotels          96
                            Post-Effective Date Contribution into CVR Holding Company                               $      5.0 << Borrows on the Exit Facility, which does not increase invested capital balance


                         **Borrowing does not increase the invested capital amount at this time; it will be deducted from net proceeds upon a monetization event
                         **This assumes the exit facility is cash pay but it will come off the top


 (7)      3/31/2023      Refinancing of Mortgage Loans                                                                            << No impact as no distribution or contribution                 Remaining Hotels          96
                            No change in calculations
Step
           Date of
         Transaction
                                                       Case 21-10831-CTG
                                                               Description                                    Doc 8               FiledNotes
                                                                                                                                        05/19/21                        Page 224 of 240
(8)       6/30/2023          Initial Monetization Event                                                                                                                                                     Remaining Hotels         18
                                Sale of 78 hotels for cash triggering Initial Monetization Event
                                   Escrow (released at end of indemnity survival period)                                      $      2.0
                                   Net Cash Proceeds from Monetization Event                                                  $   500.0 << Represents net proceeds above Mortgage debt, transaction costs and other liabilities


                             Monetization Event Total Distributable Value Calculation
                                Net Cash Proceeds from Monetization Event                                                     $   500.0
                                (+) Net Cash Proceeds from Step 3 Sale Not Previously Distributed                                    5.0 << From Step 3 that was not previously distributed
                                (-) CVR Distribution Expenses                                                                       (1.0)
                                (-) Repayment of the Borrowing under the Exit Facility from Step 6                                  (5.2) << From Step 6; was not used to increase invested capital amount; repayment includes accrued interest
                                Total Distributable Value from Initial Monetization Event                                     $   498.8
       Section 2.5(g)(i)        Less: Remaining DIP Financing Invested Capital Amount                                              (18.8) << Remaining DIP Financing Invested Capital Amount after step 6
                                Remaining Distributable Value                                                                 $   480.0
       Section 2.5(g)(ii)       Less: Supporting Stockholder CVR Asset Pool Invested Amount                                       (402.0) << Supporting Stockholder CVR Asset Pool Invested Amount
                                Remaining Distributable Value                                                                 $    78.1 << DIP Financing Invested Capital & Supporting Stockholder CVR Asset Pool Invested Amount FULLY Repaid


                             Value to CVRs                                                                               6.0% $      4.7
                             Value to Repay Return on Capital Amounts                                                94.0% $       73.4


                                Value to Repay Return on Capital Amounts (DIP & Supporting Stockholder)                       $    73.4
       Section 2.5(g)(iii)      Less: Acc. Return (@ 15%) on DIP Financing Invested Capital thru 6/30/23                           (12.4) << Repayment of 100% of accrued return on DIP financing invested capital through 6/30/23
                                Value to Repay Return on Capital Amounts (Supporting Stockholder)                             $    61.0
       Section 2.5(g)(iv)       Less: Acc. Return (@ 12.5%) on Sup. Stockholder Invested Amt. thru 6/30/23                         (61.0) << Repayment of ONLY part of the accrued return on Sup. Stockholder invested capital through 6/30/23
                                Remaining Distributable Value                                                                 $       -
                             Memo:
                             Remaining Acc. Return (@ 12.5%) on Sup. Stockholder Invested Amt. thru 6/30/23                   $    51.2


(9)       8/25/2023          Distribution to CVRs                                                                                                                                                           Remaining Hotels         18
                                Total Value to CVRs from Initial Monetization Event                                           $      4.7 << Represents total value from step 8
                                Number of CVRs Effectively Issued (mms)                                                            40.0 << Represents assumption from step 1


                                Distribution per CVR                                                                          $    0.12 << Represents actual $$ per CVR (not millions)


(10)      8/15/2023          Sale of Additional Properties                                                                                                                                                  Remaining Hotels         6
                                12 Hotels sold 50% cash and 50% stock; Includes an earnout
                                See step 13 for the final payment date and release of proceeds
                                   **No trigger at this point for distribution to occur


(11)      8/31/2023          End of the indemnity survival period releasing the Escrow                                                                                                                      Remaining Hotels         6
                                Escrow is released (from step 8 Initial ME) but NOT distributed to the Company at this time
                                   **No trigger at this point for distribution to occur (see step 13 for distribution)                      << No distribution = no payment trigger


(12)      10/9/2023          Independent Valuer Assesses Remaining 6 Hotel Properties                                                                                                                       Remaining Hotels         6
                                Values the remaining hotels after the subsequent monetization event and the earnout
                                   **No trigger at this point for distribution to occur


(13)      12/31/2023         Final Payment Date                                                                                                                                                             Remaining Hotels         0
                                Pays out proceeds from subsequent monetization event, holdback and earnout


                             Monetization Event Total Distributable Value Calculation
                                Gross Cash Proceeds from Sale in step 10                                                      $   100.0 << See step 10 (represents the 50% cash)
                                Value of Stock received from Sale in step 10                                                      100.0 << See step 10 (represents the 50% stock valued by the independent investment banker)
                                Debt / other liabilities not assumed in Sale in step 10                                             (1.0)
                                Transaction Costs from Sale in step 10                                                              (1.0)
                                Value from Subsequent Monetization Event                                                      $   198.0
                                Escrow amount from Initial Monetization Event                                                        2.0 << Escrow is distributed, trigger payment (was released in step 11)
                                Value of Remaining Properties (valued by Independent Valuer) & Other Related Assets               220.0 << Valued by the independent investment banker & balance sheet (for other related assets)
                                Value of earnout                                                                                     1.0 << See step 10 (represents the value of the earnout valued by the independent investment banker)
                                CVR Distribution Expenses                                                                           (1.0) << Expenses for CVR Distribution
                                Total Distributable Value at Final Payment Date                                               $   420.0



       Section 2.5(g)(iv) Acc. Return (@ 12.5%) on Sup. Stockholder Invested Amt. thru 12/31/23                                    54.5 << Repayment of remaining accrued return on Sup. Stockholder invested capital through 12/31/23
                             Value to Repay Return on Capital Amounts                                                             94.0%
                                Implied Threshold for CVR Hurdle 2                                                            $    58.0


                             Value to CVRs                                                                               6.0% $      3.5
                             Value to Repay Return on Capital Amounts                                                94.0% $       54.5


                                Remaining Distributable Value                                                                 $   362.0


       Section 2.5(g)(v)        Value to CVRs                                                                        25.0% $       90.5
       Section 2.5(g)(v)        Value to Supporting Stockholder (BAM)                                                75.0% $      271.5


                                Total Value to CVRs (step 13 Only)                                                            $    94.0
                                Number of CVRs Effectively Issued (mms)                                                            40.0


                                Distribution per CVR                                                                          $    2.35 << Represents actual $$ per CVR (not millions)


                             Total Distribution per CVR (Step 9 & 13)                                                         $    2.47 << Represents actual $$ per CVR (not millions)
Project Continental
                                                          Case 21-10831-CTG
DIP Invested Capital Debt Schedule ($ millions, unless stated otherwise)
                                                                                                                      Doc 8                Filed 05/19/21                               Page 225 of 240                                                DRAFT - Subject to Material Change
                                                                                                                                                                                                                                                                          Highly Confidential


Key Assumptions


Initial Invest. Date                                            6/30/2021
Return on Capital Amount                                           15.0%
Return on Cap. Calc.                               30.0              90.0             360.0 << Return is calculated on 30 / 360 (per CVR agreement)
Initial DIP Invested Capital                                         55.2


                                                                                      DIP Financing Invested Capital
                                                                  Invested Capital                                                             Original Invested Capital Balance
                       Beginning                            (+) Add.        (-) Invested Cap.  (-) Return on                           Beginning          (+) Add. Cont. / (-
      Date                             (+) PIK Interest                                                      Ending Balance                                                   Ending Balance      Notes
                        Balance                           Contribution          Repayment     Cap. Repayment                            Balance                 ) Dist.
     Jun-21                                                                                                      $          55.2
     Sep-21                    55.2                 2.1                                                                     57.3                 55.2                                  55.2
     Dec-21                    57.3                 2.1                              (10.7)                                 48.7                 55.2                (10.7)            44.5 << Step 2: Upstream Distribution - amount pays down DIP Invested Capital
     Mar-22                    48.7                 1.8                              (15.0)                                 35.5                 44.5                (15.0)            29.5 << Step 3: QCAP Sale - amount pays down DIP Invested Capital
     Jun-22                    35.5                 1.3                                                                     36.9                 29.5                                  29.5
     Sep-22                    36.9                 1.4                                                                     38.3                 29.5                                  29.5
     Dec-22                    38.3                 1.4                              (10.7)                                 29.0                 29.5                (10.7)            18.8 << Step 5: Upstream Distribution - amount pays down DIP Invested Capital
     Mar-23                    29.0                 1.1                                                                     30.1                 18.8                   -              18.8
     Jun-23                    30.1                 1.1                              (18.8)             (12.4)                -                  18.8                (18.8)               -    << Step 8: Initial monetization event (repays full original invested amount and return on capital)
     Sep-23                        -                 -                                                                        -                       -                                   -
     Dec-23                        -                 -                                                                        -                       -                                   -
     Mar-24                        -                 -                                                                        -                       -                                   -
     Jun-24                        -                 -                                                                        -                       -                                   -
     Sep-24                        -                 -                                                                        -                       -                                   -
     Dec-24                        -                 -                                                                        -                       -                                   -
     Mar-25                        -                 -                                                                        -                       -                                   -
     Jun-25                        -                 -                                                                        -                       -                                   -
     Sep-25                        -                 -                                                                        -                       -                                   -
     Dec-25                        -                 -                                                                        -                       -                                   -
Project Continental
                                                          Case 21-10831-CTG
Supporting Stockholder Invested Capital Debt Schedule ($ millions, unless stated otherwise)
                                                                                                                         Doc 8                  Filed 05/19/21                             Page 226 of 240                                                 DRAFT - Subject to Material Change
                                                                                                                                                                                                                                                                              Highly Confidential


Key Assumptions


Initial Invest. Date                                           6/30/2021
Return on Capital Amount                                           12.5%
Return on Cap. Calc.                               30.0              90.0              360.0 << Return is calculated on 30 / 360 (per Class C Distribution Definition)
Initial Supporting Stockholder Invested Capital                     402.0


                                                                                        DIP Financing Invested Capital
                                                                 Invested Capital                                                                   Original Invested Capital Balance
                       Beginning                            (+) Add.        (-) Invested Cap.  (-) Return on                                Beginning        (+) Add. Cont. / (-
      Date                             (+) PIK Interest                                                      Ending Balance                                                      Ending Balance      Notes
                        Balance                           Contribution          Repayment     Cap. Repayment                                 Balance               ) Dist.
     Jun-21                                                                                                         $         402.0
     Sep-21                   402.0               12.6                                                                        414.5                  402.0                               402.0
     Dec-21                   414.5               13.0                                                                        427.5                  402.0                               402.0
     Mar-22                   427.5               13.4                                                                        440.8                  402.0                               402.0
     Jun-22                   440.8               13.8                                                                        454.6                  402.0                               402.0
     Sep-22                   454.6               14.2                                                                        468.8                  402.0                               402.0
     Dec-22                   468.8               14.7                                                                        483.5                  402.0                               402.0
     Mar-23                   483.5               15.1                                                                        498.6                  402.0                               402.0
     Jun-23                   498.6               15.6                               (402.0)               (61.0)               51.2                 402.0               (402.0)             -    << Step 8: Initial monetization event (repays full original invested amount and partial return on capital)
     Sep-23                    51.2                 1.6                                                                         52.8                    -                                    -
     Dec-23                    52.8                 1.7                                                    (54.5)                 -                     -                                    -    << Step 13: Final Payment Date (repays the remaining return on capital)
     Mar-24                        -                 -                                                                            -                     -                                    -
     Jun-24                        -                 -                                                                            -                     -                                    -
     Sep-24                        -                 -                                                                            -                     -                                    -
     Dec-24                        -                 -                                                                            -                     -                                    -
     Mar-25                        -                 -                                                                            -                     -                                    -
     Jun-25                        -                 -                                                                            -                     -                                    -
     Sep-25                        -                 -                                                                            -                     -                                    -
     Dec-25                        -                 -                                                                            -                     -                                    -
           Case 21-10831-CTG       Doc 8       Filed 05/19/21     Page 227 of 240



Project Continental            DRAFT - Subject to Material Change
Excluded Assets Calculation                     Highly Confidential


Excluded Asset Adjustment Factor Calculation

                                                     2019 Property
                                                     Hotel EBITDA
Excluded Assets                                              1,957
Total 100 Properties                                       146,285


Excluded Asset Adjustment Factor                            0.9866


                                                     2019 Property
Hotel ID                                             Hotel EBITDA
Westin VA                                             $      1,172 <<Excluded Asset
HGI Burg                                                       785 <<Excluded Asset
CY Asheville                                                 1,087
CY Athens                                                    1,219
CY Balt                                                      3,118
CY Columbus                                                  1,882
CY Dallas                                                    1,802
CY Dalton                                                    1,118
CY Flagstaff                                                 3,106
CY Houston                                                     917
CY Jacksonville                                                826
CY Knoxville                                                   967
CY Louisville                                                3,176
CY Orlando                                                   1,156
CY Prov                                                      4,037
CY Carlsbad                                                  1,380
CY Sarasota                                                    724
CY Tallahassee                                               1,377
DT Baton Rouge                                               1,092
ES Orlando                                                   3,514
FFIS Atlanta                                                   905
FFIS Dallas                                                    861
FFIS Denver                                                  1,768
FFIS Bellevue                                                1,791
HIS Boynton Beach                                            2,360
HIS El Paso                                                  1,691
HIS Franklin                                                 1,288
HI Albany                                                    1,518
HI Austin                                                      669
HI Glen Burnie                                                 845
HI Beckley                                                   1,569
HI Birmingham                                                  721
           Case 21-10831-CTG   Doc 8   Filed 05/19/21   Page 228 of 240


HI Boca Raton                                      1,027
HI Deerfield                                        800
HI Peabody                                         1,485
HI Urbana                                          1,407
HI Gastonia                                        1,061
HI Naperville                                       968
HI College Station                                  283
HI Madison Heights                                  830
HI East Lansing                                     663
HI Ft Wayne                                        1,656
HI Grand Rapids                                     847
HI Indianapolis                                     923
HI Alcoa                                            755
HI Medford                                          866
HI Memphis                                         1,266
HI Milford                                          696
HI Norfolk                                         1,196
HI Orlando                                         1,967
HI Palm Beach                                      1,987
HI Scranton                                        1,318
HI State College                                   1,202
HI WPB                                             1,722
HGI Rio Rancho                                     1,410
HGI Round Rock                                     1,137
HGI Ft Collins                                     1,110
HGI Louisville                                      528
HGI Monterey                                       4,275
HWS Augusta                                         376
HWS Peabody                                         938
HWS Chicago                                        3,492
HWS Windsor Locks                                  1,212
HWS Orlando                                        3,713
HWS Phoenix                                        1,910
HWS San Antonio                                     952
HWS Seattle                                        4,383
HWS Strat                                          1,679
HH ATL Cobb                                        2,105
HP Albuquerque                                     1,575
HP Las Vegas                                       1,705
HP Memphis                                          973
HP Miami                                            808
HP Minneapolis                                      719
HP Franklin                                         909
HP Tampa                                           1,333
RI Boise                                           1,581
RI Chattanooga                                     1,454
RI Ft Myers                                        1,220
         Case 21-10831-CTG   Doc 8   Filed 05/19/21   Page 229 of 240


RI Ft Wayne                                      1,771
RI Jacksonville                                   931
RI Knoxville                                     1,010
RI Lexington                                     1,164
RI El Segundo                                    4,003
RI Macon                                         1,093
RI Germantown                                     929
RI San Diego                                     1,725
RI Sarasota                                      1,002
RI Savannah                                       874
RI Tallahassee                                   1,176
RI Tampa North                                   1,372
RI Sabal Park                                    1,817
SHS Asheville                                    1,045
SHS Round Rock                                    722
SHS Denver                                       1,388
SHS Flagstaff                                    1,845
SHS Grand Rapids                                 1,005
SHS Lexington                                    1,505
SHS San Diego                                    1,902
TPS Savannah                                     1,143

Total (100)                                $   146,285
                       Case 21-10831-CTG                   Doc 8       Filed 05/19/21   Page 230 of 240
x   Project Continental                                                                         DRAFT - Subject to Material Change
    Initial DIP Invested Capital Calculation                                                                   Highly Confidential


    Assumptions


    Assumed Effective Date                         6/30/2021
    Assumed Petition / Funding Date                5/19/2021
    Invested Capital                           $    55,000,000
    PIK Dist. Rate                                  15.0%
    Interest Calculation                       Actual / Actual
    Days in Year                                     365


    Days                                                                  42
                                                   5/19/2021           6/30/2021
    Beginning Balance                                              $     55,000,000
    (+) PIK Dist (15.0%)                                                   949,315
x   Ending Balance                             $    55,000,000     $     55,949,315
                        Case 21-10831-CTG             Doc 8        Filed 05/19/21           Page 231 of 240
x   Project Continental                                                                          DRAFT - Subject to Material Change
    Initial Supporting Stockholder Invested Capital Initial Balance                                                  Highly Confidential


    Assumptions


    Assumed Effective Date                       6/30/2021
    Assumed Petition Date                        5/19/2021
    Invested Capital                         $    379,746,397
    PIK Dist. Rate                                 12.5%
    Cash Dist. Rate                                 7.5%
    Interest Calculation                          30 / 360
    Days in Year                                    360


    7.5% through petition date (assumed 4/30/21); 12.5% thereafter


    Days                                                      90                   90                   49                   42
                                 9/30/2020       12/31/2020            3/31/2021            5/19/2021            6/30/2021
    Beginning Balance                        $    427,706,286      $   441,072,108      $    454,855,611     $   462,594,474
    (+) PIK Dist (12.5%)                           13,365,821            13,783,503            7,738,863            6,746,169
    Ending Balance                           $    441,072,108      $   454,855,611      $    462,594,474     $   469,340,643


    Cash Dist. (7.5%)                                8,019,493            8,270,102            4,643,318                     -
    Cash Dist. (12.5%)                                        -                    -                    -           6,746,169


    Total Cash Dist. (7.5% & 12.5%)                                                                          $     27,679,082
    (+) Invested Capital                                                                                         379,746,397
x   Total Amount Accrued through Effective Date                                                              $   407,425,479
Case 21-10831-CTG    Doc 8   Filed 05/19/21   Page 232 of 240




                        EXHIBIT B

                    Organizational Chart
            Case 21-10831-CTG       Doc 8     Filed 05/19/21        Page 233 of 240




                                Hospitality Investors Trust, Inc.

                                                Maryland Corporation



                                                  General Partner




                             Hospitality Investors Trust Operating
                                       Partnership, L.P.

                                        Delaware Limited Partnership




                                  100%1         100%1                    100%1



    47 Hilton Hotels                    45 Marriott Hotels                        8 Hyatt Hotels

Owned by various Non-                 Owned by various Non-                   Owned by various Non-
 Debtor Subsidiaries                   Debtor Subsidiaries                     Debtor Subsidiaries




1
  The Company wholly owns 98 of its hotels, and two hotels are partially-owned through joint
ventures with unaffiliated third-parties.
Case 21-10831-CTG   Doc 8    Filed 05/19/21   Page 234 of 240




                        EXHIBIT C

                    Liquidation Analysis
               Case 21-10831-CTG               Doc 8      Filed 05/19/21         Page 235 of 240




                                              Liquidation Analysis

I.       Overview
The Debtors, with the assistance of Jefferies, prepared this liquidation analysis the (“Liquidation
Analysis”) in connection with the Disclosure Statement1 the purpose of evaluating whether the
Plan meets the “best interest” test of section 1129(a)(7) of the Bankruptcy Code. The Debtors
believe that the Plan meets this test and that the members of each impaired class that have not
voted to accept the Plan or that are not deemed to accept the Plan will receive under the Plan at
least as much as they would if the Debtors were liquidated under chapter 7 of the Bankruptcy
Code. This analysis is summarized below.

In determining whether the best interest test has been met, the first step is to determine the dollar
amount that would be generated from a hypothetical liquidation of the Debtors’ assets, which are
comprised primarily of cash and direct and indirect equity interests in the other entities that
comprise the HIT enterprise, including direct equity interests in HITOP and indirect equity
interests in the HITOP’s direct and indirect subsidiaries. Such amount should be reduced by the
costs and expenses of the liquidation. Remaining liquidation proceeds then would be applied to
any amounts necessary to satisfy the property-level secured debt claims, administrative fees and
expenses and other priority claims, including any incremental administrative claims that may result
from the liquidation of the Debtors’ assets. Any remaining available cash distribution would be
available for distribution to holders of Claims against (and Interests in) the Debtors in accordance
with the priority scheme established by section 726 of the Bankruptcy Code.

The Liquidation Analysis has been prepared assuming that, in the event that the Debtors file the
Chapter 11 Cases, such cases convert to chapter 7 on May 19, 2021 (the “Liquidation Date”). A
chapter 7 trustee (the “Trustee”) would be appointed or elected to commence the liquidation of the
Debtors and/or all of their assets. Thus, this Liquidation Analysis has been prepared based on the
Debtors’ latest balance sheet as of March 31, 2021 and pro forma certain items as of May 19, 2021.

Estimating recoveries in any hypothetical chapter 7 liquidation is an uncertain process due to the
number of unknown variables and is necessarily speculative. Thus, this Liquidation Analysis relies
upon the extensive use of estimates and assumptions that, although considered reasonable by the
Debtors and their advisors, are inherently subject to significant business, economic and
competitive uncertainties, and contingencies beyond the control of the Debtors.

NEITHER THE DEBTORS NOR THEIR ADVISORS MAKE ANY REPRESENTATIONS OR
WARRANTIES REGARDING THE ACCURACY OF THE ESTIMATES AND
ASSUMPTIONS HEREIN OR THE ABILITY TO ACHIEVE FORECASTED RESULTS.
THERE CAN BE NO ASSURANCE THAT THE VALUES REFLECTED IN THIS
LIQUIDATION ANALYSIS WOULD BE REALIZED IF THE DEBTORS WERE, IN FACT,
TO UNDERGO SUCH A LIQUIDATION. IN THE EVENT THE CHAPTER 11 CASES ARE

1
  All capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Disclosure
Statement. To the extent that a definition of a term in the text of this Liquidation Analysis and the definition of such
term in the Disclosure Statement are inconsistent, the definition included in the Disclosure Statement shall control and
govern.
        Case 21-10831-CTG   Doc 8   Filed 05/19/21   Page 236 of 240




CONVERTED TO CHAPTER 7, ACTUAL RESULTS MAY VARY MATERIALLY FROM
THE ESTIMATES AND PROJECTIONS SET FORTH IN THIS LIQUIDATION ANALYSIS
AND THERE CAN BE NO ASSURANCE THAT THE VALUES REFLECTED WOULD BE
REALIZED.

NOTHING CONTAINED IN THIS LIQUIDATION ANALYSIS IS INTENDED TO BE OR
CONSTITUTES A CONCESSION OR ADMISSION OF THE DEBTORS OR ANY OF THEIR
AFFILIATES.

EVENTS AND CIRCUMSTANCES OCCURRING SUBSEQUENT TO THE DATE ON
WHICH THIS LIQUIDATION ANALYSIS WAS PREPARED MAY BE DIFFERENT FROM
THOSE ASSUMED, OR, ALTERNATIVELY, MAY HAVE BEEN UNANTICIPATED, AND
THUS THE OCCURRENCE OF THESE EVENTS MAY AFFECT THE ANALYSIS IN A
MATERIALLY ADVERSE OR MATERIALLY BENEFICIAL MANNER. THE DEBTORS DO
NOT INTEND AND DO NOT UNDERTAKE ANY OBLIGATION TO UPDATE OR
OTHERWISE REVISE THIS LIQUIDATION ANALYSIS (OR ANY OTHER PART OF THE
DISCLOSURE STATEMENT) TO REFLECT EVENTS OR CIRCUMSTANCES EXISTING
OR ARISING AFTER THIS LIQUIDATION ANALYSIS IS PREPARED OR TO REFLECT
THE OCCURRENCE OF UNANTICIPATED EVENTS. THEREFORE, THIS LIQUIDATION
ANALYSIS SHOULD NOT BE RELIED ON AS A GUARANTEE OR OTHER ASSURANCE
OF THE ACTUAL RESULTS THAT WILL OCCUR. IN DECIDING WHETHER TO VOTE
TO ACCEPT OR REJECT THE PLAN, HOLDERS OF INTERESTS MUST MAKE THEIR
OWN DETERMINATIONS AS TO THE REASONABLENESS OF SUCH ASSUMPTIONS
AND THE RELIABILITY OF THIS LIQUIDATION ANALYSIS.

THIS LIQUIDATION ANALYSIS WAS DEVELOPED SOLELY FOR PURPOSES OF THE
DISCLOSURE STATEMENT AND PLAN AND TO ENABLE THE HOLDERS OF
INTERESTS ENTITLED TO VOTE ON THE PLAN TO MAKE AN INFORMED JUDGMENT
ABOUT THE RESTRUCTURING AND PLAN AND SHOULD NOT BE USED OR RELIED
ON FOR ANY OTHER PURPOSE, INCLUDING THE PURCHASE OR SALE OF
SECURITIES OF, OR CLAIMS OR INTERESTS IN, THE DEBTORS OR ANY OF THEIR
AFFILIATES.
            Case 21-10831-CTG          Doc 8    Filed 05/19/21     Page 237 of 240




II.    General Assumptions
The conversion of the Debtors’ Chapter 11 Cases to chapter 7 would entail a forced sale of the
Debtors’ and their non-debtor property-owning subsidiaries’ assets in one or more sales and/or
liquidations of tangible assets, which, for purposes of this Liquidation Analysis, is assumed would
take place over one year.

To estimate the net proceeds of a chapter 7 liquidation, this Liquidation Analysis estimates the
proceeds that would be realized from a chapter 7 sale of the Debtors’ and their non-debtor property
owning subsidiaries’ assets. Without limitation, it is assumed that the following factors could
adversely affect the net proceeds that would be realized from a chapter 7 liquidation:

        (i)     Sale process to be run by the Trustee;
        (ii)    Increasing length of time involved in the sale process and related expenditures;
        (iii) Possible discounts buyers would require when purchasing individual or a subset of
the assets; and
        (iv)    Potential limited universe of prospective buyers.

This Liquidation Analysis assumes that there are no recoveries from the pursuit of any potential
preferences, fraudulent conveyances, or other causes of action and does not include the estimated
costs of pursuing those actions.
                    Case 21-10831-CTG                              Doc 8       Filed 05/19/21                  Page 238 of 240



Net Liquidation Proceeds Summary


                                                                                                     Recovery Rates               Book            Liquidation Value
($ millions)                                                                                        Low            High           Value           Low               High

Debtor Gross Proceeds:
Cash(1)                                                                                              100%           100% $                2   $             2   $              2
Prepaid Expenses & Other Assets                                                                       10%            20%                  2                 0                  0
  Total Non-Real Estate Proceeds                                                                                              $           4   $             3   $              3
                                                       (2)
Mortgage Properties Residual Value (after Mortgages)                                                       -             1% $        278                    -                  2

Total Debtor Gross Proceeds                                                                                                                   $             3   $              5

Debtor Liquidation Costs:
Wind Down Costs                                                                                                                                         (4)                (4)
Chapter 7 Trustee Fees                                                                                                                                  (0)                (0)
Other Professional Fees                                                                                                                                     -                  -
  Total Debtor Liquidation Costs                                                                                                              $         (4) $              (4)

Total Debtor Proceeds Less Liquidation Costs                                                                                                  $             -   $              1


Debtor Recovery Summary from Proceeds Less Liquidation Costs


                                                                                      Estimated Claims               $ Recovery                     % Recovery
($ millions)                                                                          Low           High           Low            High            Low               High
                                                             (3)
Deficiency Claims of Secured Creditors at Property Level                                502           265                 -               1             -              0%
General Unsecured Claims                                                                    7              7              -               0             -              0%
Existing Preferred Equity(4)                                                            462           462                 -               -             -                  -

Total Claims                                                                      $     972     $     735      $          -   $           1             -              0%
Existing Common Equity                                                                                                    -               -             -                  -

Footnotes
(1) Represents cash balance of the operating partnership (excludes all encumbered and joint-venture property accounts).
(2) Represents residual value flowing to Holdco from certain pools of assets based on net proceeds from sales.
(3) Represents residual claims to holdco after sales of properties (i.e. deficiency claims of certain individual pools post property sales).
(4) Amount accrued through 5/18/21.
             Case 21-10831-CTG         Doc 8     Filed 05/19/21     Page 239 of 240




III.   Notes to Liquidation Analysis
Note A – Cash & Cash Equivalents
The unrestricted cash balance is estimated as of May 19, 2021 based on the Debtors’ latest
available weekly cash flow budget as of May 11, 2021. The balance excludes the cash held in
encumbered property accounts and joint-venture property accounts, but includes cash accounts at
the operating partnership.
Note B – Prepaid Expenses & Other Assets
The prepaid expenses and other assets balance are estimated to be $2.0 million as of March 31,
2021 and are comprised of trade receivables, deferred tax assets and other prepaid professional
fees. The Debtors estimate that a majority of the prepaid expenses and other assets will have no
value in a liquidation. In aggregate, the Debtors estimate a 10% to 20% recovery on these assets.
Note C – Mortgaged Properties
Mortgaged properties residual value represents the value of the Debtors’ interest in their
subsidiaries that own real properties which are burdened by secured property-level mortgages,
after accounting for the mortgage claims at each property. The properties, not including the two
joint venture properties, are pooled into three separate secured loans. This Liquidation Analysis
assumes various values in a liquidation of each individual property through exercise of remedies
by the respective mortgage lenders, which reflect the accelerated timeline and uncertainty of a
liquidation sales process. The estimated net proceeds of the mortgaged properties accounted for
any restricted cash held by lenders and net of estimated broker and selling expenses. In aggregate,
the Debtors assume a 0% to 1% recovery to them from the liquidation of the mortgage properties
after accounting for mortgage claims at each property.
Note D – Chapter 7 Trustee Fees and Wind Down Costs
Wind down costs consist primarily of the ordinary course general and administrative costs that
will be required to operate the Debtors’ businesses for a one-year period after the Liquidation Date.
The Debtors assume that the wind down costs will be approximately $3.7 million in aggregate.
This amount represents approximately 25% of the Debtors’ estimated general and administrative
expenses for the next twelve months following the Liquidation Date.

Trustee fees include those fees associated with the appointment of the Trustee in accordance with
section 326 of the Bankruptcy Code. Trustee fees are calculated at 3.0% of the gross proceeds
available to the Debtors of a liquidation (excluding cash). Trustee fees are assumed to range from
approximately $6,000 to $75,000.
Note E – Other Professional Fees
Chapter 7 professional fees include legal, financial and accounting fees expected to be incurred
during the liquidation period. The Debtors assume that professional fees will be none given the
limited non-mortgaged assets available for disposition at the Debtors.
Note F – Administrative Claims
Administrative claims arising in a hypothetical chapter 7 liquidation may include, among other
things: (a) accrued and unpaid professional fees; (b) postpetition trade payables; (c) accrued
postpetition employee obligations; (d) accrued taxes; (e) accrued utility payments; (f) Bankruptcy
            Case 21-10831-CTG          Doc 8     Filed 05/19/21     Page 240 of 240




Code section 503(b)(9) claims; and (g) other liabilities incurred by the Estates in the ordinary
course of business.

This Liquidation Analysis assumes there will be no Administrative Claims outstanding as of the
Liquidation Date. The total amount of Administrative Claims allowed in these Chapter 11 Cases
could differ materially from the assumptions set forth in this Liquidation Analysis, thereby
reducing recoveries available to Holders of Claims and Interests in a chapter 7 liquidation.
Note G – Secured Property-Level Debt Claims
The Secured Property-Level Debt Claims consist of the $1.3 billion in mortgage debt which is
divided into three distinct mortgage pools (excluding the joint-venture properties). The Liquidation
Analysis assumes that the aggregate amount of residual secured property-level debt claims
attributable to the Debtors after repayment of all mortgage indebtedness is approximately $502
million to $265 million.

This Liquidation Analysis assumes that the deficiency claims of secured creditors at the property
level will receive a 0% recovery in a chapter 7 liquidation from the Debtors’ Gross Proceeds
available for distribution.
Note I – General Unsecured Claims
These claims reflect the estimated amounts of pre-petition accounts payable and accrued expenses
and lease liabilities attributable to the Debtors. This Liquidation Analysis assumes there will be
approximately $7 million of General Unsecured Claims outstanding as of the Liquidation Date.
Note J – Existing Preferred Equity
This Liquidation Analysis assumes that the aggregate principal amount owed, as of the Liquidation
Date, in respect of the Preferred Equity Interests is $462 million. This Liquidation Analysis
assumes that the Preferred Equity will receive no recovery in a chapter 7 liquidation.
Note K – Existing Common Equity
This Liquidation Analysis assumes that the Existing Common Equity will receive no recovery in
a chapter 7 liquidation.
